Exhibit 10.9

Loan Number: 1001642-0

LOGO [g101357g87i10.jpg]

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

Dated as of November 3, 2009

by and among

NATIONAL RETAIL PROPERTIES, INC.,

                                                                          as
Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 12.6.,

                                                                         as
Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                                                                         as
Administrative Agent,

BANK OF AMERICA, N.A.,

                                                                         as
Syndication Agent,

Each of

PNC BANK, NATIONAL ASSOCIATION

and

U.S. BANK NATIONAL ASSOCIATION,

                                                                         as a
Documentation Agent,

and

Each of

WELLS FARGO SECURITIES, LLC

and

BANC OF AMERICA SECURITIES LLC,

                                                                          as
Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

Article I. Definitions

     1   

Section 1.1.

   Definitions      1   

Section 1.2.

   General; References to Pacific Time      22   

Article II. Credit Facility

     22   

Section 2.1.

   Revolving Loans      22   

Section 2.2.

   Swingline Loans      23   

Section 2.3.

   Letters of Credit      25   

Section 2.4.

   Rates and Payment of Interest on Loans      29   

Section 2.5.

   Number of Interest Periods      30   

Section 2.6.

   Repayment of Loans      30   

Section 2.7.

   Prepayments      30   

Section 2.8.

   Continuation      30   

Section 2.9.

   Conversion      31   

Section 2.10.

   Notes      31   

Section 2.11.

   Extension of Termination Date      32   

Section 2.12.

   Expiration or Maturity Date of Letters of Credit Past Termination Date     
32   

Section 2.13.

   Voluntary Reductions of the Commitment      33   

Section 2.14.

   Increase of Commitments      33   

Section 2.15.

   Amount Limitations      34   

Section 2.16.

   Funds Transfer Disbursements      34   

Article III. Payments, Fees and Other General Provisions

     35   

Section 3.1.

   Payments      35   

Section 3.2.

   Pro Rata Treatment      36   

Section 3.3.

   Sharing of Payments, Etc.      36   

Section 3.4.

   Several Obligations      37   

Section 3.5.

   Minimum Amounts      37   

Section 3.6.

   Fees      37   

Section 3.7.

   Computations      38   

Section 3.8.

   Usury      38   

Section 3.9.

   Statements of Account      39   

Section 3.10.

   Defaulting Lenders      39   

Section 3.11.

   Taxes; Foreign Lenders      41   

Article IV. Yield Protection, Etc.

     43   

Section 4.1.

   Additional Costs; Capital Adequacy      43   

Section 4.2.

   Suspension of LIBOR Loans      44   

Section 4.3.

   Illegality      45   

Section 4.4.

   Compensation      45   

Section 4.5.

   Affected Lenders      46   

Section 4.6.

   Treatment of Affected Loans      46   

Section 4.7.

   Change of Lending Office      47   

Section 4.8.

   Assumptions Concerning Funding of LIBOR Loans      47   

Article V. Conditions Precedent

     47   

Section 5.1.

   Initial Conditions Precedent      47   

Section 5.2.

   Conditions Precedent to All Loans and Letters of Credit      49   



--------------------------------------------------------------------------------

Section 5.3.

   Conditions as Covenants      50   

Article VI. Representations and Warranties

     50   

Section 6.1.

   Representations and Warranties      50   

Section 6.2.

   Survival of Representations and Warranties, Etc.      56   

Article VII. Affirmative Covenants

     57   

Section 7.1.

   Preservation of Existence and Similar Matters      57   

Section 7.2.

   Compliance with Applicable Law      57   

Section 7.3.

   Maintenance of Property      57   

Section 7.4.

   Insurance      57   

Section 7.5.

   Payment of Taxes and Claims      57   

Section 7.6.

   Inspections      58   

Section 7.7.

   Use of Proceeds; Letters of Credit      58   

Section 7.8.

   Environmental Matters      58   

Section 7.9.

   Books and Records      59   

Section 7.10.

   Further Assurances      59   

Section 7.11.

   New Subsidiaries /Guarantors      59   

Section 7.12.

   REIT Status      60   

Section 7.13.

   Exchange Listing      60   

Article VIII. Information

     60   

Section 8.1.

   Quarterly Financial Statements      60   

Section 8.2.

   Year-End Statements      60   

Section 8.3.

   Compliance Certificate; Additional Information      60   

Section 8.4.

   Other Information      61   

Section 8.5.

   Electronic Delivery of Certain Information      63   

Section 8.6.

   Public/Private Information      64   

Section 8.7.

   USA Patriot Act Notice; Compliance      64   

Article IX. Negative Covenants

     64   

Section 9.1.

   Financial Covenants      64   

Section 9.2.

   Restricted Payments      65   

Section 9.3.

   Indebtedness      65   

Section 9.4.

   Certain Permitted Investments      66   

Section 9.5.

   Conduct of Business      66   

Section 9.6.

   Liens; Negative Pledges; Other Matters      66   

Section 9.7.

   Merger, Consolidation, Sales of Assets and Other Arrangements      67   

Section 9.8.

   Fiscal Year      67   

Section 9.9.

   Modifications of Organizational Documents      68   

Section 9.10.

   Transactions with Affiliates      68   

Section 9.11.

   ERISA Exemptions      68   

Section 9.12.

   Environmental Matters      68   

Section 9.13.

   Derivatives Contracts      68   

Article X. Default

     69   

Section 10.1.

   Events of Default      69   

Section 10.2.

   Remedies Upon Event of Default      72   

Section 10.3.

   Remedies Upon Default      73   

Section 10.4.

   Marshaling; Payments Set Aside      73   

Section 10.5.

   Allocation of Proceeds      73   

 

- ii -



--------------------------------------------------------------------------------

Section 10.6.

   Collateral Account      74   

Section 10.7.

   Performance by Administrative Agent      75   

Section 10.8.

   Rights Cumulative      75   

Article XI. The Administrative Agent

     75   

Section 11.1.

   Appointment and Authorization      75   

Section 11.2.

   Administrative Agent’s Reliance      76   

Section 11.3.

   Notice of Events of Default      77   

Section 11.4.

   Wells Fargo as Lender      77   

Section 11.5.

   Approvals of Lenders      77   

Section 11.6.

   Lender Credit Decision, Etc.      78   

Section 11.7.

   Indemnification of Administrative Agent      79   

Section 11.8.

   Successor Administrative Agent      79   

Section 11.9.

   Titled Agents      80   

Article XII. Miscellaneous

     80   

Section 12.1.

   Notices      80   

Section 12.2.

   Expenses      81   

Section 12.3.

   Stamp, Intangible and Recording Taxes      82   

Section 12.4.

   Setoff      82   

Section 12.5.

   Litigation; Jurisdiction; Other Matters; Waivers      83   

Section 12.6.

   Successors and Assigns      83   

Section 12.7.

   Amendments and Waivers      85   

Section 12.8.

   Nonliability of Administrative Agent and Lenders      87   

Section 12.9.

   Confidentiality      87   

Section 12.10.

   Indemnification      88   

Section 12.11.

   Termination; Survival      90   

Section 12.12.

   Severability of Provisions      90   

Section 12.13.

   GOVERNING LAW      90   

Section 12.14.

   Counterparts      90   

Section 12.15.

   Obligations with Respect to Loan Parties      90   

Section 12.16.

   Independence of Covenants      90   

Section 12.17.

   Limitation of Liability      91   

Section 12.18.

   Entire Agreement      91   

Section 12.19.

   Construction      91   

Section 12.20.

   Headings      91   

 

SCHEDULE I    Commitments SCHEDULE 1.1(A)    Existing Letters of Credit SCHEDULE
1.1.(B)    List of Loan Parties SCHEDULE 6.1.(b)    Ownership Structure SCHEDULE
6.1.(f)    Properties SCHEDULE 6.1.(g)    Indebtedness and Guaranties; Total
Liabilities SCHEDULE 6.1.(h)    Litigation SCHEDULE 6.1(r)    Affiliate
Transactions SCHEDULE 6.1(x)    Unencumbered Assets

 

- iii -



--------------------------------------------------------------------------------

 

EXHIBIT A    Form of Assignment and Assumption Agreement EXHIBIT B    Form of
Guaranty EXHIBIT C    Form of Notice of Borrowing EXHIBIT D    Form of Notice of
Continuation EXHIBIT E    Form of Notice of Conversion EXHIBIT F    Form of
Notice of Swingline Borrowing EXHIBIT G    Form of Transfer Authorizer
Designation Form EXHIBIT H    Form of Revolving Note EXHIBIT I    Form of
Swingline Note EXHIBIT J    Form of Opinion of Counsel EXHIBIT K    Form of
Compliance Certificate

 

- iv -



--------------------------------------------------------------------------------

 

THIS CREDIT AGREEMENT (this “Agreement”) dated as of November 3, 2009, by and
among NATIONAL RETAIL PROPERTIES, INC., a corporation formed under the laws of
the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 12.6. (the “Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Administrative Agent”), BANK OF AMERICA, N.A., as the Syndication Agent (the
“Syndication Agent”), each of PNC BANK, NATIONAL ASSOCIATION and U.S. BANK
NATIONAL ASSOCIATION, as a Documentation Agent (each a “Documentation Agent”),
and each of WELLS FARGO SECURITIES, LLC AND BANC OF AMERICA SECURITIES LLC, as a
joint lead arranger (each a “Joint Lead Arranger”) and joint bookrunner (each a
“Joint Bookrunner”).

WHEREAS, the Administrative Agent, the Issuing Bank and the Lenders desire to
make available to the Borrower a $400,000,000 revolving credit facility with a
$20,000,000 swingline subfacility and a $30,000,000 letter of credit
subfacility, on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

“Additional Costs” has the meaning given that term in Section 4.1.(b).

“Administrative Agent” means Wells Fargo Bank, National Association, as
contractual representative for the Issuing Bank and the Lenders under the terms
of this Agreement, or any successor Administrative Agent appointed pursuant to
Section 11.8.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified; provided,
however, in no event shall the Administrative Agent, the Issuing Bank or any
Lender or any of their respective Affiliates be an Affiliate of the Borrower.
For purposes of this definition, “control” (including with correlative meanings,
the terms “controlling”, “controlled by” and “under common control with”) means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agreement Date” means the date as of which this Agreement is dated.



--------------------------------------------------------------------------------

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage per annum determined, at any time,
based on the range into which the Borrower’s Credit Rating then falls, in
accordance with the levels in the table set forth below (each a “Level”). As of
the Agreement Date, the Applicable Margin is determined based on Level 3. Any
change in the Borrower’s Credit Rating which would cause it to move to a
different Level shall be effective as of the first day of the first calendar
month immediately following receipt by the Administrative Agent of written
notice delivered by the Borrower in accordance with Section 8.4.(m) that the
Borrower’s Credit Rating has changed; provided, however, if the Borrower has not
delivered the notice required by Section 8.4.(m) but the Administrative Agent
becomes aware that the Borrower’s Credit Rating has changed, then the
Administrative Agent may, in its sole discretion, adjust the Level effective as
of the first day of the first calendar month following the date the
Administrative Agent becomes aware that the Borrower’s Credit Rating has
changed. During any period that the Borrower has received two Credit Ratings,
the Applicable Margin shall be determined by the lower of such two Credit
Ratings. During any period that the Borrower has received three Credit Ratings,
the Applicable Margin shall be determined by the lower of the highest two Credit
Ratings. During any period for which the Borrower has not received a Credit
Rating from both of Moody’s and S&P, the Applicable Margin shall be determined
based on Level 5.

 

Level

  

Borrower’s Credit Rating (S&P/Moody’s or equivalent)

   Applicable Margin  

1

   A-/A3 (or equivalent) or better      2.40 % 

2

   BBB+/Baa1 (or equivalent)      2.60 % 

3

   BBB/Baa2 (or equivalent)      2.80 % 

4

   BBB-/Baa3 (or equivalent)      3.00 % 

5

   Lower than BBB-/Baa3 (or equivalent)      3.40 % 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

“Assignee” has the meaning given that term in Section 12.6.(c).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit A.

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

“Bankruptcy Proceeding” means a case, proceeding or condition of any of the
types described in Section 10.1.(f) or (g).

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

 

- 2 -



--------------------------------------------------------------------------------

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollar deposits
are carried on in the London interbank market. Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

“Capitalization Rate” means 9.0% or such higher percentage to which the
Capitalization Rate may be increased pursuant to Section 2.11.

“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP. The
amount of a Capitalized Lease Obligation is the capitalized amount of such
obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000.00 and which bank
or its holding company has a short-term commercial paper rating of at least A-2
or the equivalent by S&P or at least P-2 or the equivalent by Moody’s;
(c) reverse repurchase agreements with terms of not more than 7 days from the
date acquired, for securities of the type described in clause (a) above and
entered into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000.00 and at least 85.0% of whose assets consist of securities and
other obligations of the type described in clauses (a) through (d) above.

“Collateral Account” means a special deposit account maintained by the
Administrative Agent and under its sole dominion and control.

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s obligation (a) to make Revolving Loans pursuant to Section 2.1., (b) to
issue (in the case of the Lender then acting as Issuing Bank) or participate in
(in the case of the other Lenders) Letters of Credit pursuant to Section 2.3.(a)
and 2.3.(i), respectively (but in the case of the Lender acting as the Issuing
Bank excluding the aggregate amount of participations in the Letters of Credit
held by the other Lenders), and (c) to participate in Swingline Loans pursuant
to Section 2.2.(e), collectively, in an amount up to, but not exceeding, the
amount set forth for such Lender on Schedule I hereto as such Lender’s
“Commitment

 

- 3 -



--------------------------------------------------------------------------------

Amount” or as set forth in the applicable Assignment and Acceptance Agreement,
as the same may be reduced from time to time pursuant to Section 2.13. or
increased or reduced as appropriate to reflect any assignments to or by such
Lender effected in accordance with Section 12.6.

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Commitment Percentage” of each Lender shall be the Commitment
Percentage of such Lender in effect immediately prior to such termination or
reduction.

“Compliance Certificate” has the meaning given that term in Section 8.3.

“Construction Budget” means the fully budgeted costs associated with the
acquisition and construction of real property (including, but not limited to,
the cost of acquiring such real property) as reasonably determined by the
Borrower in good faith.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.8.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.9.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Loan, (c) the Continuation of a LIBOR Loan and
(d) the issuance of a Letter of Credit.

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term indebtedness of a Person.

“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent
in good faith, that (a) has failed to fund (or has failed, within 3 Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund) any
portion of a Loan, participations in Letter of Credit Liabilities under
Section 2.3.(j) or participations in Swingline Loans under Section 2.2.(e), in
each case required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless such
amount is the subject of a good faith dispute, (c) has notified the Borrower,
the Administrative Agent or any other Lender in writing that, or has made a
public statement to the effect that, it does not intend to comply with any of
its funding obligations under this Agreement, or (d) has become or is
(i) insolvent or (ii) the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee or custodian appointed for it, or has
taken any action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Revolving Loans of all Lenders
(calculated as if all Defaulting Lenders other than such Defaulting Lender had
funded all of their respective Revolving Loans) over the aggregate outstanding
principal amount of all Revolving Loans of such Defaulting Lender.

 

- 4 -



--------------------------------------------------------------------------------

 

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) (prior to Preferred Dividends and minority interests) of
such Person for such period determined on a consolidated basis, in accordance
with GAAP, exclusive of the following (but only to the extent included in
determination of such net income (loss)): (i) depreciation and amortization
expense and other non-cash charges; (ii) Interest Expense (without giving effect
to clause (c) of the definition thereof); (iii) income tax expense or benefit;
(iv) asset impairment and restructuring charges; (v) gains and losses from the
extinguishment of debt and interest rate hedges, and (vi) extraordinary or
non-recurring gains and losses, including without limitation, gains and losses
from the sale of Properties; plus (b) such Person’s pro rata share of EBITDA of
its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any impact
from straight line rent leveling adjustments required under GAAP and
amortization of intangibles pursuant to Statement of the Financial Accounting
Standards No. 141 and include any principal component of payments received under
Finance Leases.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

- 5 -



--------------------------------------------------------------------------------

 

“Eligible Mortgage Note Receivable” means a promissory note which satisfies all
of the following requirements: (a) such promissory note is owned solely by the
Borrower or a Guarantor; (b) such promissory note is secured by a first priority
Mortgage; (c) neither such promissory note, nor any interest of the Borrower or
such Guarantor therein, is subject to (i) any Lien other than Permitted Liens of
the types described in clauses (a) through (c) of the definition thereof or
(ii) any Negative Pledge; (d) the real property subject to such Mortgage is not
subject to any other Lien other than Permitted Liens of the types described in
clauses (a) through (c) of the definition thereof; (e) the real property subject
to such Mortgage is free of all structural defects, environmental conditions or
other adverse matters except for defects, conditions or matters individually or
collectively which are not material to the profitable operation of such real
property; (f) such real property is occupied and is in operation (or will be in
operation after the completion of construction (which is otherwise permitted
hereunder) with respect to such real property); (g) any required principal,
interest or other payment due under such promissory note is not more than 60
days past due; and (h) there exists no default or event of default under such
promissory note.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; (d) the incurrence by any member of the ERISA

 

- 6 -



--------------------------------------------------------------------------------

Group of any liability under Title IV of ERISA with respect to the termination
of any Plan or Multiemployer Plan; (e) the institution of proceedings to
terminate a Plan or Multiemployer Plan by the PBGC; (f) the failure by any
member of the ERISA Group to make when due required contributions to a
Multiemployer Plan or Plan unless such failure is cured within 30 days or the
filing pursuant to Section 412(c) of the Internal Revenue Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard; (g) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan or Multiemployer Plan or for the imposition of
liability under Section 4069 or 4212(c) of ERISA; (h) the receipt by any member
of the ERISA Group of any notice or the receipt by any Multiemployer Plan from
any member of the ERISA Group of any notice, concerning the imposition of a
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
reorganization (within the meaning of Section 4241 of ERISA), or in “critical”
status (within the meaning of Section 432 of the Internal Revenue Code or
Section 304 of ERISA); (i) the imposition of any liability under Title IV of
ERISA, other than for PBGC premiums due but not delinquent under Section 4007 of
ERISA, upon any member of the ERISA Group or the imposition of an Lien in favor
of the PBGC under Title IV of ERISA; or (j) a determination that a Plan is, or
is reasonably expected to be, in “at risk” status (within the meaning of
Section 430 of the Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Excluded Asset” means either a lease by the Borrower or any Guarantor, as
lessor, of a real property asset, or a promissory note held by the Borrower or
any Guarantor which is secured by a Mortgage on real property, in either case
where (a) any required base rental payment, or principal or interest payment, as
the case may be, is more than 60 days past due or (b) in the case of a lease
wherein the tenant is the subject of a Bankruptcy Proceeding, such lease has
been rejected in bankruptcy; provided that assets with respect to real property
subject to a lease rejected in bankruptcy shall cease to be considered Excluded
Assets once such real property has been re-leased to a third-party which is not
otherwise subject to clause (a) or (b) above.

“Excluded Subsidiary” means any Subsidiary (a) either (i) holding title to
assets which are or are to become collateral for any Secured Indebtedness of
such Subsidiary which is prohibited from Guarantying the Indebtedness of any
other Person pursuant to (x) any document, instrument or agreement evidencing
such Secured Indebtedness or (y) a provision of such Subsidiary’s organizational
documents which provision was included in such Subsidiary’s organizational
documents as a condition to the extension of such Secured Indebtedness or
(ii) that is not a Wholly Owned Subsidiary and cannot become a party to the
Guaranty without violating terms of its articles of incorporation, operating
agreement, partnership agreement, declaration of trust, shareholders agreement,
member agreement or other similar organizational document, which terms expressly
prohibit such Subsidiary from providing Guarantees of Indebtedness of any other
Person and (b) for which none of the Borrower, any Subsidiary (other than
another Excluded Subsidiary) or any other Loan Party has Guaranteed any of the
Indebtedness of such Subsidiary (except for guarantees of customary exceptions
for fraud, misapplication of funds, environmental indemnities and other similar
exceptions to non-recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)) or has any direct obligation
to maintain or preserve such Subsidiary’s financial condition or to cause such
Subsidiary to achieve any specified levels of operating results. A Subsidiary
shall remain an Excluded Subsidiary for so long as (A) the above requirements
are satisfied and (B) such Subsidiary does not Guarantee any Indebtedness of any
Person (other than another Excluded Subsidiary).

 

- 7 -



--------------------------------------------------------------------------------

 

“Existing Credit Agreement” means the Eighth Amended and Restated Credit
Agreement, dated as of December 13, 2005, by and among the Borrower, the
financial institutions party thereto and their assignees, Wachovia Bank,
National Association, as Administrative Agent, and the other parties thereto.

“Existing Letters of Credit” means each of the letters of credit issued by
Wachovia Bank, National Association under the Existing Credit Agreement and
described on Schedule 1.1(A).

“Extension Notification Date” has the meaning given that term in Section 2.11.

“Facility Fee” means the per annum percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

Level

   Facility Fee  

1

     0.35 % 

2

     0.40 % 

3

     0.45 % 

4

     0.50 % 

5

     0.60 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Facility Fee.

“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b) with respect to any other
property, the price which could be negotiated in an arm’s-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Fee Letter” means that certain fee letter dated as of September 17, 2009, by
and among the Borrower, the Administrative Agent and the other parties thereto.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

“Finance Lease” means a lease of a real property asset which would be
categorized as a capital lease under GAAP.

 

- 8 -



--------------------------------------------------------------------------------

 

“Fitch” means Fitch, Inc. and its successors.

“Fixed Charges” means, for any period, the sum of (a) Interest Expense for such
period, (b) all regularly scheduled principal payments made with respect to
Indebtedness of the Borrower and its Subsidiaries during such period, other than
any balloon, bullet or similar principal payment which repays such Indebtedness
in full, and (c) all Preferred Dividends paid during such period. The Borrower’s
pro rata share of the Fixed Charges of Unconsolidated Affiliates of the Borrower
shall be included in determinations of Fixed Charges.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.

“Gross Lease Revenues” means, for a given period, the aggregate gross revenue
and tenant reimbursements of the Borrower and its Subsidiaries from leases of
real property assets, (a) excluding with respect to such leases that are not
Finance Leases, straight line rent adjustments (reported in the consolidated
financial statements of the Borrower and its Subsidiaries for purposes of GAAP)
in respect of such leases for such period, and (b) including the principal
component of all payments actually received in respect of Finance Leases during
such period. The Borrower’s pro rata share of the aggregate gross revenue from
leases of real property assets of any Unconsolidated Affiliate of the Borrower
shall be included.

“Guarantor” means, individually and collectively, as the context shall require:
(i) all Material Subsidiaries (other than Excluded Subsidiaries), and (ii) any
Subsidiary that elects to become a Guarantor.

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying

 

- 9 -



--------------------------------------------------------------------------------

of funds to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit (including Letters of Credit), or (v) the supplying of funds to or
investing in a Person on account of all or any part of such Person’s obligation
under a Guaranty of any obligation or indemnifying or holding harmless, in any
way, such Person against any part or all of such obligation. As the context
requires, “Guaranty” shall also mean the Guaranty to which the Guarantors are
parties substantially in the form of Exhibit B.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts, title retention debt instruments or
other similar instruments, upon which interest charges are customarily paid or
that are issued or assumed as full or partial payment for property or services
rendered; (c) Capitalized Lease Obligations of such Person; (d) all
reimbursement obligations of such Person under or in respect of any letters of
credit or acceptances (whether or not the same have been presented for payment);
(e) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (f) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (g) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities and other similar exceptions to non-recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; and (j) such Person’s pro rata
share of the Indebtedness of any Unconsolidated Affiliate of such Person.
Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s pro rata share of the ownership of such partnership or
joint venture (except if such Indebtedness, or portion thereof, is recourse to
such Person, in which case the greater of such Person’s pro rata portion of such
Indebtedness or the amount of the recourse portion of the Indebtedness, shall be
included as Indebtedness of such Person). All Loans and Letter of Credit
Liabilities shall constitute Indebtedness of the Borrower.

 

- 10 -



--------------------------------------------------------------------------------

 

“Intellectual Property” has the meaning given that term in Section 6.1.(s).

“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) the Borrower’s pro rata share of Interest Expense of Unconsolidated
Affiliates for such period less (c) non-cash interest expense from convertible
debt pursuant to Financial Accounting Standards Board Staff Position No. APB
14-1.

“Interest Period” means with respect to any LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the immediately preceding Interest Period for such
Loan, and ending one week thereafter (if available from all of the Lenders) or
on the numerically corresponding day in the first, third or sixth calendar month
thereafter, as the Borrower may select in a Notice of Borrowing, Notice of
Continuation or Notice of Conversion, as the case may be, except that each
Interest Period (other than an Interest Period having a duration of one week)
that commences on the last Business Day of a calendar month (or on a day of a
month for which there is no numerically corresponding day in the appropriate
subsequent calendar month) shall end on the last Business Day of the appropriate
subsequent calendar month. Notwithstanding the foregoing: (i) if any Interest
Period would otherwise end after the Termination Date, such Interest Period
shall end on the Termination Date; and (ii) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in a Loan Document, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Bank” means Wells Fargo or any other Lender, each in its capacity as an
issuer of Letters of Credit pursuant to Section 2.3.

“Joint Arranger” has the meaning given that term in the introductory paragraph
hereof and shall include successors and permitted assigns.

“L/C Commitment Amount” equals $30,000,000.

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” shall not include any Lender (or its Affiliates) in its capacity
as a Specified Derivatives Provider.

 

- 11 -



--------------------------------------------------------------------------------

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption Agreement, or such other office of such
Lender as such Lender may notify the Administrative Agent in writing from time
to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.3. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

“LIBOR” means, for the Interest Period for any LIBOR Loan, the greater of
(a) the rate of interest, rounded up to the nearest whole multiple of
one-hundredth of one percent (.01%), obtained by dividing (i) the rate of
interest referred to as the BBA (British Bankers’ Association) LIBOR rate as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rate for deposits in U.S. Dollars at
approximately 9:00 a.m. Pacific time, 2 Business Days prior to the date of
commencement of such Interest Period for purposes of calculating effective rates
of interest for loans or obligations making reference thereto, for an amount
approximately equal to the applicable LIBOR Loan and for a period of time
approximately equal to such Interest Period by (ii) a percentage equal to 1
minus the stated maximum rate (stated as a decimal) of all reserves, if any,
required to be maintained with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”) as specified in Regulation D of the
Board of Governors of the Federal Reserve System (or against any other category
of liabilities which includes deposits by reference to which the interest rate
on LIBOR Loans is determined or any applicable category of extensions of credit
or other assets which includes loans by an office of any Lender outside of the
United States of America) and (b) the LIBOR Floor. Any change in such maximum
rate shall result in a change in LIBOR on the date on which such change in such
maximum rate becomes effective.

“LIBOR Floor” means 1.00%.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis and in no event shall be less than the
LIBOR Floor.

 

- 12 -



--------------------------------------------------------------------------------

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom; (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person; (c) the filing of any financing statement under the Uniform
Commercial Code or its equivalent in any jurisdiction; and (d) any agreement by
such Person to grant, give or otherwise convey any of the foregoing.

“Loan” means a Revolving Loan or a Swingline Loan.

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty and each other document or instrument now or hereafter executed and
delivered by a Loan Party in connection with, pursuant to or relating to this
Agreement (other than the Fee Letter and any Specified Derivatives Contract).

“Loan Party” means each of the Borrower, any Guarantor and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
security to secure all or a portion of the Obligations. Schedule 1.1.(B) sets
forth the Loan Parties in addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise), results of operations
or business prospects of the Borrower and its Subsidiaries taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any of the Loan Documents, (d) the rights and remedies of the
Lenders, the Issuing Bank and the Administrative Agent under any of the Loan
Documents or (e) the timely payment of the principal of or interest on the Loans
or other amounts payable in connection therewith or the timely payment of all
Reimbursement Obligations.

“Material Debt” has the meaning given that term in Section 10.1.(e)(i).

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $1,000,000.

 

- 13 -



--------------------------------------------------------------------------------

 

“Material Subsidiary” means any Subsidiary to which $15,000,000 or more of Real
Property Value is attributable on an individual basis.

“Mezzanine Investment” means (a) a promissory note secured by a second Mortgage
of which the Borrower, a Guarantor or one of their respective Subsidiaries is
the holder and retains the rights of collection of all payments thereunder or
(b) a promissory note of which the Borrower, a Guarantor or one of their
respective Subsidiaries is the holder and retains the rights of collection of
all payments thereunder which promissory note is secured by a pledge of Equity
Interests in a Person that owns a parcel (or group of related parcels) of real
property subject to a Mortgage.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

“Mortgage Receivable” means a promissory note secured by a first Mortgage of
which the Borrower, a Guarantor or one of their respective Subsidiaries is the
holder and retains the rights of collection of all payments thereunder.

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding six plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such six year
period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge for
purposes of this Agreement.

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) Gross Lease Revenues and other revenues received
in the ordinary course from such Property (including proceeds of rent loss
insurance but excluding pre-paid rents and revenues and security deposits except
to the extent applied in satisfaction of tenants’ obligations for rent) minus
(b) all expenses paid (excluding interest but including an appropriate accrual
for taxes and insurance) related to the ownership, operation or maintenance of
such Property, including but not limited to taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of one percent (1.0%) of the gross revenues for such Property for such
period.

 

- 14 -



--------------------------------------------------------------------------------

 

“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities, and
other similar customary exceptions to nonrecourse liability (but not exceptions
relating to bankruptcy, insolvency, receivership or other similar events)) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Note” means a Revolving Note or a Swingline Note.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice substantially in the form of Exhibit D
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.8. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice substantially in the form of Exhibit E (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.9. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.2.(b) evidencing the Borrower’s request
for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Administrative Agent,
the Issuing Bank or any Lender of every kind, nature and description, under or
in respect of this Agreement or any of the other Loan Documents, including,
without limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.
For the avoidance of doubt, “Obligations” shall not include Specified
Derivatives Obligations.

“OFAC” means U.S. Department of the Treasury’s Office of Foreign Assets Control
and any successor Governmental Authority.

“Participant” has the meaning given that term in Section 12.6.(b).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

- 15 -



--------------------------------------------------------------------------------

 

“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of Section 7.5.; (b) Liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar Applicable Laws; (c) Liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) Liens, if any, in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (f) Liens in favor of the Borrower or a
Guarantor securing obligations owing by a Subsidiary to the Borrower or a
Guarantor; and (g) Liens in existence as of the Agreement Date and disclosed on
Part II of Schedule 6.1.(f).

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin plus four percent (4.0%).

“Potential Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent or the Swingline Lender, as applicable, that: (a) has
failed to comply with, or has made a public statement to the effect that it does
not intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit (other than this Agreement); (b) has a parent corporation or other
Affiliate that is subject to any condition or event described in the immediately
preceding clause (a); or (c) has, or whose parent corporation has, a Credit
Rating of less than BBB-/Baa3 (or equivalent) from either S&P or Moody’s. As
used in this definition, the term “parent corporation” means, with respect to a
Lender, any Person Controlling such Lender, including without limitation, the
bank holding company (as defined in Regulation Y of the Board of Governors of
the Federal Reserve System), if any, of such Lender.

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or a Subsidiary. Preferred Dividends shall not include dividends
or distributions (a) paid or payable solely in Equity Interests (other than
Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or a Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.

 

- 16 -



--------------------------------------------------------------------------------

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in, such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

“Principal Office” means the office of the Administrative Agent located at 733
Marquette Avenue, Minneapolis, Minnesota 55402, or such other office of the
Administrative Agent as the Administrative Agent may designate from time to
time.

“Property” means any parcel of real property (together with all improvements
thereon) owned or leased (in whole or in part) or operated by the Borrower, any
Subsidiary or any Unconsolidated Affiliate of the Borrower and which is located
in a state of the United States of America, the District of Columbia, Puerto
Rico or Canada.

“Qualified Plan” shall mean a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or Fitch.

“Real Property Value” means the annualized Net Operating Income as of the last
day of the fiscal quarter of the Borrower most recently ended of all Properties
in place at the end of such fiscal quarter divided by the applicable
Capitalization Rate.

“Register” has the meaning given that term in Section 12.6.(d).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Requisite Lenders” means, as of any date, Lenders having at least 66-2/3% of
the aggregate amount of the Commitments, or, if the Commitments have been
terminated or reduced to zero, Lenders holding at least 66 2/3% of the aggregate
principal amount of the outstanding Revolving Loans, Swingline Loans and Letter
of Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, and (ii) at all times when two or more Lenders are party to this
Agreement, the term “Requisite Lenders” shall in no event mean less than two
Lenders unless only two Lenders are party to this Agreement and one of such
Lenders is a Defaulting Lender. For purposes of this definition, a Lender (other
than the Swingline Lender) shall be deemed to hold a Swingline Loan or a Letter
of Credit Liability to the extent such Lender has acquired a participation
therein under the terms of this Agreement and has not failed to perform its
obligations in respect of such participation.

 

- 17 -



--------------------------------------------------------------------------------

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
now or hereafter outstanding, except a dividend payable solely in Equity
Interests of identical class to the holders of that class; (b) any redemption,
conversion, exchange, retirement, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Equity Interest of the
Borrower or any Subsidiary now or hereafter outstanding; and (c) any payment
made to retire, or to obtain the surrender of, any outstanding warrants, options
or other rights to acquire any Equity Interests of the Borrower or any
Subsidiary now or hereafter outstanding.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.10.(a).

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a Person resident in,
in each case, a country that is subject to a sanctions program identified on the
list maintained by the OFAC and published from time to time, as such program may
be applicable to such agency, organization or Person.

“Sanctioned Person” means a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by the OFAC as published from time to
time.

“Secured Indebtedness” means, with respect to any Person, as of any given date,
the aggregate principal amount of all Indebtedness of such Person outstanding at
such date that is secured in any manner by any Lien on any property and in the
case of the Borrower, shall include (without duplication) the Borrower’s pro
rata share of the Secured Indebtedness of its Unconsolidated Affiliates.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Securitization Investment” means an investment in residual interests in
securitized pools of promissory notes, mortgage loans, chattel paper, leases or
similar financial assets owned by the Borrower, its Subsidiaries, or any other
Loan Party as of June 30, 2009.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the fact and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower or any
Subsidiary of the Borrower and an Specified Derivatives Provider.

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower or its Subsidiaries under or
in respect of any Specified Derivatives Contract, whether direct or indirect,
absolute or contingent, due or not due, liquidated or unliquidated, and whether
or not evidenced by any written confirmation.

 

- 18 -



--------------------------------------------------------------------------------

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.2. in an amount up to, but not exceeding,
$20,000,000, as such amount may be reduced from time to time in accordance with
the terms hereof.

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its respective successors and assigns.

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.

“Swingline Note” has the meaning given that term in Section 2.10.(a).

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Tangible Net Worth” means, as of a given date, (a) the stockholders’ equity of
the Borrower and its Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization to the extent reflected in the
determination of stockholders’ equity of the Borrower and its Subsidiaries, plus
(c) the accumulated principal component of all payments made to the Borrower and
its Subsidiaries in respect of Finance Leases to the extent reflected in the
determination of stockholders’ equity of the Borrower and its Subsidiaries minus
(d) the following (to the extent reflected in determining stockholders’ equity
of the Borrower and its Subsidiaries): (i) the amount of any write-up in the
book value of any assets contained in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (ii) all amounts appearing on the assets side of any such balance
sheet for assets which would be classified as intangible assets under GAAP, all
determined on a consolidated basis.

“Taxes” has the meaning given that term in Section 3.11.

 

- 19 -



--------------------------------------------------------------------------------

 

“Termination Date” means November 2, 2012, or such later date to which the
Termination Date may be extended pursuant to Section 2.11.

“Titled Agents” means each of the Joint Arrangers, the Syndication Agent and
each of the Documentation Agents and their respective successors and permitted
assigns.

“Total Asset Value” means (without duplication): (a) Real Property Value plus
(b) 50.0% of the undepreciated cost of Properties that are developed but that
are unleased and vacant plus (c) the book value of construction and undeveloped
land plus (d) unrestricted cash and cash equivalents plus (e) book value of
Mortgage Receivables plus (f) book value of notes and accounts receivables.
Borrower’s pro rata share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets.

“Total Liabilities” means, all GAAP liabilities including recourse and
non-recourse mortgage Indebtedness, letters of credit, purchase obligations,
repurchase obligations, forward commitments (including, but not limited to,
forward equity commitments and commitments to purchase properties), unsecured
Indebtedness, accounts payable, accrued expenses, Capitalized Lease Obligations
(including ground leases to the extent required under GAAP to be reported as a
liability), Guarantees of Indebtedness, subordinated debt, and unfunded
obligations. Total Liabilities will include (without redundancy): (a) 100% of
the recourse liability of the Borrower and its Subsidiaries under (i) Guarantees
of Indebtedness or (ii) loans where the Borrower or a Subsidiary is liable for
Indebtedness as a general partner or otherwise and (b) the pro rata share of the
Borrower or any of its Subsidiaries of Nonrecourse Indebtedness in
Unconsolidated Affiliates or Indebtedness that is not recourse to the Borrower
and its other Subsidiaries. The calculation of Total Liabilities shall not
include any fair value adjustments to the carrying value of liabilities to
record such liabilities at fair value pursuant to electing the fair value option
election under Financial Accounting Standards Board ASC 825-10-25 (formerly
known as Statement of Financial Accounting Standards No. 159, The Fair Value
Option for Financial Assets and Financial Liabilities) or other Financial
Accounting Standards Board standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of liabilities that is
included in the calculation of Total Liabilities shall be the historical cost
basis.

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 5.1.(xv), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

“Type” with respect to any Revolving Loan, refers to whether such Loan is a
LIBOR Loan or a Base Rate Loan.

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset Value” means the sum (without duplication) of (a) the Real
Property Value attributable to Unencumbered Assets which are not Excluded
Assets; plus (b) aggregate book value of all Eligible Mortgage Notes Receivable;
plus (c) all of the Borrower’s and Guarantors’ cash and cash equivalents
(excluding tenant deposits and other cash and cash equivalents the disposition
of which is restricted in any way); provided, however, that if the aggregate
value of such cash and cash equivalents would exceed 2.0% of Unencumbered Asset
Value, the value of such cash and cash equivalents in excess of 2.0% of
Unencumbered Asset Value shall be excluded in the determination of Unencumbered
Asset Value hereunder; plus (d) 50.0% of the book value of all Unencumbered
Assets which are vacant but

 

- 20 -



--------------------------------------------------------------------------------

which have not been vacant for more than 12 months; all as determined in
accordance with GAAP. If the aggregate value of the items described in the
preceding clauses (b), (c) and (d) above exceeds 10.0% of Unencumbered Asset
Value, the value in excess of 10.0% of Unencumbered Asset Value shall be
excluded in the determination of Unencumbered Asset Value.

“Unencumbered Assets” means, collectively, each Property of the Borrower or any
Guarantor that meets the following criteria: (a) such Property is fully
developed as a retail property; (b) the Property is domestic and owned entirely
by the Borrower and/or a Guarantor; (c) neither such Property, nor any interest
of the Borrower or any Subsidiary therein, is subject to any Lien (other than
Permitted Liens of the types described in clauses (a) through (d) and clause
(f) of the definition thereof) or a Negative Pledge; (d) if such Property is
owned by a Guarantor (i) none of the Borrower’s direct or indirect ownership
interest in such Guarantor is subject to any Lien (other than Permitted Liens
described in clauses (a) through (c) of the definition thereof) or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following actions without the need to obtain the consent
of any Person: (x) to sell, transfer or otherwise dispose of such Property and
(y) to create a Lien on such Property as security for Indebtedness of the
Borrower or such Guarantor, as applicable; and (e) such Property is free of all
structural defects or major architectural deficiencies, title defects,
environmental conditions or other adverse matters except for defects,
deficiencies, conditions or other matters individually or collectively which are
not material to the profitable operation of such Property.

“Unencumbered NOI” means the NOI attributable to Unencumbered Assets.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

“Unimproved Land” means raw land on which no development (other than
improvements that are not material and are temporary in nature) has occurred and
for which no development is scheduled in the following 12 months.

“Unsecured Indebtedness” means Indebtedness that is not Secured Indebtedness;
provided, however, that any Indebtedness that is secured by a pledge of only
Equity Interests shall be deemed to be Unsecured Indebtedness.

“Unsecured Interest Expense” means, for a given period, all Interest Expense of
the Borrower and its Subsidiaries attributable to Unsecured Indebtedness of the
Borrower and its Subsidiaries for such period.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

“Withdrawal Liability” shall mean any liability as a result of a complete or
partial withdrawal from a Multiemployer Plan as such terms are defined in Part I
of Subtitle E of Title IV of ERISA.

 

- 21 -



--------------------------------------------------------------------------------

 

Section 1.2. General; References to Pacific Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date and consistently applied; provided that, if at any time any
change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Requisite Lenders); provided further that, until so amended,
(i) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP. References in this Agreement to
“Sections”, “Articles”, “Exhibits” and “Schedules” are to sections, articles,
exhibits and schedules herein and hereto unless otherwise indicated. References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified as of the date of this Agreement and from time to
time thereafter to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to Pacific time.

ARTICLE II. CREDIT FACILITY

Section 2.1. Revolving Loans.

(a) Making of Revolving Loans. Subject to the terms and conditions set forth in
this Agreement, including without limitation, Section 2.15. below, during the
period from the Effective Date to but excluding the Termination Date, each
Lender severally and not jointly agrees to make Revolving Loans to the Borrower,
in an aggregate principal amount at any one time outstanding up to, but not
exceeding, the amount of such Lender’s Commitment. Subject to the terms and
conditions of this Agreement, during the period from the Effective Date to but
excluding the Termination Date, the Borrower may borrow, repay and reborrow
Revolving Loans hereunder.

(b) Requests for Revolving Loans. Not later than 9:00 a.m. at least 1 Business
Day prior to a borrowing of Base Rate Loans and not later than 9:00 a.m. at
least 3 Business Days prior to a borrowing of LIBOR Loans, the Borrower shall
deliver to the Administrative Agent a Notice of Borrowing. Each Notice of
Borrowing shall specify the aggregate principal amount of the Revolving Loans to
be borrowed, the date such Revolving Loans are to be borrowed (which must be a
Business Day), the use of the proceeds of such Revolving Loans, the Type of the
requested Revolving Loans, and if such Revolving Loans are to be LIBOR Loans,
the initial Interest Period for such Revolving Loans. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower. Prior to delivering
a Notice of Borrowing, the Borrower may (without specifying whether a Revolving
Loan will be a Base Rate Loan or

 

- 22 -



--------------------------------------------------------------------------------

a LIBOR Loan) request that the Administrative Agent provide the Borrower with
the most recent LIBOR available to the Administrative Agent. The Administrative
Agent shall provide such quoted rate to the Borrower on the date of such request
or as soon as possible thereafter.

(c) Funding of Revolving Loans. Promptly after receipt of a Notice of Borrowing
under the immediately preceding subsection (b), the Administrative Agent shall
notify each Lender of the proposed borrowing. Each Lender shall deposit an
amount equal to the Revolving Loan to be made by such Lender to the Borrower
with the Administrative Agent at the Principal Office, in immediately available
funds not later than 9:00 a.m. on the date of such proposed Revolving Loans.
Subject to fulfillment of all applicable conditions set forth herein, the
Administrative Agent shall make available to the Borrower at the Principal
Office, not later than 12:00 noon on the date of the requested borrowing of
Revolving Loans, the proceeds of such amounts received by the Administrative
Agent. No Lender shall be responsible for the failure of any other Lender to
make a Loan or to perform any other obligation to be made or performed by such
other Lender hereunder, and the failure of any Lender to make a Loan or to
perform any other obligation to be made or performed by it hereunder shall not
relieve the obligation of any other Lender to make any Loan or to perform any
other obligation to be made or performed by such other Lender.

(d) Assumptions Regarding Funding by Lenders. With respect to Revolving Loans to
be made after the Effective Date, unless the Administrative Agent shall have
been notified by any Lender prior to the specified date of the borrowing that
such Lender does not intend to make available to the Administrative Agent the
Revolving Loan to be made by such Lender on such date, the Administrative Agent
may assume that such Lender will make the proceeds of such Revolving Loan
available to the Administrative Agent in accordance with this Section, and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Borrower the amount of such Revolving Loan to
be provided by such Lender. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Revolving Loan, then
such Lender and the Borrower severally agree to pay to the Administrative Agent
on demand the amount of such Revolving Loan with interest thereon, for each day
from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
such Revolving Loan under Section 2.4.(a). If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make available
the proceeds of a Revolving Loan to be made by such Lender.

Section 2.2. Swingline Loans.

(a) Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15., during the period from the Effective Date to
but excluding the Swingline Termination Date, the Swingline Lender agrees to
make Swingline Loans to the Borrower in an aggregate principal amount at any one
time outstanding up to, but not exceeding the Swingline Commitment. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Commitment in effect at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Lender’s Commitment for purposes of calculation of the fee payable under
Section 3.6.(b).

 

- 23 -



--------------------------------------------------------------------------------

 

(b) Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. on the proposed date of such borrowing. Any telephonic
notice shall include all information to be specified in a written Notice of
Swingline Borrowing and shall be promptly confirmed in writing by the Borrower
pursuant to a Notice of Swingline Borrowing sent to the Swingline Lender by
telecopy on the same day of the giving of such telephonic notice. On the date of
the requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Article V. for such borrowing, the Swingline Lender will
make the proceeds of such Swingline Loan available to the Borrower in Dollars,
in immediately available funds, at the account specified by the Borrower in the
Notice of Swingline Borrowing not later than 11:00 a.m. on such date.

(c) Interest. Swingline Loans shall bear interest at a per annum rate equal to
the Base Rate as in effect from time to time plus the Applicable Margin (or at
such other rate or rates as the Borrower and the Swingline Lender may agree from
time to time in writing). Interest payable on Swingline Loans is solely for the
account of the Swingline Lender (except to the extent a Lender acquires a
participating interest in a Swingline Loan pursuant to the immediately following
subsection (e). All accrued and unpaid interest on Swingline Loans shall be
payable on the dates and in the manner provided in Section 2.4. with respect to
interest on Base Rate Loans (except as the Swingline Lender and the Borrower may
otherwise agree in writing in connection with any particular Swingline Loan).

(d) Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000 and integral multiples of $50,000 in excess thereof, or such
other minimum amounts agreed to by the Swingline Lender and the Borrower. Any
voluntary prepayment of a Swingline Loan must be in integral multiples of
$100,000 or the aggregate principal amount of all outstanding Swingline Loans
(or such other minimum amounts upon which the Swingline Lender and the Borrower
may agree) and in connection with any such prepayment, the Borrower must give
the Swingline Lender prior written notice thereof no later than 10:00 a.m. on
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

(e) Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan within one Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a Swingline Loan may not
be used to repay a Swingline Loan. Notwithstanding the foregoing, the Borrower
shall repay the entire outstanding principal amount of, and all accrued but
unpaid interest on, the Swingline Loans on the Swingline Termination Date (or
such earlier date as the Swingline Lender and the Borrower may agree in
writing). In lieu of demanding repayment of any outstanding Swingline Loan from
the Borrower, the Swingline Lender may, on behalf of the Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf for such purpose),
request a borrowing of Base Rate Loans from the Lenders in an amount equal to
the principal balance of such Swingline Loan. The amount limitations contained
in Section 3.5.(a) shall not apply to any borrowing of Base Rate Loans made
pursuant to this subsection. The Swingline Lender shall give notice to the
Administrative Agent of any such borrowing of Base Rate Loans not later than
9:00 a.m. at least one Business Day prior to the proposed date of such
borrowing, and the Administrative Agent shall give prompt notice of such
borrowing to the Lenders. Not later than 9:00 a.m. on such date, each Lender
will make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Base Rate Loan to be made by such Lender, and, to the extent of such Base
Rate Loan, such Lender’s participation in the Swingline Loan so repaid shall be
deemed to be

 

- 24 -



--------------------------------------------------------------------------------

funded by such Base Rate Loan. The Administrative Agent shall pay the proceeds
of such Base Rate Loans to the Swingline Lender, which shall apply such proceeds
to repay such Swingline Loan. At the time each Swingline Loan is made, each
Lender shall automatically (and without any further notice or action) be deemed
to have purchased from the Swingline Lender, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Commitment
Percentage in such Swingline Loan. If the Lenders are prohibited from making
Loans required to be made under this subsection for any reason whatsoever,
including without limitation, the occurrence of any of the Defaults or Events of
Default described in Sections 10.1.(f) or 10.1.(g), upon notice from the
Administrative Agent or the Swingline Lender, each Lender severally agrees to
pay to the Administrative Agent for the account of the Swingline Lender in
respect of such participation the amount of such Lender’s Commitment Percentage
of each outstanding Swingline Loan in Dollars and in immediately available
funds. If such amount is not in fact made available to the Administrative Agent
by any Lender, the Swingline Lender shall be entitled to recover such amount on
demand from such Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate. If such Lender does
not pay such amount forthwith upon demand therefor by the Administrative Agent
or the Swingline Lender, and until such time as such Lender makes the required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of such unpaid participation obligation for all
purposes of the Loan Documents (other than those provisions requiring the other
Lenders to purchase a participation therein). Further, such Lender shall be
deemed to have assigned any and all payments made of principal and interest on
its Loans, and any other amounts due such Lender hereunder, to the Swingline
Lender to fund Swingline Loans in the amount of the participation in Swingline
Loans that such Lender failed to purchase pursuant to this Section until such
amount has been purchased (as a result of such assignment or otherwise). A
Lender’s obligation to make payments in respect of a participation in a
Swingline Loan shall be absolute and unconditional and shall not be affected by
any circumstance whatsoever, including without limitation, (i) any claim of
setoff, counterclaim, recoupment, defense or other right which such Lender or
any other Person may have or claim against the Administrative Agent, the
Swingline Lender or any other Person whatsoever, (ii) the occurrence or
continuation of a Default or Event of Default (including without limitation, any
of the Defaults or Events of Default described in Sections 10.1. (f) or
10.1.(g), or the termination of any Lender’s Commitment, (iii) the existence (or
alleged existence) of an event or condition which has had or could have a
Material Adverse Effect, (iv) any breach of any Loan Document by the
Administrative Agent, any Lender, the Borrower or any other Loan Party, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

(f) Defaulting Lenders. Upon demand by the Swingline Lender at any time while a
Lender is a Defaulting Lender or a Potential Defaulting Lender, the Borrower
shall deliver to the Administrative Agent for the benefit of the Swingline
Lender within one Business Day of such demand, cash collateral or other credit
support satisfactory to the Swingline Lender in its sole discretion in an amount
equal to such Defaulting Lender’s or Potential Defaulting Lender’s Commitment
Percentage of the aggregate principal amount of the Swingline Loans then
outstanding.

Section 2.3. Letters of Credit.

(a) Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.15., the Issuing Bank, on behalf of the
Lenders, agrees to issue for the account of the Borrower (or the Borrower and
any other Loan Party) during the period from and including the Effective Date
to, but excluding, the date 30 days prior to the Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed the L/C Commitment
Amount. The parties hereto agree that the Existing Letters of Credit shall be
deemed to be Letters of Credit hereunder.

 

- 25 -



--------------------------------------------------------------------------------

 

(b) Terms of Letters of Credit. At the time of issuance, the amount, form, terms
and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the Issuing Bank and the Borrower.
Notwithstanding the foregoing, in no event may (i) the expiration date of any
Letter of Credit extend beyond the Termination Date, or (ii) any Letter of
Credit have an initial duration in excess of one year; provided, however, a
Letter of Credit may contain a provision providing for the automatic extension
of the expiration date in the absence of a notice of non-renewal from the
Issuing Bank but in no event shall any such provision permit the extension of
the expiration date of such Letter of Credit beyond the Termination Date.

(c) Requests for Issuance of Letters of Credit. The Borrower shall give the
Issuing Bank and the Administrative Agent written notice (or telephonic notice
promptly confirmed in writing) at least 5 Business Days prior to the requested
date of issuance of a Letter of Credit, such notice to describe in reasonable
detail the proposed terms of such Letter of Credit and the nature of the
transactions or obligations proposed to be supported by such Letter of Credit,
and in any event shall set forth with respect to such Letter of Credit the
proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration date.
The Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the Issuing Bank. Provided the Borrower has given the notice
prescribed by the first sentence of this subsection and delivered such
application and agreements referred to in the preceding sentence, subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article V., the Issuing Bank shall
issue the requested Letter of Credit on the requested date of issuance for the
benefit of the stipulated beneficiary but in no event prior to the date
5 Business Days following the date after which the Issuing Bank has received all
of the items required to be delivered to it under this subsection. Upon the
written request of the Borrower, the Issuing Bank shall deliver to the Borrower
a copy of (i) any Letter of Credit proposed to be issued hereunder prior to the
issuance thereof and (ii) each issued Letter of Credit within a reasonable time
after the date of issuance thereof. To the extent any term of a Letter of Credit
Document is inconsistent with a term of any Loan Document, the term of such Loan
Document shall control.

(d) Reimbursement Obligations. Upon receipt by the Issuing Bank from the
beneficiary of a Letter of Credit of any demand for payment under such Letter of
Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit on or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind (other than notice as provided in this
subsection). Upon receipt by the Issuing Bank of any payment in respect of any
Reimbursement Obligation, the Issuing Bank shall promptly pay to each Lender
that has acquired a participation therein under the second sentence of
Section 2.3.(i) such Lender’s Commitment Percentage of such payment.

(e) Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement. If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower has failed to
reimburse the Issuing Bank for a demand for payment under a Letter of Credit by
the date of such payment, after which the Issuing Bank has notified the
Administrative Agent, then (i) if the applicable

 

- 26 -



--------------------------------------------------------------------------------

conditions contained in Article V. would permit the making of Revolving Loans,
the Borrower shall be deemed to have requested a borrowing of Revolving Loans
(which shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Administrative Agent shall give each Lender prompt notice of
the amount of the Revolving Loan to be made available to the Administrative
Agent not later than 1:00 p.m., and (ii) if such conditions would not permit the
making of Revolving Loans, the provisions of subsection (j) of this Section
shall apply. The minimum amount limitations of Section 3.5.(a) shall not apply
to any borrowing of Base Rate Loans under this subsection.

(f) Effect of Letters of Credit on Commitments. Upon the issuance by the Issuing
Bank of any Letter of Credit and until such Letter of Credit shall have expired
or been cancelled, the Commitment of each Lender shall be deemed to be utilized
for all purposes of this Agreement in an amount equal to the product of (i) such
Lender’s Commitment Percentage and (ii) the sum of (A) the Stated Amount of such
Letter of Credit plus (B) any related Reimbursement Obligations then
outstanding.

(g) Issuing Bank’s Duties Regarding Letters of Credit; Unconditional Nature of
Reimbursement Obligations. In examining documents presented in connection with
drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, the Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Bank,
Administrative Agent or any of the Lenders shall be responsible for, and the
Borrower’s obligations in respect of the Letters of Credit shall not be affected
in any manner by (i) the form, validity, sufficiency, accuracy, genuineness or
legal effects of any document submitted by any party in connection with the
application for and issuance of or any drawing honored under any Letter of
Credit even if such document should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit, or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason; (iii) failure of the beneficiary of any Letter of
Credit to comply fully with conditions required in order to draw upon such
Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders. None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s,
Administrative Agent’s or any Lender’s rights or powers hereunder. Any action
taken or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit, if taken or omitted in the absence of gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender. In this
connection, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit shall be absolute, unconditional and
irrevocable and shall be paid strictly in accordance with the terms of this
Agreement or any other applicable Letter of Credit Document under all
circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against the Issuing Bank, the Administrative
Agent or any Lender, any beneficiary of a Letter of Credit or any other Person,
whether in connection with this Agreement, the transactions

 

- 27 -



--------------------------------------------------------------------------------

contemplated hereby or in the Letter of Credit Documents or any unrelated
transaction; (D) any breach of contract or dispute between the Borrower, the
Issuing Bank, the Administrative Agent, any Lender or any other Person; (E) any
demand, statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein or made in connection therewith being untrue or inaccurate in
any respect whatsoever; (F) any non-application or misapplication by the
beneficiary of a Letter of Credit or of the proceeds of any drawing under such
Letter of Credit; (G) payment by the Issuing Bank under the Letter of Credit
against presentation of a draft or certificate which does not strictly comply
with the terms of the Letter of Credit; and (H) any other act, omission to act,
delay or circumstance whatsoever that might, but for the provisions of this
Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.

(h) Amendments, Etc. The issuance by the Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit shall be subject to the
same conditions applicable under this Agreement to the issuance of new Letters
of Credit (including, without limitation, that the request therefor be made
through the Issuing Bank), and no such amendment, supplement or other
modification shall be issued unless either (i) the respective Letter of Credit
affected thereby would have complied with such conditions had it originally been
issued hereunder in such amended, supplemented or modified form or (ii) the
Administrative Agent and Requisite Lenders (or all of the Lenders if required by
Section 12.7.) shall have consented thereto. In connection with any such
amendment, supplement or other modification, the Borrower shall pay the Fees, if
any, payable under the last sentence of Section 3.6.(c).

(i) Lenders’ Participation in Letters of Credit. Immediately upon the issuance
by the Issuing Bank of any Letter of Credit each Lender shall be deemed to have
absolutely, irrevocably and unconditionally purchased and received from the
Issuing Bank, without recourse or warranty, an undivided interest and
participation to the extent of such Lender’s Commitment Percentage of the
liability of the Issuing Bank with respect to such Letter of Credit and each
Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit. In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the second and the last sentences of
Section 3.6.(c)).

(j) Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, on demand in
immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection (d); provided, however, that in respect of any
drawing under any Letter of Credit, the maximum amount that any Lender shall be
required to fund, whether as a Revolving Loan or as a participation, shall not
exceed such Lender’s Commitment Percentage of such drawing. Each Lender’s
obligation to make such payments to the Administrative Agent under this
subsection, and the Administrative Agent’s right to receive the same for the
account of the Issuing Bank, shall be absolute, irrevocable and unconditional
and shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Lender to make its payment
under this subsection, (ii) the financial condition of the Borrower or any other
Loan Party, (iii) the existence of any Default or Event of Default, including
any Event of Default described in Section 10.1.(f) or (g) or (iv) the
termination of the Commitments. Each such payment to the Administrative Agent
for the account of the Issuing Bank shall be made without any offset, abatement,
withholding or deduction whatsoever.

 

- 28 -



--------------------------------------------------------------------------------

 

(k) Information to Lenders. Promptly following any change in Letters of Credit
outstanding, the Issuing Bank shall deliver to each Lender and the Borrower a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time. Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding. Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder. The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under
Section 2.3.(j).

(l) Existing Letters of Credit. With respect to each of the Existing Letters of
Credit and any extensions of such Existing Letters of Credit made in accordance
with the terms and conditions hereunder, Wachovia Bank, National Association
(together with its successors) shall be deemed to be an Issuing Bank hereunder
and shall have all of the rights and obligations under and in respect of this
Agreement and the other Loan Documents, and shall be entitled to all of the same
benefits (including, without limitation, the rights, obligations and benefits
set forth in this Section 2.3. and in Sections 12.2. and 12.10.) as are afforded
to an Issuing Bank hereunder and thereunder in its capacity as an Issuing Bank
(and not as a Lender).

(m) Defaulting Lenders. Upon demand by the Administrative Agent at any time
while a Lender is a Defaulting Lender or a Potential Defaulting Lender, the
Borrower shall deliver to the Administrative Agent, for the benefit of the
Issuing Bank, within one Business Day of such demand, cash collateral or other
credit support satisfactory to the Issuing Bank in its sole discretion in an
amount equal to such Defaulting Lender’s or Potential Defaulting Lender’s
Commitment Percentage of the Letter of Credit Liabilities then outstanding.

Section 2.4. Rates and Payment of Interest on Loans.

(a) Rates. The Borrower promises to pay to the Administrative Agent for the
account of each Lender interest on the unpaid principal amount of each Loan made
by such Lender for the period from and including the date of the making of such
Loan to but excluding the date such Loan shall be paid in full, at the following
per annum rates:

(i) during such periods as such Loan is a Base Rate Loan, at the Base Rate (as
in effect from time to time), plus the Applicable Margin; and

(ii) during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin.

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

(b) Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each calendar month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the

 

- 29 -



--------------------------------------------------------------------------------

principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. Promptly after the determination
of any interest rate provided for herein or any change therein, the
Administrative Agent shall give notice thereof to the Lenders to which such
interest is payable and to the Borrower. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

Section 2.5. Number of Interest Periods.

There may be no more than 6 different Interest Periods for LIBOR Loans
outstanding at the same time.

Section 2.6. Repayment of Loans.

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Revolving Loans on the Termination Date.

Section 2.7. Prepayments.

(a) Optional. Subject to Section 4.4., the Borrower may prepay any Loan in whole
or in part at any time without premium or penalty. The Borrower shall give the
Administrative Agent at least 3 Business Days’ prior written notice of the
prepayment of any LIBOR Loan and 1 Business Day’s prior written notice of
prepayment of any Base Rate Loan.

(b) Mandatory. If at any time the aggregate principal amount of all outstanding
Revolving Loans, together with the aggregate principal amount of all outstanding
Letter of Credit Liabilities, and the aggregate principal amount of all
outstanding Swingline Loans exceeds the aggregate amount of the Commitments in
effect at such time, the Borrower shall immediately pay to the Administrative
Agent for the accounts of the Lenders then holding Commitments (or if the
Commitments have been terminated, then holding outstanding Revolving Loans,
Swingline Loans, and/or Letter of Credit Liabilities), the amount of such
excess. Such payment shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations in accordance with
the last sentence of Section 3.2., and if any Letters of Credit are outstanding
at such time, the remainder, if any, shall be deposited into the Collateral
Account for application to any Reimbursement Obligations. If the Borrower is
required to pay any outstanding LIBOR Loans by reason of this Section prior to
the end of the applicable Interest Period, the Borrower shall pay all amounts
due under Section 4.4.

Section 2.8. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of Continuation not later than 9:00 a.m. on the
third Business Day prior to the date of any such Continuation. Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given. Promptly after receipt of a Notice of Continuation, the

 

- 30 -



--------------------------------------------------------------------------------

Administrative Agent shall notify each Lender of the proposed Continuation. If
the Borrower shall fail to select in a timely manner a new Interest Period for
any LIBOR Loan in accordance with this Section, or if a Default or Event of
Default exists, such Loan will automatically, on the last day of the current
Interest Period therefor, Convert into a Base Rate Loan notwithstanding the
first sentence of Section 2.9. or the Borrower’s failure to comply with any of
the terms of such Section.

Section 2.9. Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be made
on, and only on, the last day of an Interest Period for such LIBOR Loan and,
upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall pay
accrued interest to the date of Conversion on the principal amount so Converted
in accordance with Section 2.4. Each such Notice of Conversion shall be given
not later than 9:00 a.m. one Business Day prior to the date of any proposed
Conversion into Base Rate Loans and 3 Business Days prior to the date of any
proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion. Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan. Each Notice of Conversion shall be
irrevocable by and binding on the Borrower once given.

Section 2.10. Notes.

(a) Notes. The Revolving Loans made by each Lender shall, in addition to this
Agreement, also be evidenced by a promissory note of the Borrower substantially
in the form of Exhibit H (each a “Revolving Note”), payable to the order of such
Lender in a principal amount equal to the amount of its Commitment as originally
in effect and otherwise duly completed. The Swingline Loans made by the
Swingline Lender to the Borrower shall, in addition to this Agreement, also be
evidenced by a promissory note of the Borrower substantially in the form of
Exhibit I (the “Swingline Note”), payable to the order of the Swingline Lender
in a principal amount equal to the amount of the Swingline Commitment as
originally in effect and otherwise duly completed.

(b) Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of each Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error; provided, however, that (i) the failure of a Lender to make any
such record shall not affect the obligations of the Borrower under any of the
Loan Documents and (ii) if there is a discrepancy between such records of a
Lender and the statements of accounts maintained by the Administrative Agent
pursuant to Section 3.9., in the absence of manifest error, the statements of
account maintained by the Administrative Agent pursuant to Section 3.9. shall be
controlling.

(c) Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

- 31 -



--------------------------------------------------------------------------------

 

Section 2.11. Extension of Termination Date.

Subject to the terms of this Section, the Borrower shall have the right,
exercisable one time, to request that the Administrative Agent and the Lenders
extend the Termination Date by one year. The Borrower may exercise such right
only by executing and delivering to the Administrative Agent at least 90 days
but not more than 180 days prior to the current Termination Date, a written
request for such extension (an “Extension Request”). The Administrative Agent
shall forward to each Lender a copy of the Extension Request delivered to the
Administrative Agent promptly upon receipt thereof. Not later than the date that
is 30 days after the Administrative Agent’s receipt of the Extension Request,
the Administrative Agent shall notify the Borrower if the Requisite Lenders have
determined to condition the extension of the Termination Date on an increase in
the Capitalization Rate to a percentage not to exceed 10.0%, and if so, what the
new Capitalization Rate to become effective on the current Termination Date
would be. Any new Capitalization Rate shall be the rate determined by the
Requisite Lenders on the basis of then current market conditions and data. If
the Requisite Lenders determine to condition the extension of the Termination
Date on an increase in the Capitalization Rate, then not later than the date
that is 30 days prior to the current Termination Date (the “Extension
Notification Date”), the Borrower shall notify the Administrative Agent in
writing of its decision to extend or not to extend the Termination Date by one
year. If the Borrower fails to provide such written notification on or prior to
the Extension Notification Date, the Borrower shall be deemed to have elected to
extend the Termination Date by one year. If the Borrower elects, or is deemed to
have elected, to extend the Termination Date, then subject to satisfaction of
the following conditions, the Termination Date shall be extended for one year:
(a) if the Requisite Lenders have conditioned the extension of the Termination
Date on an increase in the Capitalization Rate, the Borrower shall have caused
to be executed and delivered to the Administrative Agent such documents and
agreements as the Administrative Agent may request to evidence such increase,
(b) immediately prior to such extension and immediately after giving effect
thereto, no Default or Event of Default shall exist, (c) the representations and
warranties made or deemed made by the Borrower and each other Loan Party in the
Loan Documents to which any of them is a party would be true and correct
immediately after giving effect to the requested extension of the Termination
Date, except to the extent that such representations and warranties expressly
relate solely to an earlier date (in which case such representations and
warranties shall have been true and accurate on and as of such earlier date) and
(d) the Borrower shall have paid the Fees payable under Section 3.6.(d).

Section 2.12. Expiration or Maturity Date of Letters of Credit Past Termination
Date.

If on the date the Commitments are terminated (whether voluntarily, by reason of
the occurrence of an Event of Default or otherwise), there are any Letters of
Credit outstanding hereunder, the Borrower shall, on such date, pay to the
Administrative Agent, for its benefit and the benefit of the Lenders and the
Issuing Bank, an amount of money equal to the Stated Amount of such Letter(s) of
Credit for deposit into the Collateral Account. If a drawing pursuant to any
such Letter of Credit occurs on or prior to the expiration date of such Letter
of Credit, the Borrower authorizes the Administrative Agent to use the monies
deposited in the Collateral Account to reimburse the Issuing Bank for the
payment made by the Issuing Bank to the beneficiary with respect to such drawing
or the payee with respect to such presentment. If no drawing occurs on or prior
to the expiration date of such Letter of Credit, the Administrative Agent shall
pay to the Borrower (or to whomever else may be legally entitled thereto) the
monies deposited in the Collateral Account with respect to such outstanding
Letter of Credit on or before the date 30 days after the expiration date of such
Letter of Credit.

 

- 32 -



--------------------------------------------------------------------------------

 

Section 2.13. Voluntary Reductions of the Commitment.

The Borrower may terminate or reduce the aggregate unused amount of the
Commitments (for which purpose use of the Commitments shall be deemed to include
the aggregate amount of Letter of Credit Liabilities and the aggregate principal
amount of all outstanding Swingline Loans) at any time and from time to time
without penalty or premium upon not less than 5 Business Days prior written
notice to the Administrative Agent of each such termination or reduction, which
notice shall specify the effective date thereof and the amount of any such
reduction and shall be irrevocable once given and effective only upon receipt by
the Administrative Agent (“Commitment Reduction Notice”); provided, however,
that if the Borrower seeks to reduce the aggregate amount of the Commitments
below $100,000,000, then the Commitments shall be reduced to zero and except as
otherwise provided herein, the provisions of this Agreement shall terminate.
Promptly after receipt of a Commitment Reduction Notice the Administrative Agent
shall notify each Lender of the proposed termination or Commitment reduction.
The Commitments, once terminated or reduced pursuant to this Section, may not be
increased or reinstated. The Borrower shall pay all interest and fees on the
Loans accrued to the date of such reduction or termination of the Commitments to
the Administrative Agent for the account of the Lenders, including but not
limited to any applicable compensation due to each Lender in accordance with
Section 4.4. of this Agreement.

Section 2.14. Increase of Commitments.

The Borrower shall have the right at any time and from time to time during the
period beginning on the Effective Date through and including the date 180 days
prior to the Termination Date to request increases in the aggregate amount of
the Commitments (provided that after giving effect to any increases in the
Commitments pursuant to this Section, the aggregate amount of the Commitments
shall not exceed $500,000,000) by providing written notice to the Administrative
Agent, which notice shall be irrevocable once given. Each such increase in the
Commitments must be an aggregate minimum amount of $50,000,000 and integral
multiples of $15,000,000 in excess thereof. The Administrative Agent, in
consultation with the Borrower, shall manage all aspects of the syndication of
such increase in the Commitments, including decisions as to the selection of the
existing Lenders and/or other banks, financial institutions and other
institutional lenders to be approached with respect to such increase and the
allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. No
Lender shall be obligated in any way whatsoever to increase its Commitment, and
any new Lender becoming a party to this Agreement in connection with any such
requested increase must be an Eligible Assignee. If a new Lender becomes a party
to this Agreement, or if any existing Lender agrees to increase its Commitment,
such Lender shall on the date it becomes a Lender hereunder (or increases its
Commitment, in the case of an existing Lender) (and as a condition thereto)
purchase from the other Lenders its Commitment Percentage (determined with
respect to the Lenders’ relative Commitments and after giving effect to the
increase of Commitments) of any outstanding Revolving Loans, by making available
to the Administrative Agent for the account of such other Lenders, in same day
funds, an amount equal to the sum of (A) the portion of the outstanding
principal amount of such Revolving Loans to be purchased by such Lender plus
(B) the aggregate amount of payments previously made by the other Lenders under
Section 2.3.(j) which have not been repaid plus (C) interest accrued and unpaid
to and as of such date on such portion of the outstanding principal amount of
such Revolving Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 4.4. as a result of the prepayment of any
such Revolving Loans. Effecting the increase of the Commitments under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true or correct on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier

 

- 33 -



--------------------------------------------------------------------------------

date (in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder, and (z) the
Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent: (i) if not previously
delivered to the Administrative Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate, partnership, member or other necessary
action taken by the Borrower to authorize such increase and (B) all corporate,
partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase; and (ii) an opinion of counsel to the
Borrower and the Guarantors, and addressed to the Administrative Agent and the
Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lenders
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing their Commitments, in the amount of such Lender’s Commitment at the
time of the effectiveness of the applicable increase in the aggregate amount of
the Commitments. In connection with any increase in the aggregate amount of the
Commitments pursuant to this Section 2.14. any Lender becoming a party hereto
shall execute such documents and agreements as the Administrative Agent may
reasonably request.

Section 2.15. Amount Limitations.

Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, and the Issuing Bank shall not be
required to issue a Letter of Credit, if immediately after the making of such
Loan or the issuance of such Letter of Credit the aggregate principal amount of
all outstanding Revolving Loans, together with the aggregate amount of all
Letter of Credit Liabilities and all Swingline Loans, would exceed the aggregate
amount of the Commitments at such time.

Section 2.16. Funds Transfer Disbursements.

(a) Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by the Lenders or any of their Affiliates
pursuant to the Loan Documents as requested by an authorized representative of
the Borrower to any of the accounts designated in the Transfer Authorizer
Designation Form. The Borrower agrees to be bound by any transfer request:
(i) authorized or transmitted by the Borrower; or, (ii) made in the Borrower’s
name by an authorized representative specified on the Transfer Authorizer
Designation Form and accepted by the Administrative Agent in good faith and in
compliance with this Section 2.16., even if not properly authorized by the
Borrower. The Borrower further agrees and acknowledges that the Administrative
Agent may rely solely on any bank routing number or identifying bank account
number or name provided by the Borrower to effect a wire of funds transfer even
if the information provided by the Borrower identifies a different bank or
account holder than named by the Borrower. The Administrative Agent is not
obligated or required in any way to take any actions to detect errors in
information provided by the Borrower. If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower. The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
14 days after the Administrative Agent’s confirmation to the Borrower of such
transfer.

 

- 34 -



--------------------------------------------------------------------------------

 

(b) Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization;
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline; or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

(c) Limitation of Liability. None of the Administrative Agent, the Issuing Bank
or any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, the Issuing Bank, any Lender or the Borrower knew or
should have known the likelihood of these damages in any situation. None of the
Administrative Agent, the Issuing Bank or any Lender makes any representations
or warranties other than those expressly made in this Agreement.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

(a) Payments by Borrower. Except to the extent otherwise provided herein, all
payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day). Subject to Section 10.5., the Borrower shall,
at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied. Each payment received
by the Administrative Agent for the account of a Lender under this Agreement or
any Note shall be paid to such Lender by wire transfer of immediately available
funds in accordance with the wiring instructions provided by such Lender to the
Administrative Agent from time to time, for the account of such Lender at the
applicable Lending Office of such Lender. Each payment received by the
Administrative Agent for the account of the Issuing Bank under this Agreement
shall be paid to the Issuing Bank by wire transfer of immediately available
funds in accordance with the wiring instructions provided by the Issuing Bank to
the Administrative Agent from time to time, for the account of the Issuing Bank.
In the event the Administrative Agent fails to pay such amounts to such Lender
or the Issuing Bank, as the case may be, within one Business Day of receipt of
such amounts, the Administrative Agent shall pay interest on such amount until
paid at a rate per annum equal to the Federal Funds Rate from time to time in
effect. If the due date of any payment under this Agreement or any other Loan
Document would otherwise fall on a day which is not a Business Day such date
shall be extended to the next succeeding Business Day and interest shall
continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.

(b) Presumptions Regarding Payments by Borrower. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such

 

- 35 -



--------------------------------------------------------------------------------

assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent on demand that amount so
distributed to such Lender or the Issuing Bank, with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Sections 2.1.(a), 2.2.(e), and 2.3.(e) shall be made from the
Lenders, each payment of the Fees under Sections 3.6.(b), the first sentence of
Sections 3.6.(c) and Section 3.6.(d) shall be made for the account of the
Lenders, and each termination or reduction of the amount of the Commitments
under Section 2.13. shall be applied to the respective Commitments of the
Lenders, pro rata according to the amounts of their respective Commitments;
(b) each payment or prepayment of principal of Revolving Loans by the Borrower
shall be made for the account of the Lenders pro rata in accordance with the
respective unpaid principal amounts of the Revolving Loans held by them,
provided that, subject to Section 3.10., if immediately prior to giving effect
to any such payment in respect of any Revolving Loans the outstanding principal
amount of the Revolving Loans shall not be held by the Lenders pro rata in
accordance with their respective Commitments in effect at the time such
Revolving Loans were made, then such payment shall be applied to the Revolving
Loans in such manner as shall result, as nearly as is practicable, in the
outstanding principal amount of the Revolving Loans being held by the Lenders
pro rata in accordance with their respective Commitments; (c) each payment of
interest on Revolving Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the amounts of interest on such Revolving
Loans then due and payable to the respective Lenders; (d) the Conversion and
Continuation of Revolving Loans of a particular Type (other than Conversions
provided for by Section 4.6.) shall be made pro rata among the Lenders according
to the amounts of their respective Loans and the then current Interest Period
for each Lender’s portion of each Loan of such Type shall be coterminous;
(e) the Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.2., shall be in accordance with their respective
Commitment Percentage; and (f) the Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Commitment Percentage. All payments of
principal, interest, fees and other amounts in respect of the Swingline Loans
shall be for the account of the Swingline Lender only (except to the extent any
Lender shall have acquired a participating interest in any such Swingline Loan
pursuant to Section 2.2.(e), in which case such payments shall be pro rata in
accordance with such participating interests). Any payment or prepayment of
principal or interest made (i) during the existence of a Default or Event of
Default shall be made for the account of the Lenders in accordance with the
order set forth in Section 10.5. and (ii) pursuant to Section 2.7.(b), shall be
made for the account of the Swingline Lender and the Lenders holding Commitments
(or, if the Commitments have been terminated, holding Revolving Loans and Letter
of Credit Liabilities) in accordance with the order set forth in Section 10.5.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
under this Agreement or shall obtain payment on any other Obligation owing by
the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by the
Borrower or any other Loan Party to a Lender (other than any payment in respect
of Specified Derivatives Obligations) not in accordance with the terms of this
Agreement and such payment should be distributed to the Lenders in accordance
with Section 3.2. or Section 10.5., as applicable, such Lender shall promptly

 

- 36 -



--------------------------------------------------------------------------------

purchase from the other Lenders participations in (or, if and to the extent
specified by such Lender, direct interests in) the Loans made by the other
Lenders or other Obligations owed to such other Lenders in such amounts, and
make such other adjustments from time to time as shall be equitable, to the end
that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may actually be incurred by such Lender in obtaining
or preserving such benefit) in accordance with the requirements of Section 3.2.
or Section 10.5., as applicable. To such end, all the Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a) Borrowings and Conversions. Each borrowing of Base Rate Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof. Each borrowing and each Conversion of LIBOR Loans shall be in an
aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount.

(b) Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $100,000 and integral multiples of $100,000 in
excess thereof (or, if less, the aggregate principal amount of Revolving Loans
then outstanding).

(c) Reductions of Commitments. Each reduction of the Commitments under
Section 2.13. shall be in an aggregate minimum amount of $10,000,000 and
integral multiples of $5,000,000 in excess thereof.

(d) Letters of Credit. The initial Stated Amount of each Letter of Credit shall
be at least $50,000.

Section 3.6. Fees.

(a) Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent.

(b) Facility Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a facility fee equal to the average daily amount of
the Commitment of such Lender (whether or not utilized) times the Facility Fee
for the period from and including the Agreement Date to but excluding the date
such Commitment is terminated or reduced to zero or the Termination Date, such
fee

 

- 37 -



--------------------------------------------------------------------------------

to be paid quarterly in arrears on (i) the last day of each March, June,
September and December in each year, (ii) the date of each reduction in the
Commitments (but only on the amount of the reduction) and (iii) on the
Termination Date. The Borrower acknowledges that the fee payable hereunder is a
bona fide commitment fee and is intended as reasonable compensation to the
Lenders for committing to make funds available to the Borrower as described
herein and for no other purposes.

(c) Letter of Credit Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee at a rate per annum
equal to the Applicable Margin times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. The fees provided for in the immediately preceding sentence shall be
nonrefundable and payable in arrears (i) quarterly on the last day of March,
June, September and December in each year, (ii) on the Termination Date,
(iii) on the date the Commitments are terminated or reduced to zero and
(iv) thereafter from time to time on demand of the Administrative Agent. In
addition to such fees, the Borrower shall pay to the Issuing Bank solely for its
own account and not the account of any Lender, a fronting fee in respect of each
Letter of Credit at the rate equal to one-eighth of one percent (0.125%) per
annum on the daily average Stated Amount of such Letter of Credit for the period
from and including the date of issuance of such Letter of Credit (A) through and
including the date such Letter of Credit expires or is terminated or (B) to but
excluding the date such Letter of Credit is drawn in full. The fee provided for
in the immediately preceding sentence shall be nonrefundable and payable upon
issuance of the applicable Letter of Credit. The Borrower shall pay directly to
the Issuing Bank from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged by the Issuing Bank from time to
time in like circumstances with respect to the issuance of each Letter of
Credit, drawings, amendments, extensions, renewals and other transactions
relating thereto.

(d) Extension Fee. If the Borrower exercises its right to extend the Termination
Date in accordance with Section 2.11., the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee equal to two-fifths of
one percent (0.40%) of the amount of such Lender’s Commitment (whether or not
utilized). Such fee shall be due and payable in full on the Extension
Notification Date.

(e) Administrative and Other Fees. The Borrower agrees to pay the administrative
and other fees of the Administrative Agent as provided in the Fee Letter and as
may be otherwise agreed to in writing by the Borrower and the Administrative
Agent from time to time.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties

 

- 38 -



--------------------------------------------------------------------------------

hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.4.(a)(i) and (a)(ii) and in
Section 2.2.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, closing
fees, letter of credit fees, underwriting fees, default charges, late charges,
funding or “breakage” charges, increased cost charges, attorneys’ fees and
reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case, in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money. All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

Section 3.9. Statements of Account.

The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

Section 3.10. Defaulting Lenders.

(a) Generally. If any Lender shall become a Defaulting Lender, then such
Defaulting Lender’s right to participate in the administration of the Loans,
this Agreement and the other Loan Documents, including without limitation, any
right to vote in respect any amendment, consent or waiver of the terms of this
Agreement or any other Loan Document, or to direct any action or inaction of the
Administrative Agent or to be taken into account in the calculation of the
Requisite Lenders, shall be suspended while such Lender remains a Defaulting
Lender; provided, however, that the foregoing shall not permit an increase in
such Lender’s Commitment or an extension of the Termination Date of such
Lender’s Loans or other Obligations owing to such Lender, in each case, without
such Lender’s consent. If a Lender is a Defaulting Lender because it has failed
to make timely payment to the Administrative Agent of any amount required to be
paid to the Administrative Agent hereunder (without giving effect to any notice
or cure periods), then the Administrative Agent shall be entitled (i) to collect
interest from such Defaulting Lender on such delinquent payment for the period
from the date on which the payment was due until the date on which the payment
is made at the Federal Funds Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Loan Document and (iii) to bring an action or suit against such Defaulting
Lender in a court of competent jurisdiction to recover the defaulted amount and
any related interest. No Commitment of any Lender shall be increased or
otherwise affected, and except as otherwise expressly provided in this Section,
performance by the Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified, as a result of the
operation of this Section. The rights and remedies of the Borrower, the
Administrative Agent, the Issuing Bank, the Swingline Lender and the Lenders
against a Defaulting Lender under this Section are in addition to any other
rights and remedies the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders may have against such Defaulting Lender under this Agreement, any of
the other Loan Documents, Applicable Law or otherwise.

 

- 39 -



--------------------------------------------------------------------------------

 

(b) Treatment of Payments. Until the Defaulting Lender Excess of a Defaulting
Lender has been reduced to zero, any payment of the principal of the Revolving
Loans shall, unless the Requisite Lenders agree otherwise, be applied to the
outstanding principal balance of the Revolving Loans of the applicable Lenders
that are not Defaulting Lenders. Any amount paid by the Borrower for the account
of a Defaulting Lender under this Agreement or any other Loan Document will not
be paid or distributed to such Defaulting Lender, but will instead be retained
by the Administrative Agent in a segregated non-interest bearing account until
such Defaulting Lender has ceased to be a Defaulting Lender in accordance with
subsection (f) below or the termination of the Commitments and payment in full
of all Obligations of the Borrower hereunder and the other Loan Documents, at
which time such amounts will be applied by the Administrative Agent to the
making of payments from time to time in the following order of priority: first,
to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent and the Swingline Lender under this Agreement; second, to
the payment of interest then due and payable to the Lenders hereunder other than
Defaulting Lenders, ratably among them in accordance with the amounts of such
interest then due and payable to them; third, to the payment of Fees then due
and payable to the Lenders other than Defaulting Lenders, ratably among them in
accordance with the amounts of such Fees then due and payable to them; fourth,
to pay principal of all Loans, Reimbursement Obligations and other Letter of
Credit Liabilities then due and payable to the Lenders, other than Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them; fifth, to the ratable payment of all other Obligations then due
and payable to the Lenders other than Defaulting Lenders; and sixth, after the
termination of the Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.

(c) Fees. During any period that a Lender is a Defaulting Lender, such
Defaulting Lender’s Commitment and outstanding Loans shall be excluded for
purposes of calculating any Fee payable to the Lenders under Sections 3.6.(b),
3.6.(c) and 3.6.(d), and during such period the Borrower shall not be required
to pay, and such Defaulting Lender shall not be entitled to receive, any such
Fees otherwise payable to such Defaulting Lender under such Sections.

(d) Borrowing Requests. While any Lender is a Defaulting Lender or a Potential
Defaulting Lender, the Borrower authorizes each of the Administrative Agent, the
Issuing Bank and the Swingline Lender (which authorization is irrevocable and
coupled with an interest) to give, in such Person’s discretion, Notices of
Borrowing pursuant to Section 2.1. in such amounts and at such times as may be
required to (i) reimburse any Reimbursement Obligation that has become due and
payable, (ii) repay an outstanding Swingline Loan or (iii) cash collateralize
the Obligations of the Borrower in respect of outstanding Letters of Credit in
an amount equal to the aggregate amount of the obligations (contingent or
otherwise) of such Defaulting Lender or Potential Defaulting Lender in respect
of such Letters of Credit.

(e) Purchase of Defaulting Lender’s Commitment. During any period that a Lender
is a Defaulting Lender, the Borrower may, by giving written notice thereof to
the Administrative Agent, such Defaulting Lender and the other Lenders, demand
that such Defaulting Lender assign its Commitment to an Eligible Assignee
subject to and in accordance with the provisions of Section 12.6.(c). No party
hereto shall have any obligation whatsoever to initiate any such replacement or
to assist in finding an Eligible Assignee. In connection with any such
assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and, notwithstanding Section 12.6.(c), shall pay to
the Administrative Agent an assignment fee in the amount of $10,000.

(f) Termination of Defaulting Lender’s Commitments. During any period that a
Lender is a Defaulting Lender, the Borrower may terminate in full the
Commitments of such Defaulting Lender by giving notice to such Defaulting Lender
and the Administrative Agent (such termination, a “Defaulting Lender
Termination”) so long as on the effective date of such Defaulting Lender
Termination and after giving effect thereto and to any repayment of Revolving
Loans in connection therewith: (i) no Default or

 

- 40 -



--------------------------------------------------------------------------------

Event of Default exists (unless the Requisite Lenders otherwise consent to such
Defaulting Lender Termination), (ii) no Revolving Loans shall be outstanding,
and (iii) the sum of (x) the Letter of Credit Liabilities, (y) the amount of
cash collateral or other credit support then held by the Administrative Agent
pursuant to Section 2.3.(m) and (z) the outstanding principal amount of
Swingline Loans shall not exceed the aggregate Commitments of all Lenders that
are not Defaulting Lenders. Each such notice shall specify the effective date of
such Defaulting Lender Termination (the “Defaulting Lender Termination Date”),
which shall be not less than 5 Business Days (or such shorter period as agreed
to by the Administrative Agent and such Defaulting Lender) after the date on
which such notice is delivered to such Defaulting Lender and the Administrative
Agent. On each such Defaulting Lender Termination Date, (i) the Commitments of
such Defaulting Lender shall be reduced to zero, (ii) such Defaulting Lender
shall cease to be a “Lender” hereunder (provided that any Defaulting Lender
shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date), (iii) the Commitments of all other Lenders
shall remain unchanged and (iv) the Commitment Percentages of outstanding Letter
of Credit Liabilities and Swingline Loans will be reallocated by the
Administrative Agent among the Lenders (other than the Defaulting Lender) in
accordance with their Commitment Percentages after giving effect to the
Defaulting Lender Termination.

(g) Cure. If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender or a Potential Defaulting Lender should no longer be deemed to
be a Defaulting Lender or Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the Lenders, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein,
such Lender will, to the extent applicable, purchase such portion of outstanding
Loans of the other Lenders and make such other adjustments as the Administrative
Agent may determine to be necessary to cause the interest of the Lenders in the
Loans and Letter of Credit Liabilities to be on a pro rata basis in accordance
with their respective Commitment Percentages, whereupon such Lender will cease
to be a Defaulting Lender or Potential Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no cure by a Lender under this subsection of its status as
a Defaulting Lender or Potential Defaulting Lender will constitute a waiver or
release of any claim of the Borrower or any other party hereunder arising from
such Lender’s having been a Defaulting Lender or Potential Defaulting Lender.

Section 3.11. Taxes; Foreign Lenders.

(a) Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii) any taxes imposed on or measured by
the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, and (iv) any taxes, fees, duties, levies, imposts, charges, deductions,
withholdings or other charges to the extent imposed as a result of the failure
of the Agent, the Issuing Bank or a Lender, as applicable, to provide and keep
current (to the extent legally able) any certificates, documents or other
evidence required to qualify for an exemption from, or reduced rate of, any such
taxes fees, duties, levies, imposts, charges, deductions, withholdings or other
charges or required by the immediately following subsection (c) to be furnished
by the Administrative Agent, Issuing Bank or such Lender, as applicable

 

- 41 -



--------------------------------------------------------------------------------

(such non-excluded items being collectively called “Taxes”). If any withholding
or deduction from any payment to be made by the Borrower hereunder is required
in respect of any Taxes pursuant to any Applicable Law, then the Borrower will:

(i) pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;

(ii) promptly forward to the Administrative Agent an official receipt or other
documentation satisfactory to the Administrative Agent evidencing such payment
to such Governmental Authority; and

(iii) pay to the Administrative Agent for its account or the account of the
applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

(b) Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Administrative
Agent, for its account or the account of the Issuing Bank or respective Lender,
as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent, the Issuing
Bank and the Lenders for any incremental Taxes, interest or penalties that may
become payable by the Administrative Agent, the Issuing Bank or any Lender as a
result of any such failure. For purposes of this Section, a distribution
hereunder by the Administrative Agent or any Lender to or for the account of any
Lender shall be deemed a payment by the Borrower.

(c) Tax Forms. Prior to the date that any Lender or Participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Administrative Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor
forms), properly completed, currently effective and duly executed by such Lender
or Participant establishing that payments to it hereunder and under the Notes
are (i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code. Each such Lender or Participant shall (x) deliver further copies of such
forms or other appropriate certifications on or before the date that any such
forms expire or become obsolete and after the occurrence of any event requiring
a change in the most recent form delivered to the Borrower and (y) obtain such
extensions of the time for filing, and renew such forms and certifications
thereof, as may be reasonably requested by the Borrower or the Administrative
Agent. The Borrower shall not be required to pay any amount pursuant to last
sentence of subsection (a) above to any Lender or Participant that is organized
under the laws of a jurisdiction outside of the United States of America or the
Administrative Agent, if it is organized under the laws of a jurisdiction
outside of the United States of America, if such Lender, Participant or the
Administrative Agent, as applicable, fails to comply with the requirements of
this subsection. If any such Lender or Participant fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent. The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

- 42 -



--------------------------------------------------------------------------------

 

(d) USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

ARTICLE IV. YIELD PROTECTION, ETC.

Section 4.1. Additional Costs; Capital Adequacy.

(a) Capital Adequacy. If any Lender in the Loans determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law) affects or
would affect the amount of capital required or expected to be maintained by such
Lender, or any corporation controlling such Lender, as a consequence of, or with
reference to, such Lender’s Commitments or its making or maintaining Loans below
the rate which such Lender or such corporation controlling such Lender could
have achieved but for such compliance (taking into account the policies of such
Lender or such corporation with regard to capital), then the Borrower shall,
from time to time, within 30 calendar days after written demand by such Lender,
pay to such Lender additional amounts sufficient to compensate such Lender or
such corporation controlling such Lender to the extent that such Lender
determines such increase in capital is allocable to such Lender’s obligations
hereunder.

(b) Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), the Borrower shall promptly pay to the Administrative
Agent for the account of a Lender from time to time such amounts as such Lender
may determine to be necessary to compensate such Lender for any costs incurred
by such Lender that it determines are attributable to its making or maintaining
of any LIBOR Loans or its obligation to make any LIBOR Loans hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

- 43 -



--------------------------------------------------------------------------------

 

(c) Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Administrative
Agent), the obligation of such Lender to make or Continue, or to Convert Base
Rate Loans into, LIBOR Loans hereunder shall be suspended until such Regulatory
Change ceases to be in effect (in which case the provisions of Section 4.6.
shall apply).

(d) Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
tax, reserve, special deposit, capital adequacy or similar requirement against
or with respect to or measured by reference to Letters of Credit and the result
shall be to increase the cost to the Issuing Bank of issuing (or any Lender of
purchasing participations in) or maintaining its obligation hereunder to issue
(or purchase participations in) any Letter of Credit or reduce any amount
receivable by the Issuing Bank or any Lender hereunder in respect of any Letter
of Credit, then, upon demand by the Issuing Bank or such Lender, the Borrower
shall pay promptly, and in any event within 3 Business Days of demand, to the
Issuing Bank or, in the case of such Lender, to the Administrative Agent for the
account of such Lender, from time to time as specified by the Issuing Bank or
such Lender, such additional amounts as shall be sufficient to compensate the
Issuing Bank or such Lender for such increased costs or reductions in amount.

(e) Notification and Determination of Additional Costs. Each of the
Administrative Agent, Issuing Bank, each Lender, and each Participant, as the
case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, the Issuing Bank, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Administrative Agent, the Issuing Bank, any Lender or any Participant to
give such notice shall not release the Borrower from any of its obligations
hereunder. The Administrative Agent, the Issuing Bank, each Lender and each
Participant, as the case may be, agrees to furnish to the Borrower (and in the
case of the Issuing Bank, a Lender or a Participant to the Administrative Agent
as well) a certificate setting forth the basis and amount of each request for
compensation under this Section. Absent manifest error, determinations by the
Administrative Agent, the Issuing Bank, such Lender, or such Participant, as the
case may be, of the effect of any Regulatory Change shall be conclusive,
provided that such determinations are made on a reasonable basis and in good
faith.

Section 4.2. Suspension of LIBOR Loans.

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or

 

- 44 -



--------------------------------------------------------------------------------

 

(b) the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
Interest Period is to be determined are not likely to adequately and fairly
reflect the cost to any Lender of making or maintaining LIBOR Loans for such
Interest Period.

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

Section 4.3. Illegality.

Notwithstanding any other provision of this Agreement, if any Lender shall
determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to the Administrative Agent) and such Lender’s obligation to
make or Continue, or to Convert Loans of any other Type into, LIBOR Loans shall
be suspended until such time as such Lender may again make and maintain LIBOR
Loans (in which case the provisions of Section 4.6. shall be applicable).

Section 4.4. Compensation.

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

(a) any payment or prepayment (whether mandatory or optional) of a LIBOR Loan,
or Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or

(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article V. to be satisfied) to borrow a LIBOR Loan from such Lender on the date
for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue
a LIBOR Loan on the requested date of such Conversion or Continuation.

Not in limitation of the foregoing, such compensation shall include, without
limitation; in the case of a LIBOR Loan, an amount equal to the then present
value of (i) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (ii) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date. Upon the Borrower’s request,
the Administrative Agent shall provide the Borrower with a statement setting
forth the basis for requesting such compensation and the method for determining
the amount thereof. Absent manifest error, any such statement shall be
conclusive, provided that such determinations are made on a reasonable basis and
in good faith.

 

- 45 -



--------------------------------------------------------------------------------

 

Section 4.5. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.11. or 4.1., and the
Requisite Lenders are not requesting compensation under such Sections, or
(b) the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Sections 4.1.(c) or 4.3. but the obligation of the Requisite Lenders shall not
have been suspended under such Sections, then, so long as there does not then
exist any Default or Event of Default, the Borrower may demand that such Lender
(the “Affected Lender”), and upon such demand the Affected Lender shall
promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(c) for a purchase price equal to
the aggregate principal balance of Loans then owing to the Affected Lender plus
any accrued but unpaid interest thereon and accrued but unpaid fees owing to the
Affected Lender. Each of the Administrative Agent and the Affected Lender shall
reasonably cooperate in effectuating the replacement of such Affected Lender
under this Section, but at no time shall the Administrative Agent, such Affected
Lender nor any other Lender be obligated in any way whatsoever to initiate any
such replacement or to assist in finding an Eligible Assignee. The exercise by
the Borrower of its rights under this Section shall be at the Borrower’s sole
cost and expense and at no cost or expense to the Administrative Agent, the
Affected Lender or any of the other Lenders. The terms of this Section shall not
in any way limit the Borrower’s obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.11. or 4.1.

Section 4.6. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 4.1.(c) or Section 4.3. then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 4.1.(c) or Section 4.3. on such earlier date as such Lender
may specify to the Borrower with a copy to the Administrative Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1.(c) or Section 4.3. that gave rise to such Conversion
no longer exist:

(i) to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or Continued by such Lender as LIBOR
Loans shall be made or Continued instead as Base Rate Loans, and all Base Rate
Loans of such Lender that would otherwise be Converted into LIBOR Loans shall
remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1.(c) or 4.3. that gave
rise to the Conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Base Rate Loans shall be automatically
Converted, on the first day(s) of the next succeeding Interest Period(s) for
such outstanding LIBOR Loans, to the extent necessary so that, after giving
effect thereto, all Loans held by the Lenders holding LIBOR Loans and by such
Lender are held pro rata (as to principal amounts, Types and Interest Periods)
in accordance with their respective Commitments.

 

- 46 -



--------------------------------------------------------------------------------

 

Section 4.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 4.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article IV. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.

ARTICLE V. CONDITIONS PRECEDENT

Section 5.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a) The Administrative Agent shall have received each of the following, in form
and substance satisfactory to the Administrative Agent:

(i) Counterparts of this Agreement executed by each of the parties hereto;

(ii) Revolving Notes executed by the Borrower, payable to each Lender and
complying with the terms of Section 2.10.(a) and the Swingline Note executed by
the Borrower;

(iii) The Guaranty executed by each of the Guarantors existing as of the
Effective Date;

(iv) The articles of incorporation of the Borrower certified as of a recent date
by the Secretary of State of the State of Maryland;

(v) A good standing certificate with respect to the Borrower issued as of a
recent date by the Secretary of State of the state of its incorporation and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable) of each state in which the Borrower is required to be
so qualified and where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect;

(vi) A certificate of incumbency signed by the Secretary or Assistant Secretary
of the Borrower with respect to each of the officers of the Borrower authorized
to execute and deliver the Loan Documents to which the Borrower is a party and
the officers of the Borrower then authorized to deliver Notices of Borrowing,
Notices of Swingline Borrowings, Notices of Continuation and Notices of
Conversion and to request the issuance of Letters of Credit;

 

- 47 -



--------------------------------------------------------------------------------

 

(vii) Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of (i) the bylaws of the Borrower and (ii) all corporate (or comparable) action
taken by the Borrower to authorize the execution, delivery and performance of
the Loan Documents to which the Borrower is a party;

(viii) The articles of incorporation, articles of organization, certificate of
limited partnership or other comparable organizational instrument (if any) of
each Guarantor certified as of a recent date by the Secretary of State of the
state of formation of such Guarantor;

(ix) A certificate of good standing or certificate of similar meaning with
respect to each Guarantor issued as of a recent date by the Secretary of State
of the state of formation of each such Guarantor and certificates of
qualification to transact business or other comparable certificates issued by
each Secretary of State (and any state department of taxation, as applicable) of
each state in which such Guarantor is required to be so qualified and where the
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect;

(x) A certificate of incumbency signed by the Secretary or Assistant Secretary
(or other individual performing similar functions) of each Guarantor with
respect to each of the officers of such Guarantor authorized to execute and
deliver the Loan Documents to which such Guarantor is a party;

(xi) Copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Guarantor of (i) the by-laws of
such Guarantor, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (ii) all corporate, partnership, member or other necessary action
taken by such Guarantor to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

(xii) An opinion of counsel to the Loan Parties addressed to the Administrative
Agent, the Lenders and the Swingline Lender, addressing the matters set forth in
Exhibit J;

(xiii) The Fees then due and payable under Section 3.6., and any other Fees
payable to the Administrative Agent, the Titled Agents and the Lenders on or
prior to the Effective Date, including without limitation, the fees and expenses
of counsel to the Administrative Agent;

(xiv) A Compliance Certificate calculated as of June 30, 2009 (giving pro forma
effect to the financing contemplated by this Agreement and the use of the
proceeds of the Loans to be funded on the Effective Date);

(xv) a Transfer Authorizer Designation Form effective as of the Agreement Date;

(xvi) evidence that all indebtedness, liabilities or obligations (other than
obligations in respect of Existing Letters of Credit) owing by the Loan Parties
under the Existing Credit Agreement shall have been paid in full and all Liens,
if any, securing such indebtedness, liabilities or other obligations have been
released; and

 

- 48 -



--------------------------------------------------------------------------------

 

(xvii) such other documents and instruments as the Administrative Agent, or any
Lender through the Administrative Agent, may reasonably request; and

(b) In the good faith judgment of the Administrative Agent:

(i) There shall not have occurred or become known to the Administrative Agent or
any of the Lenders any event, condition, situation or status since the date of
the information contained in the financial and business projections, budgets,
pro forma data and forecasts concerning the Borrower and its Subsidiaries
delivered to the Administrative Agent and the Lenders prior to the Agreement
Date that has had or could reasonably be expected to result in a Material
Adverse Effect;

(ii) No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

(iii) The Borrower and its Subsidiaries shall have received all approvals,
consents and waivers, and shall have made or given all necessary filings and
notices as shall be required to consummate the transactions contemplated hereby
without the occurrence of any default under, conflict with or violation of
(1) any Applicable Law or (2) any agreement, document or instrument to which the
Borrower or any other Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin,
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

(iv) There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents.

Section 5.2. Conditions Precedent to All Loans and Letters of Credit.

The obligations of the Lenders to make any Loans and of the Issuing Bank to
issue Letters of Credit, are all subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects on and as of the date of the making of
such Loan or date of issuance of such Letter of Credit with the same force and
effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, or in the case of a Swingline Loan, the Swingline Lender shall
have received a timely Notice of Swingline Borrowing; and (d) in the case of the
issuance of a Letter of Credit or the making of a Swingline Loan, no Lender
shall be a Defaulting Lender or Potential Defaulting Lender; provided, however,
in the case of the issuance of a Letter of Credit, the Issuing Bank may, in its
sole and absolute

 

- 49 -



--------------------------------------------------------------------------------

discretion, waive this condition precedent on behalf of itself and all Lenders
if cash collateral or other credit support satisfactory to the Issuing Bank has
been pledged or otherwise provided to the Administrative Agent in respect of
such Defaulting Lender’s or Potential Defaulting Lender’s participation in such
Letter of Credit in accordance with Section 2.3.(m). Each Credit Event shall
constitute a certification by the Borrower to the effect set forth clauses
(a) and (b) of the preceding sentence (both as of the date of the giving of
notice relating to such Credit Event and, unless the Borrower otherwise notifies
the Administrative Agent prior to the date of such Credit Event, as of the date
of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Administrative Agent and the Lenders at the
time such Loan is made or such Letter of Credit is issued that all conditions to
the making of such Loan or issuing of such Letter of Credit contained in this
Article V. have been satisfied.

Section 5.3. Conditions as Covenants.

If the Lenders permit the making of any Loans, or the Issuing Bank issues a
Letter of Credit, prior to the satisfaction of all conditions precedent set
forth in Sections 5.1. and 5.2., the Borrower shall nevertheless cause such
condition or conditions to be satisfied within 5 Business Days after the date of
the making of such Loans or the issuance of such Letter of Credit. Unless set
forth in writing to the contrary, the making of its initial Loan by a Lender
shall constitute a confirmation by such Lender to the Administrative Agent and
the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for initial Loans set forth in Sections 5.1.
and 5.2.

ARTICLE VI. REPRESENTATIONS AND WARRANTIES

Section 6.1. Representations and Warranties.

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower represents and warrants to the Administrative
Agent, the Issuing Bank and each Lender as follows:

(a) Organization; Power; Qualification. Each of the Borrower, each other Loan
Party and each other Subsidiary is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and hereafter proposed to be conducted and is duly
qualified and is in good standing as a foreign corporation, partnership or other
legal entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

(b) Ownership Structure. As of the Agreement Date, Part I of Schedule 6.1.(b) is
a complete and correct list of all Subsidiaries of the Borrower setting forth
for each such Subsidiary, (i) the jurisdiction of organization of such
Subsidiary, (ii) the type of legal entity of such Subsidiary, (iii) each Person
holding any Equity Interests in such Subsidiary, (iv) the nature of the Equity
Interests held by each such Person, (v) the percentage of ownership of such
Subsidiary represented by such Equity Interests, and (vi) whether such
Subsidiary is a Material Subsidiary and/or an Excluded Subsidiary. Except as
disclosed in such Schedule, as of the Agreement Date (A), each of the Borrower
and its Subsidiaries owns, free and clear of all Liens, and has the unencumbered
right to vote, all outstanding Equity Interests in each Person shown to be held
by it on such Schedule, (B) all of the issued and outstanding capital stock of
each such Person organized as a corporation is validly issued, fully paid and
nonassessable and (C) there are no outstanding subscriptions, options, warrants,
commitments, preemptive rights or

 

- 50 -



--------------------------------------------------------------------------------

agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the Agreement Date, Part II of Schedule 6.1.(b) correctly
sets forth all Unconsolidated Affiliates of the Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by the
Borrower.

(c) Authorization of Agreement, Etc. The Borrower has the right and power, and
has taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. The Borrower and each other Loan Party has the
right and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letter to which it is
a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letter to which the Borrower or any other Loan Party is a party have been duly
executed and delivered by the duly authorized officers of such Person and each
is a legal, valid and binding obligation of such Person enforceable against such
Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

(d) Compliance of Loan Documents and Fee Letter with Laws, Etc. The execution,
delivery and performance of this Agreement, Notes and the other Loan Documents
to which the Borrower or any other Loan Party is a party and of the Fee Letter
in accordance with their respective terms and the borrowings and other
extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both: (i) require any Governmental Approval or violate any
Applicable Law (including all Environmental Laws) relating to the Borrower or
any other Loan Party; (ii) conflict with, result in a breach of or constitute a
default under the organizational documents of the Borrower or any other Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by the Borrower or any other Loan Party.

(e) Compliance with Law; Governmental Approvals. The Borrower, each Subsidiary
and each other Loan Party is in compliance with each Governmental Approval
applicable to it and all other Applicable Laws (including without limitation,
all Environmental Laws) relating to the Borrower, each Subsidiary or such other
Loan Party except for noncompliances which, and Governmental Approvals the
failure to possess which, could not, individually or in the aggregate,
reasonably be expected to cause a Default or Event of Default or have a Material
Adverse Effect.

(f) Title to Properties; Liens. As of the Agreement Date, Part I of
Schedule 6.1.(f) sets forth all of the real property owned or leased by the
Borrower, each other Loan Party and each other Subsidiary. Each such Person has
good, marketable and legal title to, or a valid leasehold interest in, its
respective assets. As of the Agreement Date, there are no Liens against any of
the assets of the Borrower, any Subsidiary or any other Loan party except for
the Liens existing as of the Agreement Date set forth on Part II of
Schedule 6.1.(f) and the other Permitted Liens.

(g) Existing Indebtedness; Total Liabilities. Part I of Schedule 6.1.(g) is, as
of the Agreement Date, a complete and correct listing of all Indebtedness
(including without limitation all Guarantees) of the Borrower and its
Subsidiaries, and if such Indebtedness is secured by any Lien, a description of
all of the property subject to such Lien. As of the Agreement Date, the Loan
Parties and the other Subsidiaries have performed and are in material compliance
with all of the terms of such

 

- 51 -



--------------------------------------------------------------------------------

Indebtedness and all instruments and agreements relating thereto, and no default
or event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute a default or event of default, exists
with respect to any such Indebtedness. Part II of Schedule 6.1.(g) is, as of the
Agreement Date, a complete and correct listing of all Total Liabilities of the
Loan Parties and the other Subsidiaries (excluding any Indebtedness set forth on
Part I of such Schedule).

(h) Litigation. Except as set forth on Schedule 6.1.(h), there are no actions,
suits, investigations or proceedings pending (nor, to the knowledge of the
Borrower, are there any actions, suits or proceedings threatened, nor to the
knowledge of the Borrower is there any basis therefor) against or in any other
way relating adversely to or affecting, the Borrower, any Subsidiary or any
other Loan Party or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) if adversely determined, could reasonably be expected to have a Material
Adverse Effect or (ii) in any manner draws into question the validity or
enforceability of any Loan Documents or the Fee Letter. There are no strikes,
slow downs, work stoppages or walkouts or other labor disputes in progress or
threatened relating to the Borrower, any Subsidiary or any other Loan party
which could reasonably be expected to have a Material Adverse Effect.

(i) Taxes. All federal, state and other tax returns of the Borrower, any
Subsidiary or any other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other taxes, assessments and other
governmental charges or levies upon the Borrower, any Subsidiary and each other
Loan Party and their respective properties, income, profits and assets which are
due and payable have been paid, except any such nonpayment or non-filing which
is at the time permitted under Section 7.5. As of the Agreement Date, none of
the United States income tax returns of the Borrower, its Subsidiaries or any
other Loan Party is under audit. All charges, accruals and reserves on the books
of the Borrower and each of its Subsidiaries and each other Loan Party in
respect of any taxes or other governmental charges are in accordance with GAAP.

(j) Financial Statements. The Borrower has furnished to each Lender copies of
(i) the audited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries for the fiscal years ended December 31, 2007 and December 31, 2008,
and the related audited consolidated statements of operations, shareholders’
equity and cash flow for the fiscal years ended on such dates, with the opinion
thereon of Ernst & Young LLP, and (ii) the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
June 30, 2009, and the related unaudited consolidated statements of operations,
shareholders’ equity and cash flow of the Borrower and its consolidated
Subsidiaries for the period of two fiscal quarters ended on such date. Such
balance sheets and statements (including in each case related schedules and
notes) are complete and correct in all material respects and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of the Borrower and its consolidated
Subsidiaries as at their respective dates and the results of operations and the
cash flow for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments). Neither the Borrower nor any
of its Subsidiaries has on the Agreement Date any material contingent
liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in said
financial statements.

(k) No Material Adverse Change; Solvency. Since December 31, 2008, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect. Each of the Borrower, the other Loan
Parties and each Subsidiary to which more than $25,000,000 of Total Asset Value
is attributable, is Solvent, and the Borrower and its Subsidiaries, taken as a
whole, are Solvent.

 

- 52 -



--------------------------------------------------------------------------------

 

(l) ERISA.

(i) Each Benefit Arrangement is in compliance with the applicable provisions of
ERISA, the Internal Revenue Code and other Applicable Laws in all material
respects. Except with respect to Multiemployer Plans, each Qualified Plan
(A) has received a favorable determination from the Internal Revenue Service
applicable to the Qualified Plan’s current remedial amendment cycle (as defined
in Revenue Procedure 2007-44 or “2007-44” for short), (B) has timely filed for a
favorable determination letter from the Internal Revenue Service during its
staggered remedial amendment cycle (as defined in 2007-44) and such application
is currently being processed by the Internal Revenue Service, (C) had filed for
a determination letter prior to its “GUST remedial amendment period” (as defined
in 2007-44) and received such determination letter and the staggered remedial
amendment cycle first following the GUST remedial amendment period for such
Qualified Plan has not yet expired, or (D) is maintained under a prototype plan
and may rely upon a favorable opinion letter issued by the Internal Revenue
Service with respect to such prototype plan. To the best knowledge of the Parent
and the Borrower, nothing has occurred which would cause the loss of their
reliance on the Qualified Plan’s favorable determination letter or opinion
letter.

(ii) With respect to any Benefit Arrangement that is a retiree welfare benefit
arrangement, all amounts have been accrued on the applicable ERISA Group’s
financial statements in accordance with Statement of Financial Accounting
Standards No. 106. The “benefit obligation” of all Plans does not exceed the
“fair market value of plan assets” for such Plans by more than $10,000,000 all
as determined by and with such terms defined in accordance with Statement of
Financial Accounting Standards No. 158.

(iii) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement; and (iv) no member
of the ERISA Group has engaged in a non-exempt “prohibited transaction,” as
defined in Section 406 of ERISA and Section 4975 of the Internal Revenue Code,
in connection with any Plan, that would subject any member of the ERISA Group to
a tax on prohibited transactions imposed by Section 502(i) of ERISA or
Section 4975 of the Internal Revenue Code.

(m) Not Plan Assets; No Prohibited Transactions. None of the assets of the
Borrower, any other Loan Party or any other Subsidiary constitute “plan assets”
within the meaning of ERISA, the Internal Revenue Code and the respective
regulations promulgated thereunder. Assuming that no Lender funds any amount
payable by it hereunder with “plan assets,” as that term is defined in 29 C.F.R.
2510.3-101, the execution, delivery and performance of this Agreement and the
other Loan Documents, and the borrowing and repayment of amounts hereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

(n) Absence of Default. Neither the Borrower, any Subsidiary nor any other Loan
Party is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived: (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute a default or event of default by
the Borrower, any Subsidiary or any other Loan Party under any agreement (other
than this Agreement) or judgment, decree

 

- 53 -



--------------------------------------------------------------------------------

or order to which the Borrower or any Subsidiary or other Loan Party is a party
or by which the Borrower or any Subsidiary or other Loan Party or any of their
respective properties may be bound where such default or event of default could,
individually or in the aggregate, have a Material Adverse Effect.

(o) Environmental Laws. In the ordinary course of business and from time to time
each of the Borrower, its Subsidiaries and the other Loan Parties conducts
reviews of the effect of Environmental Laws on its respective business,
operations and properties, including without limitation, their respective
Properties, in the course of which the Borrower, each Subsidiary and each other
Loan Party identifies and evaluates associated actual and potential liabilities
and costs (including, without limitation, determining whether any capital or
operating expenditures are required for clean-up or closure of properties
presently or previously owned, determining whether any capital or operating
expenditures are required to achieve or maintain compliance in all material
respects with Environmental Laws or required as a condition of any Governmental
Approval, any contract, or any related constraints on operating activities,
determining whether any costs or liabilities exist in connection with on-site or
off-site treatment, storage, handling and disposal of wastes or Hazardous
Materials, and determining whether any actual or potential liabilities to third
parties, including employees, and any related costs and expenses exist). Each of
the Borrower, its Subsidiaries and the other Loan Parties: (i) is in compliance
with all Environmental Laws applicable to its business, operations and the
Properties, (ii) has obtained all Governmental Approvals which are required
under Environmental Laws, and each such Governmental Approval is in full force
and effect, and (iii) is in compliance with all terms and conditions of such
Governmental Approvals, where with respect to each of the immediately preceding
clauses (i) through (iii) the failure to obtain or to comply with could
reasonably be expected to have a Material Adverse Effect. Except for any of the
following matters that could not reasonably be expected to have a Material
Adverse Effect, the Borrower has no knowledge of, nor has received notice of,
any past, present, or pending releases, events, conditions, circumstances,
activities, practices, incidents, facts, occurrences, actions, or plans that,
with respect to the Borrower, its Subsidiaries and each other Loan Party, their
respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential
common-law or legal claim or other liability, or (iii) cause any of the
Properties to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request, investigation,
or proceeding pending or, to the Borrower’s knowledge after due inquiry,
threatened, against the Borrower, its Subsidiaries or any other Loan Party
relating in any way to Environmental Laws which could reasonably be expected to
have a Material Adverse Effect. None of the Properties is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To Borrower’s knowledge, no
Hazardous Materials generated at or transported from the Properties is or has
been transported to, or disposed of at, any location that is listed or proposed
for listing on the National Priority List or any analogous state or local
priority list, or any other location that is or has been the subject of a
clean-up, removal or remedial action pursuant to any Environmental Law, except
to the extent that such transportation or disposal could not reasonably be
expected to result in a Material Adverse Effect.

(p) Investment Company. None of the Borrower, any Subsidiary or any other Loan
Party is (i) an “investment company” or a company “controlled” by an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or (ii) subject to any other Applicable Law which purports to regulate or
restrict its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

- 54 -



--------------------------------------------------------------------------------

 

(q) Margin Stock. None of the Borrower, any Subsidiary or any other Loan Party
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose, whether immediate, incidental or ultimate,
of buying or carrying “margin stock” within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System.

(r) Affiliate Transactions. Except as permitted by Section 9.10. or as otherwise
set forth on Schedule 6.1.(r), neither the Borrower, any Subsidiary nor any
other Loan Party is a party to or bound by any agreement or arrangement (whether
oral or written) to which any Affiliate of the Borrower, any Subsidiary or any
other Loan Party is a party.

(s) Intellectual Property. Each of the Borrower, each other Loan Party and each
other Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, trade names, trade name rights, trade secrets and copyrights
(collectively, “Intellectual Property”) necessary to the conduct of its
businesses as now conducted and as contemplated by the Loan Documents, without
known conflict with any patent, license, franchise, trademark, trade secret,
trade name, copyright, or other proprietary right of any other Person. The
Borrower, each other Loan Party and each other Subsidiary have taken all such
steps as they reasonably deem necessary to protect their respective rights under
and with respect to such Intellectual Property. No material claim has been
asserted by any Person with respect to the use of any Intellectual Property by
the Borrower, any other Loan Party or any other Subsidiary, or challenging or
questioning the validity or effectiveness of any Intellectual Property. The use
of such Intellectual Property by the Borrower, its Subsidiaries and the other
Loan Parties, does not infringe on the rights of any Person, subject to such
claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, any other Loan Party or any other
Subsidiary that could reasonably be expected to have a Material Adverse Effect.

(t) Business. As of the Agreement Date, the Borrower and its Subsidiaries are
engaged in the business of acquiring, owning, financing, leasing, managing,
developing and selling retail, office and industrial real property generally
leased to credit-worthy tenants under net leases, together with other business
activities incidental thereto.

(u) Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower or any of its Subsidiaries
ancillary to the transactions contemplated hereby.

(v) Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Borrower, any Subsidiary or any other Loan Party
in connection with or relating in any way to this Agreement, contained any
untrue statement of a fact material to the creditworthiness of the Borrower, any
Subsidiary or any other Loan Party or omitted to state a material fact necessary
in order to make such statements contained therein, in light of the
circumstances under which they were made, not misleading. All financial
statements furnished to the Administrative Agent or any Lender by, on behalf of,
or at the direction of, the Borrower, any Subsidiary or any other Loan Party in
connection with or relating in any way to this Agreement, present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
financial position of the Persons involved as at the date thereof and the
results of operations for such

 

- 55 -



--------------------------------------------------------------------------------

periods. All financial projections and other forward looking statements prepared
by or on behalf of the Borrower, any Subsidiary or any other Loan Party that
have been or may hereafter be made available to the Administrative Agent or any
Lender were or will be prepared in good faith based on reasonable assumptions.
As of the Effective Date, no fact is known to the Borrower which has had, or may
in the future have (so far as the Borrower can reasonably foresee), a Material
Adverse Effect which has not been set forth in the financial statements referred
to in Section 6.1.(j) or in such information, reports or other papers or data or
otherwise disclosed in writing to the Administrative Agent and the Lenders.

(w) REIT Status. The Borrower qualifies as a REIT and is in compliance with all
requirements and conditions imposed under the Internal Revenue Code to allow the
Borrower to maintain its status as a REIT.

(x) Unencumbered Assets. As of the Agreement Date, Schedule 6.1.(x) is a correct
and complete list of all Unencumbered Assets. Each of the assets included by the
Borrower in calculations of Unencumbered Asset Value satisfies all of the
requirements contained in the definition of “Unencumbered Asset”.

(y) OFAC. None of the Borrower, any of the other Loan Parties, any of the other
Subsidiaries, or any other Affiliate of the Borrower: (i) is a person named on
the list of Specially Designated Nationals or Blocked Persons maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”)
available at http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as
otherwise published from time to time; (ii) is (A) an agency of the government
of a country, (B) an organization controlled by a country, or (C) a person
resident in a country that is subject to a sanctions program identified on the
list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from the Loan will be used to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.

Section 6.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any Subsidiary or any
other Loan Party to the Administrative Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Administrative Agent or any Lender in
connection with closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower in favor of the
Administrative Agent or any of the Lenders under this Agreement. All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.11. and the date of the occurrence of any
Credit Event, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically permitted
hereunder. All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 

- 56 -



--------------------------------------------------------------------------------

 

ARTICLE VII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:

Section 7.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 9.7., the Borrower shall, and shall
cause each Subsidiary and each other Loan Party to, preserve and maintain its
respective existence, rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation and qualify and remain qualified
and authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect.

Section 7.2. Compliance with Applicable Law.

The Borrower shall, and shall cause each Subsidiary and each other Loan Party
to, comply with all Applicable Laws, including the obtaining of all Governmental
Approvals, the failure with which to comply could reasonably be expected to have
a Material Adverse Effect.

Section 7.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to (a) protect and
preserve all of its material properties, including, but not limited to, all
Intellectual Property, and maintain in good repair, working order and condition
all tangible properties, ordinary wear and tear excepted, and (b) make or cause
to be made all needed and appropriate repairs, renewals, replacements and
additions to such properties, so that the business carried on in connection
therewith may be properly and advantageously conducted at all times.

Section 7.4. Insurance.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each Subsidiary and other Loan Party to, maintain
insurance (on a full replacement cost basis) with financially sound and
reputable insurance companies against such risks and in such amounts as is
customarily maintained by Persons engaged in similar businesses or as may be
required by Applicable Law, and from time to time deliver to the Administrative
Agent upon its request a detailed list, together with copies of all policies of
the insurance then in effect if requested, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. Subject to the
requirements of any applicable lease, the Borrower shall, and shall cause its
Subsidiaries to, apply any proceeds from such insurance coverage with respect to
any Unencumbered Asset to either (i) repair or rebuild the property for which
such proceeds are being received, (ii) acquire a substantially equivalent
property or (iii) repay Obligations.

Section 7.5. Payment of Taxes and Claims.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to, pay
and discharge when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall

 

- 57 -



--------------------------------------------------------------------------------

not require the payment or discharge of any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings which
operate to suspend the collection thereof and for which adequate reserves have
been established on the books of the Borrower, such Subsidiary or such other
Loan Party, as applicable, in accordance with GAAP.

Section 7.6. Inspections.

The Borrower shall, and shall cause each Subsidiary and other Loan Party to,
permit representatives of the Administrative Agent or any Lender to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants (in the Borrower’s presence if an Event of
Default does not then exist), all at such reasonable times during business hours
and as often as may reasonably be requested and so long as no Event of Default
exists, with reasonable prior notice, and at all times subject to the rights of
tenants under their respective leases. The Borrower shall be obligated to
reimburse the Administrative Agent and the Lenders for their costs and expenses
incurred in connection with the exercise of their rights under this Section only
if such exercise occurs while a Default or Event of Default exists.

Section 7.7. Use of Proceeds; Letters of Credit.

The Borrower shall use the proceeds of Loans and the Letters of Credit only
(a) to refinance all of the Indebtedness outstanding under the Existing Credit
Agreement and (b) for general corporate purposes of the Borrower and its
Subsidiaries. The Borrower shall not, and shall not permit any Subsidiary or
other Loan Party to, use any part of such proceeds (a) to purchase or carry, or
to reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System) or to extend credit to others for the purpose of
purchasing or carrying any such margin stock; provided, however, the Borrower
may use proceeds of the Loans and Letters of Credit to purchase the Borrower’s
common stock so long as such use will not result in any of the Loans, Letters of
Credit or other Obligations being considered to be “purpose credit” directly or
indirectly secured by margin stock within the meaning of Regulation U or
Regulation X of the Board of Governors of the Federal Reserve System or (b) fund
any operations in, finance any investments or activities in, or make any
payments to, a Sanctioned Person or Sanctioned Entity.

Section 7.8. Environmental Matters.

The Borrower shall, and shall cause all of its Subsidiaries and the other Loan
Parties to, comply with all Environmental Laws the failure with which to comply
could reasonably be expected to have a Material Adverse Effect. The Borrower
shall comply, and shall cause each other Loan Party and each other Subsidiary to
comply, and the Borrower shall use, and shall cause each other Loan Party and
each other Subsidiary to use, commercially reasonable efforts to cause all other
Persons occupying, using or present on the Properties to comply, with all
Environmental Laws in all material respects. The Borrower shall, and shall cause
each other Loan Party and each other Subsidiary to, promptly take all actions
and pay or arrange to pay all costs necessary for it and for the Properties to
comply in all material respects with all Environmental Laws and all Governmental
Approvals, including actions to remove and dispose of all Hazardous Materials
and to clean up the Properties as required under Environmental Laws. The
Borrower shall, and shall cause the Loan Parties and the other Subsidiaries to,
promptly take all actions necessary to prevent the imposition of any Liens on
any of their respective properties arising out of or related to any
Environmental Laws. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

 

- 58 -



--------------------------------------------------------------------------------

 

Section 7.9. Books and Records.

The Borrower shall, and shall cause each of its Subsidiaries and the other Loan
Parties to, maintain books and records pertaining to its respective business
operations in such detail, form and scope as is consistent with good business
practice and in accordance with GAAP.

Section 7.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Administrative Agent,
the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates, and do and cause to be done such further acts that may be
reasonably necessary or advisable in the reasonable opinion of the
Administrative Agent to carry out more effectively the provisions and purposes
of this Agreement and the other Loan Documents.

Section 7.11. New Subsidiaries /Guarantors.

(a) Requirement to Become Guarantor. Within 30 calendar days of any Person
(other than an Excluded Subsidiary) becoming a Material Subsidiary after the
Effective Date, the Borrower shall deliver to the Administrative Agent each of
the following items, each in form and substance satisfactory to the
Administrative Agent: (i) an Accession Agreement executed by such Subsidiary
and, (ii) the items that would have been delivered under Sections 5.1.(a)(viii)
through (xii), and (xvii) as if such Subsidiary had been one on the Effective
Date; provided, however, promptly (and in any event within 10 Business Days)
upon any Material Subsidiary ceasing to qualify as an Excluded Subsidiary, such
Subsidiary shall comply with the provisions of this Section. Upon the request of
any Lender, the Administrative Agent shall send to such Lender a copy of each of
the foregoing items received by the Administrative Agent with respect to a
Subsidiary.

(b) Other Guarantors. If at any time the Real Property Value attributable to all
Subsidiaries (excluding Material Subsidiaries and Excluded Subsidiaries) that
are not Guarantors exceeds $50,000,000 in the aggregate, the Borrower shall
cause one or more of such Subsidiaries to become Guarantors by delivering to the
Administrative Agent the items required to be delivered under the immediately
preceding subsection (a) within 30 calendar days of such occurrence so that the
Real Property Value attributable to such Subsidiaries does not exceed
$50,000,000.

(c) Release of a Guarantor. The Borrower may request in writing that the
Administrative Agent release, and upon receipt of such request the
Administrative Agent shall release, a Guarantor from the Guaranty so long as:
(i) such Guarantor meets, or will meet simultaneously with its release from the
Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” and none of the Guarantor’s Properties or other assets are to be
taken into account when calculating Unencumbered Asset Value; (ii) such
Guarantor is not otherwise required to be a party to the Guaranty under the
immediately preceding subsection (a); (iii) no Default or Event of Default shall
then be in existence or would occur as a result of such release, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.; and (iv) the Administrative
Agent shall have received such written request at least 10 Business Days (or
such shorter period as may be acceptable to the Administrative Agent) prior to
the requested date of release. Delivery by the Borrower to the Administrative
Agent of any such request shall constitute a representation by the Borrower that
the matters set forth in the preceding sentence (both as of the date of the
giving of such request and as of the date of the effectiveness of such request)
are true and correct with respect to such request.

 

- 59 -



--------------------------------------------------------------------------------

 

Section 7.12. REIT Status.

The Borrower shall at all times maintain its status as a REIT.

Section 7.13. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is the subject of price quotations in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

ARTICLE VIII. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent for distribution to each of the Lenders:

Section 8.1. Quarterly Financial Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Borrower), the unaudited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such period and the related
unaudited consolidated statements of earnings, and cash flows of the Borrower
and its Subsidiaries for such period, setting forth in each case in comparative
form the figures as of the end of and for the corresponding periods of the
previous fiscal year, all of which shall be certified by the chief executive
officer or chief financial officer of the Borrower, in his or her opinion, to
present fairly, in accordance with GAAP and in all material respects, the
consolidated financial position of the Borrower and its Subsidiaries as at the
date thereof and the results of operations for such period (subject to normal
year-end audit adjustments).

Section 8.2. Year-End Statements.

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 90 days after the end of each fiscal year of the Borrower), the audited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of earnings,
stockholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, setting forth in comparative form the figures as at the end of
and for the previous fiscal year, all of which shall be certified by (a) the
chief executive officer or chief financial officer of the Borrower, in his or
her opinion, to present fairly, in accordance with GAAP in all material
respects, the consolidated financial position of the Borrower and its
Subsidiaries as at the date thereof and the results of operations for such
period and (b) independent certified public accountants of recognized national
standing acceptable to the Administrative Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Requisite Lenders and
who shall have authorized the Borrower to deliver such financial statements and
certification thereof to the Administrative Agent and the Lenders pursuant to
this Agreement.

Section 8.3. Compliance Certificate; Additional Information.

At the time financial statements are furnished pursuant to Sections 8.1. and
8.2., a certificate substantially in the form of Exhibit K (a “Compliance
Certificate”) executed by the chief financial officer of the Borrower:
(a) setting forth in reasonable detail as at the end of such quarterly
accounting period,

 

- 60 -



--------------------------------------------------------------------------------

fiscal year, or other fiscal period, as the case may be, the calculations
required to establish whether or not the Borrower was in compliance with the
covenants contained in Sections 9.1., 9.2. and 9.4. and (b) stating that, to the
best of his or her knowledge, information and belief after due inquiry, no
Default or Event of Default exists, or, if such is not the case, specifying such
Default or Event of Default and its nature, when it occurred, whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure. Together with any Compliance Certificate delivered with
financial statements furnished pursuant to Sections 8.1. and 8.2., the Borrower
shall deliver reports, in form and detail satisfactory to the Administrative
Agent, setting forth (a) a description of all Properties acquired during such
fiscal quarter, including the net operating income of each such Property,
acquisition costs and related mortgage debt and such other information as the
Administrative Agent may request; and (b) all Unencumbered Assets at the end of
such fiscal quarter.

Section 8.4. Other Information.

(a) Management Reports. Promptly upon receipt thereof, copies of all management
reports, if any, submitted to the Borrower or its Board of Directors by its
independent public accountants;

(b) Securities Filings. Promptly upon, and in any event within 5 Business Days
of the filing thereof, copies of all registration statements (excluding the
exhibits thereto (unless requested by the Administrative Agent) and any
registration statements on Form S-8 or its equivalent), reports on Forms 10-K,
10-Q and 8-K (or their equivalents) and all other periodic reports which the
Borrower, any Subsidiary or any other Loan Party shall file with the Securities
and Exchange Commission (or any Governmental Authority substituted therefor) or
any national securities exchange;

(c) Shareholder Information; Press Releases. Promptly upon the mailing thereof
to the shareholders of the Borrower generally, copies of all financial
statements, reports and proxy statements so mailed and promptly upon the
issuance thereof copies of all press releases issued by the Borrower, any
Subsidiary or any other Loan Party;

(d) Projections. No later than December 31 of each fiscal year of the Borrower
ending prior to the Termination Date (or by the end of each fiscal quarter of
the Borrower ending prior to the Termination Date upon the Administrative
Agent’s request), projected balance sheets, operating statements, profit and
loss projections and cash flow budgets (including sources and uses of cash in
form and content reasonably satisfactory to the Administrative Agent) of the
Borrower and its Subsidiaries on a consolidated basis for the period of four
consecutive fiscal quarters immediately following such fiscal year end or fiscal
quarter end, as applicable, prepared on a quarterly basis and all itemized in
reasonable detail. The foregoing shall be accompanied by pro forma calculations,
together with detailed assumptions, required to establish whether or not the
Borrower, and when appropriate its consolidated Subsidiaries, is projected to be
in compliance with the covenants contained in Sections 9.1. at the end of each
fiscal quarter of the next succeeding fiscal year. Such projected consolidated
financial statements shall represent the reasonable best estimate by the
Borrower of the future financial performance of the Borrower and its
Subsidiaries for the periods set forth therein and shall be prepared on the
basis of assumptions set forth therein, which the Borrower believes are fair and
reasonable as of the date of preparation in light of current and reasonably
foreseeable business conditions (it being understood that actual results may
differ from those set forth in such projected financial statements).

(e) ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

- 61 -



--------------------------------------------------------------------------------

 

(f) Litigation. To the extent the Borrower, any other Loan Party or any other
Subsidiary is aware of the same, prompt notice of the commencement of any
proceeding or investigation by or before any Governmental Authority and any
action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting, the
Borrower, any other Loan Party or any other Subsidiary or any of their
respective properties, assets or businesses which, if determined or resolved
adversely to such Person, could reasonably be expected to have a Material
Adverse Effect, and prompt notice of the receipt of notice that any United
States income tax returns of any Loan Party or any other Subsidiary are being
audited;

(g) Modification of Organizational Documents. A copy of any material amendment
to the certificate or articles of incorporation, bylaws, partnership agreement
or other similar organizational documents of the Borrower or any other Loan
Party promptly upon, and in any event within 15 Business Days after, the
effectiveness thereof;

(h) Change of Management or Financial Condition. Prompt notice of any material
change in the executive management of the Borrower, any Subsidiary or any other
Loan Party and any change in the business, assets, liabilities, condition
(financial or otherwise), results of operations or business prospects of the
Borrower, any Subsidiary or any other Loan Party which has had or could
reasonably be expected to have a Material Adverse Effect;

(i) Default. Notice of the occurrence of any Default or Event of Default
promptly upon a Responsible Officer of the Borrower, any other Loan Party or any
other Subsidiary obtaining knowledge thereof;

(j) Judgments. Prompt notice of any order, judgment or decree in excess of
$25,000,000 having been entered against the Borrower, any Subsidiary or any
other Loan Party or any of their respective properties or assets;

(k) Notice of Violations of Law. Prompt notice if the Borrower, any Subsidiary
or any other Loan Party shall receive any notification from any Governmental
Authority alleging a violation of any Applicable Law, or any inquiry with
respect to any matters, in either case which could reasonably be expected to
have a Material Adverse Effect;

(l) Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets having a book value or fair market value in excess of
$50,000,000 in the aggregate of the Borrower, any Subsidiary or any other Loan
Party to any Person other than the Borrower, any Subsidiary or any other Loan
Party;

(m) Ratings Change. Promptly, and in any event within 2 Business Days of any
change in the Borrower’s Credit Rating, a certificate stating that the
Borrower’s Credit Rating has changed and providing the new Credit Rating that is
in effect;

(n) Patriot Act Information. Promptly, upon each request, information
identifying the Borrower as a Lender may request in order to comply with the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001));

(o) Notice of Violation of Environmental Laws. Promptly, and in any event within
3 Business Days after the Borrower receives any of the following notices, the
Borrower shall provide the Administrative Agent with a copy of such notice if
the matters referenced in such notice either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect: (i) the

 

- 62 -



--------------------------------------------------------------------------------

Borrower, any Loan Party or any other Subsidiary shall receive notice that any
violation of or noncompliance with any Environmental Law has or may have been
committed or is threatened; (ii) the Borrower, any Loan Party or any other
Subsidiary shall receive notice that any administrative or judicial complaint,
order or petition has been filed or other proceeding has been initiated, or is
about to be filed or initiated against any such Person alleging any violation of
or noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Borrower, any Loan Party or any other Subsidiary shall
receive any notice from a Governmental Authority or private party alleging that
any such Person may be liable or responsible for any costs associated with a
response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Borrower, any
Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim;

(p) Derivatives Termination Value. Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and

(q) Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the
Borrower, any of its Subsidiaries, or any other Loan Party as the Administrative
Agent or any Lender may reasonably request.

Section 8.5. Electronic Delivery of Certain Information.

(a) Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Administrative Agent and each Lender
have access (including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Administrative
Agent or the Borrower) provided that the foregoing shall not apply to
(A) notices to any Lender (or the Issuing Bank) pursuant to Article II. and
(B) any Lender that has not notified the Administrative Agent or Borrower that
it cannot or does not want to receive electronic communications. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered 24 hours after the date and time on which the Administrative Agent or
the Borrower posts such documents or the documents become available on a
commercial website and the Administrative Agent or the Borrower notifies each
Lender of said posting and provides a link thereto provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient, said posting date and time shall be deemed to have commenced as
of 9:00 a.m. on the opening of business on the next business day for the
recipient. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the certificate required
by Section 8.3. to the Administrative Agent and shall deliver paper copies of
any documents to the Administrative Agent or to any Lender that requests such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender. Except for the certificates required
by Section 8.3., the Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

- 63 -



--------------------------------------------------------------------------------

 

(b) Documents required to be delivered pursuant to Article II. may be delivered
electronically to a website provided for such purpose by the Administrative
Agent pursuant to the procedures provided to the Borrower by the Administrative
Agent.

Section 8.6. Public/Private Information.

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and shall designate Information Materials (a) that are
either available to the public or not material with respect to the Borrower and
its Subsidiaries or any of their respective securities for purposes of United
States federal and state securities laws, as “Public Information” and (b) that
are not Public Information as “Private Information”. Notwithstanding anything to
the contrary in this Section, any Information Materials provided without any
designation shall be deemed to be “Private Information” for all purposes
hereunder.

Section 8.7. USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties, to provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law. An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.

ARTICLE IX. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall comply with the
following covenants:

Section 9.1. Financial Covenants.

The Borrower shall not permit:

(a) Maximum Leverage Ratio. The ratio of (i) Total Liabilities to (ii) Total
Asset Value, to exceed 0.60 to 1.00 at any time.

(b) Minimum Fixed Charge Ratio. The ratio of (i) EBITDA for the fiscal quarter
of the Borrower most recently ended to (ii) Fixed Charges for such period, to be
less than 1.75 to 1.00 at any time.

(c) Unencumbered Asset Ratio. The ratio of (i) Unencumbered Asset Value to
(ii) Unsecured Indebtedness of the Borrower and its Subsidiaries, to be less
than 1.67 to 1.00 at any time. For purposes of this subsection (c), during any
period that the ratio of Total Liabilities to Total Asset Value is greater than
0.50 to 1.00, the amount of Secured Indebtedness of the Borrower and its
Subsidiaries that is not Nonrecourse Indebtedness in excess of 5.00% of Total
Asset Value shall be deemed to be Unsecured Indebtedness.

 

- 64 -



--------------------------------------------------------------------------------

 

(d) Unencumbered Interest Ratio. The ratio of (i) Unencumbered NOI to
(ii) Interest Expense in respect of Unsecured Indebtedness of the Borrower and
its Subsidiaries for such period, to be less than 2.00 to 1.00 at any time.

(e) Minimum Tangible Net Worth. Tangible Net Worth at any time to be less than
(i) $1,350,000,000 plus (ii) 85.0% of the Net Proceeds of all Equity Issuances
effected by the Borrower or any Subsidiary after June 30, 2009 (other than
Equity Issuances to the Borrower or any Subsidiary).

(f) Maximum Secured Indebtedness Ratio. The ratio of (i) Secured Indebtedness of
the Borrower and its Subsidiaries to (ii) Total Asset Value, to exceed 0.30 to
1.00 at any time.

(g) Revenues from Ground Leases. The ratio (expressed as a percentage) of
(i) the aggregate income of the Borrower and its Subsidiaries from properties
leased by the Borrower and its Subsidiaries (as lessees) under ground leases for
any fiscal quarter ending during the term of this Agreement to (ii) Gross Lease
Revenues for such fiscal quarter, to exceed 5.0%.

(h) Industry/Tenant Concentrations. The percentage of Gross Lease Revenues for
any fiscal quarter of the Borrower attributable to (i) Convenience Stores and
Gas Automotive Service Stores to exceed 35.0%; (ii) Restaurants to exceed 25.0%;
(iii) Convenience Stores, Gas Automotive Service Stores and Restaurants,
collectively, to exceed 52.5%; provided, however, that failure to comply with
the immediately preceding clause (iii) shall not constitute a Default or Event
of Default and the Borrower shall be deemed to be in compliance with the
immediately preceding clause (iii) so long as (A) such percentage does not
exceed 55.0% for a period of more than two consecutive quarters and (B) the
Borrower shall not have previously used the exception provided in clause (A);
(iv) each other industry, individually, not specified in the immediately
preceding clauses (i) through (iii) to exceed 20.0%; (v) any single tenant and
its Affiliates (other than either Susser Holding Corp. and The Pantry Inc. and
their respective Affiliates) to exceed 10.0%; (v) Susser Holdings Corp. and its
Affiliates to exceed 12.0%, and (vi) The Pantry Inc. and its Affiliates to
exceed 12.0%.

Section 9.2. Restricted Payments.

If any Event of Default exists, the Borrower shall not, and shall not permit any
Subsidiary to, declare or make any Restricted Payment other than cash
distributions to its shareholders during any fiscal year in an aggregate amount
not to exceed the minimum amount necessary for the Borrower to remain in
compliance with Section 7.12. If an Event of Default specified in
Section 10.1.(a), Section 10.1.(b), Section 10.1.(f) or Section 10.1.(g) exists
or, if as a result of the occurrence of any other Event of Default any of the
Obligations have been accelerated pursuant to Section 10.2.(a), the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person whatsoever other than to the Borrower or any Subsidiary that is a
Guarantor.

Section 9.3. Indebtedness.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, incur, assume, or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately prior to the assumption,
incurring or becoming obligated in respect thereof, or immediately thereafter
and after giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, a Default or Event of Default resulting
from a violation of any of the covenants contained in Section 9.1.

 

- 65 -



--------------------------------------------------------------------------------

 

Section 9.4. Certain Permitted Investments.

The Borrower and the Guarantors shall not, and shall not permit any of their
Subsidiaries to, (a) make any Securitization Investments after the Agreement
Date and (b) make any Investment, or otherwise own the following items, which
would cause the aggregate value of such holdings of the Borrower, the Guarantors
and such Subsidiaries to exceed the applicable limits set forth below:

(i) Investments in Unconsolidated Affiliates such that the aggregate book value
of such Investments determined in accordance with GAAP exceeds 15.0% of Total
Asset Value at any time;

(ii) Mezzanine Investments, Securitization Investments, and Mortgage Receivables
(including without limitation, Eligible Mortgage Notes Receivable) such that the
aggregate book value of all such Mezzanine Investments, Securitization
Investments, and Mortgage Receivables, collectively, exceeds 12.5% of Total
Asset Value at any time; provided that the aggregate book value of Mezzanine
Investments and Securitization Investments, collectively, shall not exceed 5.0%
of Total Asset Value at any time; and

(iii) Unimproved Land and the aggregate Construction Budget for all real
property, such that the current book value of Unimproved Land and the aggregate
Construction Budget for all real property, collectively, exceeds 10.0% of Total
Asset Value at any time; provided that the current book value of all Unimproved
Land shall not exceed 5.0% of Total Asset Value at any time; and

(iv) Investments in Equity Interests of any Person (other than their respective
Subsidiaries and Unconsolidated Affiliates) such that such Investments in such
Equity Interests exceeds 5.0% of Total Asset Value at any time.

In addition to the foregoing limitations, the aggregate value of all of the
items subject to the limitations in the preceding clauses (b)(ii) through
(b)(iv) shall not exceed 20.0% of Total Asset Value at any time.

Section 9.5. Conduct of Business.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party to, engage in any type of business except as described in Section 6.1.(t).

Section 9.6. Liens; Negative Pledges; Other Matters.

(a) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create, assume, or incur any Lien (other than Permitted Liens) upon
any of its properties, assets, income or profits of any character whether now
owned or hereafter acquired if immediately prior to the creation, assumption or
incurring of such Lien, or immediately thereafter, a Default or Event of Default
is or would be in existence, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in
Section 9.1.

(b) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, enter into, assume or otherwise be bound by any Negative Pledge except
for a Negative Pledge contained in (i) an agreement (x) evidencing Indebtedness
which the Borrower or such Subsidiary may create, incur, assume, or permit or
suffer to exist under Section 9.3., (y) which Indebtedness is secured by a Lien
permitted to exist under the Loan Documents, and (z) which prohibits the
creation of any other Lien on

 

- 66 -



--------------------------------------------------------------------------------

only the property securing such Indebtedness as of the date such agreement was
entered into; or (ii) an agreement relating to the sale of a Subsidiary or
assets pending such sale, provided that in any such case the Negative Pledge
applies only to the Subsidiary or the assets that are the subject of such sale.

(c) The Borrower shall not, and shall not permit any Subsidiary or other Loan
Party to, create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to: (i) pay dividends or make any
other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness
owed to the Borrower or any Subsidiary; (iii) make loans or advances to the
Borrower or any Subsidiary; or (iv) transfer any of its property or assets to
the Borrower or any other Subsidiary.

Section 9.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

The Borrower shall not, and shall not permit any Subsidiary or other Loan Party
to: (i) enter into any transaction of merger or consolidation; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any substantial part of its
business or assets, whether now owned or hereafter acquired; provided, however,
that:

(a) any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary or any other Loan
Party (other than the Borrower) so long as immediately prior to the taking of
such action, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence;

(b) the Borrower, each Subsidiary and each other Loan Party may sell, transfer
or dispose of assets among themselves;

(c) the Borrower, its Subsidiaries and the other Loan Parties may lease and
sublease their respective assets, as lessor or sublessor (as the case may be),
in the ordinary course of their business; and

(d) a Person may merge with and into the Borrower, any Subsidiary or any Loan
Party so long as (i) the Borrower, such Subsidiary or such Loan Party, as
applicable, is the survivor of such merger, (ii) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence, and (iii) the Borrower shall
have given the Administrative Agent and the Lenders at least 10 Business Days’
prior written notice of such merger (except that such prior notice shall not be
required in the case of the merger of a Subsidiary with and into the Borrower).

If, as a result of the consummation of any transaction described in the
immediately preceding clause (a) or (b), a Person would become a Subsidiary that
has assets having a book value or fair market value in excess of $50,000,000 in
the aggregate and that is not an Excluded Subsidiary, the Borrower shall not
permit the consummation of such transaction unless the items described in
Section 7.11. (a) are delivered to the Administrative Agent at the time of the
consummation of such transaction.

Section 9.8. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

 

- 67 -



--------------------------------------------------------------------------------

 

Section 9.9. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles or
certificate of incorporation, by-laws, operating agreement, declaration of
trust, partnership agreement or other applicable organizational document without
the prior written consent of the Administrative Agent and the Requisite Lenders
if such amendment, supplement, restatement or other modification could
reasonably be expected to have a Material Adverse Effect.

Section 9.10. Transactions with Affiliates.

The Borrower shall not permit to exist or enter into, and shall not permit any
of its Subsidiaries or any other Loan Party to permit to exist or enter into,
any transaction (including the purchase, sale, lease or exchange of any property
or the rendering of any service) with any Affiliate of the Borrower, such
Subsidiary or such Loan Party, except (a) as set forth on Schedule 6.1.(r),
(b) transactions between and among the Borrower and its Wholly Owned
Subsidiaries or (c) transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of the Borrower, such Subsidiary, or
such Loan Party and upon fair and reasonable terms which are no less favorable
to the Borrower, such Subsidiary, or such Loan Party than would be obtained in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the forgoing, no payments may be made with respect to any items
set forth on such Schedule 6.1.(r) if a Default or Event of Default exists or
would result therefrom.

Section 9.11. ERISA Exemptions.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The Borrower shall not cause or
permit to occur, and shall not permit any other member of the ERISA Group to
cause or permit to occur, any ERISA Event if such ERISA Event could reasonably
be expected to have a Material Adverse Effect.

Section 9.12. Environmental Matters.

The Borrower shall not, and shall not permit its Subsidiaries or any other Loan
Party or any other Person to, use, generate, discharge, emit, manufacture,
handle, process, store, release, transport, remove, dispose of or clean up any
Hazardous Materials on, under or from the Properties in violation of any
Environmental Law the violation of which could reasonably be expected to have a
Material Adverse Effect. Nothing in this Section shall impose any obligation or
liability whatsoever on the Administrative Agent or any Lender.

Section 9.13. Derivatives Contracts.

The Borrower shall not, and shall not permit any Subsidiary or any other Loan
Party, to enter into or become obligated in respect of, Derivatives Contracts,
other than Derivatives Contracts entered into by the Borrower, Loan Party or
such Subsidiary in the ordinary course of business and which establish a hedge
in respect of liabilities, commitments or assets held or reasonably anticipated
by the Borrower, a Loan Party or other Subsidiary.

 

- 68 -



--------------------------------------------------------------------------------

 

ARTICLE X. DEFAULT

Section 10.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a) Default in Payment of Principal. The Borrower shall fail to pay when due
(whether upon demand, at maturity, by reason of acceleration or otherwise) the
principal of any of the Loans, or any Reimbursement Obligation.

(b) Default in Payment of Interest and Other Obligations. The Borrower shall
fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement or any other Loan
Document, or any other Loan Party shall fail to pay when due any payment
Obligation owing by such other Loan Party under any Loan Document to which it is
a party, and such failure shall continue for a period of 5 Business Days.

(c) Default in Performance.

(i) The Borrower shall fail to perform or observe any term, covenant, condition
or agreement on its part to be performed or observed and contained in
Section 8.4.(i) or in Article IX.; or

(ii) The Borrower or any other Loan Party shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and, in the case of this clause (ii) only, such failure shall continue for a
period of 30 calendar days after the earlier of (x) the date upon which a
Responsible Officer of the Borrower or any other Loan Party obtains knowledge of
such failure or (y) the date upon which the Borrower has received written notice
of such failure from the Administrative Agent.

(d) Material Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of the Borrower or any other Loan
Party under this Agreement or under any other Loan Document, or any amendment
hereto or thereto, or in any other writing or statement at any time furnished or
made or deemed made by or on behalf of the Borrower or any other Loan Party to
the Administrative Agent, the Issuing Bank or any Lender, shall at any time
prove to have been incorrect or misleading, in light of the circumstances in
which made or deemed made, in any material respect when furnished or made or
deemed made.

(e) Indebtedness Cross- Default.

(i) The Borrower, any Subsidiary or any other Loan Party shall fail to pay when
due and payable, after the expiration of any applicable notice and cure period,
the principal of, or interest on, any Indebtedness (other than the Loans) having
an aggregate outstanding principal amount of (or, in the case of any Derivatives
Contract, having, without regard to the effect of any close-out netting
provision, a Derivatives Termination Value) of $25,000,000 or more (“Material
Debt”); or

(ii) (x) The maturity of any Material Debt shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Debt or (y) any Material Debt shall have been required to be prepaid or
repurchased prior to the stated maturity thereof; or

 

- 69 -



--------------------------------------------------------------------------------

 

(iii) Any other event exists, with or without the passage of time, the giving of
notice, or otherwise, would permit any holder or holders of any Material Debt,
any trustee or agent acting on behalf of such holder or holders or any other
Person, to accelerate the maturity of any such Material Debt or require any such
Material Debt to be prepaid or repurchased prior to its stated maturity; or

(iv) As a result of any Loan Party’s failure to perform or observe any term,
covenant, condition or agreement contained in any Derivatives Contract, such
Derivatives Contract is terminated and the Derivatives Termination Value owed by
such Loan Party as a result thereof is $25,000,000 or more.

(f) Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or any
Subsidiary to which Subsidiary more than $25,000,000 of Total Asset Value is
attributable shall: (i) commence a voluntary case under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect); (ii) file a
petition seeking to take advantage of any other Applicable Laws, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, winding-up, or
composition or adjustment of debts; (iii) consent to, or fail to contest in a
timely and appropriate manner, any petition filed against it in an involuntary
case under such bankruptcy laws or other Applicable Laws or consent to any
proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(g) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any Subsidiary to which
Subsidiary more than $25,000,000 of Total Asset Value is attributable in any
court of competent jurisdiction seeking: (i) relief under the Bankruptcy Code or
other federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
calendar days, or an order granting the remedy or other relief requested in such
case or proceeding against the Borrower, such Subsidiary or such other Loan
Party (including, but not limited to, an order for relief under such Bankruptcy
Code or such other federal bankruptcy laws) shall be entered.

(h) Litigation; Enforceability. The Borrower or any other Loan Party shall (or
shall attempt to) disavow, revoke or terminate (or attempt to terminate) any
Loan Document to which it is a party or the Fee Letter or shall otherwise
challenge or contest in any action, suit or proceeding in any court or before
any Governmental Authority the validity or enforceability of any Loan Document
or the Fee Letter or any Loan Document or the Fee Letter shall cease to be in
full force and effect (except as a result of the express terms thereof).

(i) Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against the Borrower, any Subsidiary or any other Loan Party,
by any court or other tribunal and (i) such judgment or order shall continue for
a period of 30 days without being paid, stayed or dismissed

 

- 70 -



--------------------------------------------------------------------------------

through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against the Borrower, such Subsidiaries
and such other Loan Parties, $25,000,000 or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.

(j) Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower, any Subsidiary or any
other Loan Party which exceeds, individually or together with all other such
warrants, writs, executions and processes, $25,000,000 in amount and such
warrant, writ, execution or process shall not be discharged, vacated, stayed or
bonded for a period of 30 days; provided, however, that if a bond has been
issued in favor of the claimant or other Person obtaining such warrant, writ,
execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

(k) ERISA.

(i) Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $25,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $25,000,000, all as determined, and
with such terms defined, in accordance with Statement of Financial Accounting
Standards No. 158.

(l) Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents;

(m) Change of Control.

(i) Any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 35.0% of the total voting power of the then outstanding
voting stock of the Borrower; or

(ii) During any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Directors of the Borrower (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Borrower then
in office.

 

- 71 -



--------------------------------------------------------------------------------

 

Section 10.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a) Acceleration; Termination of Facilities.

(i) Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(f) or 10.1.(g), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Collateral Account
pursuant to Section 10.5. and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders, the
Swingline Lender, the Issuing Bank and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents shall become immediately
and automatically due and payable by the Borrower without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower, and (2) all of the the Commitments, the obligation of the Lenders to
make Revolving Loans hereunder, the Swingline Commitment, the obligation of the
Swingline Lender to make Swingline Loans, and the obligation of the Issuing Bank
to issue Letters of Credit hereunder, shall all immediately and automatically
terminate.

(ii) Optional. If any other Event of Default shall exist, the Administrative
Agent may, and at the direction of the Requisite Lenders shall: (1) declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding, (B) an amount equal to the Stated Amount of all Letters of
Credit outstanding as of the date of the occurrence of such other Event of
Default for deposit into the Collateral Account pursuant to Section 10.5. and
(C) all of the other Obligations, including, but not limited to, the other
amounts owed to the Lenders, the Issuing Bank and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, and (2) terminate the Commitments and the
obligation of the Lenders to make Loans hereunder and the obligation of the
Issuing Bank to issue Letters of Credit hereunder. If the Administrative Agent
has exercised any of the rights provided under the preceding sentence, the
Swingline Lender shall: (x) declare the principal of, and accrued interest on,
the Swingline Loans and the Swingline Note at the time outstanding, and all of
the other Obligations owing to the Swingline Lender, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower and (y) terminate the Swingline Commitment and
the obligation of the Swingline Lender to make Swingline Loans.

(b) Loan Documents. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise any and all of
its rights under any and all of the other Loan Documents.

(c) Applicable Law. The Requisite Lenders may direct the Administrative Agent
to, and the Administrative Agent if so directed shall, exercise all other rights
and remedies it may have under any Applicable Law.

(d) Appointment of Receiver. To the extent permitted by Applicable Law, the
Administrative Agent and the Lenders shall be entitled to the appointment of a
receiver for the assets and properties of the Borrower and its Subsidiaries,
without notice of any kind whatsoever and without regard to the adequacy of any
security for the Obligations or the solvency of any party bound for its payment,
to take possession of all or any portion of the business operations of the
Borrower and its Subsidiaries and to exercise such power as the court shall
confer upon such receiver.

 

- 72 -



--------------------------------------------------------------------------------

 

(e) Specified Derivatives Contract Remedies. Notwithstanding any other provision
of this Agreement or other Loan Document, each Specified Derivatives Provider
shall have the right, with the prompt notice to the Administrative Agent, but
without the approval or consent of or other action by the Administrative Agent
or the Lenders, and without limitation of other remedies available to such
Specified Derivatives Provider under contract or Applicable Law, to undertake
any of the following: (a) to declare an event of default, termination event or
other similar event under any Specified Derivatives Contract and to create an
“Early Termination Date” (as defined therein) in respect thereof, (b) to
determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, (c) to set off or proceed against deposit account
balances, securities account balances and other property and amounts held by
such Specified Derivatives Provider pursuant to any Derivatives Support
Document, including any “Posted Collateral” (as defined in any credit support
annex including in any such Derivatives Support Document to which such Specified
Derivatives Provider may be a party), and (d) to prosecute any legal action
against the Borrower, any Loan Party or other Subsidiary to enforce or collect
net amounts owing to such Specified Derivatives Provider pursuant to any
Specified Derivatives Contract.

Section 10.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Section 10.1.(g), the Commitments
shall immediately and automatically terminate.

Section 10.4. Marshaling; Payments Set Aside.

None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent
and/or the Issuing Bank and/or any Lender and/or any Specified Derivatives
Provider, or the Administrative Agent and/or the Issuing Bank and/or any Lender
and/or any Specified Derivatives Provider enforce their security interests or
exercise their rights of setoff, and such payment or payments or the proceeds of
such enforcement or setoff or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law, state
or federal law, common law or equitable cause, then to the extent of such
recovery, the Obligations or Specified Derivatives Obligations, or part thereof
originally intended to be satisfied, and all Liens, rights and remedies
therefor, shall be revived and continued in full force and effect as if such
payment had not been made or such enforcement or setoff had not occurred.

Section 10.5. Allocation of Proceeds.

If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Termination Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents, in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

(a) amounts due to the Administrative Agent, the Issuing Bank and the Lenders in
respect of expenses due under Section 12.2. until paid in full, and then Fees;

(b) payments of interest on Swingline Loans;

 

- 73 -



--------------------------------------------------------------------------------

 

(c) payments of interest on all other Loans to be applied for the ratable
benefit of the Lenders, in such order as the Lenders may determine in their sole
discretion;

(d) payments of principal on Swingline Loans;

(e) payments of principal of all other Loans, to be applied for the ratable
benefit of the Lenders, as the case may be, in such order as the Lenders may
determine in their sole discretion;

(f) amounts to be deposited into the Collateral Account in respect of Letters of
Credit;

(g) amounts due to the Administrative Agent and the Lenders pursuant to
Sections 10.7. and 12.10.;

(h) payments of all other Obligations and all other amounts due and owing by the
Borrower an the other Loan Parties under any of the Loan Documents, if any, to
be applied for the ratable benefit of the Lenders; and

(i) any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.

Section 10.6. Collateral Account.

(a) As collateral security for the prompt payment in full when due of all Letter
of Credit Liabilities, the Borrower hereby pledges and grants to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank and the Lenders as provided herein, a security interest in all of its
right, title and interest in and to the Collateral Account established pursuant
to the requirements of Section 2.12. and the balances from time to time in the
Collateral Account (including the investments and reinvestments therein provided
for below). The balances from time to time in the Collateral Account shall not
constitute payment of any Letter of Credit Liabilities until applied by the
Administrative Agent as provided herein. Anything in this Agreement to the
contrary notwithstanding, funds held in the Collateral Account shall be subject
to withdrawal only as provided in this Section and in Section 2.12.

(b) Amounts on deposit in the Collateral Account shall be invested and
reinvested by the Administrative Agent in such Cash Equivalents as the
Administrative Agent shall determine in its sole discretion. All such
investments and reinvestments shall be held in the name of and be under the sole
dominion and control of the Administrative Agent, provided, that all earnings on
such investments will be credited to and retained in the Collateral Account. The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Collateral Account and shall be deemed to
have exercised such care if such funds are accorded treatment substantially
equivalent to that which the Administrative Agent accords other funds deposited
with the Administrative Agent, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any funds held in the Collateral
Account.

(c) If an Event of Default exists, the Administrative Agent may (and, if
instructed by the Requisite Lenders, shall) in its (or their) discretion at any
time and from time to time elect to liquidate any such investments and
reinvestments and credit the proceeds thereof to the Collateral Account and
apply or cause to be applied such proceeds and any other balances in the
Collateral Account to the payment of any of the Letter of Credit Liabilities due
and payable.

 

- 74 -



--------------------------------------------------------------------------------

 

(d) So long as no Default or Event of Default exists, the Administrative Agent
shall, from time to time, at the request of the Borrower, deliver to the
Borrower within 10 Business Days after the Administrative Agent’s receipt of
such request from the Borrower, against receipt but without any recourse,
warranty or representation whatsoever, such of the balances in the Collateral
Account as exceed the aggregate amount of Letter of Credit Liabilities at such
time. When all of the Obligations shall have been indefeasibly paid in full and
no Letters of Credit remain outstanding, the Administrative Agent shall deliver
to the Borrower, against receipt but without any recourse, warranty or
representation whatsoever, the balances remaining in the Collateral Account.

(e) The Borrower shall pay to the Administrative Agent from time to time such
fees as the Administrative Agent normally charges for similar services in
connection with the Administrative Agent’s administration of the Collateral
Account and investments and reinvestments of funds therein.

Section 10.7. Performance by Administrative Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

Section 10.8. Rights Cumulative.

The rights and remedies of the Administrative Agent, the Issuing Bank, the
Lenders and the Specified Derivatives Providers under this Agreement, each of
the other Loan Documents, the Fee Letter and Specified Derivatives Contracts
shall be cumulative and not exclusive of any rights or remedies which any of
them may otherwise have under Applicable Law. In exercising their respective
rights and remedies the Administrative Agent, the Issuing Bank, the Lenders and
the Specified Derivatives Providers may be selective and no failure or delay by
the Administrative Agent, the Issuing Bank, any of the Lenders or any of the
Specified Derivatives Providers in exercising any right shall operate as a
waiver of it, nor shall any single or partial exercise of any power or right
preclude its other or further exercise or the exercise of any other power or
right.

ARTICLE XI. THE ADMINISTRATIVE AGENT

Section 11.1. Appointment and Authorization.

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized

 

- 75 -



--------------------------------------------------------------------------------

and binding upon all of the Lenders. Nothing herein shall be construed to deem
the Administrative Agent a trustee or fiduciary for any Lender or to impose on
the Administrative Agent duties or obligations other than those expressly
provided for herein. Without limiting the generality of the foregoing, the use
of the terms “Agent”, “Administrative Agent”, “agent” and similar terms in the
Loan Documents with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any Applicable Law. Instead, use of such terms is merely a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. The
Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article VIII. that the Borrower is not otherwise required to deliver
directly to the Lenders. The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

Section 11.2. Administrative Agent’s Reliance.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein. Without limiting the
generality of the foregoing, the Administrative Agent: may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person and shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or

 

- 76 -



--------------------------------------------------------------------------------

the Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any Collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders, the Issuing Bank and the
Specified Derivatives Providers in any such Collateral; (d) shall have any
liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

Section 11.3. Notice of Events of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

Section 11.4. Wells Fargo as Lender.

Wells Fargo, as a Lender or as a Specified Derivatives Provider, as the case may
be, shall have the same rights and powers under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity. Wells Fargo and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, other Lenders, or any other Specified
Derivatives Providers. Further, the Administrative Agent and any affiliate may
accept fees and other consideration from the Borrower for services in connection
with this Agreement or any Specified Derivatives Contract, or otherwise without
having to account for the same to the Issuing Bank, the other Lenders or any
other Specified Derivatives Providers. The Issuing Bank and the Lenders
acknowledge that, pursuant to such activities, Wells Fargo or its affiliates may
receive information regarding the Borrower, other Loan Parties, other
Subsidiaries and other Affiliates (including information that may be subject to
confidentiality obligations in favor of such Person) and acknowledge that the
Administrative Agent shall be under no obligation to provide such information to
them.

Section 11.5. Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any,

 

- 77 -



--------------------------------------------------------------------------------

regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Administrative
Agent by the Borrower in respect of the matter or issue to be resolved, and
(d) shall include the Administrative Agent’s recommended course of action or
determination in respect thereof. Unless a Lender shall give written notice to
the Administrative Agent that it specifically objects to the recommendation or
determination of the Administrative Agent (together with a reasonable written
explanation of the reasons behind such objection) within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication, such Lender shall
be deemed to have conclusively approved of or consented to such recommendation
or determination.

Section 11.6. Lender Credit Decision, Etc.

Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties as to the financial condition, operations,
creditworthiness, solvency or other information concerning the business or
affairs of the Borrower, any other Loan Party, any Subsidiary or any other
Person to the Issuing Bank or such Lender and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of the Borrower, any
other Loan Party or any other Subsidiary or Affiliate, shall be deemed to
constitute any such representation or warranty by the Administrative Agent to
the Issuing Bank or any Lender. Each of the Lenders and the Issuing Bank
acknowledges that it has made its own credit and legal analysis and decision to
enter into this Agreement and the transactions contemplated hereby,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
any other Affiliates thereof, and inquiries of such Persons, its independent due
diligence of the business and affairs of the Borrower, the other Loan Parties,
the other Subsidiaries and other Persons, its review of the Loan Documents, the
legal opinions required to be delivered to it hereunder, the advice of its own
counsel and such other documents and information as it has deemed appropriate.
Each of the Lenders and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 

- 78 -



--------------------------------------------------------------------------------

 

Section 11.7. Indemnification of Administrative Agent.

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Commitment Percentage, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may at
any time be imposed on, incurred by, or asserted against the Administrative
Agent (in its capacity as Administrative Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Administrative Agent
under the Loan Documents (collectively, “Indemnifiable Amounts”); provided,
however, that no Lender shall be liable for any portion of such Indemnifiable
Amounts to the extent resulting from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final, non-appealable judgment; provided, however, that no action taken in
accordance with the directions of the Requisite Lenders (or all of the Lenders,
if expressly required hereunder) shall be deemed to constitute gross negligence
or willful misconduct for purposes of this Section. Without limiting the
generality of the foregoing, each Lender agrees to reimburse the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) promptly upon demand for its ratable share
of any out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

Section 11.8. Successor Administrative Agent.

The Administrative Agent may (i) resign at any time as Administrative Agent
under the Loan Documents by giving written notice thereof to the Lenders and the
Borrower or (ii) be removed as Administrative Agent under the Loan Documents, if
the Administrative Agent is a Defaulting Lender, by all of the Lenders (other
than the Lender then acting as the Administrative Agent), provided that no
Default or Event of Default exists, with the written consent of the Borrower
(not to be unreasonably withheld or delayed), in each case, upon not less than
30 days’ prior written notice to the Administrative Agent. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in

 

- 79 -



--------------------------------------------------------------------------------

accordance with the immediately preceding sentence, and shall have accepted such
appointment, within 30 days after the current Administrative Agent’s giving of
notice of resignation, then the current Administrative Agent may, on behalf of
the Lenders and the Issuing Bank, appoint a successor Administrative Agent,
which shall be a Lender, if any Lender shall be willing to serve, and otherwise
shall be an Eligible Assignee. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all the rights, powers, privileges and duties of the current Administrative
Agent, and the current Administrative Agent shall be discharged from its duties
and obligations under the Loan Documents. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
XI. shall continue to inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
affiliates by giving the Borrower and each Lender prior written notice.

Section 11.9. Titled Agents.

Each of the “Joint Lead Arrangers”, the “Joint Bookrunners”, and the
“Syndication Agent” (each a “Titled Agent”) in each such respective capacity,
assumes no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of any of the Loans, nor
any duties as an agent hereunder for the Lenders. The titles given to the Titled
Agents are solely honorific and imply no fiduciary responsibility on the part of
the Titled Agents to the Administrative Agent, any Lender, the Borrower or any
other Loan Party and the use of such titles does not impose on the Titled Agents
any duties or obligations greater than those of any other Lender or entitle the
Titled Agents to any rights other than those to which any other Lender is
entitled.

ARTICLE XII. MISCELLANEOUS

Section 12.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

If to the Borrower:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: Chief Financial Officer

Telecopy Number:        (407) 650-1044

Telephone Number:      (407) 650-1230

With a copy to:

National Retail Properties, Inc.

450 South Orange Avenue, Suite 900

Orlando, Florida 32801

Attention: General Counsel

Telecopy Number:        (321) 206-2138

Telephone Number:      (407) 650-1115

 

- 80 -



--------------------------------------------------------------------------------

 

If to the Administrative Agent:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Telecopier:        (770) 435-2262

Telephone:        (770) 319-3271

If to the Issuing Bank:

Wells Fargo Bank, National Association

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Loan Administration

Telecopier:         770-435-2262

Telephone:         770-435-3800

If to any other Lender:

To such Lender’s address or telecopy number as set forth in the Administrative
Questionnaire.

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmitted;
(iii) if hand delivered, when delivered; or (iv) if delivered in accordance with
Section 8.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication. Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent, the Issuing
Bank or any Lender under Articles II. shall be effective only when actually
received. None of the Administrative Agent, the Issuing Bank or any Lender shall
incur any liability to the Borrower (nor shall the Administrative Agent incur
any liability to the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder.

Section 12.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
travel expenses relating to closing), and the consummation of the transactions
contemplated thereby, including the reasonable fees and disbursements of counsel
to the Administrative Agent and costs and expenses in connection with the use of
IntraLinks, Inc., SyndTrak or other similar

 

- 81 -



--------------------------------------------------------------------------------

information transmission systems in connection with the Loan Documents, (b) to
pay or reimburse the Issuing Bank all out-of-pocket costs and expenses incurred
by the Issuing Bank in connection with any demand for payment thereunder, (c) to
pay or reimburse the Administrative Agent, the Issuing Bank and the Lenders for
all their costs and expenses incurred in connection with the enforcement or
preservation of any rights under the Loan Documents and the Fee Letter,
including the reasonable fees and disbursements of their respective counsel
(including the allocated fees and expenses of in-house counsel) and any payments
in indemnification or otherwise payable by the Lenders to the Administrative
Agent pursuant to the Loan Documents, (d) to pay, and indemnify and hold
harmless the Administrative Agent, the Issuing Bank and the Lenders from, any
and all recording and filing fees and any and all liabilities with respect to,
or resulting from any failure to pay or delay in paying, documentary, stamp,
excise and other similar taxes, if any, which may be payable or determined to be
payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (e) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent, the Issuing Bank and
any Lender incurred in connection with the representation of the Administrative
Agent, the Issuing Bank or such Lender in any matter relating to or arising out
of any bankruptcy or other proceeding of the type described in Sections 10.1.(f)
or 10.1.(g), including, without limitation (i) any motion for relief from any
stay or similar order, (ii) the negotiation, preparation, execution and delivery
of any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding.

Section 12.3. Stamp, Intangible and Recording Taxes.

The Borrower shall pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.

Section 12.4. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender, the Issuing Bank and each Participant is
hereby authorized by the Borrower, at any time or from time to time while an
Event of Default exists, without notice to the Borrower or to any other Person,
any such notice being hereby expressly waived, but in the case of a Lender, the
Issuing Bank or a Participant subject to receipt of the prior written consent of
the Administrative Agent and the Requisite Lenders exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Administrative Agent, the Issuing
Bank, such Lender, such Participant or any affiliate of the Administrative
Agent, the Issuing Bank or such Lender, to or for the credit or the account of
the Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2., and although such obligations shall be contingent or unmatured.

 

- 82 -



--------------------------------------------------------------------------------

 

Section 12.5. Litigation; Jurisdiction; Other Matters; Waivers.

(a) EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD
RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION
MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT,
THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE BORROWER,
THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO
ANY OF THE LOAN DOCUMENTS.

(b) EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK AND EACH
LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK OR ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK,
NEW YORK SHALL HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS
AND LETTERS OF CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR
TO ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER, THE ISSUING BANK AND
EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION
IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION
OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN
AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY JUDGMENT OBTAINED
IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 12.6. Successors and Assigns.

(a) Generally. The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Borrower may not assign or otherwise transfer
any of is rights or obligations under this Agreement without the prior written
consent of all Lenders (and any such assignment or transfer to which all of the
Lenders have not consented shall be null and void).

 

- 83 -



--------------------------------------------------------------------------------

 

(b) Participations. Any Lender may at any time grant to an affiliate of such
Lender, or one or more banks or other financial institutions (each a
“Participant”) participating interests in its Commitment or the Obligations
owing to such Lender. Except as otherwise provided in Section 12.4. or as
otherwise expressly stated herein, no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower and the Administrative Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date fixed for the payment of principal on the Loans or portions thereof
owing to such Lender, (iii) reduce the rate at which interest is payable
thereon, or (iv) release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.11.(c). An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of a participating interest
granted in accordance with this subsection (b).

(c) Assignments. Any Lender may with the prior written consent of the
Administrative Agent and, so long as no Default or Event of Default exists, the
Borrower (which consent, in each case, shall not be unreasonably withheld) at
any time assign to one or more Eligible Assignees (each an “Assignee”) all or a
portion of its Commitment and its other rights and obligations under this
Agreement and the Notes; provided, however, that (i) no such consent of the
Borrower or the Administrative Agent shall be required in the case of any
assignment to another Lender or to any affiliate of a Lender, (ii) any partial
assignment shall be in an amount at least equal to $5,000,000 and integral
multiples of $1,000,000 in excess thereof and after giving effect to such
assignment the assigning Lender retains a Commitment, or if the Commitments have
been terminated, holds Notes having an aggregate outstanding principal balance,
of at least $5,000,000 and integral multiples of $1,000,000 in excess thereof,
(iii) if the assigning Lender (or its Affiliate) is a Specified Derivatives
Provider and if after giving effect to such assignment such Lender will hold no
further Loans or Commitments under this Agreement, such Lender shall undertake
such assignment only contemporaneously with an assignment by such Lender (or its
Affiliate, as the case may be) of all of its Specified Derivatives Contracts to
the Assignee or another Lender (or Affiliate thereof) and (iv) each such
assignment shall be effected by means of an Assignment and Assumption Agreement.
Upon execution and delivery of such instrument and payment by such Assignee to
such transferor Lender of an amount equal to the purchase price agreed between
such transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with a Commitment and/or Loans, as the case may be, as set forth in
such Assignment and Assumption Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Lender, the
Administrative Agent and the Borrower shall make appropriate arrangements so the
new Notes are issued to the Assignee and such transferor Lender, as appropriate,
and shall update Schedule I attached hereto. In connection with any such
assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500.00.
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to the Borrower, or
any of its respective affiliates or Subsidiaries.

 

- 84 -



--------------------------------------------------------------------------------

 

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Principal Office a copy of each
Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(e) Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
to a Federal Reserve Bank; provided that no such pledge of assignment shall
release such Lender from its obligations thereunder. No such pledge or
assignment shall release the assigning Lender from its obligations hereunder.

(f) Information to Assignee, Etc. A Lender may furnish any information
concerning the Borrower, any Subsidiary or any other Loan Party in the
possession of such Lender from time to time to Assignees and Participants
(including prospective Assignees and Participants).

Section 12.7. Amendments and Waivers.

(a) Generally. Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or in any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower or any other Loan Party of any terms of this
Agreement or such other Loan Document may be waived, and (iv) the existence of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Requisite Lenders (or the Administrative Agent
at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.

(b) Certain Requisite Lender Consents. Notwithstanding the foregoing, no
amendment, waiver or consent shall, unless in writing, and signed by the
Requisite Lenders (which must include Wells Fargo at all times during which
Wells Fargo is acting as Administrative Agent and the Commitment Percentage of
Wells Fargo is not less than ten percent (10.0%)) amend the financial covenants
set forth in Section 9.1. or any of the definitions related thereto or waive any
Default or Event of Default resulting from a breach of any of the financial
covenants set forth in Section 9.1.

(c) Consent of Affected Lenders. Notwithstanding the foregoing but subject to
Section 3.10.(a), no amendment, waiver or consent shall, unless in writing, and
signed by all of the Lenders directly affected thereby (or the Administrative
Agent at the written direction of such Lenders), do any of the following:

(i) increase the Commitments of the Lenders (excluding any increase as a result
of an assignment of Commitments permitted under Section 12.6.) or subject the
Lenders to any additional obligations except for any increases contemplated
under Section 2.14.

 

- 85 -



--------------------------------------------------------------------------------

 

(ii) reduce the principal of, or interest rates that have accrued or that will
be charged on the outstanding principal amount of, any Loans or other
Obligations;

(iii) reduce the amount of any Fees payable to the Lenders hereunder;

(iv) postpone any date fixed for any payment of principal of, or interest on,
any Loans or for the payment of Fees or any other Obligations, or extend the
expiration date of any Letter of Credit beyond the Termination Date except in
accordance with Section 2.11.;

(v) amend or otherwise modify the provisions of Section 3.2.;

(vi) change the definitions of Commitment Percentage;

(vii) amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section;

(viii) modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

(vix) release any Guarantor from its obligations under the Guaranty except as
contemplated by Section 7.11.(c);

(x) waive a Default or Event of Default under Section 10.1.(a) or (b);

(xi) amend, or waive the Borrower’s compliance with, Section 2.15.; or

(xii) amend, or waive a Default or Event of Default under Section 10.1.(m).

(d) Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or
consent unless in writing and signed by the Administrative Agent, in addition to
the Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement or any of the other Loan
Documents. Any amendment, waiver or consent relating to Section 2.2. or the
obligations of the Swingline Lender under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of the Swingline Lender. Any amendment,
waiver or consent relating to Section 2.3. or the obligations of the Issuing
Bank under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Issuing Bank. Any amendment, waiver or consent with respect to any Loan
Document that (i) diminishes the rights of a Specified Derivatives Provider in a
manner or to an extent dissimilar to that affecting the Lenders or
(ii) increases the liabilities or obligations of a Specified Derivatives
Provider shall, in addition to the Lenders required hereinabove to take such
action, require the consent of the Lender that is (or having an Affiliate that
is) such Specified Derivatives Provider. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

- 86 -



--------------------------------------------------------------------------------

 

Section 12.8. Nonliability of Administrative Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender. Neither the Administrative Agent nor any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender to any Lender, the Borrower, any Subsidiary
or any other Loan Party. Neither the Administrative Agent nor any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.

Section 12.9. Confidentiality.

Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall utilize all information obtained pursuant to
the requirements of this Agreement that has been designated, or deemed to be,
“Private Information” in accordance with Section 8.6. in accordance with its
customary procedure for handling confidential information of this nature and in
accordance with safe and sound banking practices but in any event may make
disclosure: (a) to any of their employees, any of their respective affiliates,
and any of their affiliates’ respective employees (provided any such Person
shall agree to keep such information confidential in accordance with the terms
of this Section); (b) as reasonably requested by any bona fide Assignee,
Participant or other transferee in connection with the contemplated transfer of
any Commitment or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section or on substantially similar terms); (c) as required or requested
by any Governmental Authority or representative thereof or pursuant to legal
process or in connection with any legal proceedings; (d) to the Administrative
Agent’s, Issuing Bank’s or such Lender’s respective independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information and are either subject to customary confidentiality
obligations of professional practice or who agree to keep such information
confidential in accordance with the terms of this Section or on substantially
similar terms); (e) if an Event of Default exists, to any other Person, in
connection with the exercise by the Administrative Agent, the Issuing Bank or
the Lenders of rights hereunder or under any of the other Loan Documents;
(f) upon the Borrower’s prior consent (which consent shall not be unreasonably
withheld), to any contractual counterparties to any swap or similar hedging
agreement or any rating agency; and (g) to the extent such information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, the Issuing Bank
or any Lender on a nonconfidential basis from a source other than the Borrower
or any Affiliate. Notwithstanding the foregoing, the Administrative Agent and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent or such Lender or in
accordance with the regulatory compliance policy of the Administrative Agent or
such Lender. Further, notwithstanding anything to the contrary set forth herein
or in any other written or oral understanding or agreement to which the parties
hereto are parties or by which they are bound, the parties hereto acknowledge
and agree that (i) any obligations of confidentiality contained herein and
therein do not apply and have not applied from the commencement of discussions
between the parties to the tax treatment and tax structure of the transactions
contemplated by the Loan Documents (and any related transactions or
arrangements), and (ii) each party (and each of its employees, representatives,
or other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
the Loan Documents and all materials of any kind

 

- 87 -



--------------------------------------------------------------------------------

(including opinions or other tax analyses) that are provided to such party
relating to such tax treatment and tax structure, all within the meaning of
Treasury Regulations Section 1.6011-4; provided, however, that with respect to
any document or similar item that in either case contains information concerning
the tax treatment or tax structure of the transactions contemplated by the Loan
Documents as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to the tax treatment or tax
structure of the transactions contemplated by the Loan Documents; provided,
further, however, to the extent not inconsistent with the immediately preceding
clause (ii), the parties hereto do not intend anything contained in this
sentence to be a waiver of the privilege each has to maintain, in its sole
discretion, the confidentiality of a communication with its attorney or a
confidential communication with a federally authorized tax practitioner under
Section 7525 of the Internal Revenue Code relating to the transactions
contemplated by the Loan Documents.

Section 12.10. Indemnification.

(a) The Borrower shall and hereby agrees to indemnify, defend and hold harmless
the Administrative Agent, each of the Lenders and the Issuing Bank, any
affiliate of the Administrative Agent, each of the Lenders and the Issuing Bank,
and their respective directors, officers, shareholders, agents, employees and
counsel (each referred to herein as an “Indemnified Party”) from and against any
and all of the following (collectively, the “Indemnified Costs”): losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature (including, without limitation, amounts paid in settlement, court
costs and the reasonable fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith, but excluding losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses indemnification in respect of
which is specifically covered by Section 3.11. or 4.1. or expressly excluded
from the coverage of such Sections) incurred by an Indemnified Party in
connection with, arising out of, or by reason of, any suit, cause of action,
claim, arbitration, investigation or settlement, consent decree or other
proceeding (the foregoing referred to herein as an “Indemnity Proceeding”) which
is in any way related directly or indirectly to: (i) this Agreement or any other
Loan Document or the transactions contemplated thereby; (ii) the making of any
Loans or issuance of Letters of Credit hereunder; (iii) any actual or proposed
use by the Borrower of the proceeds of the Loans or Letters of Credit; (iv) the
Administrative Agent’s, the Issuing Bank’s or any Lender’s entering into this
Agreement; (v) the fact that the Administrative Agent, the Issuing Bank and the
Lenders have established the credit facility evidenced hereby in favor of the
Borrower; (vi) the fact that the Administrative Agent, the Issuing Bank and the
Lenders are creditors of the Borrower and have or are alleged to have
information regarding the financial condition, strategic plans or business
operations of the Borrower and the Subsidiaries; (vii) the fact that the
Administrative Agent, the Issuing Bank and the Lenders are material creditors of
the Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent,
the Issuing Bank or the Lenders may have under this Agreement or the other Loan
Documents; provided, however, that the Borrower shall not be obligated to
indemnify any Indemnified Party for any acts or omissions of such Indemnified
Party in connection with matters described in this clause (viii) that constitute
gross negligence or willful misconduct; (ix) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) inclurred in connection with the defense thereof by, the
Administrative Agent, the Issuing Bank or any Lender as a result of conduct of
the Borrower, any other Loan Party or any Subsidiary that violate a sanction
enforced by OFAC; (x) any violation or non-compliance by the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Borrower or its Subsidiaries (or its respective properties)
(or the Administrative Agent and/or the Lenders and/or the Issuing Bank as
successors to the Borrower) to be in compliance with such Environmental Laws.

 

- 88 -



--------------------------------------------------------------------------------

 

(b) The Borrower’s indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all Indemnified Costs of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents). This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Borrower or any
Subsidiary, any shareholder of the Borrower or any Subsidiary (whether such
shareholder(s) are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of the Borrower), any account debtor of the
Borrower or any Subsidiary or by any Governmental Authority. If indemnification
is to be sought hereunder by an Indemnified Party, then such Indemnified Party
shall notify the Borrower of the commencement of any Indemnity Proceeding;
provided, however, that the failure to so notify the Borrower shall not relieve
the Borrower from any liability that it may have to such Indemnified Party
pursuant to this Section 12.10.

(c) This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against the Borrower
and/or any Subsidiary.

(d) All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.

(e) An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnity Proceeding covered
by this Section and, as provided above, all Indemnified Costs incurred by such
Indemnified Party shall be reimbursed by the Borrower. No action taken by legal
counsel chosen by an Indemnified Party in investigating or defending against any
such Indemnity Proceeding shall vitiate or in any way impair the obligations and
duties of the Borrower hereunder to indemnify and hold harmless each such
Indemnified Party; provided, however, that (i) if the Borrower is required to
indemnify an Indemnified Party pursuant hereto and (ii) the Borrower has
provided evidence reasonably satisfactory to such Indemnified Party that the
Borrower has the financial wherewithal to reimburse such Indemnified Party for
any amount paid by such Indemnified Party with respect to such Indemnity
Proceeding, such Indemnified Party shall not settle or compromise any such
Indemnity Proceeding without the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed).

(f) If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.

(g) The Borrower’s obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any of the
other obligations set forth in this Agreement or any other Loan Document to
which it is a party.

References in this Section 12.10. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

- 89 -



--------------------------------------------------------------------------------

 

Section 12.11. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) all Letters
of Credit have terminated (c) none of the Lenders or the Swingline Lender is
obligated any longer under this Agreement to make any Loans and (c) all
Obligations (other than obligations which survive as provided in the following
sentence) have been paid and satisfied in full, this Agreement shall terminate.
The indemnities to which the Administrative Agent, the Issuing Bank and the
Lenders are entitled under the provisions of Sections 3.11., 4.1., 4.4., 11.7.,
12.2. and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.

Section 12.12. Severability of Provisions.

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

Section 12.13. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 12.14. Counterparts.

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required. It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of , each of the parties hereto.

Section 12.15. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 12.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

- 90 -



--------------------------------------------------------------------------------

 

Section 12.17. Limitation of Liability.

None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents or the Fee
Letter, or any of the transactions contemplated by this Agreement or any of the
other Loan Documents. The Borrower hereby waives, releases, and agrees not to
sue the Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, the Fee Letter, or any of the
transactions contemplated by this Agreement or financed hereby.

Section 12.18. Entire Agreement.

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto.

Section 12.19. Construction.

The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.

Section 12.20. Headings.

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

[Signatures on Following Pages]

 

- 91 -



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.

 

BORROWER: NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

STATE OF GEORGIA

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared
                        , known to me to be a person who, as
                     of National Retail Properties, Inc., the entity which
executed the foregoing Credit Agreement, signed the same, and acknowledged to me
that he did so sign said instrument in the name and upon behalf of said
corporation as an officer of said corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of November __, 2009.

   Notary Public My Commission Expires: [NOTARIAL SEAL]

 

[Signatures Continued on Next Page]

- 92 -



--------------------------------------------------------------------------------

 

Signature Page to Credit Agreement dated as of

November 3, 2009 with National Retail Properties

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank
and as a Lender By:       Name:       Title:    

 

[Signatures Continued on Next Page]

- 93 -



--------------------------------------------------------------------------------

Signature Page to Credit Agreement dated as of

November 3, 2009 with National Retail Properties

 

[LENDER] By:       Name:       Title:    

 

- 94 -



--------------------------------------------------------------------------------

 

SCHEDULE I

Commitments

 

Lender

   Commitment  

Wells Fargo Bank, National Association

   $ 90,000,000   

Bank of America, N.A.

   $ 50,000,000   

PNC Bank, National Association

   $ 40,000,000   

U.S. Bank National Association

   $ 40,000,000   

Royal Bank of Canada

   $ 35,000,000   

SunTrust Bank

   $ 35,000,000   

Citicorp North America, Inc.

   $ 35,000,000   

Branch Banking & Trust Company

   $ 35,000,000   

Chevy Chase Bank, a division of Capital One, N.A.

   $ 25,000,000   

Raymond James Bank, FSB

   $ 15,000,000   

Total:

   $ 400,000,000   



--------------------------------------------------------------------------------

 

SCHEDULE 1.1A

EXISTING LETTERS OF CREDIT

 

DATE ISSUED

   EXPIRATION
DATE      LETTER OF CREDIT
BALANCE      LETTER OF CREDIT
NUMBER  

07/18/05

     06/13/10         21,607.55         SM214660   

07/18/05

     06/13/10         35,278.65         SM214659   

03/02/06

     02/24/10         589,975.65         SM218664   

12/06/07

     12/04/09         6,482.00         SM229087                          
653,343.85                     



--------------------------------------------------------------------------------

 

SCHEDULE 1.1(B)

GUARANTORS

 

  1 CNLRS Acquisitions, Inc.

  2 CNLRS Equity Ventures BEP, Inc.

  3 CNLRS Equity Ventures Rockwall, Inc.

  4 CNLRS Equity Ventures, Inc.

  5 National Retail Properties Trust

  6 National Retail Properties, LP

  7 Net Lease Realty I, Inc.

  8 NNN Acquisitions, Inc.

  9 NNN CA Auto Svc LLC

10 NNN Development, Inc.

11 NNN Equity Ventures Harrison Crossing, Inc.

12 NNN Equity Ventures, Inc.

13 NNN GP Corp.

14 NNN LP Corp.

15 NNN PBY LLC

16 NNN Retail FF Mabank LLC

17 NNN Ster Florida LLC

18 NNN Texas GP Corp.

19 NNN TRS, Inc.



--------------------------------------------------------------------------------

 

Schedule 6.1(b)

NATIONAL RETAIL PROPERTIES, INC. AND SUBSIDIARIES

ORGANIZATION CHART

as of September 30, 2009

LOGO [g101357g06w45.jpg]



--------------------------------------------------------------------------------

 

National Retail Properties, Inc.

Subsidiaries

 

     

Company Name

  

Domestic
Jurisdiction

  

Entity Type

  

Excluded, Immaterial,

Gurarantor

1    CCMH I, LLC    Delaware    Limited Liability Company    Excluded Subsidiary
2    CCMH II, LLC    Delaware    Limited Liability Company    Excluded
Subsidiary 3    CCMH III, LLC    Delaware    Limited Liability Company   
Excluded Subsidiary 4    CCMH IV, LLC    Delaware    Limited Liability Company
   Excluded Subsidiary 5    CCMH V, LLC    Delaware    Limited Liability Company
   Excluded Subsidiary 6    CCMH VI, LLC    Delaware    Limited Liability
Company    Excluded Subsidiary 7    CNL Commercial Mortgage Funding, Inc.   
Delaware    Corporation    Excluded Subsidiary 8    CNLRS Acquisitions, Inc.   
Maryland    Corporation    Guarantor - Material Subsidiary 9    CNLRS BEP, L.P.
   Texas    Limited Partnership    Excluded Subsidiary 10    CNLRS Equity
Ventures BEP, Inc.    Maryland    Corporation    Guarantor - Material Subsidiary
11    CNLRS Equity Ventures Rockwall, Inc.    Maryland    Corporation   
Guarantor - Material Subsidiary 12    CNLRS Equity Ventures, Inc.    Maryland   
Corporation    Guarantor - Material Subsidiary 13    CNLRS RGI Bonita Springs
LLC    Delaware    Limited Liability Company    Excluded Subsidiary 14    CNLRS
Rockwall, L.P.    Texas    Limited Partnership    Excluded Subsidiary 15   
Gator Pearson, LLC    Delaware    Limited Liability Company    Excluded
Subsidiary 16    National Retail Properties Trust    Maryland    Corporation   
Guarantor - Material Subsidiary 17    National Retail Properties, LP    Delaware
   Limited Partnership    Guarantor - Material Subsidiary 18    Net Lease
Funding, Inc.    Maryland    Corporation    19    Net Lease Realty I, Inc.   
Maryland    Corporation    Guarantor - Material Subsidiary 20    Net Lease
Realty VI, LLC    Delaware    Limited Liability Company    Excluded Subsidiary
21    NNN Acquisitions, Inc.    Maryland    Corporation    Guarantor - Material
Subsidiary 22    NNN BJ’s Orlando FL, LLC    Florida    Limited Liability
Company    Excluded Subsidiary 23    NNN Brokerage Services, Inc.    Maryland   
Corporation    24    NNN CA Auto Svc LLC    Delaware    Limited Liability
Company    Guarantor - Material Subsidiary



--------------------------------------------------------------------------------

25    NNN Development, Inc.    Maryland    Corporation    Guarantor - Material
Subsidiary 26    NNN Equity Ventures Harrison Crossing, Inc.    Maryland   
Corporation    Guarantor - Material Subsidiary 27    NNN Equity Ventures, Inc.
   Maryland    Corporation    Guarantor - Material Subsidiary 28    NNN GP Corp.
   Delaware    Corporation    Guarantor - Material Subsidiary 29    NNN Harrison
Crossing, L.P.    Texas    Limited Partnership    Excluded Subsidiary 30    NNN
LP Corp.    Delaware    Corporation    Guarantor - Material Subsidiary 31    NNN
PBY LLC    Delaware    Limited Liability Company    Guarantor - Material
Subsidiary 32    NNN RAD Monticello NY, LLC    Delaware    Limited Liability
Company    Excluded Subsidiary 33    NNN Retail FF Mabank LLC    Delaware   
Limited Liability Company    Guarantor - Material Subsidiary 34    NNN Retail
Properties Fund I LLC    Delaware    Limited Liability Company    Excluded
Subsidiary 35    NNN Retail Properties Fund Sub I LLC    Delaware    Limited
Liability Company    Excluded Subsidiary 36    NNN Retail Properties Fund Sub II
LLC    Delaware    Limited Liability Company    Excluded Subsidiary 37    NNN
Retail Properties Fund Sub III LLC    Delaware    Limited Liability Company   
Excluded Subsidiary 38    NNN Ster Florida LLC    Florida    Limited Liability
Company    Guarantor - Material Subsidiary 39    NNN Ster Paradise Valley
Arizona LLC    Arizona    Limited Liability Company    40    NNN Ster Texas LP
   Texas    Limited Partnership    41    NNN Texas GP Corp.    Delaware   
Corporation    Guarantor - Material Subsidiary 42    NNN TRS, Inc.    Maryland
   Corporation    Guarantor - Material Subsidiary 43    Orange Avenue Mortgage
Investments, Inc.    Delaware    Corporation    Excluded Subsidiary 44    WG
Grand Prairie TX, LLC    Delaware    Limited Liability Company    Excluded
Subsidiary



--------------------------------------------------------------------------------

 

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

    1

      Golden Corral    1910 Veteran Memorial Drive    Abbeville    LA

    2

      Golden Corral    322 U.S. Highway 27 South    Lake Placid    FL

    3

      Checkers    2495 South Orange Ave.    Orlando    FL

    4

      Rallys    3033 Cherry Street    Toledo    OH

    5

      KFC    641 Gravois Road    Fenton    MO

    6

      Havertys Furniture    15701 U.S. Highway 19    Clearwater    FL

    7

      Havertys Furniture    2000 Principal Row    Orlando    FL

    8

      CVS    2806 Nogalitos Avenue    San Antonio    TX

    9

      Office Depot    2501 E. Randol Mill Rd.    Arlington    TX

  10

      OfficeMax    4540 Eastgate Blvd.    Cincinnati    OH

  11

      Barnes & Noble    122 Brandon Town Cntr    Brandon    FL

  12

      Barnes & Noble    960-B S. Colorado Boulevard    Denver    CO

  13

      CVS    815 S. Georgia Ave    Amarillo    TX

  14

      Borders    101 Geoffrey Drive    Wilmington    DE

  15

      Borders    9750 West Broad Street    Richmond    VA

  16

      OfficeMax    2255 W. Howard Street    Evanston    IL

  17

  

Multi

   HomeGoods    13061 Fairlakes Shopping Center    Fairfax    VA       Michaels
   13061 Fairlakes Shopping Center    Fairfax    VA       Washington Bike Center
   13061 Fairlakes Shopping Center    Fairfax    VA

  18

      Mattress Firm    8686 Florline Blvd.    Baton Rouge    LA

  19

      Barnes & Noble    3981 Highway 9    Freehold    NJ

  20

      Rite Aid    2981 Chapel Hill Road    Douglasville    GA

  21

      CVS    4406 Johnston Street    Lafayette    LA

  22

      OfficeMax    875 N. State Road 436    Altamonte Springs    FL

  23

      Pier I Imports    8535 Old Seward Highway    Anchorage    AK

  24

      CVS    6951 SE 15th St    Midwest City    OK

  25

      Office Depot    9700 West Broad Street    Richmond    VA

  26

      Borders    116 Bangor Mall Blvd.    Bangor    ME

  27

      OfficeMax    19650 S. Dixie Highway    Cutler Ridge    FL

  28

      Havertys Furniture    6500 North Davis Highway    Pensacola    FL

  29

      Dick’s Sporting Goods    23349 Eureka Road    Taylor    MI

  30

      Dick’s Sporting Goods    5220 Campbell Boulevard    White Marsh    MD

  31

      Pier I Imports    2725 Germantown Parkway    Memphis    TN

  32

      Vacant Property    26542 Town Center Drive    Foothill Ranch    CA

  33

      OfficeMax    2800 Power Inn Road    Sacramento    CA

  34

      OfficeMax    1241 N. Davis Road    Salinas    CA

  35

      Shop ‘n Save    713 E. Eighth Avenue    Homestead    PA

  36

      Roger & Marv’s    3401 80th Street    Kenosha    WI

  37

      Riser Foods    5321 Warrensville Road    Maple Heights    OH

  38

      Supervalu    459 Camden Road    Huntington    WV

  39

      Top’s    5600 Martin Way    Lacey    WA

  40

      Barnes & Noble    2619 Miamisburg-Centerville Road    Dayton    OH

  41

      CVS    4026 N. Macarthur Blvd    Oklahoma City    OK

  42

      CVS    2412 N. Classen Blvd.    Oklahoma City    OK

  43

      Blockbuster Video    3531-B Highway 20 SE    Conyers    GA

  44

      Rite Aid    3531-A Highway 20 SE    Conyers    GA

  45

      Barnes & Noble    1260 Churn Creek Road    Redding    CA

  46

      OfficeMax    1270 Churn Creek Road    Redding    CA



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

  47

      Shoes on a Shoestring    10030 Coors Blvd.    Albuquerque    NM

  48

      Best Buy    445 Howe Avenue    Cuyahoga Falls    OH

  49

      Pier I Imports    401 Towne Center Blvd.    Sanford    FL

  50

      Best Buy    1200 Rockville Pike    Rockville    MD

  51

      Best Buy    13058 Fair Lakes Parkway    Fairfax    VA

  52

      Barnes & Noble    2774 Germantown Parkway    Memphis    TN

  53

      Office Depot    423 Central Park Avenue    Hartsdale    NY

  54

      CVS    2220 Cross Timbers Road    Flower Mound    TX

  55

      Sports Authority    4092 Cattleman Rd    Sarasota    FL

  56

  

Multi

   Bealls    4084 Cattleman Road    Sarasota    FL       Vacant Property    4088
Cattleman Road    Sarasota    FL

  57

      Borders    880 West S.R. 436    Altamonte Springs    FL

  58

      Ashley Furniture    880 W. SR 436    Altamonte Springs    FL

  59

      OfficeMax    2075 Seventh St. West    Kelso    WA

  60

      CVS    900 W. Pioneer Pkwy    Arlington    TX

  61

      CVS    390 Limit Street    Leavenworth    KS

  62

      Robb & Stucky    13170 S. Cleveland Ave.    Ft. Myers    FL

  63

      Sports Authority    6760 Winchester Drive    Memphis    TN

  64

      Rite Aid    2745 Washington Road    Augusta    GA

  65

      Rite Aid    6620 Highway 85    Riverdale    GA

  66

      Havertys Furniture    4510 Mitchellville    Bowie    MD

  67

      Petco    2901 32nd Avenue South    Grand Forks    ND

  68

      Vacant Property    3224 E. Town Circle    Knoxville    TN

  69

      Wendy’s    2750 Power Inn Road    Sacramento    CA

  70

      OfficeMax    2533 Wards Road    Lynchburg    VA

  71

      Rite Aid    1131 Green St    Warner Robins    GA

  72

      Best Buy    430 Home Drive    Pittsburg    PA

  73

      Vacant Property    200 East Bellis Fair Parkway    Bellingham    WA

  74

      Gen-X Clothing    31858 Pacific Highway South    Federal Way    WA

  75

      Vacant Property    9950 Waterstone Blvd.    Mason    OH

  76

      Sports Authority    4900 W. Kennedy Blvd.    Tampa    FL

  77

      OfficeMax    10600 US Highway 441    Leesburg    FL

  78

      Sports Authority    11700 Chenal Parkway    Little Rock    AR

  79

      7-Eleven    17621 Bruce B. Downs Blvd.    Tampa    FL

  80

      Michaels    104 Allan Wood Road    Plymouth Meeting    PA

  81

      7-Eleven    2400 Land O’ Lakes Blvd    Land O’ Lakes    FL

  82

      Barnes & Noble    200 West Route 70    Marlton    NJ

  83

      A.C. Moore Arts & Crafts, Inc.    550 Mount Pleasant Avenue    Dover    NJ

  84

      OfficeMax    7255 SW Dartmouth St    Tigard    OR

  85

      Food 4 Less    1320 E. 30th Street    Chula Vista    CA

  86

      Heilig-Meyers/The Room Store    809 Northpoint Road    Baltimore    MD

  87

      Ace Hardware and Lighting    569 Latham Drive    Bourbonnais    IL

  88

      Vacant Property    10091 Lincoln Highway    Everett    PA

  89

      Heilig-Meyers/The Room Store    7425 N. Ritchie Highway    Glen Burnie   
MD

  90

      Heilig-Meyers/The Room Store    4350 Branch Ave.    Marlow Heights    MD

  91

      Heilig-Meyers/The Room Store    226 Pauline Drive    York    PA

  92

      OfficeMax    1429 State Route 16    Griffin    GA

  93

      Vacant Property    6760 Winchester Drive    Memphis    TN

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

  94

      Mi Pueblo Foods    1731 E. Bayshore Rd    Palo Alto    CA

  95

      Bed Bath & Beyond    7340 W. Bell Road    Glendale    AZ

  96

      Spencer’s Air Conditioning & Appliance    7346 West Bell Road    Glendale
   AZ

  97

      Pier I Imports    1819 Norman Drive    Valdosta    GA

  98

      Rite Aid    4927 Homeville Road    West Mifflin    PA

  99

      Kash n’ Karry    750 State Road 574    Brandon    FL

100

      Fresh Market    4120 Northwest 16th Boulevard    Gainesville    FL

101

      Vacant Property    4057 Cattleman Road    Sarasota    FL

102

      Ross Dress for Less    340 West Kettleman Lane    Lodi    CA

103

      Vacant Property    2365 Hwy 43    Winfield    AL

104

      CVS    7107 North Oak Trafficway    Gladstone    MO

105

      Value City Furniture    5240 Campbell Blvd.    White Marsh    MD

106

      Home Decor    6756 Winchester Road    Memphis    TN

107

      Rite Aid    3807 Lincoln Highway    Thorndale    PA

108

      Rite Aid    120 South Mill Road    Kennett Square    PA

109

      Int’l House of Pancakes    1421 S. Air Depot    Midwest City    OK

110

      Lowe’s    430 S. Germantown Parkway    Memphis    TN

111

      Rite Aid    7601 Granby Street    Norfolk    VA

112

      Best Buy    1730 S. Colorado Blvd.    Denver    CO

113

      Applebee’s    14830 Manchester Road    Ballwin    MO

114

      Arby’s    393 S. 8th Street    Colorado Springs    CO

115

      Arby’s    1825 Washington Road    Thomson    GA

116

      Arby’s    9747 E. M-36    Whitmore Lake    MI

117

      Arby’s    1840 Columbus Ave    Washington Courthouse    OH

118

      New Covenant Church    1340 Augusta West Parkway    Augusta    GA

119

      Babies “R” Us    14450 E. US Highway 40    Independence    MO

120

      Season’s 52    1770 East Higgins Road    Schaumburg    IL

121

      Wherehouse Music    179 State Farm Parkway Drive    Homewood    AL

122

      Blockbuster Video    5376 Highway 90 W    Mobile    AL

123

      Blockbuster Video    535 Schillinger Road South    Mobile    AL

124

      Blockbuster Video    1429 Thompson Bridge Road    Gainesville    GA

125

      Blockbuster Video    201 Smith Road    Glasgow    KY

126

      BMW    3264 Commerce Ave.    Duluth    GA

127

      Pueblo Viejo Restaurant    7450 W. Chandler Blvd.    Chandler    AZ

128

      Boston Market    1873 S. Randall Road    Geneva    IL

129

      Boston Market    7360 W. 159th Street    Orland Park    IL

130

      Boston Market    4125 E. Court    Burton    MI

131

      Boston Market    43363 Cresent Blvd.    Novi    MI

132

      Donato’s    960 N. Court Street    Medina    OH

133

      Boston Market    26440 Lorain Road    N. Olmsted    OH

134

      Boston Market    1997 Niles-Cortland Road    Warren    OH

135

      Burger King    401 Southpark Blvd.    Colonial Heights    VA

136

      Champps    7955 North Pointe Parkway    Alpharetta    GA

137

      Claim Jumper    1536 Baseline Rd.    Tempe    AZ

138

      Claim Jumper    250 Harding Blvd.    Roseville    CA

139

      Taco Bron    6910 E Tanque Verde Rd    Tucson    AZ

140

      El Tapatio Grill    100 Duo Drive    Hammond    LA

141

      Fazoli’s    4000 E. Wilder Rd.    Bay City    MI

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

142

      Golden Corral    815 Providence Road    Brandon    FL

143

      Golden Corral    11801 56th Street North    Temple Terrace    FL

144

      Hollywood Video    7364 Wooster Pike    Cincinnati    OH

145

      Hooters    13606 Bruce B. Downs Blvd.    Tampa    FL

146

      Billy Bob’s    3150 NE Division Road    Gresham    OR

147

      Keg Steakhouse    3218 Fielding Street    Bellingham    WA

148

      Keg Steakhouse    18110 Alderwood Mall Parkway    Lynnwood    WA

149

      Keg Steakhouse    2212 W. Mildred Street    Tacoma    WA

150

      KFC    1234 State Ave. Northeast    Marysville    WA

151

      Vacant Property    26855 Greenfield Road    Southfield    MI

152

      Carvers    1535 Miamisburg-Centerville Road    Centerville    OH

153

      Pizza Hut    1605 S. Hwy 21 Bypass    Monroeville    AL

154

      Popeye’s    2330 Ronald Reagan Parkway    Snellville    GA

155

      Three Monkeys    7520 High Cross Road    Columbus    OH

156

      Rite Aid    1310 Springhill Ave.    Mobile    AL

157

      Rite Aid    25801 Perdido Beach Blvd.    Orange Beach    AL

158

      Tully’s    1449 French Road    Cheektowaga    NY

159

      Schlotzsky’s Deli    4445 E. Thomas Road    Phoenix    AZ

160

      Taco Bell (Non Southern Bells)    2660 W. Thunderbird    Phoenix    AZ

161

      Schlotzsky’s Deli    10070 N. 90th Street    Scottsdale    AZ

162

      Muchas Gracias Mexican Restaurant    4940 Commercial St.    Salem    OR

163

      Carl’s Jr.    13920 Sprague Ave.    Spokane    WA

164

      Vacant Property    8225 Dix Ellis Trail    Jacksonville    FL

165

      Las Margaritas    7020 East 21st Street    Indianapolis    IN

166

      Taco Bell (Non Southern Bells)    3453 N. Pine Ave.    Ocala    FL

167

      Taco Bell (Non Southern Bells)    50 Williamson Blvd.    Ormond Beach   
FL

168

      Texas Roadhouse    2870 North Ave.    Grand Junction    CO

169

      Texas Roadhouse    10310 Grant Street    Thornton    CO

170

      Vacant Property    3805 Eastern Blvd.    Montgomery    AL

171

      United Trust Bank    8028 S. Harlem Ave.    Bridgeview    IL

172

  

Multi

   Cash Advance    811 W. University Drive    Mesa    AZ       Vacant Property
   811 W. University Drive    Mesa    AZ

173

  

Multi

   H&R Block    2708 N. Illinois    Swansea    IL       Swansea Quick Cash   
2708 N. Illinois    Swansea    IL       Vacant Property    2708 N. Illinois   
Swansea    IL

174

      Buffalo Wild Wings    5400 Highway 421    Michigan City    IN

175

  

Multi

   Vacant    8755 Columbine Rd.    Eden Prairie    MN       Fantastic Sams   
8755 Columbine Rd.    Eden Prairie    MN       Shek’s Chinese Express    8755
Columbine Rd.    Eden Prairie    MN       Subway    8755 Columbine Rd.    Eden
Prairie    MN

176

      Enterprise Rent-A-Car    1437 College Road    Wilmington    NC

177

      Whataburger    3531 New Mexico State Hwy 528    Albuquerque    NM

178

      Jared Jewelers    3001 Turner Hill Rd.    Lithonia    GA

179

      Jared Jewelers    2206 W. Brandon Blvd.    Brandon    FL

180

      Hy-Vee    201 North Belt Hwy.    St. Joseph    MO

181

      Sports Authority    931 US Highway 1    Iselin    NJ

182

      Vacant Property    2309 N Hwy 67    Florissant    MO

183

      Vacant Property    9105 Hickory Flat Highway    Woodstock    GA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

184

      Amoco    13691 SW 152nd Street    Miami    FL

185

      Winn-Dixie    5750 Milgen Road    Columbus    GA

186

      Certified Auto Sales    5200 Alameda Blvd Albuquerque    Albuquerque    NM

187

      Bed Bath & Beyond    1118 Joe Mann Drive    Midland    MI

188

      Humana    2900 N. University Drive    Sunrise    FL

189

      Char-Hut    2601 N. University Drive    Sunrise    FL

190

      Kohl’s    Hough Rd and Cox Creek Pkwy    Florence    AL

191

      Furniture Xpress    3189 Buford Drive NE    Buford    GA

192

      Thomasville    3189 Buford Drive NE    Buford    GA

193

      Stone Mountain Chevrolet    4400 Stone Mountain Highway    Lilburn    GA

194

      Rite Aid    310 South Pearl Street    Albany    NY

195

  

Multi

   Easyhome    101 Saratoga Street    Cohoes    NY       Family Dollar    101
Saratoga Street    Cohoes    NY       China 1    101 Saratoga Street    Cohoes
   NY       Subway    101 Saratoga Street    Cohoes    NY       Vacant Property
   101 Saratoga Street    Cohoes    NY       Vacant Property    101 Saratoga
Street    Cohoes    NY

196

      Family Dollar    424 Lower Main Street    Hudson Falls    NY

197

      Rite Aid    76-78 Main Street    Hudson Falls    NY

198

      Rite Aid    90 West Avenue    Saratoga Springs    NY

199

      Vacant Property    93 Montcalm Street    Ticonderoga    NY

200

  

Multi

   Rite Aid    201 Henry Johnson Blvd.    Albany    NY       Subway    201 Henry
Johnson Blvd.    Albany    NY

201

      Rite Rug    2165 Morse Road    Columbus    OH

202

      Vacant Property    2651 East Franklin Boulevard    Gastonia    NC

203

      United Rentals    8080 Carder Court    Littleton    CO

204

      United Rentals    4300 118th Avenue North    Clearwater    FL

205

      United Rentals    1926 SE Frontage Road    Fort Collins    CO

206

      United Rentals    5101 West Reno Avenue    Oklahoma City    OK

207

      United Rentals    620 Eckel Road    Perrysburg    OH

208

      Advance Auto Parts    11705 NW 7th Ave    Miami    FL

209

  

Multi

   Dr. Clean Dry Cleaners    143 Broadway    Monticello    NY       Family
Dollar    353 East Broadway    Monticello    NY

210

      Vacant Land    Hough Rd and Cox Creek Pkwy    Florence    AL

211

      Best Buy    116 Grand Regency Boulevard    Brandon    FL

212

      CVS    3031 NW 23rd St    Oklahoma City    OK

213

      PetSmart    6555 West Grand Boulevard    Chicago    IL

214

      Hobby Lobby    2700 Elida Road    Lima    OH

215

      Rite Aid    2820 Columbia Pike    Arlington    VA

216

      Jared Jewelers    7520 W. Bell Road    Glendale    AZ

217

      Jared Jewelers    5011 Monroe Street    Toledo    OH

218

      Amoco    2300 Nob Hill Road    Sunrise    FL

219

      Barnes & Noble    591 South University Drive    Plantation    FL

220

      Borders    2240 East Sunrise Blvd.    Ft. Lauderdale    FL

221

      Kash n’ Karry    1101 Bloomingdale Ave    Valrico    FL

222

      Best Buy    6600 22nd Ave North    St. Petersburg    FL

223

      Bed Bath & Beyond    10050 West Broad Street    Richmond    VA

224

      Food Fast    200 S. Third    Mabank    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

225

      Food Fast    6424 S. Broadway    Tyler    TX

226

  

Multi

   Beautiful America Dry Cleaners    12186 Lake Underhill Road    Orlando    FL
      BJ’s Wholesale Club    12190 Lake Underhill Rd.    Orlando    FL      
CORA Rehabilitation Clinics    12182 Lake Underhill Road    Orlando    FL      
Magic China Café    12188 Lake Underhill Road    Orlando    FL       Spa and
Nails Club    12180 Lake Underhill Road    Orlando    FL       Vacant Property
   12188 Lake Underhill Road    Orlando    FL

227

      Rite Aid    357 East Broadway    Monticello    NY

228

  

Multi

   Jo-Ann etc    5625 So. Padre Island Drive    Corpus Christi    TX      
Spec’s Liquor and Fine Foods    5625-A So. Padre Island Drive    Corpus Christi
   TX       Vacant Property    5625-A So. Padre Island Drive    Corpus Christi
   TX

229

      Dollar Tree    3141 Broadway Blvd    Garland    TX

230

      Barnes & Noble    7626 Westheimer Road    Houston    TX

231

      Babies “R” Us    1501 West Arbrook    Arlington    TX

232

  

Multi

   Fallas Paredes    1455 West Arbrook    Arlington    TX       Mr. E’s Music
Supercenter    1455 West Arbrook    Arlington    TX

233

      CVS    2500 W. Park Row Dr.    Pantego    TX

234

      CVS    1496 FM Rd    Lewisville    TX

235

      CVS    3350 Forest Hill Circle    Forest Hill    TX

236

      CVS    2510 Walnut St    Garland    TX

237

      Michaels    2705 Grapevine Mills Parkway    Grapevine    TX

238

  

Multi

   Dollar Tree    811 E. Highway 190    Copperas Cove    TX       GymKix    815
E. Highway 190    Copperas Cove    TX

239

      Hastings    4501 North Street    Nacogdoches    TX

240

      Pier I Imports    1104 South Expressway 83    Harlingen    TX

241

      Academy    6250 Eastex Freeway    Beaumont    TX

242

      Academy    8236 S. Gessner Road    Houston    TX

243

      Academy    5500 Spencer Highway    Pasadena    TX

244

  

Multi

   Tractor Supply Co.    1920 West Wheeler Avenue    Aransas Pass    TX      
Vacant Property    1920 West Wheeler Avenue    Aransas Pass    TX

245

      Vacant Property    2201 N. St. Marys Street    Beeville    TX

246

      Corpus Christi Flea Market    11330 W. Leopard St.    Corpus Christi    TX

247

      Susser    4525 Ayers Street    Corpus Christi    TX

248

  

Multi

   Jin’s Asian Cafe    2280 Highway 36 South    Sealy    TX       Palais Royale
   2280 Hwy 36 S.    Sealy    TX       Vacant Property    2202 Hwy 36 S    Sealy
   TX

249

      CVS    7102 Campbell Rd    Dallas    TX

250

      Vacant Property    4521 Kemp Blvd    Wichita Falls    TX

251

      Blockbuster Video    1150 East Main    Alice    TX

252

      Blockbuster Video    830 S. 14th Street    Kingsville    TX

253

      Johnny Carino’s    3805 I-10    S. Beaumont    TX

254

      Johnny Carino’s    595 East Round Grove Road    Lewisville    TX

255

      Johnny Carino’s    6821 Slide Road    Lubbock    TX

256

      Champps    855 West John W. Carpenter Freeway    Irving    TX

257

      Denny’s (Co. Owned)    2210 Highway 71 South    Columbus    TX

258

      Golden Corral    11917 E. Northwest Highway    Dallas    TX

259

      Hollywood Video    3205 Interstate 70 Business Loop    Clifton    CO

260

      Jared Jewelers    11230 Midlothian Turnpike    Richmond    VA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

261

      Stop N Go    2475 W. Tarrant Road    Grand Prairie    TX

262

      Stop N Go    1201 N. Little School Road    Kennedale    TX

263

      TGI Friday’s    5217 S. Padre Island Drive    Corpus Christi    TX

264

      Jared Jewelers    7400 FM 1960 Road West    Houston    TX

265

      Reliable Life Insurance    12115 Lackland Rd.    St. Louis    MO

266

      Gander Mountain    10300 West Interstate 40    Amarillo    TX

267

      United Rentals    8221 Highway 225    La Porte    TX

268

      United Rentals    5345 South General Bruce Drive    Temple    TX

269

      United Rentals    524 Avenue K    Plano    TX

270

      United Rentals    1350 South Loop 12    Irving    TX

271

      United Rentals    609 North Bell    Cedar Park    TX

272

      United Rentals    1706 North Interstate-35 East    Carrollton    TX

273

      Orlando Metro Gymnastics    1501 South Alafaya Trail    Orlando    FL

274

      United Rentals    5930 East Loop 820 South    Ft. Worth    TX

275

      United Rentals    5930 East Loop 820 South    Ft. Worth    TX

276

      Majestic Liquors    1111 Jacksboro Hwy    Ft. Worth    TX

277

      Majestic Liquors    5600 East I-20    Ft. Worth    TX

278

      Majestic Liquors    6801 Randol Mill    Ft. Worth    TX

279

      Majestic Liquors    1200 Eastchase Pkwy    Ft. Worth    TX

280

      Majestic Liquors    3500 Ft. Worth hwy    Hudson Oaks    TX

281

      Majestic Liquors    7530 State Hwy 155    Coffee City    TX

282

      Ziebart    1955 E. County Rd. D    Maplewood    MN

283

      Ziebart    6754 Pearl Rd.    Middleburg Heights    OH

284

      Merchant’s Tires    1141 Bladensburg Road    Washington    DC

285

      Merchant’s Tires    13776 Warwick Blvd.    Newport News    VA

286

      Merchant’s Tires    201 W. Mercury Blvd.    Hampton    VA

287

      Merchant’s Tires    7400 N. Military    Norfolk    VA

288

      Merchant’s Tires    379 Hungerford Drive    Rockville    MD

289

      Ashley Furniture    7301 Jefferson Blvd.    Louisville    KY

290

      Academy    1915 Mallory Lane    Franklin    TN

291

      American Payday Loans    3148 SE 14th Street    Des Moines    IA

292

      Carl’s Jr.    1972 N. Alma School Road    Chandler    AZ

293

      Carl’s Jr.    3790 West Ina Road    Tucson    AZ

294

      Gate Petroleum    3699 Concord Pkwy S.    Concord    NC

295

      Gate Petroleum    760 N. Wesleyan Blvd    Rocky Mount    NC

296

      Goodyear Truck & Tire    5941 N. Air Cap Drive    Park City    KS

297

      Int’l House of Pancakes    2402 SE Delaware Ave    Ankeny    IA

298

      Jack in the Box    4960 Dallas Parkway    Plano    TX

299

      Kum & Go    12011 Blondo Street    Omaha    NE

300

      Perkins Restaurant    2425 E. Euclid Ave    Des Moines    IA

301

      Perkins Restaurant    2000 McKinley Ave    Des Moines    IA

302

      Perkins Restaurant    4601 Merle Hay Road    Des Moines    IA

303

      Perkins Restaurant    1505 W 19th Street    Newton    IA

304

      Perkins Restaurant    8601 Hickman Road    Urbandale    IA

305

      SOAKS Express Wash    2410 SE Delaware Avenue    Ankeny    IA

306

      QuikTrip    5770 Brookhollow Pwy    Norcross    GA

307

      QuikTrip    5095 Oakbrook Pkwy    Norcross    GA

308

      QuikTrip    6140 Jimmy Carter Blvd    Norcross    GA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

309

      QuikTrip    11700 Haynes Bridge Road    Alpharetta    GA

310

      QuikTrip    897 West Ridge Road    Gainesville    GA

311

      QuikTrip    1470 Towne Lake Pkwy    Woodstock    GA

312

      QuikTrip    1501 E. Grand Avenue    Des Moines    IA

313

      QuikTrip    3941 S.E. 14th    Des Moines    IA

314

      QuikTrip    5169 Merle Hay Road    Johnston    IA

315

      QuikTrip    4600 Merle Hay Road    Urbandale    IA

316

      QuikTrip    11925 University Ave    Clive    IA

317

      QuikTrip    15650 W. 135th Street    Olathe    KS

318

      QuikTrip    4020 South Meridian    Wichita    KS

319

      QuikTrip    6011 West Central    Wichita    KS

320

      QuikTrip    800 NE Woods Chapel Road    Lee’s Summit    MO

321

      QuikTrip    850 McNutt Road    Herculaneum    MO

322

      QuikTrip    16505 E. Admiral Place    Tulsa    OK

323

      Qwest Corporation Service Center    Highway 9 & Ridgewood Drive    Decorah
   IA

324

      Qwest Corporation Service Center    1550 Blairsferry Road    Cedar Rapids
   IA

325

  

Multi

   Sonic    2601 S. Louise Ave.    Sioux Falls    SD       Vacant Property   
2601 S. Louise Ave.    Sioux Falls    SD

326

      Walgreens    1424 S. Yale Ave    Tulsa    OK

327

      AmerUs Group Warehouse    845 6th Avenue    Des Moines    IA

328

      Zio’s Italian Kitchen    14150 E. Iliff Avenue    Aurora    CO

329

      Jacobson Industrial    1321 E. Euclid Ave.    Des Moines    IA

330

      United Rentals    1201 Lake Washington Road    Melbourne    FL

331

      Majestic Liquors    1150 East Highway 377    Granbury    TX

332

      Majestic Liquors    2151 W. Northwest Highway    Dallas    TX

333

      Majestic Liquors    7560 Greenville Ave.    Dallas    TX

334

      Spirit Halloween Superstore    5610 Suemandy Road    St. Peters    MO

335

      Pantry (Lil’ Champ)    1515 N. Main Street    Gainesville    FL

336

      Chili’s    2592 N. Columbia Street    Milledgeville    GA

337

      Chili’s    1635-A Springdale Drive    Camden    SC

338

      Bassett Furniture    10899 Lincoln Trails    Fairview Heights    IL

339

      Amscot    8231 W. Hillsborough Ave.    Tampa    FL

340

      Vacant Property    3256 W State Rd.    Olean    NY

341

  

Multi

   Famous Footwear    1776 DeMille Rd    Lapeer    MI       Rue 21    1768
DeMille Rd    Lapeer    MI       Sally Beauty Supply    1750 DeMille Rd   
Lapeer    MI       MC Sports    1750 DeMille Rd    Lapeer    MI

342

  

Multi

   Continental Rental    1812 DeMille Blvd.    Lapeer    MI       Great Clips   
1824 DeMille Road    Lapeer    MI       Quizno’s    1836 DeMille Road    Lapeer
   MI       Vacant Property    1812 DeMille Blvd.    Lapeer    MI

343

      Guitar Center    1641 W. County Rd. B-2    Roseville    MN

344

      Wherehouse Music    13907 E. US Hwy 40    Independence    MO

345

  

Multi

   Vacant Property    8925 Highway 6 North    Houston    TX       Vacant
Property    8925 Highway 6 North    Houston    TX

346

      Vacant Property    1250 E. County Line Rd    Ridgeland    MS

347

      Vacant Property    2392 E. South Blvd    Montgomery    AL

348

      Hollywood Video    3263 Ambassador Caffrey Pkwy    Lafayette    LA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

349

      REB Oil    720 S. Federal Hwy    Deerfield Beach    FL

350

      REB Oil    2758 US 27 South    Lake Placid    FL

351

      Susser (Stripes)    1400 Military Road    Brownsville    TX

352

      Susser (Stripes)    1991 FM 802    Brownsville    TX

353

      Susser (Stripes)    1998 Alton Gloor Blvd    Brownsville    TX

354

      Susser (Stripes)    3595 West Alton Gloor Blvd    Brownsville    TX

355

      Susser (Stripes)    3755 Boca Chica Boulevard    Brownsville    TX

356

      Susser (Stripes)    3500 FM 802    Brownsville    TX

357

      Susser (Stripes)    6106 Padre Island Highway    Brownsville    TX

358

      Susser (Stripes)    7401 Padre Island Highway    Brownsville    TX

359

      Susser (Stripes)    850 Old Port Isabel Road    Brownsville    TX

360

      Susser (Stripes)    10361 So. Padre Island Drive    Corpus Christi    TX

361

      Susser (Stripes)    14901 Northwest Blvd    Corpus Christi    TX

362

      Susser (Stripes)    15233 S. Padre Island Drive    Corpus Christi    TX

363

      Susser (Stripes)    6002 Ayers Street    Corpus Christi    TX

364

      Susser (Stripes)    616 N. Daniel Salinas Boulevard    Donna    TX

365

      Susser (Stripes)    4218 S. McColl Road    Edinburg    TX

366

      Susser (Stripes)    500 East Rice St    Falfurias    TX

367

      Susser (Stripes)    100 W Riley (Hwy 44)    Freer    TX

368

      Susser (Stripes)    1900 N. Highway 37    George West    TX

369

      Susser (Stripes)    202 North Ed Carey Drive    Harlingen    TX

370

      Susser (Stripes)    2423 E. Tyler Ave    Harlingen    TX

371

      Susser (Stripes)    3201 East Harrison Avenue    Harlingen    TX

372

      Susser (Stripes)    101 East Expressway 83    La Feria    TX

373

      Susser (Stripes)    101 W. Del Mar Blvd.    Laredo    TX

374

      Susser (Stripes)    1200 E. Del Mar Blvd    Laredo    TX

375

      Susser (Stripes)    2501 E Del Mar    Laredo    TX

376

      Susser (Stripes)    602 Prada Machin Drive    Laredo    TX

377

      Susser (Stripes)    8612 McPherson Avenue    Laredo    TX

378

      Susser (Stripes)    9304 FM 1472    Laredo    TX

379

      Susser (Stripes)    4236 S.E. Lee Blvd.    Lawton    OK

380

      Susser (Stripes)    4712 Military Hwy    McAllen    TX

381

      Susser (Stripes)    2400 Hwy 83 E    Mission    TX

382

      Susser (Stripes)    2900 W 3 Mile Road    Mission    TX

383

      Susser (Stripes)    7900 North Expressway    Olmito    TX

384

      Susser (Stripes)    1521 W. Ridge Road    Pharr    TX

385

      Susser (Stripes)    1621 W. Sam Houston Street    Pharr    TX

386

      Susser (Stripes)    7401 S. Jackson Road    Pharr    TX

387

      Susser (Stripes)    1685 West Highway 100    Port Isabel    TX

388

      Susser (Stripes)    1650 Wildcat Drive    Portland    TX

389

      Susser (Stripes)    435 West Highway 281    Progreso    TX

390

      Susser (Stripes)    6240 South Highway 77    Riviera    TX

391

      Susser (Stripes)    331 Padre Blvd.    South Padre Island    TX

392

      Susser (Stripes)    2500 West Expressway 83    San Benito    TX

393

      Susser (Stripes)    1701 N. Raul Longoria    San Juan    TX

394

      Susser (Stripes)    2200 SW Parkway    Wichita Falls    TX

395

      Susser (Stripes)    3601 Callfield Road    Wichita Falls    TX

396

      Susser (Stripes)    5376 Kell Blvd    Wichita Falls    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

397

      Susser (Stripes)    2305 FM 511    Brownsville    TX

398

      Susser (Stripes)    2684 W. Alton Gloor Blvd    Brownsville    TX

399

      Susser (Stripes)    15302 S. Padre Island Drive    Corpus Christi    TX

400

      Susser (Stripes)    1218 W. Canton Road    Edinburg    TX

401

      Susser (Stripes)    702 East US Hwy 281    Los Indios    TX

402

      Susser (Stripes)    3901 N. Ware Road    McAllen    TX

403

      Susser (Stripes)    2195 West Hwy 77    San Benito    TX

404

      Susser (Stripes)    101 W. Nolana Loop    San Juan    TX

405

      Chili’s    2505 Broad Street    Sumter    SC

406

      Amscot    5912 South Orange Blossom Trail    Orlando    FL

407

      Amscot    6001 S. John Young Parkway    Orlando    FL

408

      Uni-Mart    12996 Main Rd.    Newstead    NY

409

      Uni-Mart    2 East Main Street    Canisteo    NY

410

      Furr’s Family Dining    Griggs Avenue    Las Cruces    NM

411

      Amscot    4445 Silver Star Road    Orlando    FL

412

      Pantry (Lil’ Champ)    6820 Maricamp Road    Ocala    FL

413

      Amscot    2033 Americana Blvd    Orlando    FL

414

      Southern Bells (Taco Bell)    1105 25th Street    Columbus    IN

415

      Southern Bells (Taco Bell)    3132 E. Wabash Ave.    Terre Haute    IN

416

      Southern Bells (Taco Bell)    6327 E. 82nd Street    Indianapolis    IN

417

      Southern Bells (Taco Bell)    6215 Crawfordsville Road    Speedway    IN

418

      Southern Bells (Taco Bell)    3636 US Highway 41    Terre Haute    IN

419

      Southern Bells (Taco Bell)    2326 N. 6th Street    Vincennes    IN

420

      Southern Bells (Taco Bell)    4260 Frederica    Ownesboro    KY

421

      Southern Bells (Taco Bell)    3520 Jonathan Moore Pike    Columbus    IN

422

      Southern Bells (Taco Bell)    1321 Morgan Ave    Evansville    IN

423

      Southern Bells (Taco Bell)    1621 E. State Road 44    Shelbyville    IN

424

      Southern Bells (Taco Bell)    1805 N. Lincoln Street    Greensburg    IN

425

      Southern Bells (Taco Bell)    2999 W. 16th Street    Bedford    IN

426

      Southern Bells (Taco Bell)    21 N. Madison Square Ave.    Madisonville   
KY

427

      Southern Bells (Taco Bell)    11425 Allisonville Road    Fishers    IN

428

      Southern Bells (Taco Bell)    4422 W. Lloyd Expressway    Evansville    IN

429

      Southern Bells (Taco Bell)    2408 W. Maryland Street    Evansville    IN

430

      Southern Bells (Taco Bell)    5712 W. 86th Street    Indianapolis    IN

431

      KFC    1201 Covert Ave.    Evansville    IN

432

      Vacant Land    Ronald Reagan Blvd and 17-92    Longwood    FL

433

      Pantry (Shop-a-Snak)    580 14th Street South    Bessemer    AL

434

      Pantry (Shop-a-Snak)    16725 Highway 280    Chelsea    AL

435

      Pantry (Shop-a-Snak)    613 Highway 78 E    Jasper    AL

436

      Pantry (Shop-a-Snak)    2677 Valleydale Road    Birmingham    AL

437

      Pantry (Shop-a-Snak)    1503 11th Ave South    Birmingham    AL

438

      Pantry (Shop-a-Snak)    3640 Lorna Road    Hoover    AL

439

      Pantry (Shop-a-Snak)    701 Key Drive    Birmingham    AL

440

      Pantry (Shop-a-Snak)    400 Greensprings Parkway    Homewood    AL

441

      Pantry (Shop-a-Snak)    2501 John Hawkins Parkway    Hoover    AL

442

      Pantry (Shop-a-Snak)    7245 Skyland Blvd. East    Tuscaloosa    AL

443

      Pantry (Shop-a-Snak)    2400 McFarland Blvd.    Tuscaloosa    AL

444

      Pantry (Shop-a-Snak)    615 University Blvd.    Tuscaloosa    AL

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

445

      Pantry (Shop-a-Snak)    199 Main Street    Trussville    AL

446

      Pantry (Shop-a-Snak)    2195 Highway 150    Hoover    AL

447

      Road Ranger    172 S. Bell School Road    Rockford    IL

448

      Road Ranger    2900 S. Grand Ave    Springfield    IL

449

      Road Ranger    1734 Sycamore Road    Dekalb    IL

450

      Road Ranger    2406 Bell School Road    Cherry Valley    IL

451

      Road Ranger    2405 N. 22nd Street    Decatur    IL

452

      Road Ranger    2001 N. State Street    Belvidere    IL

453

      Road Ranger    100 Plaza Drive    Elk Run Heights    IA

454

      Road Ranger    3752 Camp Butler Road    Springfield    IL

455

      Road Ranger    102 East Wood Drive    Oakdale    WI

456

      Road Ranger    2151 Ripley Street    Lake Station    IN

457

      Road Ranger    2762 County Highway N    Cottage Grove    WI

458

      Road Ranger    990 W. SR 42    Brazil    IN

459

      Road Ranger    2705 12th Street    Mendota    IL

460

      Road Ranger    3429 N Main Street    Rockford    IL

461

      Furr’s Family Dining    51 S. Pantano Road    Tucson    AZ

462

      Pull-A-Part    309 Sand Bar Ferry Rd.    Augusta    GA

463

      Pull-A-Part    4416 Buford Highway    Norcross    GA

464

      Pull-A-Part    1540 Henrico Road    Conley    GA

465

      Pull-A-Part    7114 Centennial Blvd.    Nashville    TN

466

      Pull-A-Part    1900 Vanderbilt Rd.    Birmingham    AL

467

      Pull-A-Part    6024 N. Tryon St.    Charlotte    NC

468

      Pull-A-Part    6825 Recovery Rd.    Louisville    KY

469

      Pull-A-Part    4401 Peters Road    Harvey    LA

470

      Pull-A-Part    5813 Old Rutledge Pk    Knoxville    TN

471

      Pull-A-Part    249 Galbert Road    Lafayette    LA

472

      Pull-A-Part    4433 West 130th Street    Cleveland    OH

473

      Pantry (Kangaroo Express)    7249 US Hwy 15-501    Carthage    NC

474

      Pantry (Kangaroo Express)    2120 Juniper Lake Road    West End    NC

475

      Pantry (Kangaroo Express)    1513 E. 11th Street    Siler City    NC

476

      Pantry (Kangaroo Express)    4470 NC Hwy 87S    Sanford    NC

477

      Pantry (Kangaroo Express)    2206 Jefferson Davis Hwy    Sanford    NC

478

      Pantry (Kangaroo Express)    5198 SE Abshier Blvd.    Belleview    FL

479

      Pantry (Kangaroo Express)    2517 South 3rd Street    Jacksonville    FL

480

      Pantry (Kangaroo Express)    10550 San Jose Blvd    Jacksonville    FL

481

      Denny’s (Franchisee)    310 S. Shackleford Drive    Little Rock    AR

482

      Denny’s (Franchisee)    4300 S. University Avenue    Little Rock    AR

483

      Denny’s (Franchisee)    5000 Oracle Road    Tucson    AZ

484

      Denny’s (Franchisee)    2060 Bascom Avenue    Campbell    CA

485

      Denny’s (Franchisee)    600 Carson Plaza Drive    Carson    CA

486

      Denny’s (Franchisee)    4747 Pacific Highway    Stockton    CA

487

      Denny’s (Franchisee)    1450 Harrison Road    Colorado Springs    CO

488

      Denny’s (Franchisee)    8125 N. Academy Blvd.    Colorado Springs    CO

489

      Denny’s (Franchisee)    3600 N. Freeway    Pueblo    CO

490

      Denny’s (Franchisee)    111 Elm Street    Enfield    CT

491

      Denny’s (Franchisee)    1298 Silas Deane Highway    Wethersfield    CT

492

      Denny’s (Franchisee)    7405 W. 4th Ave    Hialeah    FL

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

493

      Denny’s (Franchisee)    5825 NW 36th Street    Virginia Gardens    FL

494

      Denny’s (Franchisee)    1450 Miami Gardens Dr NE    N. Miami    FL

495

      Denny’s (Franchisee)    2671 N. Federal Highway    Pompano Beach    FL

496

      Denny’s (Franchisee)    1507 Belvedere Road    W. Palm Beach    FL

497

      Denny’s (Franchisee)    2580 Airport Way    Boise    ID

498

      Denny’s (Franchisee)    4310 Yellowstone Avenue    Chubbuck    ID

499

      Denny’s (Franchisee)    607 Nampa Boulevard    Nampa    ID

500

      Denny’s (Franchisee)    17 W. Algonquin Road    Arlington Heights    IL

501

      Denny’s (Franchisee)    522 Ramada Blvd.    Collinsville    IL

502

      Denny’s (Franchisee)    6288 E. 82nd Street    Indianapolis    IN

503

      Denny’s (Franchisee)    4902 SE Street    Indianapolis    IN

504

      Denny’s (Franchisee)    6241 Crawfordsville Road    Indianapolis    IN

505

      Denny’s (Franchisee)    8901 US 31 South    Indianapolis    IN

506

      Denny’s (Franchisee)    8808 North Michigan Road    Indianapolis    IN

507

      Denny’s (Franchisee)    4260 State Road 26 E    Lafayette    IN

508

      Denny’s (Franchisee)    720 E 81st Street    Merriville    IN

509

      Denny’s (Franchisee)    494 Lincoln Street    Worcester    MA

510

      Denny’s (Franchisee)    314 Washington Blvd.    Laurel    MD

511

      Denny’s (Franchisee)    27750 Novi Road    Novi    MI

512

      Denny’s (Franchisee)    28681 Telegraph Road    Southfield    MI

513

      Denny’s (Franchisee)    255 N. Century Avenue    Maplewood    MN

514

      Denny’s (Franchisee)    2925 N. Hwy. 67    Florissant    MO

515

      Denny’s (Franchisee)    1515 S. Hampton Avenue    St. Louis    MO

516

      Denny’s (Franchisee)    10575 Watson Road    St. Louis    MO

517

      Denny’s (Franchisee)    975 S. Main Street    Kernersville    NC

518

      Denny’s (Franchisee)    3215 Wake Forest Road    Raleigh    NC

519

      Denny’s (Franchisee)    3509 S. 84th Street    Omaha    NE

520

      Denny’s (Franchisee)    4927 Mahoning Avenue    Austintown    OH

521

      Denny’s (Franchisee)    154 Boardman-Canfield Road    Boardman Township   
OH

522

      Denny’s (Franchisee)    17695 Bagley Road    Middleburg Heights    OH

523

      Third Federal Savings    1616 Snow Road    Parma    OH

524

      Vacant Property    8104 E. 68th Street South    Tulsa    OK

525

      Denny’s (Franchisee)    15815 SE 82nd Drive    Clackamas    OR

526

      Denny’s (Franchisee)    8787 SW Scholls Ferry Road    Portland    OR

527

      Denny’s (Franchisee)    1710 I-40 East    Amarillo    TX

528

      Denny’s (Franchisee)    4918 South Padre Island Drive    Corpus Christi   
TX

529

      Denny’s (Franchisee)    9009 Skillman Road    Dallas    TX

530

      Denny’s (Franchisee)    6737 Camp Bowie Blvd.    Ft. Worth    TX

531

      Denny’s (Franchisee)    3332 S. Loop W    Houston    TX

532

      Denny’s (Franchisee)    8025 Glenview Drive    North Richland Hills    TX

533

      Michael’s Family Restaurant    1835 Texoma Parkway    Sherman    TX

534

      Denny’s (Franchisee)    1422 State Hwy. 6 S.    Sugarland    TX

535

      Denny’s (Franchisee)    1680 N. 200 West    Provo    UT

536

      Denny’s (Franchisee)    7214 Richmond Highway    Alexandria    VA

537

      Denny’s (Franchisee)    10473 Lee Highway    Fairfax    VA

538

      Denny’s (Franchisee)    118 Interstate Avenue    Chehalis    WA

539

      Denny’s (Franchisee)    34726 S. 16th    Federal Way    WA

540

      Denny’s (Franchisee)    6112 100th Street SW    Tacoma    WA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

541

      Amscot    1825 Gulf to Bay Boulevard    Clearwater    FL

542

      Pantry (Kangaroo Express)    34920 Emerald Coast Parkway    Destin    FL

543

      Pantry (Kangaroo Express)    4563 Highway 20E    Niceville    FL

544

      Susser (Stripes)    2005 W. Palma Vista Dr.    Palmview    TX

545

      Pantry (Kangaroo Express)    1800 N. Croatan Hwy    Kill Devil Hills    NC

546

      Pantry (Kangaroo Express)    100 Ocean Bay Blvd    Kill Devil Hills    NC

547

      Pantry (Kangaroo Express)    1137 State Road 20    Interlachen    FL

548

      Vacant Property    14797 State Street    Hillman    MI

549

      Logan’s Roadhouse    604 Carriage House Dr    Jackson    TN

550

      Logan’s Roadhouse    1395 Interstate Dr    Cookeville    TN

551

      Logan’s Roadhouse    2820 MacArthur Dr    Alexandria    LA

552

      Logan’s Roadhouse    3509 Gerstner Memorial Pkwy    Lake Charles    LA

553

      Logan’s Roadhouse    4740 Valley View Blvd    Roanoke    VA

554

      Logan’s Roadhouse    4649 W. 1st Street    Sanford    FL

555

      Logan’s Roadhouse    1141 Hwy 35 North    San Marcos    TX

556

      Logan’s Roadhouse    600 Greenwood Park Dr. North    Greenwood    IN

557

      Logan’s Roadhouse    600 Sam Ridley Pkwy. West    Smyrna    TN

558

      Logan’s Roadhouse    6617 Lima Road    Fort Wayne    IN

559

      Logan’s Roadhouse    2701 Watson Blvd.    Warner Robins    GA

560

      Logan’s Roadhouse    2400 Gateway Drive    Opelika    AL

561

      Logan’s Roadhouse    1310 N. Eisenhower Drive    Beckley    WV

562

      Dave & Buster’s    3665 Park Mill Run Drive    Hilliard    OH

563

      Logan’s Roadhouse    948 North East Loop 820    Hurst    TX

564

      Logan’s Roadhouse    6685 Airways Blvd.    Southhaven    MS

565

      Logan’s Roadhouse    7087 Baker’s Bridge Ave    Franklin    TN

566

      Logan’s Roadhouse    7612 N. 10th Street    McAllen    TX

567

      Pull-A-Part    4444 Norman Bridge Road    Montgomery    AL

568

      Pantry (Kangaroo Express)    14630 US Highway 231    Midland City    AL

569

      Pull-A-Part    4000 I-55 South    Jackson    MS

570

      Pantry (Kangaroo Express)    601 Tiny Town    Clarksville    TN

571

      Pantry (Kangaroo Express)    523 Dover Road    Clarksville    TN

572

      Pantry (Kangaroo Express)    377 Hancock Street    Gallatin    TN

573

      Susser (Stripes)    2798 West Highway 83    Rio Grande City    TX

574

      Susser (Stripes)    102 N. Stuart Place    Zapata    TX

575

      Susser (Stripes)    2201 South “I” Road    San Juan    TX

576

      Susser (Stripes)    1837 N. Stuart Place    Harlingen    TX

577

      Whataburger    290 Frontage Road    Brunswick    GA

578

      Pantry (Kangaroo Express)    4025 Pine Ridge Road    Naples    FL

579

      Healthy Pet    2030 Lawrenceville-Suwanee Road    Suwanee    GA

580

      Vacant Property    7265 North La Cholla Blvd    Tucson    AZ

581

      Pantry (Kangaroo Express)    1700 Belk Drive    Oxford    MS

582

      Road Ranger    2835 North Main Street    Princeton    IL

583

      Road Ranger    6070 Gardner Street    South Beloit    IL

584

      Road Ranger    933 South 4th Street    DeKalb    IL

585

      Road Ranger    19 N 681 US Highway 20    Hampshire    IL

586

      Road Ranger    4910 N Market Street    Champaign    IL

587

      Road Ranger    205 N Highway Drive    Fenton    MO

588

      Mister Car Wash    423 N. Pines Road    Spokane    WA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

589

      Mister Car Wash    1022 N. Division Street    Spokane    WA

590

      Mister Car Wash    7711 Normandale Blvd.    Edina    MN

591

      Mister Car Wash    1555 West County Rd. B    Roseville    MN

592

      Mister Car Wash    5900 Osgood Ave.    Stillwater    MN

593

      Mister Car Wash    110 E. Thompson Ave. East    West St Paul    MN

594

      Mister Car Wash    700 E. River Rd    Anoka    MN

595

      Mister Car Wash    8280 Flying Cloud Road    Eden Prairie    MN

596

      Mister Car Wash    8508 Xylon Avenue N.    Brooklyn Park    MN

597

      Mister Car Wash    8420 E. Point Douglas Road    Cottage Grove    MN

598

      Mister Car Wash    3104 W. Division St.    St. Cloud    MN

599

      Mister Car Wash    11318 Highway 55    Plymouth    MN

600

      Mister Car Wash    2525 Ingersoll Ave.    Des Moines    IA

601

      Mister Car Wash    8727 University Ave.    Clive    IA

602

      Mister Car Wash    5055 Northland Ave. NE    Cedar Rapids    IA

603

      Mister Car Wash    3333 Merle Hay Road    Des Moines    IA

604

      Mister Car Wash    640 W. Crosstimbers    Houston    TX

605

      Mister Car Wash    1038 Gessner Drive    Houston    TX

606

      Mister Car Wash    2251 Voss Road    Houston    TX

607

      Mister Car Wash    210 F.M. 1960 Road East    Houston    TX

608

      Mister Car Wash    10760 Westheimer Road    Houston    TX

609

      Mister Car Wash    6612 F.M. 1960 Road    Houston    TX

610

      Mister Car Wash    6107 Hillcroft Street    Houston    TX

611

      Mister Car Wash    380 Uvalde Road    Houston    TX

612

      Mister Car Wash    9637 FM 1960 By Pass Rd West    Humble    TX

613

      Mister Car Wash    3150 Kirby Dr    Houston    TX

614

      Mister Car Wash    2530 Hwy 6    Sugarland    TX

615

      Pull-A-Part    200 Block of Galbert Road    Baton Rouge    LA

616

      Whataburger    7755 Normandy Blvd.    Jacksonville    FL

617

      Whataburger    2540 Commercial Drive    Starke    FL

618

      Whataburger    463773 State Road 200    Yulee    FL

619

      Pantry (Kangaroo Express)    21195 Highway 25    Columbiana    AL

620

      Healthy Pet    2403 Boulevard    Colonial Heights    VA

621

      Chili’s    623 West Oglethorpe Highway    Hinesville    GA

622

      Pantry (Kangaroo Express)    7020 Highway 90    Longs    SC

623

      Road Ranger    2349 Blairs Ferry Road    Cedar Rapids    IA

624

      Road Ranger    998 8th Avenue    Marion    IA

625

      Pantry (Kangaroo Express)    901 Avenue G    Kentwood    LA

626

      Ferguson    136 N. Geronimo Street    Destin    FL

627

      Furr’s Family Dining    I-35 Service Road & SW 11th Street    Moore    OK

628

      Vacant Property    1051 Murfreesboro Rd    Lebanon    TN

629

      Pantry (Kangaroo Express)    302 Ross Clark Circle    Dothan    AL

630

      Pantry (Petro Express)    4600 Independence Blvd.    Charlotte    NC

631

      Pantry (Petro Express)    7208 E. Independence Blvd.    Charlotte    NC

632

      Pantry (Petro Express)    6500 Fairview Road    Charlotte    NC

633

      Pantry (Petro Express)    100 East John Street    Matthews    NC

634

      Pantry (Petro Express)    4336 Park Road    Charlotte    NC

635

      Pantry (Petro Express)    7035 East WT Harris Blvd    Charlotte    NC

636

      Pantry (Petro Express)    605 Clanton Road    Charlotte    NC

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

637

      Pantry (Petro Express)    4900 N. Tryon Street    Charlotte    NC

638

      Pantry (Petro Express)    3800 Wilkinson Blvd.    Charlotte    NC

639

      Pantry (Petro Express)    2541 N. Cherry Road    Rock Hill    SC

640

      Pantry (Petro Express)    2230 E. Main Street    Lincolnton    NC

641

      Pantry (Petro Express)    2483 Franklin Blvd    Gastonia    NC

642

      Pantry (Petro Express)    2200 S. Tryon    Charlotte    NC

643

      Pantry (Petro Express)    6229 W. Sugar Creek Road    Charlotte    NC

644

      Pantry (Petro Express)    9716 South Blvd    Charlotte    NC

645

      Pantry (Petro Express)    10409 Mallard Creek Rd    Charlotte    NC

646

      Pantry (Petro Express)    8505 S. Tryon St.    Charlotte    NC

647

      Pantry (Petro Express)    249 Carowinds Blvd.    Fort Mill    SC

648

      Pantry (Petro Express)    11640 Providence Road    Charlotte    NC

649

      Pantry (Petro Express)    4718 N. Graham St    Charlotte    NC

650

      Pantry (Petro Express)    7405 Hwy 73    Denver    NC

651

      Pantry (Petro Express)    20008 W. Catawba Ave    Cornelius    NC

652

      Pantry (Petro Express)    131 Turnersburg Hwy    Statesville    NC

653

      Pantry (Petro Express)    910 Liberty Street    York    SC

654

      Pantry (Petro Express)    8501 Concord Mills Blvd    Concord    NC

655

      Pantry (Petro Express)    618 Tinsley Way    Rock Hill    SC

656

      Pantry (Petro Express)    1121 Randolph Street    Thomasville    NC

657

      Pantry (Petro Express)    1627 E. Main Street    Lincolnton    NC

658

      Pantry (Petro Express)    6441 Wilkinson Blvd.    Belmont    NC

659

      Pantry (Petro Express)    2853 N. Center Street    Hickory    NC

660

      Pantry (Petro Express)    1529 Concord Parkway North    Concord    NC

661

      Pantry (Petro Express)    4568 Charlotte Highway    Lake Wylie    SC

662

      Pantry (Petro Express)    807 Conover Blvd.    Conover    NC

663

      Pantry (Petro Express)    4923 S. Tryon Street    Charlotte    NC

664

      Pantry (Petro Express)    2001 N. Chester Hwy 321    Gastonia    NC

665

      Pantry (Petro Express)    4044 Charlotte Highway    Lake Wylie    SC

666

      Pantry (Petro Express)    3473 U.S. Highway 21    Fort Mill    SC

667

      Pantry (Petro Express)    225 Cleveland Avenue    Kings Mountain    NC

668

      Pantry (Petro Express)    516 Cox Road    Gastonia    NC

669

      Pantry (Petro Express)    3794 E. Franklin Blvd    Gastonia    NC

670

      Pantry (Petro Express)    9424 S. Tryon Street    Charlotte    NC

671

      Pantry (Petro Express)    8910 Albemarle Road    Charlotte    NC

672

      Pantry (Petro Express)    499 Herlong Avenue    Rock Hill    SC

673

      Pantry (Petro Express)    9620 Rea Road    Charlotte    NC

674

      Pantry (Petro Express)    5905 Waxhaw Highway    Mineral Springs    NC

675

      Pantry (Petro Express)    1805 N. Morgan Mill Road    Monroe    NC

676

      Pantry (Petro Express)    3503 Weddington Road    Monroe    NC

677

      Pantry (Petro Express)    601 E. North Main Street    Waxhaw    NC

678

      Pantry (Petro Express)    3006 Old Charlotte Hwy    Monroe    NC

679

      Pantry (Petro Express)    4500 Randolph Road    Charlotte    NC

680

      Pantry (Petro Express)    1420 Celanese Road    Rock Hill    SC

681

      Pantry (Petro Express)    8008 Harris Station Blvd.    Charlotte    NC

682

      Goodyear Truck & Tire    2031 Antonio St.    Anthony    TX

683

      Smiley’s Rocky Mountain    1400 S. Abilene Street    Aurora    CO

684

      Susser (Stripes)    104 South Reynolds    Orange Grove    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

685

      Cool Crest    10735 East 40 Highway    Independence    MO

686

      All Star Sports    1010 N. Webb Road    Wichita    KS

687

      All Star Sports    8333 West 21st Street    Wichita    KS

688

      Wingfoot    505 Patriot Drive    Dandrige    TN

689

      Wingfoot    3491 Madison Highway    Valdosta    GA

690

      Wingfoot    142-A Carbondale Road    Dalton    GA

691

      Wingfoot    415 East Main Street    Beaverdam    OH

692

      Wingfoot    2930 County Road 500 North    Whiteland    IN

693

      Wingfoot    271 Pilot Land    Brunswick    GA

694

      Wingfoot    2539 Burr Street    Gary    IN

695

      Wingfoot    6880 Franklin-Lebanon Road    Franklin    OH

696

      Wingfoot    1352 Trollingwood-Hawfields Road    Mebane    NC

697

      Wingfoot    2052 Homestead Road    Bowman    SC

698

      Wingfoot    7051 Hwy 21    Port Wentworth    GA

699

      Wingfoot    Route 1 Box 253-B    Evansville    IN

700

      Wingfoot    112 Frontage Road    Piedmont    SC

701

      Wingfoot    110 Triport Road    Georgetown    KY

702

      Wingfoot    7791 Alcoa Road    Benton    AR

703

      Sonic Automotive    1300 Cressida Drive    Charlotte    NC

704

      Pull-A-Part    2935 Farrisview Boulevard    Memphis    TN

705

      Majestic Liquors    501 Northwest Parkway    Azle    TX

706

      Majestic Liquors    4520 Camp Bowie Blvd    Ft. Worth    TX

707

      Magic Mountain    5890 Scarborough Blvd    Columbus    OH

708

      Magic Mountain    8350 Lyra Drive    Columbus    OH

709

      Food Fast    899 Pinson Road    Forney    TX

710

      Food Fast    101 Gun Barrel    Gun Barrel City    TX

711

      Food Fast    1222 WSW Loop 323    Tyler    TX

712

      Food Fast    1975 Airline Drive    Bossier City    LA

713

      Food Fast    5502 Old Bullard Road    Tyler    TX

714

      Food Fast    1101 McCann Road    Longview    TX

715

      Food Fast    2309 W. Main    Gun Barrel City    TX

716

      Food Fast    1711 Judson Road    Longview    TX

717

      Food Fast    I-30 and Hwy 37    Mt. Vernon    TX

718

      Food Fast    13168 Hwy 64 E.    Tyler    TX

719

      Food Fast    3357 Gilmer Rd    Longview    TX

720

      Food Fast    319 E. Larissa    Jacksonville    TX

721

      Food Fast    125 N. Highway 274    Kemp    TX

722

      Food Fast    4025 Jewella Ave    Shreveport    LA

723

      Food Fast    611 E. Marshall Ave.    Longview    TX

724

      Food Fast    3001 Judson Road    Longview    TX

725

      Food Fast    8604 Highway 64 East    Tyler    TX

726

      Food Fast    4201 University Blvd.    Tyler    TX

727

      Food Fast    5120 Old Jacksonville Hwy    Forney    TX

728

      Food Fast    Hwy 31, Box 554    Brownsboro    TX

729

      Food Fast    4725 Troup Hwy    Tyler    TX

730

      Food Fast    805 W. Houston    Tyler    TX

731

      Food Fast    100 S. Access Road    Longview    TX

732

      Food Fast    1707 E. Front St.    Tyler    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

733

      Food Fast    22137 State Hwy 155 South    Flint    TX

734

      Pantry (Kangaroo Express)    7821 Vaughn Road    Montgomery    AL

735

      Chili’s    2825 Ledo Road    Albany    GA

736

      Bugaboo Creek    935 Jefferson Road    Rochester    NY

737

      Bugaboo Creek    2965 Turner Hill Road    Lithonia    GA

738

      Chili’s    510 Commerce Blvd    Statesboro    GA

739

      Chili’s    3015 West Radio Drive    Florence    SC

740

      Wingfoot    625 Carrollton Street    Temple    GA

741

      Pull-A-Part    I-65 & Moffett Road    Mobile    AL

742

      Majestic Liquors    10307 Highway 87    Lubbock    TX

743

      Wingfoot    11957 Douglas Ave.    Des Moines    IA

744

      Majestic Liquors    9909 Highway 87    Lubbock    TX

745

      Chili’s    1700 Baytree Road    Valdosta    GA

746

      Wingfoot    8055 Interstate Hwy 35    Robinson    TX

747

      Wingfoot    600 West State 92    Kearney    MO

748

      Pull-A-Part    North Patterson Ave.    Winston-Salem    NC

749

      Ultra Car Wash    650 Schillinger Road South    Mobile    AL

750

      Pull-A-Part    Marshall Blvd.    Lithonia    GA

751

      Road Ranger    905 Hen House Road    Okawville    IL

752

      Pantry (Kangaroo Express)    4402 Ten-Ten Rd    Cary    NC

753

      Wingfoot    I-40 and Morgan Road    Oklahoma City    OK

754

      Road Ranger    2175 Central Ave    Dubuque    IA

755

      Pull-A-Part    5702 Monticello Rd    Columbia    SC

756

      Kerasotes Theatre    1351 College Mall Rd    Bloomington    IN

757

      Kerasotes Theatre    1221 W. Boughton Road    Bolingbrook    IL

758

      Kerasotes Theatre    250 Pavilions Place    Brighton    CO

759

      Kerasotes Theatre    3960 Limelight Ave.    Castle Rock    CO

760

      Kerasotes Theatre    5600 Pearl Dr.    Evansville    IN

761

      Kerasotes Theatre    1401 W. Carl Sandburg Drive    Galesburg    IL

762

      Kerasotes Theatre    100 Meijer Drive    Michigan City    IN

763

      Kerasotes Theatre    860 E Princeton    Muncie    IN

764

      Kerasotes Theatre    2815 Show Place Drive    Naperville    IL

765

      Kerasotes Theatre    1320 W. Maple Street    New Lenox    IL

766

      Kerasotes Theatre    1860 Anjali Way    Machesney Park    IL

767

      Road Ranger    1705 S. State Street    Belvidere    IL

768

      Road Ranger    518 Shirland Avenue    South Beloit    IL

769

      Mister Car Wash    3750 West River Rd.    Rochester    MN

770

      Mister Car Wash    3223 41st Street Northwest    Rochester    MN

771

      Susser (Stripes)    2401 Meadow Avenue    Laredo    TX

772

      Susser (Stripes)    1701 Arkansas Avenue    Laredo    TX

773

      Susser (Stripes)    602 Washington St    Laredo    TX

774

      Susser (Stripes)    1002 Santa Maria Avenue    Laredo    TX

775

      Susser (Stripes)    3919 San Bernardo Ave    Laredo    TX

776

      Susser (Stripes)    3602 N Commerce Street    Harlingen    TX

777

      Susser (Stripes)    898 N. Sam Houston Blvd    San Benito    TX

778

      Susser (Stripes)    2203 S Stockton Ave.    Monahans    TX

779

      Susser (Stripes)    1350 S County Road West    Odessa    TX

780

      Susser (Stripes)    2200 Spur 239    Del Rio    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

781

      Susser (Stripes)    700 Junction Hwy    Kerrville    TX

782

      Susser (Stripes)    4798 Knickerbocker Rd    San Angelo    TX

783

      Pep Boys    775 W. Route 70    Marlton    NJ

784

      Pep Boys    5241 Route 42    Turnersville    NJ

785

      Pep Boys    2501 South Cicero Ave.    Cicero    IL

786

      Pep Boys    6811 West Grand Avenue    Chicago    IL

787

      Pep Boys    1824 West Jefferson St    Joliet    IL

788

      Pep Boys    17015 Torrence Avenue    Lansing    IL

789

      Pep Boys    1531 Cobb Parkway    Marietta    GA

790

      Pep Boys    11160 Alpharetta Road    Roswell    GA

791

      Pep Boys    10548 Atlantic Blvd.    Jacksonville    FL

792

      Pep Boys    4155 S. Jones Blvd.    Las Vegas    NV

793

      Pep Boys    575 State Route 18    East Brunswick    NJ

794

      Mister Car Wash    611 Montgomery Highway    Vestavia Hills    AL

795

      Mister Car Wash    4621 Hwy 280 East    Birmingham    AL

796

      Mister Car Wash    1880 Gulf to Bay Blvd.    Clearwater    FL

797

      Mister Car Wash    10471 Park Blvd.    Seminole    FL

798

      Mister Car Wash    3622 Gandy Blvd.    Tampa    FL

799

      Mister Car Wash    3205 North Galloway Ave.    Mesquite    TX

800

      Buck’s    9801 Page Avenue    St. Louis    MO

801

      Susser (Stripes)    1407 W. Nolana Loop    Pharr    TX

802

      Mister Car Wash    6237 N. Mesa    El Paso    TX

803

      Mister Car Wash    8857 Gateway West    El Paso    TX

804

      Mister Car Wash    4800 Osborne Drive    El Paso    TX

805

      Mister Car Wash    12120 Montwood    El Paso    TX

806

      Mister Car Wash    11184 Vista Del Sol    El Paso    TX

807

      Vacant Property    3500 Main Street    Farmington    NM

808

      Susser (Stripes)    201 W. Nolana Avenue    McAllen    TX

809

      Susser (Stripes)    711 Ed Carey Drive    Harlingen    TX

810

      Susser (Stripes)    1120 Saunders Street    Laredo    TX

811

      Susser (Stripes)    930 Morgan Boulevard    Harlingen    TX

812

      Susser (Stripes)    1656 West Highway 100    Port Isabel    TX

813

      Kerasotes Theatre    875 Deer Creek Drive    Schererville    IN

814

      Kerasotes Theatre    300 N. 33rd Street    Quincy    IL

815

      Kerasotes Theatre    5530 W. Homer Street    Chicago    IL

816

      Kerasotes Theatre    420 Village Walk Lane    Johnson Creek    WI

817

      Kerasotes Theatre    1301 Kalahari Drive    Lake Delton    WI

818

      Express Oil Change    2300 University Boulevard    Birmingham    AL

819

      Express Oil Change    327 E Dr. Hicks Boulevard    Florence    AL

820

      Express Oil Change    5046 Highway 17    Helena    AL

821

      Express Oil Change    3100 Woodward Avenue    Muscle Shoals    AL

822

      Express Oil Change    2105 Frederick Road    Opelika    AL

823

      Wingfoot    715 S. Lakeside Drive    Amarillo    TX

824

      Wingfoot    2520 South Gallatin Street    Jackson    MS

825

      Pet Paradise    14500 John F. Kennedy Blvd    Houston    TX

826

      Road Ranger    2075 Litton Lane    Hebron    KY

827

      Road Ranger    5960 Centennial Circle    Florence    KY

828

      Road Ranger    985 Burlington Pike    Florence    KY

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

829

      Road Ranger    411 Mt. Zion Road    Florence    KY

830

      Road Ranger    70 Broadway    Dry Ridge    KY

831

      Road Ranger    610 West 5th Street    Covington    KY

832

      Road Ranger    1430 Gloria Terrell Drive    Wilder    KY

833

      Road Ranger    7930 Alexandria Pike.    Alexandria    KY

834

      Pet Paradise    23 Enterprise Drive    Bunnell    FL

835

      Dave & Buster’s    6812 S. 105th East Ave.    Tulsa    OK

836

      Susser (Stripes)    3301 Southmost Road    Brownsville    TX

837

      Susser (Stripes)    101 W Highway 107    La Villa    TX

838

      Susser (Stripes)    9219 FM 1472 (Mines Road)    Laredo    TX

839

      Susser (Stripes)    6715 E State Highway 107    Edinburg    TX

840

      Susser (Stripes)    4600 South 23rd Street    McAllen    TX

841

      Susser (Stripes)    4506 Ben-Cha Road    Laredo    TX

842

      Ultra Car Wash    4032 Lawrenceville Highway    Lilburn    GA

843

      Arizona Oil    1208 S. Ellsworth Rd.    Mesa    AZ

844

      Arizona Oil    4705 E. Highway 60    Miami    AZ

845

      Arizona Oil    4881 S. Campbell Ave.    Tucson    AZ

846

      Arizona Oil    7601 E. Tanque Verde Rd.    Tucson    AZ

847

      Arizona Oil    365 E. Southern Ave    Mesa    AZ

848

      Arizona Oil    766 W. Guadalupe Road    Gilbert    AZ

849

      Arizona Oil    10809 N. Frank Lloyd Wright Blvd.    Scottsdale    AZ

850

      Arizona Oil    6904 N. Dysart Rd.    Glendale    AZ

851

      Arizona Oil    501 W. Irvington Road    Tucson    AZ

852

      Arizona Oil    1990 W. Highway 89A    Sedona    AZ

853

      Arizona Oil    286 Walker Road    Prescott    AZ

854

      Arizona Oil    2245 E. Florence Blvd    Casa Grande    AZ

855

      Arizona Oil    802 W Speedway BLvd    Tucson    AZ

856

      Arizona Oil    9102 W. Peoria Ave.    Peoria    AZ

857

      LA Fitness    45 Alexander-Bellbrook Road    Centerville    OH

858

      Chili’s    707 W 7th Street    Tifton    GA

859

      Wingfoot    108 West Glendale Hodgenville Road    Glendale    KY

860

      LA Fitness    30195 Mound Road    Warren    MI

861

      Amazing Jake’s    831 North Central Pkwy    Plano    TX

862

      TitleMax    654 Bessemer Hwy.    Fairfield    AL

863

      TitleMax    600 S. Main St.    Darlington    SC

864

      TitleMax    3051 Allison Bonnett Dr. (Birmingham)    Hueytown    AL

865

      TitleMax    714 Ft. Williams St.    Sylacauga    AL

866

      TitleMax    3731 Austell Rd (Atlanta)    Marietta    GA

867

      TitleMax    203 East Meighan Blvd.    Gadsden    AL

868

      TitleMax    300 S. Quintard St.    Anniston    AL

869

      TitleMax    3557 Pio Nono Ave.    Macon    GA

870

      TitleMax    111 W. Fairview Ave.    Montgomery    AL

871

      TitleMax    8122 Tara Blvd.    Jonesboro    GA

872

      TitleMax    465 W. Pike St.    Lawrenceville    GA

873

      TitleMax    2537 W. Main St.    Snellville    GA

874

      TitleMax    7527 Highway 85    Riverdale    GA

875

      TitleMax    9814 W. Florissant Ave.    St. Louis    MO

876

      TitleMax    1827 N. Glenstone Ave.    Springfield    MO

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

877

      TitleMax    5309 Jimmy Carter Blvd.    Norcross    GA

878

      TitleMax    3103 Wade Hampton Blvd.    Taylors    SC

879

      TitleMax    129 Chesterfield Hwy    Cheraw    SC

880

      TitleMax    3100 Two Notch Rd    Columbia    SC

881

      TitleMax    208 East Walnut Ave.    Dalton    GA

882

      TitleMax    5231 Winchester Rd.    Memphis    TN

883

      TitleMax    1932 Whiskey Rd.    Aiken    SC

884

      TitleMax    820 W. College St.    Pulaski    TN

885

      TitleMax    4022 Nolensville Pike    Nashville    TN

886

      TitleMax    854 Ellington Pkwy.    Lewisburg    TN

887

      TitleMax    1646 Sycamore View Rd.    Memphis    TN

888

      TitleMax    9640 Natural Bridge Rd.    Berkeley    MO

889

      TitleMax    8640 Airport Rd.    St. Louis    MO

890

      TitleMax    4807 Nolensville Rd.    Nashville    TN

891

      TitleMax    1325 W. Kearney St.    Springfield    MO

892

      LA Fitness    4700 Marburg Ave.    Cincinnati    OH

893

      Wingfoot    921 Murfreesboro Rd.    Lebanon    TN

894

      Pet Paradise    7511 Monroe Rd.    Houston    TX

895

      Pull-A-Part    1250 Kelly Ave.    Akron    OH

896

      Chili’s    700 Ronald Reagan Drive    Evans    GA

897

      Wingfoot    1101 Uniroyal Dr.    Laredo    TX

898

      Pet Paradise    2921 Boyer Street    Charlotte    NC

899

      Pet Paradise    10401 Orange Dr.    Davie    FL

900

      Dave & Buster’s    2201 & 2215 North Mayfair Road    Wauwatosa    WI

901

      Express Oil Change    956 Germantown Pkwy N    Cordova    TN

902

      Express Oil Change    1045 West Goodman Rd.    Horn Lake    MS

903

      Express Oil Change    9106 US Highway 64    Lakeland    TN

904

      Express Oil Change    7540 Winchester Road    Memphis    TN

905

      Susser (Stripes)    533 N. Frankford    Lubbock    TX

906

      Susser (Stripes)    9020 Hwy 6 South    Houston    TX

907

      Sunshine Energy    5501 East Bannister Road    Kansas City    MO

908

      Sunshine Energy    2211 Oak Ridge Dr.    Neosho    MO

909

      Sunshine Energy    900 S. Chouteau Avenue    Chouteau    OK

910

      Vacant Property    426 N. Wilson St.    Vinita    OK

911

      Sunshine Energy    1109 East Fourth St.    Altamont    KS

912

      KFC    5933 Peach Street    Erie    PA

913

      Wendy’s    201 Tarentum Bridge Rd.    New Kensington    PA

914

      Uni-Mart    301 E. 7th St.    Bloomsburg    PA

915

      Uni-Mart    1891 Philadelphia Ave.    Chambersburg    PA

916

      Fuel-On    401 W 4th Street    Emporium    PA

917

      Fuel-On    999 CanDo Fwy.    Hazleton    PA

918

      Fuel-On    135-137 Center Street    Johnsonburg    PA

919

      Uni-Mart    175 E. State Street    Larksville    PA

920

      Green Light Convenience    4685 Birney Ave.    Moosic    PA

921

      Uni-Mart    120 Montemorenci Ave.    Ridgway    PA

922

      Fuel-On    711 Market Street    Bloomsburg    PA

923

      Uni-Mart    101 E King St.    Shippensburg    PA

924

      Fuel-On    807 S. Michael Rd.    St. Mary’s    PA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

925

      Fuel-On    601 Church St.    White Haven    PA

926

      Uni-Mart    PA Ave. & Northhampton St.    Wilkes-Barre    PA

927

      Uni-Mart    532 Hazel Street    Wilkes-Barre    PA

928

      Uni-Mart    465 Hazle St.    Wilkes-Barre    PA

929

      Uni-Mart    517 E. Sunbury St.    Shamokin    PA

930

      Uni-Mart    1037 High Street    Williamsport    PA

931

      Uni-Mart    Second & Lawton Streets    St Clair    PA

932

      Fuel-On    360 E. Main Street    Luzerne    PA

933

      Uni-Mart    106 W. College Ave.    Pleasant Gap    PA

934

      Uni-Mart    285 S Church St.    Hazleton    PA

935

      Uni-Mart    23 Central Avenue    Avis    PA

936

      Fuel-On    211 S Main Street    Yeagertown    PA

937

      Uni-Mart    512 East Mahoning St.    Punxsutawney    PA

938

      Uni-Mart    410 Kellys Way    East Brady    PA

939

      Uni-Mart    3000 Bear Creek Blvd.    Bear Creek    PA

940

      Uni-Mart    215-217 S Main St.    Taylor    PA

941

  

Multi

   Fuel-On    300 Memorial Hwy.    Dallas    PA       Pennstar Bank    300
Memorial Hwy.    Dallas    PA

942

      Uni-Mart    1181 Romine Ave.    Port Vue    PA

943

      Uni-Mart    1300 Coraopolis Hghts. Rd.    Coraopolis    PA

944

      Uni-Mart    321-325 Center Street    Ashland    PA

945

      Uni-Mart    Exit 36 Off PA Turnpike    Bear Creek    PA

946

      Uni-Mart    4325 S. Mountain Boulevard    Mountaintop    PA

947

      Uni-Mart    5690 William Penn Hwy    Export    PA

948

  

Multi

   Best Smoke & Gas    100 Center Square    Abbottstown    PA       Borough of
Abbottstown    100 Center Square    Abbottstown    PA

949

      Uni-Mart    350 N. Main Street    Mercersburg    PA

950

      Uni-Mart    Ligonier St. & 13th St.    New Florence    PA

951

      Uni-Mart    600 Beaver and 6th Ave    Ellwood City    PA

952

      Fuel-On    129 North Main Street    Zelienople    PA

953

      Uni-Mart    5724 Ellsworth Ave.    Pittsburgh    PA

954

      Uni-Mart    2480 Rt. 115    Effort    PA

955

      Uni-Mart    3765 Nuangola Road    Nuangola    PA

956

      Uni-Mart    240 S. River Road    Plains    PA

957

  

Multi

   China Wok    1962 Spring Road    Carlisle    PA       Fuel-On    1962 Spring
Road    Carlisle    PA       M & T Bank    1962 Spring Road    Carlisle    PA

958

      Uni-Mart    50 East Main Street    Plainfield    PA

959

      Uni-Mart    434 Main Street    McSherrystown    PA

960

      Uni-Mart    658 Wyndamere Road    Lewisberry    PA

961

      Uni-Mart    400 Beaver Ave. & 4th Ave.    Hastings    PA

962

      Uni-Mart    1220 River Avenue    Williamsport    PA

963

      Uni-Mart    61 E Main Street    Nanticoke    PA

964

      Vacant Property    447 Broad Street    Montoursville    PA

965

      Fuel-On    2953 Pottsville/Minersville Hwy    Minersville    PA

966

      Fuel-On    600 East Market Street    Danville    PA

967

      Uni-Mart    PA Route 150    Beech Creek    PA

968

      Uni-Mart    100 Mill Street    Milesburg    PA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

969

      Fuel-On    12755 Harrison Street    Summerville    PA

970

      Uni-Mart    280 Walnut Street    Howard    PA

971

      Uni-Mart    PA Route 66 and 36    Leeper    PA

972

      Uni-Mart    501 Main Street    Reynoldsville    PA

973

      Uni-Mart    State & Filbert Streets    Curwensville    PA

974

      Uni-Mart    565 West Mahoning Ave    Punxsutawney    PA

975

      Vacant Property    Routes 350 & 550    Warriors Mark    PA

976

      Uni-Mart    1 N Main Street    Hughesville    PA

977

      Uni-Mart    US Rt 322 Port Matilda Hghwy    Philipsburg    PA

978

      Uni-Mart    101 Bridge Street    Jersey Shore    PA

979

      Denny’s (Franchisee)    2079 East State Street    Hermitage    PA

980

      Pep Boys    1748 Street Rd    Cornwell Heights    PA

981

      Pep Boys    4680 E. Roosevelt Blvd    Philadelphia    PA

982

      Pep Boys    222 South Westend Blvd.    Quakertown    PA

983

      Jared Jewelers    8275 Red Bug Lake Road    Oviedo    FL

984

      Jared Jewelers    12656 N. Tatum Blvd.    Phoenix    AZ

985

      Jared Jewelers    2425 S. Stemmons    Lewisville    TX

986

      Ross Dress for Less    2 Miracle Way    Coral Gables    FL

987

      Home Depot    2901 N. University Drive    Sunrise    FL

988

      Walgreens    2301 N. University Drive    Sunrise    FL

989

  

Multi

   Best Buy    990 County Road 64    Big Flats    NY       S&W Awards    990
County Road 64    Big Flats    NY       Panera Bread    990 County Road 64   
Big Flats    NY       Power Center    990 County Road 64    Big Flats    NY   
   EZ Home    990 County Road 64    Big Flats    NY       Maurices    990 County
Road 64    Big Flats    NY

990

      Pantry (Lil’ Champ)    8820 103rd Street    Jacksonville    FL

991

  

Multi

   Power Center    7201 Eastman Ave.    Midland    MI       Coldstone    7201
Eastman Ave.    Midland    MI       FedEx Kinko’s    7201 Eastman Ave.   
Midland    MI       Medical Weight Loss Clinic    7201 Eastman Ave.    Midland
   MI       Starbucks    7201 Eastman Ave.    Midland    MI       Regis Salon   
7201 Eastman Ave.    Midland    MI       Sprint PCS    7201 Eastman Ave.   
Midland    MI

992

      Pantry (Kangaroo Express)    1000 Whippoorwill Lane    Naples    FL

993

      Pantry (Kangaroo Express)    2934 Tamiami Trail East    Naples    FL

994

      Uni-Mart    76 Chestnut Street    Bradford    PA

995

      Fuel-On    159 Fraley St.    Kane    PA

996

      AJ Petroleum    6300 Johnson Street    Hollywood    FL

997

  

Multi

   J & J Insurance    7039 Taft Street    Hollywood    FL       Nitlantika   
7039 Taft Street    Hollywood    FL       Roni Deutch Tax Services    7039 Taft
Street    Hollywood    FL

998

      Uni-Mart    101 St. Johns Street    Midway    PA

999

      Uni-Mart    672 Miller Avenue    Clairton    PA

1000

      Fuel-On    710 Elizabeth Street    Houtzdale    PA

1001

      Uni-Mart    211 Freedom Avenue    Burnham    PA

1002

      Uni-Mart    8th & Market Street    Port Royal    PA

1003

      Pep Boys    3401 Plaza Drive    Reading    PA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1004

  

Multi

   Vacant Property    9105 Hickory Flat Hwy    Woodstock    GA       Vacant
Property    9105 Hickory Flat Hwy    Woodstock    GA       Vacant Property   
9105 Hickory Flat Hwy    Woodstock    GA       Vacant Property    9105 Hickory
Flat Hwy    Woodstock    GA       Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA       Yen Ching Restaurant    9105 Hickory Flat Hwy    Woodstock
   GA       Salon 140    9105 Hickory Flat Hwy    Woodstock    GA

1005

  

Multi

   Power Center    Topsham Fair Mall Road    Topsham    ME       GameStop   
Topsham Fair Mall Road    Topsham    ME       Sally Beauty Supply    Topsham
Fair Mall Road    Topsham    ME       Vacant Property    Topsham Fair Mall Road
   Topsham    ME       Vacant Property    Topsham Fair Mall Road    Topsham   
ME       SuperCuts    127-133 Topsham Fair Mall Road    Topsham    ME

1006

      Vacant Land    Corner of SR 4 & Indian Meadows Dr    Fairfield Township   
OH

1007

      Vacant Land    Topsham Fair Mall Road    Topsham    ME

1008

      Vacant Land    1940 N. Memorial Drive    Lancaster    OH

1009

      Tutor Time    8160 Sheldon Road    Elk Grove    CA

1010

      Vacant Land    Mazzucco Parcel    Bonita Springs    FL

1011

      Vacant Land    Intersection of Russell St. and N. Maple St.    Hadley   
MA

1012

      Pep Boys    Calle Marginal Edficio 730    Guayama    PR

1013

  

Multi

   Belltone    1800 West Harrison Street    Harlingen    TX       H&R Block   
1800 West Harrison Street    Harlingen    TX       Power Center    1800 West
Harrison Street    Harlingen    TX

1014

      Starbucks    1800 West Harrison Street    Harlingen    TX

1015

  

Multi

   Power Center    1800 West Harrison Street    Harlingen    TX       Edible
Arrangements    1800 West Harrison Street    Harlingen    TX       T-Mobile   
1800 West Harrison Street    Harlingen    TX       Vacant Property    1800 West
Harrison Street    Harlingen    TX

1016

  

Multi

   Power Center    Corner of State Hwy 205 & Park East Subdivision    Rockwall
   TX       Best Buy    Corner of State Hwy 205 & Park East Subdivision   
Rockwall    TX       Dick’s Sporting Goods    Corner of State Hwy 205 & Park
East Subdivision    Rockwall    TX       HardRock Nails and Spa    Corner of
State Hwy 205 & Park East Subdivision    Rockwall    TX       J.C. Penney   
Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX       Justice
   Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX       Lane
Bryant    Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX   
   Mattress Giant    Corner of State Hwy 205 & Park East Subdivision    Rockwall
   TX       The Children’s Place    Corner of State Hwy 205 & Park East
Subdivision    Rockwall    TX       Staples    Corner of State Hwy 205 & Park
East Subdivision    Rockwall    TX       Vacant Property    Corner of State Hwy
205 & Park East Subdivision    Rockwall    TX       Vacant Property    Corner of
State Hwy 205 & Park East Subdivision    Rockwall    TX       Zales    Corner of
State Hwy 205 & Park East Subdivision    Rockwall    TX       Belk    Corner of
State Hwy 205 & Park East Subdivision    Rockwall    TX       ULTA Salon,
Cosmetics and Fragrance    Corner of State Hwy 205 & Park East Subdivision   
Rockwall    TX       94 Nails and Spas    Corner of State Hwy 205 & Park East
Subdivision    Rockwall    TX       Nails and Spa    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX

1017

      Vacant Land    Corner of State Hwy 205 & Park East Subdivision    Rockwall
   TX

1018

      Vacant Land    Beltline Road and Spur 580    Grand Prairie    TX

1019

      Our Place    7630 NE Loop 820    North Richland Hills    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(f) - PART I

PROPERTY LIST

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1020

  

Multi

   Power Center    2501 W. Airport Freeway    Irving    TX       Starbucks   
2501 W. Airport Freeway    Irving    TX       T-Mobile    2501 W. Airport
Freeway    Irving    TX       Purpose Money    2501 W. Airport Freeway    Irving
   TX

1021

  

Multi

   Power Center    895 Highway 77    Waxahachie    TX       T-Mobile    895
Highway 77    Waxahachie    TX       Monarch Dental    895 Highway 77   
Waxahachie    TX       The Cash Store    895 Highway 77    Waxahachie    TX

1022

      NNN Operated    2301 H Street    Bakersfield    CA

1023

      NNN Operated    1701 Stine Road    Bakersfield    CA

1024

      NNN Operated    7901 Rosedale Highway    Bakersfield    CA

1025

      NNN Operated    920 34th Street    Bakersfield    CA

1026

      NNN Operated    4411 Market Street    Ventura    CA

1027

      NNN Operated    2757 Johnson Drive    Ventura    CA

1028

      NNN Operated    1601 San Fernando Road    San Fernando    CA

1029

      NNN Operated    7301 White Lane    Bakersfield    CA

1030

      NNN Operated    3951 Wible Road    Bakersfield    CA

1031

      NNN Operated    7991 White Lane    Bakersfield    CA

1032

      NNN Operated    5201 Stockdale Road    Bakersfield    CA

1033

      NNN Operated    2523 Brundage Lane    Bakersfield    CA

 



--------------------------------------------------------------------------------

 

SCHEDULE 6.1.(f) - PART II

EXISTING LIENS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1

      CVS    7107 North Oak Trafficway    Gladstone    MO

2

      Barnes & Noble    591 South University Drive    Plantation    FL

3

      Borders    2240 East Sunrise Blvd.    Ft. Lauderdale    FL

4

      Kash n’ Karry    1101 Bloomingdale Ave    Valrico    FL

5

      Best Buy    6600 22nd Ave North    St. Petersburg    FL

6

      Bed Bath & Beyond    10050 West Broad Street    Richmond    VA

7

      Jared Jewelers    8275 Red Bug Lake Road    Oviedo    FL

8

      Jared Jewelers    12656 N. Tatum Blvd.    Phoenix    AZ

9

      Jared Jewelers    2425 S. Stemmons    Lewisville    TX

10

  

Multi

   Beautiful America Dry Cleaners    12186 Lake Underhill Road    Orlando    FL
      BJ’s Wholesale Club    12190 Lake Underhill Rd.    Orlando    FL      
CORA Rehabilitation Clinics    12182 Lake Underhill Road    Orlando    FL      
Magic China Café    12188 Lake Underhill Road    Orlando    FL       Spa and
Nails Club    12180 Lake Underhill Road    Orlando    FL       Vacant Property
   12188 Lake Underhill Road    Orlando    FL

11

      Rite Aid    357 East Broadway    Monticello    NY



--------------------------------------------------------------------------------

 

SCHEDULE 6.1. (g) - PART I

INDEBTEDNESS AND GUARANTIES

 

Debt

   Original/
Maximum
Balance      Current
Outstanding
Balance      Maturity
Date    

Existing Liens

                

Wachovia Line of Credit (unsecured)

                   

Prime

     N/A         —           05/08/2010              

LIBOR

     N/A         —           05/08/2010                                        
           400,000,000         —                                                
  

Notes Payable (unsecured)

                   

2010

     20,000,000         20,000,000         09/20/2010              

2012

     50,000,000         50,000,000         06/01/2012              

2014

     150,000,000         150,000,000         06/15/2014              

2015

     150,000,000         150,000,000         12/15/2015              

2017

     250,000,000         250,000,000         10/15/2017              

Convertible

     172,500,000         138,700,000         09/20/2011 A            

Convertible

     234,035,000         223,035,000         06/17/2013 B                     
                            1,026,535,000         981,735,000                 
                               

Mortgages Payable (secured)

                   

H&R Investment, Inc.

     350,000         12,746         12/01/2009      CVS    7107 North Oak
Trafficway    Gladstone      MO   

Bear Stearns

     21,000,000         19,249,827         07/01/2012      Barnes & Noble    591
South University Drive    Plantation      FL               Borders    2240 East
Sunrise Blvd.    Ft. Lauderdale      FL               Kash n’ Karry    1101
Bloomingdale Ave    Valrico      FL               Best Buy    6600 22nd Ave
North    St. Petersburg      FL               Bed Bath & Beyond    10050 West
Broad Street    Richmond      VA   

John Hancock

     6,951,710         4,677,967         01/01/2017      Beautiful America Dry
Cleaners    12186 Lake Underhill Road    Orlando      FL               BJ’s
Wholesale Club    12190 Lake Underhill Rd.    Orlando      FL               CORA
Rehabilitation Clinics    12182 Lake Underhill Road    Orlando      FL         
     Magic China Café    12188 Lake Underhill Road    Orlando      FL         
     Spa and Nails Club    12180 Lake Underhill Road    Orlando      FL         
     Vacant Property    12188 Lake Underhill Road    Orlando      FL   

GE Capital

     662,500         279,455         04/01/2014      Jared Jewelers    8275 Red
Bug Lake Road    Oviedo      FL   

GE Capital

     745,000         398,771         04/01/2019      Jared Jewelers    12656 N.
Tatum Blvd.    Phoenix      AZ   

GE Capital

     537,500         204,316         04/01/2019      Jared Jewelers    2425 S.
Stemmons    Lewisville      TX   

Conseco Mortgage Capital, Inc.

     1,015,084         725,032         09/01/2016      Rite Aid    357 East
Broadway    Monticello      NY                                        
31,261,794         25,548,114                                                 

Construction Commitments

        5,674,000                                           

NNN RETAIL PROPERTIES FUND I, LLC C

     N/A         6,540,000         11/08/2011                                  
     

 

A

Maturity date represents the first put option date. The stated maturity date is
9/15/2026.

B

Maturity date represents the first put option date. The stated maturity date is
6/15/2028.

C

National Retail Properties, Inc. owns a 15% equity interest in the LLC and
guarantees 15% of the total balance outstanding of $43,600,000



SCHEDULE 6.1. (g) - PART II

TOTAL LIABILITIES

 

Debt

   Outstanding
Balance  

Accrued expenses and other liabilities (09/30/2009)

     54,343,789            

Letters of Credit (Schedule 1.1(A))

     653,344            



--------------------------------------------------------------------------------

 

SCHEDULE 6.1.(h)

Litigation

None.



--------------------------------------------------------------------------------

 

SCHEDULE 6.1.(r)

Afilliate Transactions

None.



--------------------------------------------------------------------------------

 

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1       Golden Corral    1910 Veteran Memorial Drive    Abbeville    LA 2      
Golden Corral    322 U.S. Highway 27 South    Lake Placid    FL 3       Checkers
   2495 South Orange Ave.    Orlando    FL 4       Rallys    3033 Cherry Street
   Toledo    OH 5       KFC    641 Gravois Road    Fenton    MO 6       Havertys
Furniture    15701 U.S. Highway 19    Clearwater    FL 7       Havertys
Furniture    2000 Principal Row    Orlando    FL 8       CVS    2806 Nogalitos
Avenue    San Antonio    TX 9       Office Depot    2501 E. Randol Mill Rd.   
Arlington    TX 10       OfficeMax    4540 Eastgate Blvd.    Cincinnati    OH 11
      Barnes & Noble    122 Brandon Town Cntr    Brandon    FL 12       Barnes &
Noble    960-B S. Colorado Boulevard    Denver    CO 13       CVS    815 S.
Georgia Ave    Amarillo    TX 14       Borders    101 Geoffrey Drive   
Wilmington    DE 15       Borders    9750 West Broad Street    Richmond    VA 16
      OfficeMax    2255 W. Howard Street    Evanston    IL 17    Multi   
HomeGoods    13061 Fairlakes Shopping Center    Fairfax    VA       Michaels   
13061 Fairlakes Shopping Center    Fairfax    VA       Washington Bike Center   
13061 Fairlakes Shopping Center    Fairfax    VA 18       Mattress Firm    8686
Florline Blvd.    Baton Rouge    LA 19       Barnes & Noble    3981 Highway 9   
Freehold    NJ 20       Rite Aid    2981 Chapel Hill Road    Douglasville    GA
21       CVS    4406 Johnston Street    Lafayette    LA 22       OfficeMax   
875 N. State Road 436    Altamonte Springs    FL 23       Pier I Imports    8535
Old Seward Highway    Anchorage    AK 24       CVS    6951 SE 15th St    Midwest
City    OK 25       Office Depot    9700 West Broad Street    Richmond    VA 26
      Borders    116 Bangor Mall Blvd.    Bangor    ME 27       OfficeMax   
19650 S. Dixie Highway    Cutler Ridge    FL 28       Havertys Furniture    6500
North Davis Highway    Pensacola    FL 29       Dick’s Sporting Goods    23349
Eureka Road    Taylor    MI 30       Dick’s Sporting Goods    5220 Campbell
Boulevard    White Marsh    MD 31       Pier I Imports    2725 Germantown
Parkway    Memphis    TN 32       Vacant Property    26542 Town Center Drive   
Foothill Ranch    CA 33       OfficeMax    2800 Power Inn Road    Sacramento   
CA 34       OfficeMax    1241 N. Davis Road    Salinas    CA 35       Shop ‘n
Save    713 E. Eighth Avenue    Homestead    PA 36       Roger & Marv’s    3401
80th Street    Kenosha    WI 37       Riser Foods    5321 Warrensville Road   
Maple Heights    OH 38       Supervalu    459 Camden Road    Huntington    WV 39
      Top’s    5600 Martin Way    Lacey    WA 40       Barnes & Noble    2619
Miamisburg-Centerville Road    Dayton    OH 41       CVS    4026 N. Macarthur
Blvd    Oklahoma City    OK 42       CVS    2412 N. Classen Blvd.    Oklahoma
City    OK 43       Blockbuster Video    3531-B Highway 20 SE    Conyers    GA
44       Rite Aid    3531-A Highway 20 SE    Conyers    GA 45       Barnes &
Noble    1260 Churn Creek Road    Redding    CA 46       OfficeMax    1270 Churn
Creek Road    Redding    CA



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

47       Shoes on a Shoestring    10030 Coors Blvd.    Albuquerque    NM 48   
   Best Buy    445 Howe Avenue    Cuyahoga Falls    OH 49       Pier I Imports
   401 Towne Center Blvd.    Sanford    FL 50       Best Buy    1200 Rockville
Pike    Rockville    MD 51       Best Buy    13058 Fair Lakes Parkway    Fairfax
   VA 52       Barnes & Noble    2774 Germantown Parkway    Memphis    TN 53   
   Office Depot    423 Central Park Avenue    Hartsdale    NY 54       CVS   
2220 Cross Timbers Road    Flower Mound    TX 55       Sports Authority    4092
Cattleman Rd    Sarasota    FL 56    Multi    Bealls    4084 Cattleman Road   
Sarasota    FL       Vacant Property    4088 Cattleman Road    Sarasota    FL 57
      Borders    880 West S.R. 436    Altamonte Springs    FL 58       Ashley
Furniture    880 W. SR 436    Altamonte Springs    FL 59       OfficeMax    2075
Seventh St. West    Kelso    WA 60       CVS    900 W. Pioneer Pkwy    Arlington
   TX 61       CVS    390 Limit Street    Leavenworth    KS 62       Robb &
Stucky    13170 S. Cleveland Ave.    Ft. Myers    FL 63       Sports Authority
   6760 Winchester Drive    Memphis    TN 64       Rite Aid    2745 Washington
Road    Augusta    GA 65       Rite Aid    6620 Highway 85    Riverdale    GA 66
      Havertys Furniture    4510 Mitchellville    Bowie    MD 67       Petco   
2901 32nd Avenue South    Grand Forks    ND 68       Vacant Property    3224 E.
Town Circle    Knoxville    TN 69       Wendy’s    2750 Power Inn Road   
Sacramento    CA 70       OfficeMax    2533 Wards Road    Lynchburg    VA 71   
   Rite Aid    1131 Green St    Warner Robins    GA 72       Best Buy    430
Home Drive    Pittsburg    PA 73       Vacant Property    200 East Bellis Fair
Parkway    Bellingham    WA 74       Gen-X Clothing    31858 Pacific Highway
South    Federal Way    WA 75       Vacant Property    9950 Waterstone Blvd.   
Mason    OH 76       Sports Authority    4900 W. Kennedy Blvd.    Tampa    FL 77
      OfficeMax    10600 US Highway 441    Leesburg    FL 78       Sports
Authority    11700 Chenal Parkway    Little Rock    AR 79       7-Eleven   
17621 Bruce B. Downs Blvd.    Tampa    FL 80       Michaels    104 Allan Wood
Road    Plymouth Meeting    PA 81       7-Eleven    2400 Land O’ Lakes Blvd   
Land O’ Lakes    FL 82       Barnes & Noble    200 West Route 70    Marlton   
NJ 83       A.C. Moore Arts & Crafts, Inc.    550 Mount Pleasant Avenue    Dover
   NJ 84       OfficeMax    7255 SW Dartmouth St    Tigard    OR 85       Food 4
Less    1320 E. 30th Street    Chula Vista    CA 86       Heilig-Meyers/The Room
Store    809 Northpoint Road    Baltimore    MD 87       Ace Hardware and
Lighting    569 Latham Drive    Bourbonnais    IL 88       Vacant Property   
10091 Lincoln Highway    Everett    PA 89       Heilig-Meyers/The Room Store   
7425 N. Ritchie Highway    Glen Burnie    MD 90       Heilig-Meyers/The Room
Store    4350 Branch Ave.    Marlow Heights    MD 91       Heilig-Meyers/The
Room Store    226 Pauline Drive    York    PA 92       OfficeMax    1429 State
Route 16    Griffin    GA 93       Vacant Property    6760 Winchester Drive   
Memphis    TN

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

94       Mi Pueblo Foods    1731 E. Bayshore Rd    Palo Alto    CA 95       Bed
Bath & Beyond    7340 W. Bell Road    Glendale    AZ 96       Spencer’s Air
Conditioning & Appliance    7346 West Bell Road    Glendale    AZ 97       Pier
I Imports    1819 Norman Drive    Valdosta    GA 98       Rite Aid    4927
Homeville Road    West Mifflin    PA 99       Kash n’ Karry    750 State Road
574    Brandon    FL 100       Fresh Market    4120 Northwest 16th Boulevard   
Gainesville    FL 101       Vacant Property    4057 Cattleman Road    Sarasota
   FL 102       Ross Dress for Less    340 West Kettleman Lane    Lodi    CA 103
      Vacant Property    2365 Hwy 43    Winfield    AL 104       Value City
Furniture    5240 Campbell Blvd.    White Marsh    MD 105       Home Decor   
6756 Winchester Road    Memphis    TN 106       Rite Aid    3807 Lincoln Highway
   Thorndale    PA 107       Rite Aid    120 South Mill Road    Kennett Square
   PA 108       Int’l House of Pancakes    1421 S. Air Depot    Midwest City   
OK 109       Lowe’s    430 S. Germantown Parkway    Memphis    TN 110       Rite
Aid    7601 Granby Street    Norfolk    VA 111       Best Buy    1730 S.
Colorado Blvd.    Denver    CO 112       Applebee’s    14830 Manchester Road   
Ballwin    MO 113       Arby’s    393 S. 8th Street    Colorado Springs    CO
114       Arby’s    1825 Washington Road    Thomson    GA 115       Arby’s   
9747 E. M-36    Whitmore Lake    MI 116       Arby’s    1840 Columbus Ave   
Washington Courthouse    OH 117       New Covenant Church    1340 Augusta West
Parkway    Augusta    GA 118       Babies “R” Us    14450 E. US Highway 40   
Independence    MO 119       Season’s 52    1770 East Higgins Road    Schaumburg
   IL 120       Wherehouse Music    179 State Farm Parkway Drive    Homewood   
AL 121       Blockbuster Video    5376 Highway 90 W    Mobile    AL 122      
Blockbuster Video    535 Schillinger Road South    Mobile    AL 123      
Blockbuster Video    1429 Thompson Bridge Road    Gainesville    GA 124      
Blockbuster Video    201 Smith Road    Glasgow    KY 125       BMW    3264
Commerce Ave.    Duluth    GA 126       Pueblo Viejo Restaurant    7450 W.
Chandler Blvd.    Chandler    AZ 127       Boston Market    1873 S. Randall Road
   Geneva    IL 128       Boston Market    7360 W. 159th Street    Orland Park
   IL 129       Boston Market    4125 E. Court    Burton    MI 130       Boston
Market    43363 Cresent Blvd.    Novi    MI 131       Donato’s    960 N. Court
Street    Medina    OH 132       Boston Market    26440 Lorain Road    N.
Olmsted    OH 133       Boston Market    1997 Niles-Cortland Road    Warren   
OH 134       Burger King    401 Southpark Blvd.    Colonial Heights    VA 135   
   Champps    7955 North Pointe Parkway    Alpharetta    GA 136       Claim
Jumper    1536 Baseline Rd.    Tempe    AZ 137       Claim Jumper    250 Harding
Blvd.    Roseville    CA 138       Taco Bron    6910 E Tanque Verde Rd    Tucson
   AZ 139       El Tapatio Grill    100 Duo Drive    Hammond    LA 140      
Fazoli’s    4000 E. Wilder Rd.    Bay City    MI 141       Golden Corral    815
Providence Road    Brandon    FL

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

142       Golden Corral    11801 56th Street North    Temple Terrace    FL

143

      Hollywood Video    7364 Wooster Pike    Cincinnati    OH

144

      Hooters    13606 Bruce B. Downs Blvd.    Tampa    FL

145

      Billy Bob’s    3150 NE Division Road    Gresham    OR

146

      Keg Steakhouse    3218 Fielding Street    Bellingham    WA

147

      Keg Steakhouse    18110 Alderwood Mall Parkway    Lynnwood    WA

148

      Keg Steakhouse    2212 W. Mildred Street    Tacoma    WA

149

      KFC    1234 State Ave. Northeast    Marysville    WA

150

      Vacant Property    26855 Greenfield Road    Southfield    MI

151

      Carvers    1535 Miamisburg-Centerville Road    Centerville    OH

152

      Pizza Hut    1605 S. Hwy 21 Bypass    Monroeville    AL

153

      Popeye’s    2330 Ronald Reagan Parkway    Snellville    GA

154

      Vacant Property    7520 High Cross Road    Columbus    OH

155

      Rite Aid    1310 Springhill Ave.    Mobile    AL

156

      Rite Aid    25801 Perdido Beach Blvd.    Orange Beach    AL

157

      Tully’s    1449 French Road    Cheektowaga    NY

158

      Schlotzsky’s Deli    4445 E. Thomas Road    Phoenix    AZ

159

      Taco Bell (Non Southern Bells)    2660 W. Thunderbird    Phoenix    AZ

160

      Schlotzsky’s Deli    10070 N. 90th Street    Scottsdale    AZ

161

      Muchas Gracias Mexican Restaurant    4940 Commercial St.    Salem    OR

162

      Carl’s Jr.    13920 Sprague Ave.    Spokane    WA

163

      Vacant Property    8225 Dix Ellis Trail    Jacksonville    FL

164

      Las Margaritas    7020 East 21st Street    Indianapolis    IN

165

      Taco Bell (Non Southern Bells)    3453 N. Pine Ave.    Ocala    FL

166

      Taco Bell (Non Southern Bells)    50 Williamson Blvd.    Ormond Beach   
FL

167

      Texas Roadhouse    2870 North Ave.    Grand Junction    CO

168

      Texas Roadhouse    10310 Grant Street    Thornton    CO

169

      Vacant Property    3805 Eastern Blvd.    Montgomery    AL

170

      United Trust Bank    8028 S. Harlem Ave.    Bridgeview    IL

171

  

Multi

   Cash Advance    811 W. University Drive    Mesa    AZ       Vacant Property
   811 W. University Drive    Mesa    AZ

172

  

Multi

   H&R Block    2708 N. Illinois    Swansea    IL       Swansea Quick Cash   
2708 N. Illinois    Swansea    IL       Vacant Property    2708 N. Illinois   
Swansea    IL

173

      Buffalo Wild Wings    5400 Highway 421    Michigan City    IN

174

  

Multi

   Beneficial    8755 Columbine Rd.    Eden Prairie    MN       Fantastic Sams
   8755 Columbine Rd.    Eden Prairie    MN       Shek’s Chinese Express    8755
Columbine Rd.    Eden Prairie    MN       Subway    8755 Columbine Rd.    Eden
Prairie    MN

175

      Enterprise Rent-A-Car    1437 College Road    Wilmington    NC

176

      Whataburger    3531 New Mexico State Hwy 528    Albuquerque    NM

177

      Jared Jewelers    3001 Turner Hill Rd.    Lithonia    GA

178

      Jared Jewelers    2206 W. Brandon Blvd.    Brandon    FL

179

      Hy-Vee    201 North Belt Hwy.    St. Joseph    MO

180

      Sports Authority    931 US Highway 1    Iselin    NJ

181

      Vacant Property    2309 N Hwy 67    Florissant    MO

182

      Vacant Property    9105 Hickory Flat Highway    Woodstock    GA

183

      Amoco    13691 SW 152nd Street    Miami    FL

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

184       Winn-Dixie    5750 Milgen Road    Columbus    GA 185       Certified
Auto Sales    5200 Alameda Blvd Albuquerque    Albuquerque    NM 186       Bed
Bath & Beyond    1118 Joe Mann Drive    Midland    MI 187       Humana    2900
N. University Drive    Sunrise    FL 188       Char-Hut    2601 N. University
Drive    Sunrise    FL 189       Kohl’s    Hough Rd and Cox Creek Pkwy   
Florence    AL 190       Furniture Xpress    3189 Buford Drive NE    Buford   
GA 191       Thomasville    3189 Buford Drive NE    Buford    GA 192       Stone
Mountain Chevrolet    4400 Stone Mountain Highway    Lilburn    GA 193      
Rite Aid    310 South Pearl Street    Albany    NY 194    Multi    Easyhome   
101 Saratoga Street    Cohoes    NY       Family Dollar    101 Saratoga Street
   Cohoes    NY       China 1    101 Saratoga Street    Cohoes    NY      
Subway    101 Saratoga Street    Cohoes    NY       Vacant Property    101
Saratoga Street    Cohoes    NY 195       Vacant Property    101 Saratoga Street
   Cohoes    NY 196       Family Dollar    424 Lower Main Street    Hudson Falls
   NY 197       Rite Aid    76-78 Main Street    Hudson Falls    NY 198      
Rite Aid    90 West Avenue    Saratoga Springs    NY 199       Vacant Property
   93 Montcalm Street    Ticonderoga    NY 200    Multi    Rite Aid    201 Henry
Johnson Blvd.    Albany    NY       Subway    201 Henry Johnson Blvd.    Albany
   NY 201       Rite Rug    2165 Morse Road    Columbus    OH 202       Vacant
Property    2651 East Franklin Boulevard    Gastonia    NC 203       United
Rentals    8080 Carder Court    Littleton    CO 204       United Rentals    4300
118th Avenue North    Clearwater    FL 205       United Rentals    1926 SE
Frontage Road    Fort Collins    CO 206       United Rentals    5101 West Reno
Avenue    Oklahoma City    OK 207       United Rentals    620 Eckel Road   
Perrysburg    OH 208       Advance Auto Parts    11705 NW 7th Ave    Miami    FL
209    Multi    Dr. Clean Dry Cleaners    143 Broadway    Monticello    NY      
Family Dollar    353 East Broadway    Monticello    NY 210       Vacant Land   
Hough Rd and Cox Creek Pkwy    Florence    AL 211       Best Buy    116 Grand
Regency Boulevard    Brandon    FL 212       CVS    3031 NW 23rd St    Oklahoma
City    OK 213       PetSmart    6555 West Grand Boulevard    Chicago    IL 214
      Hobby Lobby    2700 Elida Road    Lima    OH 215       Rite Aid    2820
Columbia Pike    Arlington    VA 216       Jared Jewelers    7520 W. Bell Road
   Glendale    AZ 217       Jared Jewelers    5011 Monroe Street    Toledo    OH
218       Amoco    2300 Nob Hill Road    Sunrise    FL 219       Food Fast   
200 S. Third    Mabank    TX 220       Food Fast    6424 S. Broadway    Tyler   
TX 221    Multi    Jo-Ann etc    5625 So. Padre Island Drive    Corpus Christi
   TX       Spec’s Liquor and Fine Foods    5625-A So. Padre Island Drive   
Corpus Christi    TX       Vacant Property    5625-A So. Padre Island Drive   
Corpus Christi    TX 222       Dollar Tree    3141 Broadway Blvd    Garland   
TX 223       Barnes & Noble    7626 Westheimer Road    Houston    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

224       Babies “R” Us    1501 West Arbrook    Arlington    TX 225    Multi   
Fallas Paredes    1455 West Arbrook    Arlington    TX       Mr. E’s Music
Supercenter    1455 West Arbrook    Arlington    TX 226       CVS    2500 W.
Park Row Dr.    Pantego    TX 227       CVS    1496 FM Rd    Lewisville    TX
228       CVS    3350 Forest Hill Circle    Forest Hill    TX 229       CVS   
2510 Walnut St    Garland    TX 230       Michaels    2705 Grapevine Mills
Parkway    Grapevine    TX 231    Multi    Dollar Tree    811 E. Highway 190   
Copperas Cove    TX       GymKix    815 E. Highway 190    Copperas Cove    TX
232       Hastings    4501 North Street    Nacogdoches    TX 233       Pier I
Imports    1104 South Expressway 83    Harlingen    TX 234       Academy    6250
Eastex Freeway    Beaumont    TX 235       Academy    8236 S. Gessner Road   
Houston    TX 236       Academy    5500 Spencer Highway    Pasadena    TX 237   
Multi    Tractor Supply Co.    1920 West Wheeler Avenue    Aransas Pass    TX   
   Vacant Property    1920 West Wheeler Avenue    Aransas Pass    TX 238      
Vacant Property    2201 N. St. Marys Street    Beeville    TX 239       Corpus
Christi Flea Market    11330 W. Leopard St.    Corpus Christi    TX 240      
Susser    4525 Ayers Street    Corpus Christi    TX 241    Multi    Jin’s Asian
Cafe    2280 Highway 36 South    Sealy    TX       Palais Royale    2280 Hwy 36
S.    Sealy    TX       Vacant Property    2202 Hwy 36 S    Sealy    TX 242   
   CVS    7102 Campbell Rd    Dallas    TX 243       Vacant Property    4521
Kemp Blvd    Wichita Falls    TX 244       Blockbuster Video    1150 East Main
   Alice    TX 245       Blockbuster Video    830 S. 14th Street    Kingsville
   TX 246       Johnny Carino’s    3805 I-10    S. Beaumont    TX 247      
Johnny Carino’s    595 East Round Grove Road    Lewisville    TX 248      
Johnny Carino’s    6821 Slide Road    Lubbock    TX 249       Champps    855
West John W. Carpenter Freeway    Irving    TX 250       Denny’s (Co. Owned)   
2210 Highway 71 South    Columbus    TX 251       Golden Corral    11917 E.
Northwest Highway    Dallas    TX 252       Hollywood Video    3205 Interstate
70 Business Loop    Clifton    CO 253       Jared Jewelers    11230 Midlothian
Turnpike    Richmond    VA 254       Stop N Go    2475 W. Tarrant Road    Grand
Prairie    TX 255       Stop N Go    1201 N. Little School Road    Kennedale   
TX 256       TGI Friday’s    5217 S. Padre Island Drive    Corpus Christi    TX
257       Jared Jewelers    7400 FM 1960 Road West    Houston    TX 258      
Reliable Life Insurance    12115 Lackland Rd.    St. Louis    MO 259      
Gander Mountain    10300 West Interstate 40    Amarillo    TX 260       United
Rentals    8221 Highway 225    La Porte    TX 261       United Rentals    5345
South General Bruce Drive    Temple    TX 262       United Rentals    524 Avenue
K    Plano    TX 263       United Rentals    1350 South Loop 12    Irving    TX
264       United Rentals    609 North Bell    Cedar Park    TX 265       United
Rentals    1706 North Interstate-35 East    Carrollton    TX 266       Orlando
Metro Gymnastics    1501 South Alafaya Trail    Orlando    FL

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

267       United Rentals    5930 East Loop 820 South    Ft. Worth    TX 268   
   United Rentals    5930 East Loop 820 South    Ft. Worth    TX 269      
Majestic Liquors    1111 Jacksboro Hwy    Ft. Worth    TX 270       Majestic
Liquors    5600 East I-20    Ft. Worth    TX 271       Majestic Liquors    6801
Randol Mill    Ft. Worth    TX 272       Majestic Liquors    1200 Eastchase Pkwy
   Ft. Worth    TX 273       Majestic Liquors    3500 Ft. Worth hwy    Hudson
Oaks    TX 274       Majestic Liquors    7530 State Hwy 155    Coffee City    TX
275       Ziebart    1955 E. County Rd. D    Maplewood    MN 276       Ziebart
   6754 Pearl Rd.    Middleburg Heights    OH 277       Merchant’s Tires    1141
Bladensburg Road    Washington    DC 278       Merchant’s Tires    13776 Warwick
Blvd.    Newport News    VA 279       Merchant’s Tires    201 W. Mercury Blvd.
   Hampton    VA 280       Merchant’s Tires    7400 N. Military    Norfolk    VA
281       Merchant’s Tires    379 Hungerford Drive    Rockville    MD 282      
Ashley Furniture    7301 Jefferson Blvd.    Louisville    KY 283       Academy
   1915 Mallory Lane    Franklin    TN 284       American Payday Loans    3148
SE 14th Street    Des Moines    IA 285       Carl’s Jr.    1972 N. Alma School
Road    Chandler    AZ 286       Carl’s Jr.    3790 West Ina Road    Tucson   
AZ 287       Gate Petroleum    3699 Concord Pkwy S.    Concord    NC 288      
Gate Petroleum    760 N. Wesleyan Blvd    Rocky Mount    NC 289       Goodyear
Truck & Tire    5941 N. Air Cap Drive    Park City    KS 290       Int’l House
of Pancakes    2402 SE Delaware Ave    Ankeny    IA 291       Jack in the Box   
4960 Dallas Parkway    Plano    TX 292       Kum & Go    12011 Blondo Street   
Omaha    NE 293       Perkins Restaurant    2425 E. Euclid Ave    Des Moines   
IA 294       Perkins Restaurant    2000 McKinley Ave    Des Moines    IA 295   
   Perkins Restaurant    4601 Merle Hay Road    Des Moines    IA 296      
Perkins Restaurant    1505 W 19th Street    Newton    IA 297       Perkins
Restaurant    8601 Hickman Road    Urbandale    IA 298       SOAKS Express Wash
   2410 SE Delaware Avenue    Ankeny    IA 299       QuikTrip    5770
Brookhollow Pwy    Norcross    GA 300       QuikTrip    5095 Oakbrook Pkwy   
Norcross    GA 301       QuikTrip    6140 Jimmy Carter Blvd    Norcross    GA
302       QuikTrip    11700 Haynes Bridge Road    Alpharetta    GA 303      
QuikTrip    897 West Ridge Road    Gainesville    GA 304       QuikTrip    1470
Towne Lake Pkwy    Woodstock    GA 305       QuikTrip    1501 E. Grand Avenue   
Des Moines    IA 306       QuikTrip    3941 S.E. 14th    Des Moines    IA 307   
   QuikTrip    5169 Merle Hay Road    Johnston    IA 308       QuikTrip    4600
Merle Hay Road    Urbandale    IA 309       QuikTrip    11925 University Ave   
Clive    IA 310       QuikTrip    15650 W. 135th Street    Olathe    KS 311   
   QuikTrip    4020 South Meridian    Wichita    KS 312       QuikTrip    6011
West Central    Wichita    KS 313       QuikTrip    800 NE Woods Chapel Road   
Lee’s Summit    MO 314       QuikTrip    850 McNutt Road    Herculaneum    MO

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

315       QuikTrip    16505 E. Admiral Place    Tulsa    OK 316       Qwest
Corporation Service Center    Highway 9 & Ridgewood Drive    Decorah    IA 317
      Qwest Corporation Service Center    1550 Blairsferry Road    Cedar Rapids
   IA 318    Multi    Sonic    2601 S. Louise Ave.    Sioux Falls    SD      
Vacant Property    2601 S. Louise Ave.    Sioux Falls    SD 319       Walgreens
   1424 S. Yale Ave    Tulsa    OK 320       AmerUs Group Warehouse    845 6th
Avenue    Des Moines    IA 321       Zio’s Italian Kitchen    14150 E. Iliff
Avenue    Aurora    CO 322       Jacobson Industrial    1321 E. Euclid Ave.   
Des Moines    IA 323       United Rentals    1201 Lake Washington Road   
Melbourne    FL 324       Majestic Liquors    1150 East Highway 377    Granbury
   TX 325       Majestic Liquors    2151 W. Northwest Highway    Dallas    TX
326       Majestic Liquors    7560 Greenville Ave.    Dallas    TX 327      
Spirit Halloween Superstore    5610 Suemandy Road    St. Peters    MO 328      
Pantry (Lil’ Champ)    1515 N. Main Street    Gainesville    FL 329      
Chili’s    2592 N. Columbia Street    Milledgeville    GA 330       Chili’s   
1635-A Springdale Drive    Camden    SC 331       Bassett Furniture    10899
Lincoln Trails    Fairview Heights    IL 332       Amscot    8231 W.
Hillsborough Ave.    Tampa    FL 333       Vacant Property    3256 W State Rd.
   Olean    NY 334    Multi    Famous Footwear    1776 DeMille Rd    Lapeer   
MI       Rue 21    1768 DeMille Rd    Lapeer    MI       Sally Beauty Supply   
1750 DeMille Rd    Lapeer    MI       MC Sports    1750 DeMille Rd    Lapeer   
MI 335    Multi    Continental Rental    1812 DeMille Blvd.    Lapeer    MI   
   Great Clips    1824 DeMille Road    Lapeer    MI       Quizno’s    1836
DeMille Road    Lapeer    MI       Vacant Property    1812 DeMille Blvd.   
Lapeer    MI 336       Guitar Center    1641 W. County Rd. B-2    Roseville   
MN 337       Wherehouse Music    13907 E. US Hwy 40    Independence    MO 338   
Multi    Vacant Property    8925 Highway 6 North    Houston    TX       Vacant
Property    8925 Highway 6 North    Houston    TX 339       Vacant Property   
1250 E. County Line Rd    Ridgeland    MS 340       Vacant Property    2392 E.
South Blvd    Montgomery    AL 341       Hollywood Video    3263 Ambassador
Caffrey Pkwy    Lafayette    LA 342       REB Oil    720 S. Federal Hwy   
Deerfield Beach    FL 343       REB Oil    2758 US 27 South    Lake Placid    FL
344       Susser (Stripes)    1400 Military Road    Brownsville    TX 345      
Susser (Stripes)    1991 FM 802    Brownsville    TX 346       Susser (Stripes)
   1998 Alton Gloor Blvd    Brownsville    TX 347       Susser (Stripes)    3595
West Alton Gloor Blvd    Brownsville    TX 348       Susser (Stripes)    3755
Boca Chica Boulevard    Brownsville    TX 349       Susser (Stripes)    3500 FM
802    Brownsville    TX 350       Susser (Stripes)    6106 Padre Island Highway
   Brownsville    TX 351       Susser (Stripes)    7401 Padre Island Highway   
Brownsville    TX 352       Susser (Stripes)    850 Old Port Isabel Road   
Brownsville    TX 353       Susser (Stripes)    10361 So. Padre Island Drive   
Corpus Christi    TX 354       Susser (Stripes)    14901 Northwest Blvd   
Corpus Christi    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

355       Susser (Stripes)    15233 S. Padre Island Drive    Corpus Christi   
TX 356       Susser (Stripes)    6002 Ayers Street    Corpus Christi    TX 357
      Susser (Stripes)    616 N. Daniel Salinas Boulevard    Donna    TX 358   
   Susser (Stripes)    4218 S. McColl Road    Edinburg    TX 359       Susser
(Stripes)    500 East Rice St    Falfurias    TX 360       Susser (Stripes)   
100 W Riley (Hwy 44)    Freer    TX 361       Susser (Stripes)    1900 N.
Highway 37    George West    TX 362       Susser (Stripes)    202 North Ed Carey
Drive    Harlingen    TX 363       Susser (Stripes)    2423 E. Tyler Ave   
Harlingen    TX 364       Susser (Stripes)    3201 East Harrison Avenue   
Harlingen    TX 365       Susser (Stripes)    101 East Expressway 83    La Feria
   TX 366       Susser (Stripes)    101 W. Del Mar Blvd.    Laredo    TX 367   
   Susser (Stripes)    1200 E. Del Mar Blvd    Laredo    TX 368       Susser
(Stripes)    2501 E Del Mar    Laredo    TX 369       Susser (Stripes)    602
Prada Machin Drive    Laredo    TX 370       Susser (Stripes)    8612 McPherson
Avenue    Laredo    TX 371       Susser (Stripes)    9304 FM 1472    Laredo   
TX 372       Susser (Stripes)    4236 S.E. Lee Blvd.    Lawton    OK 373      
Susser (Stripes)    4712 Military Hwy    McAllen    TX 374       Susser
(Stripes)    2400 Hwy 83 E    Mission    TX 375       Susser (Stripes)    2900 W
3 Mile Road    Mission    TX 376       Susser (Stripes)    7900 North Expressway
   Olmito    TX 377       Susser (Stripes)    1521 W. Ridge Road    Pharr    TX
378       Susser (Stripes)    1621 W. Sam Houston Street    Pharr    TX 379   
   Susser (Stripes)    7401 S. Jackson Road    Pharr    TX 380       Susser
(Stripes)    1685 West Highway 100    Port Isabel    TX 381       Susser
(Stripes)    1650 Wildcat Drive    Portland    TX 382       Susser (Stripes)   
435 West Highway 281    Progreso    TX 383       Susser (Stripes)    6240 South
Highway 77    Riviera    TX 384       Susser (Stripes)    331 Padre Blvd.   
South Padre Island    TX 385       Susser (Stripes)    2500 West Expressway 83
   San Benito    TX 386       Susser (Stripes)    1701 N. Raul Longoria    San
Juan    TX 387       Susser (Stripes)    2200 SW Parkway    Wichita Falls    TX
388       Susser (Stripes)    3601 Callfield Road    Wichita Falls    TX 389   
   Susser (Stripes)    5376 Kell Blvd    Wichita Falls    TX 390       Susser
(Stripes)    2305 FM 511    Brownsville    TX 391       Susser (Stripes)    2684
W. Alton Gloor Blvd    Brownsville    TX 392       Susser (Stripes)    15302 S.
Padre Island Drive    Corpus Christi    TX 393       Susser (Stripes)    1218 W.
Canton Road    Edinburg    TX 394       Susser (Stripes)    702 East US Hwy 281
   Los Indios    TX 395       Susser (Stripes)    3901 N. Ware Road    McAllen
   TX 396       Susser (Stripes)    2195 West Hwy 77    San Benito    TX 397   
   Susser (Stripes)    101 W. Nolana Loop    San Juan    TX 398       Chili’s   
2505 Broad Street    Sumter    SC 399       Amscot    5912 South Orange Blossom
Trail    Orlando    FL 400       Amscot    6001 S. John Young Parkway    Orlando
   FL 401       Uni-Mart    12996 Main Rd.    Newstead    NY 402       Uni-Mart
   2 East Main Street    Canisteo    NY

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

403       Furr’s Family Dining    Griggs Avenue    Las Cruces    NM 404      
Amscot    4445 Silver Star Road    Orlando    FL 405       Pantry (Lil’ Champ)
   6820 Maricamp Road    Ocala    FL 406       Amscot    2033 Americana Blvd   
Orlando    FL 407       Southern Bells (Taco Bell)    1105 25th Street   
Columbus    IN 408       Southern Bells (Taco Bell)    3132 E. Wabash Ave.   
Terre Haute    IN 409       Southern Bells (Taco Bell)    6327 E. 82nd Street   
Indianapolis    IN 410       Southern Bells (Taco Bell)    6215 Crawfordsville
Road    Speedway    IN 411       Southern Bells (Taco Bell)    3636 US Highway
41    Terre Haute    IN 412       Southern Bells (Taco Bell)    2326 N. 6th
Street    Vincennes    IN 413       Southern Bells (Taco Bell)    4260 Frederica
   Ownesboro    KY 414       Southern Bells (Taco Bell)    3520 Jonathan Moore
Pike    Columbus    IN 415       Southern Bells (Taco Bell)    1321 Morgan Ave
   Evansville    IN 416       Southern Bells (Taco Bell)    1621 E. State Road
44    Shelbyville    IN 417       Southern Bells (Taco Bell)    1805 N. Lincoln
Street    Greensburg    IN 418       Southern Bells (Taco Bell)    2999 W. 16th
Street    Bedford    IN 419       Southern Bells (Taco Bell)    21 N. Madison
Square Ave.    Madisonville    KY 420       Southern Bells (Taco Bell)    11425
Allisonville Road    Fishers    IN 421       Southern Bells (Taco Bell)    4422
W. Lloyd Expressway    Evansville    IN 422       Southern Bells (Taco Bell)   
2408 W. Maryland Street    Evansville    IN 423       Southern Bells (Taco Bell)
   5712 W. 86th Street    Indianapolis    IN 424       KFC    1201 Covert Ave.
   Evansville    IN 425       Vacant Land    Ronald Reagan Blvd and 17-92   
Longwood    FL 426       Pantry (Shop-a-Snak)    580 14th Street South   
Bessemer    AL 427       Pantry (Shop-a-Snak)    16725 Highway 280    Chelsea   
AL 428       Pantry (Shop-a-Snak)    613 Highway 78 E    Jasper    AL 429      
Pantry (Shop-a-Snak)    2677 Valleydale Road    Birmingham    AL 430      
Pantry (Shop-a-Snak)    1503 11th Ave South    Birmingham    AL 431       Pantry
(Shop-a-Snak)    3640 Lorna Road    Hoover    AL 432       Pantry (Shop-a-Snak)
   701 Key Drive    Birmingham    AL 433       Pantry (Shop-a-Snak)    400
Greensprings Parkway    Homewood    AL 434       Pantry (Shop-a-Snak)    2501
John Hawkins Parkway    Hoover    AL 435       Pantry (Shop-a-Snak)    7245
Skyland Blvd. East    Tuscaloosa    AL 436       Pantry (Shop-a-Snak)    2400
McFarland Blvd.    Tuscaloosa    AL 437       Pantry (Shop-a-Snak)    615
University Blvd.    Tuscaloosa    AL 438       Pantry (Shop-a-Snak)    199 Main
Street    Trussville    AL 439       Pantry (Shop-a-Snak)    2195 Highway 150   
Hoover    AL 440       Road Ranger    172 S. Bell School Road    Rockford    IL
441       Road Ranger    2900 S. Grand Ave    Springfield    IL 442       Road
Ranger    1734 Sycamore Road    Dekalb    IL 443       Road Ranger    2406 Bell
School Road    Cherry Valley    IL 444       Road Ranger    2405 N. 22nd Street
   Decatur    IL 445       Road Ranger    2001 N. State Street    Belvidere   
IL 446       Road Ranger    100 Plaza Drive    Elk Run Heights    IA 447      
Road Ranger    3752 Camp Butler Road    Springfield    IL 448       Road Ranger
   102 East Wood Drive    Oakdale    WI 449       Road Ranger    2151 Ripley
Street    Lake Station    IN 450       Road Ranger    2762 County Highway N   
Cottage Grove    WI

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

451       Road Ranger    990 W. SR 42    Brazil    IN 452       Road Ranger   
2705 12th Street    Mendota    IL 453       Road Ranger    3429 N Main Street   
Rockford    IL 454       Furr’s Family Dining    51 S. Pantano Road    Tucson   
AZ 455       Pull-A-Part    309 Sand Bar Ferry Rd.    Augusta    GA 456      
Pull-A-Part    4416 Buford Highway    Norcross    GA 457       Pull-A-Part   
1540 Henrico Road    Conley    GA 458       Pull-A-Part    7114 Centennial Blvd.
   Nashville    TN 459       Pull-A-Part    1900 Vanderbilt Rd.    Birmingham   
AL 460       Pull-A-Part    6024 N. Tryon St.    Charlotte    NC 461      
Pull-A-Part    6825 Recovery Rd.    Louisville    KY 462       Pull-A-Part   
4401 Peters Road    Harvey    LA 463       Pull-A-Part    5813 Old Rutledge Pk
   Knoxville    TN 464       Pull-A-Part    249 Galbert Road    Lafayette    LA
465       Pull-A-Part    4433 West 130th Street    Cleveland    OH 466      
Pantry (Kangaroo Express)    7249 US Hwy 15-501    Carthage    NC 467      
Pantry (Kangaroo Express)    2120 Juniper Lake Road    West End    NC 468      
Pantry (Kangaroo Express)    1513 E. 11th Street    Siler City    NC 469      
Pantry (Kangaroo Express)    4470 NC Hwy 87S    Sanford    NC 470       Pantry
(Kangaroo Express)    2206 Jefferson Davis Hwy    Sanford    NC 471       Pantry
(Kangaroo Express)    5198 SE Abshier Blvd.    Belleview    FL 472       Pantry
(Kangaroo Express)    2517 South 3rd Street    Jacksonville    FL 473      
Pantry (Kangaroo Express)    10550 San Jose Blvd    Jacksonville    FL 474      
Denny’s (Franchisee)    310 S. Shackleford Drive    Little Rock    AR 475      
Denny’s (Franchisee)    4300 S. University Avenue    Little Rock    AR 476      
Denny’s (Franchisee)    5000 Oracle Road    Tucson    AZ 477       Denny’s
(Franchisee)    2060 Bascom Avenue    Campbell    CA 478       Denny’s
(Franchisee)    600 Carson Plaza Drive    Carson    CA 479       Denny’s
(Franchisee)    4747 Pacific Highway    Stockton    CA 480       Denny’s
(Franchisee)    1450 Harrison Road    Colorado Springs    CO 481       Denny’s
(Franchisee)    8125 N. Academy Blvd.    Colorado Springs    CO 482      
Denny’s (Franchisee)    3600 N. Freeway    Pueblo    CO 483       Denny’s
(Franchisee)    111 Elm Street    Enfield    CT 484       Denny’s (Franchisee)
   1298 Silas Deane Highway    Wethersfield    CT 485       Denny’s (Franchisee)
   7405 W. 4th Ave    Hialeah    FL 486       Denny’s (Franchisee)    5825 NW
36th Street    Virginia Gardens    FL 487       Denny’s (Franchisee)    1450
Miami Gardens Dr NE    N. Miami    FL 488       Denny’s (Franchisee)    2671 N.
Federal Highway    Pompano Beach    FL 489       Denny’s (Franchisee)    1507
Belvedere Road    W. Palm Beach    FL 490       Denny’s (Franchisee)    2580
Airport Way    Boise    ID 491       Denny’s (Franchisee)    4310 Yellowstone
Avenue    Chubbuck    ID 492       Denny’s (Franchisee)    607 Nampa Boulevard
   Nampa    ID 493       Denny’s (Franchisee)    17 W. Algonquin Road   
Arlington Heights    IL 494       Denny’s (Franchisee)    522 Ramada Blvd.   
Collinsville    IL 495       Denny’s (Franchisee)    6288 E. 82nd Street   
Indianapolis    IN 496       Denny’s (Franchisee)    4902 SE Street   
Indianapolis    IN 497       Denny’s (Franchisee)    6241 Crawfordsville Road   
Indianapolis    IN 498       Denny’s (Franchisee)    8901 US 31 South   
Indianapolis    IN

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

499       Denny’s (Franchisee)    8808 North Michigan Road    Indianapolis    IN
500       Denny’s (Franchisee)    4260 State Road 26 E    Lafayette    IN 501   
   Denny’s (Franchisee)    720 E 81st Street    Merriville    IN 502      
Denny’s (Franchisee)    494 Lincoln Street    Worcester    MA 503       Denny’s
(Franchisee)    314 Washington Blvd.    Laurel    MD 504       Denny’s
(Franchisee)    27750 Novi Road    Novi    MI 505       Denny’s (Franchisee)   
28681 Telegraph Road    Southfield    MI 506       Denny’s (Franchisee)    255
N. Century Avenue    Maplewood    MN 507       Denny’s (Franchisee)    2925 N.
Hwy. 67    Florissant    MO 508       Denny’s (Franchisee)    1515 S. Hampton
Avenue    St. Louis    MO 509       Denny’s (Franchisee)    10575 Watson Road   
St. Louis    MO 510       Denny’s (Franchisee)    975 S. Main Street   
Kernersville    NC 511       Denny’s (Franchisee)    3215 Wake Forest Road   
Raleigh    NC 512       Denny’s (Franchisee)    3509 S. 84th Street    Omaha   
NE 513       Denny’s (Franchisee)    4927 Mahoning Avenue    Austintown    OH
514       Denny’s (Franchisee)    154 Boardman-Canfield Road    Boardman
Township    OH 515       Denny’s (Franchisee)    17695 Bagley Road    Middleburg
Heights    OH 516       Third Federal Savings    1616 Snow Road    Parma    OH
517       Vacant Property    8104 E. 68th Street South    Tulsa    OK 518      
Denny’s (Franchisee)    15815 SE 82nd Drive    Clackamas    OR 519       Denny’s
(Franchisee)    8787 SW Scholls Ferry Road    Portland    OR 520       Denny’s
(Franchisee)    1710 I-40 East    Amarillo    TX 521       Denny’s (Franchisee)
   4918 South Padre Island Drive    Corpus Christi    TX 522       Denny’s
(Franchisee)    9009 Skillman Road    Dallas    TX 523       Denny’s
(Franchisee)    6737 Camp Bowie Blvd.    Ft. Worth    TX 524       Denny’s
(Franchisee)    3332 S. Loop W    Houston    TX 525       Denny’s (Franchisee)
   8025 Glenview Drive    North Richland Hills    TX 526       Michael’s Family
Restaurant    1835 Texoma Parkway    Sherman    TX 527       Denny’s
(Franchisee)    1422 State Hwy. 6 S.    Sugarland    TX 528       Denny’s
(Franchisee)    1680 N. 200 West    Provo    UT 529       Denny’s (Franchisee)
   7214 Richmond Highway    Alexandria    VA 530       Denny’s (Franchisee)   
10473 Lee Highway    Fairfax    VA 531       Denny’s (Franchisee)    118
Interstate Avenue    Chehalis    WA 532       Denny’s (Franchisee)    34726 S.
16th    Federal Way    WA 533       Denny’s (Franchisee)    6112 100th Street SW
   Tacoma    WA 534       Amscot    1825 Gulf to Bay Boulevard    Clearwater   
FL 535       Pantry (Kangaroo Express)    34920 Emerald Coast Parkway    Destin
   FL 536       Pantry (Kangaroo Express)    4563 Highway 20E    Niceville    FL
537       Susser (Stripes)    2005 W. Palma Vista Dr.    Palmview    TX 538   
   Pantry (Kangaroo Express)    1800 N. Croatan Hwy    Kill Devil Hills    NC
539       Pantry (Kangaroo Express)    100 Ocean Bay Blvd    Kill Devil Hills   
NC 540       Pantry (Kangaroo Express)    1137 State Road 20    Interlachen   
FL 541       Vacant Property    14797 State Street    Hillman    MI 542      
Logan’s Roadhouse    604 Carriage House Dr    Jackson    TN 543       Logan’s
Roadhouse    1395 Interstate Dr    Cookeville    TN 544       Logan’s Roadhouse
   2820 MacArthur Dr    Alexandria    LA 545       Logan’s Roadhouse    3509
Gerstner Memorial Pkwy    Lake Charles    LA 546       Logan’s Roadhouse    4740
Valley View Blvd    Roanoke    VA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

547       Logan’s Roadhouse    4649 W. 1st Street    Sanford    FL 548      
Logan’s Roadhouse    1141 Hwy 35 North    San Marcos    TX 549       Logan’s
Roadhouse    600 Greenwood Park Dr. North    Greenwood    IN 550       Logan’s
Roadhouse    600 Sam Ridley Pkwy. West    Smyrna    TN 551       Logan’s
Roadhouse    6617 Lima Road    Fort Wayne    IN 552       Logan’s Roadhouse   
2701 Watson Blvd.    Warner Robins    GA 553       Logan’s Roadhouse    2400
Gateway Drive    Opelika    AL 554       Logan’s Roadhouse    1310 N. Eisenhower
Drive    Beckley    WV 555       Dave & Buster’s    3665 Park Mill Run Drive   
Hilliard    OH 556       Logan’s Roadhouse    948 North East Loop 820    Hurst
   TX 557       Logan’s Roadhouse    6685 Airways Blvd.    Southhaven    MS 558
      Logan’s Roadhouse    7087 Baker’s Bridge Ave    Franklin    TN 559      
Logan’s Roadhouse    7612 N. 10th Street    McAllen    TX 560       Pull-A-Part
   4444 Norman Bridge Road    Montgomery    AL 561       Pantry (Kangaroo
Express)    14630 US Highway 231    Midland City    AL 562       Pull-A-Part   
4000 I-55 South    Jackson    MS 563       Pantry (Kangaroo Express)    601 Tiny
Town    Clarksville    TN 564       Pantry (Kangaroo Express)    523 Dover Road
   Clarksville    TN 565       Pantry (Kangaroo Express)    377 Hancock Street
   Gallatin    TN 566       Susser (Stripes)    2798 West Highway 83    Rio
Grande City    TX 567       Susser (Stripes)    102 N. Stuart Place    Zapata   
TX 568       Susser (Stripes)    2201 South “I” Road    San Juan    TX 569      
Susser (Stripes)    1837 N. Stuart Place    Harlingen    TX 570      
Whataburger    290 Frontage Road    Brunswick    GA 571       Pantry (Kangaroo
Express)    4025 Pine Ridge Road    Naples    FL 572       Healthy Pet    2030
Lawrenceville-Suwanee Road    Suwanee    GA 573       Vacant Property    7265
North La Cholla Blvd    Tucson    AZ 574       Pantry (Kangaroo Express)    1700
Belk Drive    Oxford    MS 575       Road Ranger    2835 North Main Street   
Princeton    IL 576       Road Ranger    6070 Gardner Street    South Beloit   
IL 577       Road Ranger    933 South 4th Street    DeKalb    IL 578       Road
Ranger    19 N 681 US Highway 20    Hampshire    IL 579       Road Ranger   
4910 N Market Street    Champaign    IL 580       Road Ranger    205 N Highway
Drive    Fenton    MO 581       Mister Car Wash    423 N. Pines Road    Spokane
   WA 582       Mister Car Wash    1022 N. Division Street    Spokane    WA 583
      Mister Car Wash    7711 Normandale Blvd.    Edina    MN 584       Mister
Car Wash    1555 West County Rd. B    Roseville    MN 585       Mister Car Wash
   5900 Osgood Ave.    Stillwater    MN 586       Mister Car Wash    110 E.
Thompson Ave. East    West St Paul    MN 587       Mister Car Wash    700 E.
River Rd    Anoka    MN 588       Mister Car Wash    8280 Flying Cloud Road   
Eden Prairie    MN 589       Mister Car Wash    8508 Xylon Avenue N.    Brooklyn
Park    MN 590       Mister Car Wash    8420 E. Point Douglas Road    Cottage
Grove    MN 591       Mister Car Wash    3104 W. Division St.    St. Cloud    MN
592       Mister Car Wash    11318 Highway 55    Plymouth    MN 593       Mister
Car Wash    2525 Ingersoll Ave.    Des Moines    IA 594       Mister Car Wash   
8727 University Ave.    Clive    IA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

595       Mister Car Wash    5055 Northland Ave. NE    Cedar Rapids    IA 596   
   Mister Car Wash    3333 Merle Hay Road    Des Moines    IA 597       Mister
Car Wash    640 W. Crosstimbers    Houston    TX 598       Mister Car Wash   
1038 Gessner Drive    Houston    TX 599       Mister Car Wash    2251 Voss Road
   Houston    TX 600       Mister Car Wash    210 F.M. 1960 Road East    Houston
   TX 601       Mister Car Wash    10760 Westheimer Road    Houston    TX 602   
   Mister Car Wash    6612 F.M. 1960 Road    Houston    TX 603       Mister Car
Wash    6107 Hillcroft Street    Houston    TX 604       Mister Car Wash    380
Uvalde Road    Houston    TX 605       Mister Car Wash    9637 FM 1960 By Pass
Rd West    Humble    TX 606       Mister Car Wash    3150 Kirby Dr    Houston   
TX 607       Mister Car Wash    2530 Hwy 6    Sugarland    TX 608      
Pull-A-Part    200 Block of Galbert Road    Baton Rouge    LA 609      
Whataburger    7755 Normandy Blvd.    Jacksonville    FL 610       Whataburger
   2540 Commercial Drive    Starke    FL 611       Whataburger    463773 State
Road 200    Yulee    FL 612       Pantry (Kangaroo Express)    21195 Highway 25
   Columbiana    AL 613       Healthy Pet    2403 Boulevard    Colonial Heights
   VA 614       Chili’s    623 West Oglethorpe Highway    Hinesville    GA 615
      Pantry (Kangaroo Express)    7020 Highway 90    Longs    SC 616       Road
Ranger    2349 Blairs Ferry Road    Cedar Rapids    IA 617       Road Ranger   
998 8th Avenue    Marion    IA 618       Pantry (Kangaroo Express)    901 Avenue
G    Kentwood    LA 619       Ferguson    136 N. Geronimo Street    Destin    FL
620       Furr’s Family Dining    I-35 Service Road & SW 11th Street    Moore   
OK 621       Vacant Property    1051 Murfreesboro Rd    Lebanon    TN 622      
Pantry (Kangaroo Express)    302 Ross Clark Circle    Dothan    AL 623      
Pantry (Petro Express)    4600 Independence Blvd.    Charlotte    NC 624      
Pantry (Petro Express)    7208 E. Independence Blvd.    Charlotte    NC 625   
   Pantry (Petro Express)    6500 Fairview Road    Charlotte    NC 626      
Pantry (Petro Express)    100 East John Street    Matthews    NC 627      
Pantry (Petro Express)    4336 Park Road    Charlotte    NC 628       Pantry
(Petro Express)    7035 East WT Harris Blvd    Charlotte    NC 629       Pantry
(Petro Express)    605 Clanton Road    Charlotte    NC 630       Pantry (Petro
Express)    4900 N. Tryon Street    Charlotte    NC 631       Pantry (Petro
Express)    3800 Wilkinson Blvd.    Charlotte    NC 632       Pantry (Petro
Express)    2541 N. Cherry Road    Rock Hill    SC 633       Pantry (Petro
Express)    2230 E. Main Street    Lincolnton    NC 634       Pantry (Petro
Express)    2483 Franklin Blvd    Gastonia    NC 635       Pantry (Petro
Express)    2200 S. Tryon    Charlotte    NC 636       Pantry (Petro Express)   
6229 W. Sugar Creek Road    Charlotte    NC 637       Pantry (Petro Express)   
9716 South Blvd    Charlotte    NC 638       Pantry (Petro Express)    10409
Mallard Creek Rd    Charlotte    NC 639       Pantry (Petro Express)    8505 S.
Tryon St.    Charlotte    NC 640       Pantry (Petro Express)    249 Carowinds
Blvd.    Fort Mill    SC 641       Pantry (Petro Express)    11640 Providence
Road    Charlotte    NC 642       Pantry (Petro Express)    4718 N. Graham St   
Charlotte    NC

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

643       Pantry (Petro Express)    7405 Hwy 73    Denver    NC 644       Pantry
(Petro Express)    20008 W. Catawba Ave    Cornelius    NC 645       Pantry
(Petro Express)    131 Turnersburg Hwy    Statesville    NC 646       Pantry
(Petro Express)    910 Liberty Street    York    SC 647       Pantry (Petro
Express)    8501 Concord Mills Blvd    Concord    NC 648       Pantry (Petro
Express)    618 Tinsley Way    Rock Hill    SC 649       Pantry (Petro Express)
   1121 Randolph Street    Thomasville    NC 650       Pantry (Petro Express)   
1627 E. Main Street    Lincolnton    NC 651       Pantry (Petro Express)    6441
Wilkinson Blvd.    Belmont    NC 652       Pantry (Petro Express)    2853 N.
Center Street    Hickory    NC 653       Pantry (Petro Express)    1529 Concord
Parkway North    Concord    NC 654       Pantry (Petro Express)    4568
Charlotte Highway    Lake Wylie    SC 655       Pantry (Petro Express)    807
Conover Blvd.    Conover    NC 656       Pantry (Petro Express)    4923 S. Tryon
Street    Charlotte    NC 657       Pantry (Petro Express)    2001 N. Chester
Hwy 321    Gastonia    NC 658       Pantry (Petro Express)    4044 Charlotte
Highway    Lake Wylie    SC 659       Pantry (Petro Express)    3473 U.S.
Highway 21    Fort Mill    SC 660       Pantry (Petro Express)    225 Cleveland
Avenue    Kings Mountain    NC 661       Pantry (Petro Express)    516 Cox Road
   Gastonia    NC 662       Pantry (Petro Express)    3794 E. Franklin Blvd   
Gastonia    NC 663       Pantry (Petro Express)    9424 S. Tryon Street   
Charlotte    NC 664       Pantry (Petro Express)    8910 Albemarle Road   
Charlotte    NC 665       Pantry (Petro Express)    499 Herlong Avenue    Rock
Hill    SC 666       Pantry (Petro Express)    9620 Rea Road    Charlotte    NC
667       Pantry (Petro Express)    5905 Waxhaw Highway    Mineral Springs    NC
668       Pantry (Petro Express)    1805 N. Morgan Mill Road    Monroe    NC 669
      Pantry (Petro Express)    3503 Weddington Road    Monroe    NC 670      
Pantry (Petro Express)    601 E. North Main Street    Waxhaw    NC 671      
Pantry (Petro Express)    3006 Old Charlotte Hwy    Monroe    NC 672      
Pantry (Petro Express)    4500 Randolph Road    Charlotte    NC 673       Pantry
(Petro Express)    1420 Celanese Road    Rock Hill    SC 674       Pantry (Petro
Express)    8008 Harris Station Blvd.    Charlotte    NC 675       Goodyear
Truck & Tire    2031 Antonio St.    Anthony    TX 676       Smiley’s Rocky
Mountain    1400 S. Abilene Street    Aurora    CO 677       Susser (Stripes)   
104 South Reynolds    Orange Grove    TX 678       Cool Crest    10735 East 40
Highway    Independence    MO 679       All Star Sports    1010 N. Webb Road   
Wichita    KS 680       All Star Sports    8333 West 21st Street    Wichita   
KS 681       Wingfoot    505 Patriot Drive    Dandrige    TN 682       Wingfoot
   3491 Madison Highway    Valdosta    GA 683       Wingfoot    142-A Carbondale
Road    Dalton    GA 684       Wingfoot    415 East Main Street    Beaverdam   
OH 685       Wingfoot    2930 County Road 500 North    Whiteland    IN 686      
Wingfoot    271 Pilot Land    Brunswick    GA 687       Wingfoot    2539 Burr
Street    Gary    IN 688       Wingfoot    6880 Franklin-Lebanon Road   
Franklin    OH 689       Wingfoot    1352 Trollingwood-Hawfields Road    Mebane
   NC 690       Wingfoot    2052 Homestead Road    Bowman    SC

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

691       Wingfoot    7051 Hwy 21    Port Wentworth    GA 692       Wingfoot   
Route 1 Box 253-B    Evansville    IN 693       Wingfoot    112 Frontage Road   
Piedmont    SC 694       Wingfoot    110 Triport Road    Georgetown    KY 695   
   Wingfoot    7791 Alcoa Road    Benton    AR 696       Sonic Automotive   
1300 Cressida Drive    Charlotte    NC 697       Pull-A-Part    2935 Farrisview
Boulevard    Memphis    TN 698       Majestic Liquors    501 Northwest Parkway
   Azle    TX 699       Majestic Liquors    4520 Camp Bowie Blvd    Ft. Worth   
TX 700       Magic Mountain    5890 Scarborough Blvd    Columbus    OH 701      
Magic Mountain    8350 Lyra Drive    Columbus    OH 702       Food Fast    899
Pinson Road    Forney    TX 703       Food Fast    101 Gun Barrel    Gun Barrel
City    TX 704       Food Fast    1222 WSW Loop 323    Tyler    TX 705      
Food Fast    1975 Airline Drive    Bossier City    LA 706       Food Fast   
5502 Old Bullard Road    Tyler    TX 707       Food Fast    1101 McCann Road   
Longview    TX 708       Food Fast    2309 W. Main    Gun Barrel City    TX 709
      Food Fast    1711 Judson Road    Longview    TX 710       Food Fast   
I-30 and Hwy 37    Mt. Vernon    TX 711       Food Fast    13168 Hwy 64 E.   
Tyler    TX 712       Food Fast    3357 Gilmer Rd    Longview    TX 713      
Food Fast    319 E. Larissa    Jacksonville    TX 714       Food Fast    125 N.
Highway 274    Kemp    TX 715       Food Fast    4025 Jewella Ave    Shreveport
   LA 716       Food Fast    611 E. Marshall Ave.    Longview    TX 717      
Food Fast    3001 Judson Road    Longview    TX 718       Food Fast    8604
Highway 64 East    Tyler    TX 719       Food Fast    4201 University Blvd.   
Tyler    TX 720       Food Fast    5120 Old Jacksonville Hwy    Forney    TX 721
      Food Fast    Hwy 31, Box 554    Brownsboro    TX 722       Food Fast   
4725 Troup Hwy    Tyler    TX 723       Food Fast    805 W. Houston    Tyler   
TX 724       Food Fast    100 S. Access Road    Longview    TX 725       Food
Fast    1707 E. Front St.    Tyler    TX 726       Food Fast    22137 State Hwy
155 South    Flint    TX 727       Pantry (Kangaroo Express)    7821 Vaughn Road
   Montgomery    AL 728       Chili’s    2825 Ledo Road    Albany    GA 729   
   Bugaboo Creek    935 Jefferson Road    Rochester    NY 730       Bugaboo
Creek    2965 Turner Hill Road    Lithonia    GA 731       Chili’s    510
Commerce Blvd    Statesboro    GA 732       Chili’s    3015 West Radio Drive   
Florence    SC 733       Wingfoot    625 Carrollton Street    Temple    GA 734
      Pull-A-Part    I-65 & Moffett Road    Mobile    AL 735       Majestic
Liquors    10307 Highway 87    Lubbock    TX 736       Wingfoot    11957 Douglas
Ave.    Des Moines    IA 737       Majestic Liquors    9909 Highway 87   
Lubbock    TX 738       Chili’s    1700 Baytree Road    Valdosta    GA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

739       Wingfoot    8055 Interstate Hwy 35    Robinson    TX 740      
Wingfoot    600 West State 92    Kearney    MO 741       Pull-A-Part    North
Patterson Ave.    Winston-Salem    NC 742       Ultra Car Wash    650
Schillinger Road South    Mobile    AL 743       Pull-A-Part    Marshall Blvd.
   Lithonia    GA 744       Road Ranger    905 Hen House Road    Okawville    IL
745       Pantry (Kangaroo Express)    4402 Ten-Ten Rd    Cary    NC 746      
Wingfoot    I-40 and Morgan Road    Oklahoma City    OK 747       Road Ranger   
2175 Central Ave    Dubuque    IA 748       Pull-A-Part    5702 Monticello Rd   
Columbia    SC 749       Kerasotes Theatre    1351 College Mall Rd   
Bloomington    IN 750       Kerasotes Theatre    1221 W. Boughton Road   
Bolingbrook    IL 751       Kerasotes Theatre    250 Pavilions Place    Brighton
   CO 752       Kerasotes Theatre    3960 Limelight Ave.    Castle Rock    CO
753       Kerasotes Theatre    5600 Pearl Dr.    Evansville    IN 754      
Kerasotes Theatre    1401 W. Carl Sandburg Drive    Galesburg    IL 755      
Kerasotes Theatre    100 Meijer Drive    Michigan City    IN 756       Kerasotes
Theatre    860 E Princeton    Muncie    IN 757       Kerasotes Theatre    2815
Show Place Drive    Naperville    IL 758       Kerasotes Theatre    1320 W.
Maple Street    New Lenox    IL 759       Kerasotes Theatre    1860 Anjali Way
   Machesney Park    IL 760       Road Ranger    1705 S. State Street   
Belvidere    IL 761       Road Ranger    518 Shirland Avenue    South Beloit   
IL 762       Mister Car Wash    3750 West River Rd.    Rochester    MN 763      
Mister Car Wash    3223 41st Street Northwest    Rochester    MN 764      
Susser (Stripes)    2401 Meadow Avenue    Laredo    TX 765       Susser
(Stripes)    1701 Arkansas Avenue    Laredo    TX 766       Susser (Stripes)   
602 Washington St    Laredo    TX 767       Susser (Stripes)    1002 Santa Maria
Avenue    Laredo    TX 768       Susser (Stripes)    3919 San Bernardo Ave   
Laredo    TX 769       Susser (Stripes)    3602 N Commerce Street    Harlingen
   TX 770       Susser (Stripes)    898 N. Sam Houston Blvd    San Benito    TX
771       Susser (Stripes)    2203 S Stockton Ave.    Monahans    TX 772      
Susser (Stripes)    1350 S County Road West    Odessa    TX 773       Susser
(Stripes)    2200 Spur 239    Del Rio    TX 774       Susser (Stripes)    700
Junction Hwy    Kerrville    TX 775       Susser (Stripes)    4798 Knickerbocker
Rd    San Angelo    TX 776       Pep Boys    775 W. Route 70    Marlton    NJ
777       Pep Boys    5241 Route 42    Turnersville    NJ 778       Pep Boys   
2501 South Cicero Ave.    Cicero    IL 779       Pep Boys    6811 West Grand
Avenue    Chicago    IL 780       Pep Boys    1824 West Jefferson St    Joliet
   IL 781       Pep Boys    17015 Torrence Avenue    Lansing    IL 782       Pep
Boys    1531 Cobb Parkway    Marietta    GA 783       Pep Boys    11160
Alpharetta Road    Roswell    GA 784       Pep Boys    10548 Atlantic Blvd.   
Jacksonville    FL 785       Pep Boys    4155 S. Jones Blvd.    Las Vegas    NV
786       Pep Boys    575 State Route 18    East Brunswick    NJ

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

787       Mister Car Wash    611 Montgomery Highway    Vestavia Hills    AL 788
      Mister Car Wash    4621 Hwy 280 East    Birmingham    AL 789       Mister
Car Wash    1880 Gulf to Bay Blvd.    Clearwater    FL 790       Mister Car Wash
   10471 Park Blvd.    Seminole    FL 791       Mister Car Wash    3622 Gandy
Blvd.    Tampa    FL 792       Mister Car Wash    3205 North Galloway Ave.   
Mesquite    TX 793       Buck’s    9801 Page Avenue    St. Louis    MO 794      
Susser (Stripes)    1407 W. Nolana Loop    Pharr    TX 795       Mister Car Wash
   6237 N. Mesa    El Paso    TX 796       Mister Car Wash    8857 Gateway West
   El Paso    TX 797       Mister Car Wash    4800 Osborne Drive    El Paso   
TX 798       Mister Car Wash    12120 Montwood    El Paso    TX 799       Mister
Car Wash    11184 Vista Del Sol    El Paso    TX 800       Vacant Property   
3500 Main Street    Farmington    NM 801       Susser (Stripes)    201 W. Nolana
Avenue    McAllen    TX 802       Susser (Stripes)    711 Ed Carey Drive   
Harlingen    TX 803       Susser (Stripes)    1120 Saunders Street    Laredo   
TX 804       Susser (Stripes)    930 Morgan Boulevard    Harlingen    TX 805   
   Susser (Stripes)    1656 West Highway 100    Port Isabel    TX 806      
Kerasotes Theatre    875 Deer Creek Drive    Schererville    IN 807      
Kerasotes Theatre    300 N. 33rd Street    Quincy    IL 808       Kerasotes
Theatre    5530 W. Homer Street    Chicago    IL 809       Kerasotes Theatre   
420 Village Walk Lane    Johnson Creek    WI 810       Kerasotes Theatre    1301
Kalahari Drive    Lake Delton    WI 811       Express Oil Change    2300
University Boulevard    Birmingham    AL 812       Express Oil Change    327 E
Dr. Hicks Boulevard    Florence    AL 813       Express Oil Change    5046
Highway 17    Helena    AL 814       Express Oil Change    3100 Woodward Avenue
   Muscle Shoals    AL 815       Express Oil Change    2105 Frederick Road   
Opelika    AL 816       Wingfoot    715 S. Lakeside Drive    Amarillo    TX 817
      Wingfoot    2520 South Gallatin Street    Jackson    MS 818       Pet
Paradise    14500 John F. Kennedy Blvd    Houston    TX 819       Road Ranger   
2075 Litton Lane    Hebron    KY 820       Road Ranger    5960 Centennial Circle
   Florence    KY 821       Road Ranger    985 Burlington Pike    Florence    KY
822       Road Ranger    411 Mt. Zion Road    Florence    KY 823       Road
Ranger    70 Broadway    Dry Ridge    KY 824       Road Ranger    610 West 5th
Street    Covington    KY 825       Road Ranger    1430 Gloria Terrell Drive   
Wilder    KY 826       Road Ranger    7930 Alexandria Pike.    Alexandria    KY
827       Pet Paradise    23 Enterprise Drive    Bunnell    FL 828       Dave &
Buster’s    6812 S. 105th East Ave.    Tulsa    OK 829       Susser (Stripes)   
3301 Southmost Road    Brownsville    TX 830       Susser (Stripes)    101 W
Highway 107    La Villa    TX 831       Susser (Stripes)    9219 FM 1472 (Mines
Road)    Laredo    TX 832       Susser (Stripes)    6715 E State Highway 107   
Edinburg    TX 833       Susser (Stripes)    4600 South 23rd Street    McAllen
   TX 834       Susser (Stripes)    4506 Ben-Cha Road    Laredo    TX

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

835       Ultra Car Wash    4032 Lawrenceville Highway    Lilburn    GA 836   
   Arizona Oil    1208 S. Ellsworth Rd.    Mesa    AZ 837       Arizona Oil   
4705 E. Highway 60    Miami    AZ 838       Arizona Oil    4881 S. Campbell Ave.
   Tucson    AZ 839       Arizona Oil    7601 E. Tanque Verde Rd.    Tucson   
AZ 840       Arizona Oil    365 E. Southern Ave    Mesa    AZ 841       Arizona
Oil    766 W. Guadalupe Road    Gilbert    AZ 842       Arizona Oil    10809 N.
Frank Lloyd Wright Blvd.    Scottsdale    AZ 843       Arizona Oil    6904 N.
Dysart Rd.    Glendale    AZ 844       Arizona Oil    501 W. Irvington Road   
Tucson    AZ 845       Arizona Oil    1990 W. Highway 89A    Sedona    AZ 846   
   Arizona Oil    286 Walker Road    Prescott    AZ 847       Arizona Oil   
2245 E. Florence Blvd    Casa Grande    AZ 848       Arizona Oil    802 W
Speedway BLvd    Tucson    AZ 849       Arizona Oil    9102 W. Peoria Ave.   
Peoria    AZ 850       LA Fitness    45 Alexander-Bellbrook Road    Centerville
   OH 851       Chili’s    707 W 7th Street    Tifton    GA 852       Wingfoot
   108 West Glendale Hodgenville Road    Glendale    KY 853       LA Fitness   
30195 Mound Road    Warren    MI 854       Amazing Jake’s    831 North Central
Pkwy    Plano    TX 855       TitleMax    654 Bessemer Hwy.    Fairfield    AL
856       TitleMax    600 S. Main St.    Darlington    SC 857       TitleMax   
3051 Allison Bonnett Dr. (Birmingham)    Hueytown    AL 858       TitleMax   
714 Ft. Williams St.    Sylacauga    AL 859       TitleMax    3731 Austell Rd
(Atlanta)    Marietta    GA 860       TitleMax    203 East Meighan Blvd.   
Gadsden    AL 861       TitleMax    300 S. Quintard St.    Anniston    AL 862   
   TitleMax    3557 Pio Nono Ave.    Macon    GA 863       TitleMax    111 W.
Fairview Ave.    Montgomery    AL 864       TitleMax    8122 Tara Blvd.   
Jonesboro    GA 865       TitleMax    465 W. Pike St.    Lawrenceville    GA 866
      TitleMax    2537 W. Main St.    Snellville    GA 867       TitleMax   
7527 Highway 85    Riverdale    GA 868       TitleMax    9814 W. Florissant Ave.
   St. Louis    MO 869       TitleMax    1827 N. Glenstone Ave.    Springfield
   MO 870       TitleMax    5309 Jimmy Carter Blvd.    Norcross    GA 871      
TitleMax    3103 Wade Hampton Blvd.    Taylors    SC 872       TitleMax    129
Chesterfield Hwy    Cheraw    SC 873       TitleMax    3100 Two Notch Rd   
Columbia    SC 874       TitleMax    208 East Walnut Ave.    Dalton    GA 875   
   TitleMax    5231 Winchester Rd.    Memphis    TN 876       TitleMax    1932
Whiskey Rd.    Aiken    SC 877       TitleMax    820 W. College St.    Pulaski
   TN 878       TitleMax    4022 Nolensville Pike    Nashville    TN 879      
TitleMax    854 Ellington Pkwy.    Lewisburg    TN 880       TitleMax    1646
Sycamore View Rd.    Memphis    TN 881       TitleMax    9640 Natural Bridge Rd.
   Berkeley    MO 882       TitleMax    8640 Airport Rd.    St. Louis    MO

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

883       TitleMax    4807 Nolensville Rd.    Nashville    TN 884       TitleMax
   1325 W. Kearney St.    Springfield    MO 885       LA Fitness    4700 Marburg
Ave.    Cincinnati    OH 886       Wingfoot    921 Murfreesboro Rd.    Lebanon
   TN 887       Pet Paradise    7511 Monroe Rd.    Houston    TX 888      
Pull-A-Part    1250 Kelly Ave.    Akron    OH 889       Chili’s    700 Ronald
Reagan Drive    Evans    GA 890       Wingfoot    1101 Uniroyal Dr.    Laredo   
TX 891       Pet Paradise    2921 Boyer Street    Charlotte    NC 892       Pet
Paradise    10401 Orange Dr.    Davie    FL 893       Dave & Buster’s    2201 &
2215 North Mayfair Road    Wauwatosa    WI 894       Express Oil Change    956
Germantown Pkwy N    Cordova    TN 895       Express Oil Change    1045 West
Goodman Rd.    Horn Lake    MS 896       Express Oil Change    9106 US Highway
64    Lakeland    TN 897       Express Oil Change    7540 Winchester Road   
Memphis    TN 898       Susser (Stripes)    533 N. Frankford    Lubbock    TX
899       Susser (Stripes)    9020 Hwy 6 South    Houston    TX 900      
Sunshine Energy    5501 East Bannister Road    Kansas City    MO 901      
Sunshine Energy    2211 Oak Ridge Dr.    Neosho    MO 902       Sunshine Energy
   900 S. Chouteau Avenue    Chouteau    OK 903       Vacant Property    426 N.
Wilson St.    Vinita    OK 904       Sunshine Energy    1109 East Fourth St.   
Altamont    KS 905       KFC    5933 Peach Street    Erie    PA 906      
Wendy’s    201 Tarentum Bridge Rd.    New Kensington    PA 907       Uni-Mart   
301 E. 7th St.    Bloomsburg    PA 908       Uni-Mart    1891 Philadelphia Ave.
   Chambersburg    PA 909       Fuel-On    401 W 4th Street    Emporium    PA
910       Fuel-On    999 CanDo Fwy.    Hazleton    PA 911       Fuel-On   
135-137 Center Street    Johnsonburg    PA 912       Uni-Mart    175 E. State
Street    Larksville    PA 913       Green Light Convenience    4685 Birney Ave.
   Moosic    PA 914       Uni-Mart    120 Montemorenci Ave.    Ridgway    PA 915
      Fuel-On    711 Market Street    Bloomsburg    PA 916       Uni-Mart    101
E King St.    Shippensburg    PA 917       Fuel-On    807 S. Michael Rd.    St.
Mary’s    PA 918       Fuel-On    601 Church St.    White Haven    PA 919      
Uni-Mart    PA Ave. & Northhampton St.    Wilkes-Barre    PA 920       Uni-Mart
   532 Hazel Street    Wilkes-Barre    PA 921       Uni-Mart    465 Hazle St.   
Wilkes-Barre    PA 922       Uni-Mart    517 E. Sunbury St.    Shamokin    PA
923       Uni-Mart    1037 High Street    Williamsport    PA 924       Uni-Mart
   Second & Lawton Streets    St Clair    PA 925       Fuel-On    360 E. Main
Street    Luzerne    PA 926       Uni-Mart    106 W. College Ave.    Pleasant
Gap    PA 927       Uni-Mart    285 S Church St.    Hazleton    PA 928      
Uni-Mart    23 Central Avenue    Avis    PA 929       Fuel-On    211 S Main
Street    Yeagertown    PA 930       Uni-Mart    512 East Mahoning St.   
Punxsutawney    PA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

931       Uni-Mart    410 Kellys Way    East Brady    PA 932       Uni-Mart   
3000 Bear Creek Blvd.    Bear Creek    PA 933       Uni-Mart    215-217 S Main
St.    Taylor    PA 934       Fuel-On    300 Memorial Hwy.    Dallas    PA      
Pennstar Bank    300 Memorial Hwy.    Dallas    PA 935       Uni-Mart    1181
Romine Ave.    Port Vue    PA 936       Uni-Mart    1300 Coraopolis Hghts. Rd.
   Coraopolis    PA 937       Uni-Mart    321-325 Center Street    Ashland    PA
938       Uni-Mart    Exit 36 Off PA Turnpike    Bear Creek    PA 939      
Uni-Mart    4325 S. Mountain Boulevard    Mountaintop    PA 940       Uni-Mart
   5690 William Penn Hwy    Export    PA 941       Best Smoke & Gas    100
Center Square    Abbottstown    PA       Borough of Abbottstown    100 Center
Square    Abbottstown    PA 942       Uni-Mart    350 N. Main Street   
Mercersburg    PA 943       Uni-Mart    Ligonier St. & 13th St.    New Florence
   PA 944       Uni-Mart    600 Beaver and 6th Ave    Ellwood City    PA 945   
   Fuel-On    129 North Main Street    Zelienople    PA 946       Uni-Mart   
5724 Ellsworth Ave.    Pittsburgh    PA 947       Uni-Mart    2480 Rt. 115   
Effort    PA 948       Uni-Mart    3765 Nuangola Road    Nuangola    PA 949   
   Uni-Mart    240 S. River Road    Plains    PA 950       China Wok    1962
Spring Road    Carlisle    PA       Fuel-On    1962 Spring Road    Carlisle   
PA       M & T Bank    1962 Spring Road    Carlisle    PA 951       Uni-Mart   
50 East Main Street    Plainfield    PA 952       Uni-Mart    434 Main Street   
McSherrystown    PA 953       Uni-Mart    658 Wyndamere Road    Lewisberry    PA
954       Uni-Mart    400 Beaver Ave. & 4th Ave.    Hastings    PA 955      
Uni-Mart    1220 River Avenue    Williamsport    PA 956       Uni-Mart    61 E
Main Street    Nanticoke    PA 957       Vacant Property    447 Broad Street   
Montoursville    PA 958       Fuel-On    2953 Pottsville/Minersville Hwy   
Minersville    PA 959       Fuel-On    600 East Market Street    Danville    PA
960       Uni-Mart    PA Route 150    Beech Creek    PA 961       Uni-Mart   
100 Mill Street    Milesburg    PA 962       Fuel-On    12755 Harrison Street   
Summerville    PA 963       Uni-Mart    280 Walnut Street    Howard    PA 964   
   Uni-Mart    PA Route 66 and 36    Leeper    PA 965       Uni-Mart    501 Main
Street    Reynoldsville    PA 966       Uni-Mart    State & Filbert Streets   
Curwensville    PA 967       Uni-Mart    565 West Mahoning Ave    Punxsutawney
   PA 968       Vacant Property    Routes 350 & 550    Warriors Mark    PA 969
      Uni-Mart    1 N Main Street    Hughesville    PA 970       Uni-Mart    US
Rt 322 Port Matilda Hghwy    Philipsburg    PA 971       Uni-Mart    101 Bridge
Street    Jersey Shore    PA 972       Denny’s (Franchisee)    2079 East State
Street    Hermitage    PA 973       Pep Boys    1748 Street Rd    Cornwell
Heights    PA 974       Pep Boys    4680 E. Roosevelt Blvd    Philadelphia    PA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

975       Pep Boys    222 South Westend Blvd.    Quakertown    PA 976       Ross
Dress for Less    2 Miracle Way    Coral Gables    FL 977       Home Depot   
2901 N. University Drive    Sunrise    FL 978       Walgreens    2301 N.
University Drive    Sunrise    FL 979    Multi    Best Buy    990 County Road 64
   Big Flats    NY       S&W Awards    990 County Road 64    Big Flats    NY   
   Panera Bread    990 County Road 64    Big Flats    NY       Power Center   
990 County Road 64    Big Flats    NY       EZ Home    990 County Road 64    Big
Flats    NY       Maurices    990 County Road 64    Big Flats    NY 980      
Pantry (Lil’ Champ)    8820 103rd Street    Jacksonville    FL 981    Multi   
Power Center    7201 Eastman Ave.    Midland    MI       Coldstone    7201
Eastman Ave.    Midland    MI       FedEx Kinko’s    7201 Eastman Ave.   
Midland    MI       Medical Weight Loss Clinic    7201 Eastman Ave.    Midland
   MI       Starbucks    7201 Eastman Ave.    Midland    MI       Regis Salon   
7201 Eastman Ave.    Midland    MI       Sprint PCS    7201 Eastman Ave.   
Midland    MI 982       Pantry (Kangaroo Express)    1000 Whippoorwill Lane   
Naples    FL 983       Pantry (Kangaroo Express)    2934 Tamiami Trail East   
Naples    FL 984       Uni-Mart    76 Chestnut Street    Bradford    PA 985   
   Fuel-On    159 Fraley St.    Kane    PA 986       AJ Petroleum    6300
Johnson Street    Hollywood    FL 987    Multi    J & J Insurance    7039 Taft
Street    Hollywood    FL       Nitlantika    7039 Taft Street    Hollywood   
FL       Roni Deutch Tax Services    7039 Taft Street    Hollywood    FL 988   
   Uni-Mart    101 St. Johns Street    Midway    PA 989       Uni-Mart    672
Miller Avenue    Clairton    PA 990       Fuel-On    710 Elizabeth Street   
Houtzdale    PA 991       Uni-Mart    211 Freedom Avenue    Burnham    PA 992   
   Uni-Mart    8th & Market Street    Port Royal    PA 993       Pep Boys   
3401 Plaza Drive    Reading    PA 994    Multi    Vacant Property    9105
Hickory Flat Hwy    Woodstock    GA       Vacant Property    9105 Hickory Flat
Hwy    Woodstock    GA       Vacant Property    9105 Hickory Flat Hwy   
Woodstock    GA       Vacant Property    9105 Hickory Flat Hwy    Woodstock   
GA       Vacant Property    9105 Hickory Flat Hwy    Woodstock    GA       Yen
Ching Restaurant    9105 Hickory Flat Hwy    Woodstock    GA       Salon 140   
9105 Hickory Flat Hwy    Woodstock    GA 995    Multi    Power Center    Topsham
Fair Mall Road    Topsham    ME       GameStop    Topsham Fair Mall Road   
Topsham    ME       Sally Beauty Supply    Topsham Fair Mall Road    Topsham   
ME       Vacant Property    Topsham Fair Mall Road    Topsham    ME       Vacant
Property    Topsham Fair Mall Road    Topsham    ME 996       SuperCuts   
127-133 Topsham Fair Mall Road    Topsham    ME 997       Vacant Land    Corner
of SR 4 & Indian Meadows Dr    Fairfield Township    OH 998       Vacant Land   
Topsham Fair Mall Road    Topsham    ME 999       Vacant Land    1940 N.
Memorial Drive    Lancaster    OH

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1000       Tutor Time    8160 Sheldon Road    Elk Grove    CA 1001       Vacant
Land    Mazzucco Parcel    Bonita Springs    FL 1002       Vacant Land   
Intersection of Russell St. and N. Maple St.    Hadley    MA 1003       Pep Boys
   Calle Marginal Edficio 730    Guayama    PR 1004    Multi    Belltone    1800
West Harrison Street    Harlingen    TX       H&R Block    1800 West Harrison
Street    Harlingen    TX       Power Center    1800 West Harrison Street   
Harlingen    TX       Starbucks    1800 West Harrison Street    Harlingen    TX
1005    Multi    Power Center    1800 West Harrison Street    Harlingen    TX   
   Edible Arrangements    1800 West Harrison Street    Harlingen    TX      
T-Mobile    1800 West Harrison Street    Harlingen    TX       Vacant Property
   1800 West Harrison Street    Harlingen    TX 1006    Multi    Power Center   
Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX       Best Buy
   Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX      
Dick’s Sporting Goods    Corner of State Hwy 205 & Park East Subdivision   
Rockwall    TX       HardRock Nails and Spa    Corner of State Hwy 205 & Park
East Subdivision    Rockwall    TX       J.C. Penney    Corner of State Hwy 205
& Park East Subdivision    Rockwall    TX       Justice    Corner of State Hwy
205 & Park East Subdivision    Rockwall    TX       Lane Bryant    Corner of
State Hwy 205 & Park East Subdivision    Rockwall    TX       Mattress Giant   
Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX       The
Children’s Place    Corner of State Hwy 205 & Park East Subdivision    Rockwall
   TX       Staples    Corner of State Hwy 205 & Park East Subdivision   
Rockwall    TX       Vacant Property    Corner of State Hwy 205 & Park East
Subdivision    Rockwall    TX       Vacant Property    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX       Zales    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX       Belk    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX       ULTA Salon, Cosmetics and
Fragrance    Corner of State Hwy 205 & Park East Subdivision    Rockwall    TX
      94 Nails and Spas    Corner of State Hwy 205 & Park East Subdivision   
Rockwall    TX       Nails and Spa    Corner of State Hwy 205 & Park East
Subdivision    Rockwall    TX       Vacant Land    Corner of State Hwy 205 &
Park East Subdivision    Rockwall    TX 1007       Vacant Land    Beltline Road
and Spur 580    Grand Prairie    TX 1008       Our Place    7630 NE Loop 820   
North Richland Hills    TX 1009    Multi    Power Center    2501 W. Airport
Freeway    Irving    TX       Starbucks    2501 W. Airport Freeway    Irving   
TX       T-Mobile    2501 W. Airport Freeway    Irving    TX       Purpose Money
   2501 W. Airport Freeway    Irving    TX 1010    Multi    Power Center    895
Highway 77    Waxahachie    TX       T-Mobile    895 Highway 77    Waxahachie   
TX       Monarch Dental    895 Highway 77    Waxahachie    TX       The Cash
Store    895 Highway 77    Waxahachie    TX 1011       NNN Operated    2301 H
Street    Bakersfield    CA 1012       NNN Operated    1701 Stine Road   
Bakersfield    CA 1013       NNN Operated    7901 Rosedale Highway   
Bakersfield    CA 1014       NNN Operated    920 34th Street    Bakersfield   
CA 1015       NNN Operated    4411 Market Street    Ventura    CA 1016       NNN
Operated    2757 Johnson Drive    Ventura    CA 1017       NNN Operated    1601
San Fernando Road    San Fernando    CA 1018       NNN Operated    7301 White
Lane    Bakersfield    CA

 



--------------------------------------------------------------------------------

SCHEDULE 6.1.(x)

UNENCUMBERED ASSETS

 

Property
Count

       

Concept

  

Street Address

  

City

  

State

1019       NNN Operated    3951 Wible Road    Bakersfield    CA 1020       NNN
Operated    7991 White Lane    Bakersfield    CA 1021       NNN Operated    5201
Stockdale Road    Bakersfield    CA 1022       NNN Operated    2523 Brundage
Lane    Bakersfield    CA

 



--------------------------------------------------------------------------------

 

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT dated as of _______, 20__ (the
“Agreement”) by and among _________________________ (the “Assignor”),
_________________________ (the “Assignee”)[, NATIONAL RETAIL PROPERTIES, INC.
(the “Borrower”)]1 and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (the “Administrative Agent”).

WHEREAS, the Assignor is a Lender under that certain Credit Agreement dated as
of November 3, 2009 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), by and among [National Retail
Properties, Inc. (the “Borrower”)] [the Borrower], the financial institutions
party thereto and their assignees under Section 12.6. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto;

WHEREAS, the Assignor desires to assign to the Assignee all or a portion of the
Assignor’s Commitment under the Credit Agreement, all on the terms and
conditions set forth herein; and

WHEREAS, the [Borrower and the] Administrative Agent consent[s] to such
assignment on the terms and conditions set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

Section 1. Assignment.

(a) Subject to the terms and conditions of this Agreement and in consideration
of the payment to be made by the Assignee to the Assignor pursuant to Section 2
of this Agreement, effective as of ____________, 20__ (the “Assignment Date”)
the Assignor hereby irrevocably sells, transfers and assigns to the Assignee,
without recourse, a $__________ interest (such interest being the “Assigned
Commitment”) in and to the Assignor’s Commitment and all of the other rights and
obligations of the Assignor under the Credit Agreement, such Assignor’s
Revolving Note, and the other Loan Documents (representing ______% in respect of
the aggregate amount of all Lenders’ Commitments), including without limitation,
a principal amount of outstanding Revolving Loans equal to $                ,
all voting rights of the Assignor associated with the Assigned Commitment, all
rights to receive interest on such amount of Revolving Loans and all commitment
and other Fees with respect to the Assigned Commitment and other rights of the
Assignor under the Credit Agreement and the other Loan Documents with respect to
the Assigned Commitment, all as if the Assignee were an original Lender under
and signatory to the Credit Agreement having a Commitment equal to the amount of
the Assigned Commitment. The Assignee, subject to the terms and conditions
hereof, hereby assumes all obligations of the Assignor with respect to the
Assigned Commitment as if the Assignee were an original Lender under and
signatory to the Credit Agreement having a Commitment equal to the Assigned
Commitment, which obligations shall include, but shall not be limited to, the
obligation of the Assignor to make

 

1 Include only if the Borrower’s consent is required under Section 12.6(c) of
the Credit Agreement and Section 17 of this Guaranty is included.

 

Exhibit A-1



--------------------------------------------------------------------------------

Revolving Loans to the Borrower with respect to the Assigned Commitment, the
obligation to pay the Agent amounts due in respect of draws under Letters of
Credit as required under Section 2.3(j) of the Credit Agreement and the
obligation to indemnify the Administrative Agent as provided in the Credit
Agreement (the foregoing enumerated obligations, together with all other similar
obligations more particularly set forth in the Credit Agreement and the other
Loan Documents, shall be referred to hereinafter, collectively, as the “Assigned
Obligations”). The Assignor shall have no further duties or obligations with
respect to, and shall have no further interest in, the Assigned Obligations or
the Assigned Commitment from and after the Assignment Date.

(b) The assignment by the Assignor to the Assignee hereunder is without recourse
to the Assignor. The Assignee makes and confirms to the Administrative Agent,
the Assignor, and the other Lenders all of the representations, warranties and
covenants of a Lender under Article XI. of the Credit Agreement. Not in
limitation of the foregoing, the Assignee acknowledges and agrees that, except
as set forth in Section 4 below, the Assignor is making no representations or
warranties with respect to, and the Assignee hereby releases and discharges the
Assignor from any responsibility or liability for: (i) the present or future
solvency or financial condition of the Borrower, any Subsidiary or any other
Loan Party, (ii) any representations, warranties, statements or information made
or furnished by the Borrower, any Subsidiary or any other Loan Party in
connection with the Credit Agreement or otherwise, (iii) the validity, efficacy,
sufficiency, or enforceability of the Credit Agreement, any other Loan Document
or any other document or instrument executed in connection therewith, or the
collectibility of the Assigned Obligations, (iv) the perfection, priority or
validity of any Lien with respect to any collateral at any time securing the
Obligations or the Assigned Obligations under the Notes or the Credit Agreement
and (v) the performance or failure to perform by the Borrower or any other Loan
Party of any obligation under the Credit Agreement or any other Loan Document to
which it is a party. Further, the Assignee acknowledges that it has,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender or counsel to the Administrative Agent or any of their
respective officers, directors, employees and agents and based on the financial
statements supplied by the Borrower and such other documents and information as
it has deemed appropriate, made its own credit and legal analysis and decision
to become a Lender under the Credit Agreement. The Assignee also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under the Credit Agreement or any other Loan
Documents or pursuant to any other obligation. Except as expressly provided in
the Credit Agreement, the Administrative Agent shall have no duty or
responsibility whatsoever, either initially or on a continuing basis, to provide
the Assignee with any credit or other information with respect to the Borrower,
any other Loan Party or any Subsidiary or to notify the Assignee of any Default
or Event of Default. The Assignee has not relied on the Administrative Agent as
to any legal or factual matter in connection therewith or in connection with the
transactions contemplated thereunder.

Section 2. Payment by Assignee. In consideration of the assignment made pursuant
to Section 1 of this Agreement, the Assignee agrees to pay to the Assignor on
the Assignment Date, an amount equal to $_________ representing (i) the
aggregate principal amount outstanding of the Loans owing to the Assignor under
the Credit Agreement and the other Loan Documents being assigned hereby plus
(ii) the aggregate amount of payments previously made by Assignor under
Section 2.3(j) of the Credit Agreement which have not been repaid and which are
being assigned hereby.

 

Exhibit A-2



--------------------------------------------------------------------------------

 

Section 3. Payments by Assignor. The Assignor agrees to pay to the
Administrative Agent on the Assignment Date the administrative fee, if any,
payable under the applicable provisions of the Credit Agreement.

Section 4. Representations and Warranties of Assignor. The Assignor hereby
represents and warrants to the Assignee that (a) as of the Assignment Date
(i) the Assignor is a Lender under the Credit Agreement having a Commitment
under the Credit Agreement (without reduction by any assignments thereof which
have not yet become effective) equal to $____________ and that the Assignor is
not in default of its obligations under the Credit Agreement; and (ii) the
outstanding balance of Revolving Loans owing to the Assignor (without reduction
by any assignments thereof which have not yet become effective) is
$____________; and (b) it is the legal and beneficial owner of the Assigned
Commitment which is free and clear of any adverse claim created by the Assignor.

Section 5. Representations, Warranties and Agreements of Assignee. The Assignee
(a) represents and warrants that it is (i) legally authorized to enter into this
Agreement; (ii) an “accredited investor” (as such term is used in Regulation D
of the Securities Act) and (iii) an Eligible Assignee; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant thereto and such other documents and
information (including without limitation the Loan Documents) as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Agreement; (c) appoints and authorizes the Administrative Agent to take such
action as contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Administrative Agent by the
terms thereof together with such powers as are reasonably incidental thereto;
(d) agrees that, if not already a Lender and to the extent of the Assigned
Commitment, it will become a party to and shall be bound by the Credit Agreement
and the other Loan Documents to which the other Lenders are a party on the
Assignment Date and will perform in accordance therewith all of the obligations
which are required to be performed by it as a Lender; and (e) is either (i) not
organized under the laws of a jurisdiction outside the United States of America
or (ii) has delivered to the Administrative Agent (with an additional copy for
the Borrower) such items required under Section 3.11. of the Credit Agreement.

Section 6. Recording and Acknowledgment by the Administrative Agent. Following
the execution of this Agreement, the Assignor will deliver to the Administrative
Agent (a) a duly executed copy of this Agreement for acknowledgment and
recording by the Administrative Agent and (b) the Assignor’s Revolving Note.
Upon such acknowledgment and recording, from and after the Assignment Date, the
Administrative Agent shall make all payments in respect of the interest assigned
hereby (including payments of principal, interest, Fees and other amounts) to
the Assignee. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Credit Agreement for periods prior to the Assignment Date
directly between themselves.

Section 7. Addresses. The Assignee specifies as its address for notices and its
Lending Office for all Loans, the offices set forth below:

__________________________________ 

__________________________________

Attention:___________________________

Telephone No.:__________________

Telecopy No.:________________________

 

Exhibit A-3



--------------------------------------------------------------------------------

 

Section 8. Payment Instructions. All payments to be made to the Assignee under
this Agreement by the Assignor, and all payments to be made to the Assignee
under the Credit Agreement, shall be made as provided in the Credit Agreement in
accordance with the following instructions:

____________________________________ 

____________________________________ 

____________________________________ 

____________________________________

Section 9. Effectiveness of Assignment. This Agreement, and the assignment and
assumption contemplated herein, shall not be effective until (a) this Agreement
is executed and delivered by each of the Assignor, the Assignee, the
Administrative Agent and if required under Section 12.6(c) of the Credit
Agreement, the Borrower, and (b) the payment to the Assignor of the amounts, if
any, owing by the Assignee pursuant to Section 2 hereof and (c) the payment to
the Administrative Agent of the amounts, if any, owing by the Assignor pursuant
to Section 3. hereof. Upon recording and acknowledgment of this Agreement by the
Administrative Agent, from and after the Assignment Date, (i) the Assignee shall
be a party to the Credit Agreement and, to the extent provided in this
Agreement, have the rights and obligations of a Lender thereunder and (ii) the
Assignor shall, to the extent provided in this Agreement, relinquish its rights
(except as otherwise provided in Section 12.11 of the Credit Agreement) and be
released from its obligations under the Credit Agreement; provided, however,
that if the Assignor does not assign its entire interest under the Loan
Documents, it shall remain a Lender entitled to all of the benefits and subject
to all of the obligations thereunder with respect to its Commitment.

Section 10. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 11. Counterparts. This Agreement may be executed in any number of
counterparts each of which, when taken together, shall constitute one and the
same agreement.

Section 12. Headings. Section headings have been inserted herein for convenience
only and shall not be construed to be a part hereof.

Section 13. Amendments; Waivers. This Agreement may not be amended, changed,
waived or modified except by a writing executed by the Assignee and the
Assignor; provided, however, any amendment, waiver or consent which shall affect
the rights or duties of the Administrative Agent under this Agreement shall not
be effective unless signed by the Administrative Agent.

Section 14. Entire Agreement. This Agreement embodies the entire agreement
between the Assignor and the Assignee with respect to the subject matter hereof
and supersedes all other prior arrangements and understandings relating to the
subject matter hereof.

Section 15. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.

Section 16. Definitions. Terms not otherwise defined herein are used herein with
the respective meanings given them in the Credit Agreement.

 

Exhibit A-4



--------------------------------------------------------------------------------

 

[Include this Section only if the Borrower’s consent is required under
Section 12.6.(c) of the Credit Agreement] Section 17. Agreements of the
Borrower. The Borrower hereby agrees that the Assignee shall be a Lender under
the Credit Agreement having a Commitment equal to the Assigned Commitment. The
Borrower agrees that the Assignee shall have all of the rights and remedies of a
Lender under the Credit Agreement and the other Loan Documents as if the
Assignee were an original Lender under and signatory to the Credit Agreement,
including, but not limited to, the right of a Lender to receive payments of
principal and interest with respect to the Assigned Obligations, if any, and to
the Revolving Loans made by the Lenders after the date hereof and to receive the
commitment and other Fees payable to the Lenders as provided in the Credit
Agreement. Further, the Assignee shall be entitled to the benefit of the
indemnification provisions from the Borrower in favor of the Lenders as provided
in the Credit Agreement and the other Loan Documents. The Borrower further
agrees, upon the execution and delivery of this Agreement, to execute in favor
of the Assignee, and if applicable to the Assignor, Notes as required by
Section 12.6(c) of the Credit Agreement. Upon receipt by the Assignor of the
amounts due the Assignor under Section 2, the Assignor agrees to surrender to
the Borrower such Assignor’s Notes. Further, the Borrower agrees that, upon the
execution and delivery of this Agreement, the Borrower shall owe the Assigned
Obligations to the Assignee as if the Assignee were the Lender originally making
such Loans and entering into such other obligations.]

[Signatures on Following Pages]

 

Exhibit A-5



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Assignment and
Assumption Agreement as of the date and year first written above.

 

ASSIGNOR: [NAME OF ASSIGNOR] By:       Name:       Title:    

 

Payment Instructions

 

[Bank]

[Address]

ABA No.:

Account No.:

Account Name:

Reference:

ASSIGNEE: [NAME OF ASSIGNEE] By:       Name:       Title:    

 

Payment Instructions

 

[Bank]

[Address]

ABA No.:

Account No.:

Account Name:

Reference:

 

[Signatures continued on Following Page]

Exhibit A-6



--------------------------------------------------------------------------------

 

Agreed and Consented to as of the date first written above. [Include signature
of the Borrower only if required under Section 12.6.(c) of the Credit Agreement]

BORROWER:

NATIONAL RETAIL PROPERTIES, INC.

By:

     

Name:

     

Title:

   

Accepted as of the date first written above.

ADMINISTRATIVE AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

By:

     

Name:

     

Title:

   

 

Exhibit A-7



--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF GUARANTY

THIS GUARANTY dated as of November 3, 2009 executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of an Accession Agreement in the form of Annex I hereto
(all of the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Credit Agreement dated as of
November 3, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among NATIONAL RETAIL PROPERTIES,
INC. (the “Borrower”), the financial institutions party thereto and their
assignees under Section 12.6. thereof (the “Lenders”), the Administrative Agent,
and the other parties thereto, for its benefit and the benefit of the Lenders,
the Swingline Lender and the Issuing Bank (the Administrative Agent, the
Lenders, the Swingline Lender and the Issuing Bank, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, each Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the other Guarantied Parties’ making, and
continuing to make, such financial accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

Section 1. Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower or any other Loan Party to
any Guarantied Party under or in connection with the Credit Agreement and any
other Loan Document to which the Borrower or such other Loan Party is a party,
including without limitation, the repayment of all principal of the Revolving
Loans, the Swingline Loans, all Reimbursement Obligations, and the payment of
all interest, fees, charges, reasonable attorneys’ fees and other amounts
payable to any Guarantied Party thereunder or in connection therewith; (b) any
and all extensions, renewals, modifications,

 

Exhibit B-1



--------------------------------------------------------------------------------

amendments or substitutions of the foregoing; (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Administrative Agent or any other Guarantied Party in the
enforcement of any of the foregoing or any obligation of such Guarantor
hereunder and (d) all other Obligations.

Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Guarantied Parties shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Guarantied Parties may have against the Borrower, any other
Loan Party or any other Person or commence any suit or other proceeding against
the Borrower, any other Loan Party or any other Person in any court or other
tribunal; (b) to make any claim in a liquidation or bankruptcy of the Borrower,
any other Loan Party or any other Person; or (c) to make demand of the Borrower,
any other Loan Party or any other Person or to enforce or seek to enforce or
realize upon any collateral security held by the Guarantied Parties which may
secure any of the Guarantied Obligations.

Section 3. Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Guarantied
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):

(a)(i) any change in the amount, interest rate or due date or other term of any
of the Guarantied Obligations, (ii) any change in the time, place or manner of
payment of all or any portion of the Guarantied Obligations, (iii) any amendment
or waiver of, or consent to the departure from or other indulgence with respect
to, the Credit Agreement, any other Loan Document or any other document or
instrument evidencing or relating to any Guarantied Obligations, or (iv) any
waiver, renewal, extension, addition, or supplement to, or deletion from, or any
other action or inaction under or in respect of, the Credit Agreement, any of
the other Loan Documents, or any other documents, instruments or agreements
relating to the Guarantied Obligations or any other instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;

(b) any lack of validity or enforceability of the Credit Agreement, any of the
other Loan Documents or any other document, instrument or agreement referred to
therein or evidencing any Guarantied Obligations or any assignment or transfer
of any of the foregoing;

(c) any furnishing to the Guarantied Parties of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral securing any of the Guarantied Obligations;

(d) any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Guarantor,
the Borrower, any other Loan Party or any other Person, or any action taken with
respect to this Guaranty by any trustee or receiver, or by any court, in any
such proceeding;

 

Exhibit B-2



--------------------------------------------------------------------------------

 

(f) any act or failure to act by the Borrower, any other Loan Party or any other
Person which may adversely affect such Guarantor’s subrogation rights, if any,
against the Borrower to recover payments made under this Guaranty;

(g) any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Guarantied Obligations;

(h) any application of sums paid by the Borrower, any Guarantor or any other
Person with respect to the liabilities of the Borrower to the Guarantied
Parties, regardless of what liabilities of the Borrower remain unpaid;

(i) any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof;

(j) any defense, set off, claim or counterclaim (other than indefeasible payment
and performance in full) which may at any time be available to or be asserted by
the Borrower, any other Loan Party or any other Person against the Agent or any
Lender;

(k) any change in the corporate existence, structure or ownership of the
Borrower or any other Loan Party;

(l) any statement, representation or warranty made or deemed made by or on
behalf of the Borrower, any Guarantor or any other Loan Party under any Loan
Document, or any amendment hereto or thereto, proves to have been incorrect or
misleading in any respect; or

(m) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, a Guarantor hereunder (other than indefeasible payment
and performance in full).

Section 4. Action with Respect to Guarantied Obligations. The Guaranteed Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3. and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Credit Document; (c) sell,
exchange, release or otherwise deal with all, or any part, of any collateral
securing any of the Guarantied Obligations; (d) release any Loan Party or other
Person liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against the
Borrower, any other Loan Party or any other Person; and (f) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Guarantied Parties shall elect.

Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Administrative Agent and the other Guarantied Parties all of the representations
and warranties made by the Borrower with respect to or in any way relating to
such Guarantor in the Credit Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Exhibit B-3



--------------------------------------------------------------------------------

 

Section 6. Covenants. Each Guarantor will comply with all covenants with which
the Borrower is to cause such Guarantor to comply under the terms of the Credit
Agreement or any of the other Loan Documents.

Section 7. Waiver. Each Guarantor, to the fullest extent permitted by Applicable
Law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.

Section 8. Inability to Accelerate Loan. If the Guarantied Parties or any one of
them is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Administrative Agent and/or the other
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

Section 9. Reinstatement of Guarantied Obligations. If claim is ever made on the
Administrative Agent or any other Guarantied Party for repayment or recovery of
any amount or amounts received in payment or on account of any of the Guarantied
Obligations, and the Administrative Agent or such other Guarantied Party repays
all or part of said amount by reason of (a) any judgment, decree or order of any
court or administrative body of competent jurisdiction, or (b) any settlement or
compromise of any such claim effected by the Administrative Agent or such other
Guarantied Party with any such claimant (including the Borrower or a trustee in
bankruptcy for the Borrower), then and in such event each Guarantor agrees that
any such judgment, decree, order, settlement or compromise shall be binding on
it, notwithstanding any revocation hereof or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Administrative Agent or such other Guarantied Party for the amounts so
repaid or recovered to the same extent as if such amount had never originally
been paid to the Administrative Agent or such other Guarantied Party.

Section 10. Subrogation. Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment by way of
subrogation or otherwise take any action in respect of any other claim or cause
of action such Guarantor may have against the Borrower arising by reason of any
payment or performance by such Guarantor pursuant to this Guaranty, unless and
until all of the Guarantied Obligations have been indefeasibly paid and
performed in full. If any amount shall be paid to such Guarantor on account of
or in respect of such subrogation rights or other claims or causes of action,
such Guarantor shall hold such amount in trust for the benefit of the Guarantied
Parties and shall forthwith pay such amount to the Administrative Agent to be
credited and applied against the Guarantied Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or to be held by
the Administrative Agent as collateral security for any Guarantied Obligations
existing.

Section 11. Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if such Guarantor
is required by Applicable Law or by any Governmental Authority to make any such
deduction or withholding such Guarantor shall pay to the Guarantied Parties such
additional amount as will result in the receipt by the Guarantied Parties the
full amount payable hereunder had such deduction or withholding not occurred or
been required.

 

Exhibit B-4



--------------------------------------------------------------------------------

 

Section 12. Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes each Guarantied Party and
each Participant, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender, the Issuing Bank or a
Participant subject to receipt of the prior written consent of the
Administrative Agent and Requisite Lenders, exercised in their sole discretion,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender, or
such Participant or any affiliate of the Administrative Agent, the Issuing Bank,
or such Lender to or for the credit or the account of such Guarantor against and
on account of any of the Guarantied Obligations, although such obligations shall
be contingent or unmatured. Each Guarantor agrees, to the fullest extent
permitted by Applicable Law, that any Participant may exercise rights of setoff
or counterclaim and other rights with respect to its participation as fully as
if such Participant were a direct creditor of such Guarantor in the amount of
such participation.

Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Guarantied Parties that all obligations and liabilities
of the Borrower to such Guarantor of whatever description, including without
limitation, all intercompany receivables of such Guarantor from the Borrower
(collectively, the “Junior Claims”) shall be subordinate and junior in right of
payment to all Guarantied Obligations. If an Event of Default shall exist, then
no Guarantor shall accept any direct or indirect payment (in cash, property or
securities, by setoff or otherwise) from the Borrower on account of or in any
manner in respect of any Junior Claim until all of the Guarantied Obligations
have been indefeasibly paid in full.

Section 14. Avoidance Provisions. It is the intent of each Guarantor, the
Administrative Agent and the other Guarantied Parties that in any Proceeding,
such Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the Guarantied Parties)
to be avoidable or unenforceable against such Guarantor in such Proceeding as a
result of Applicable Law, including without limitation, (a) Section 548 of the
Bankruptcy Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state
fraudulent transfer or fraudulent conveyance act or statute applied in such
Proceeding, whether by virtue of Section 544 of the Bankruptcy Code or
otherwise. The Applicable Laws under which the possible avoidance or
unenforceability of the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Guarantied Parties) shall be determined in
any such Proceeding are referred to as the “Avoidance Provisions”. Accordingly,
to the extent that the obligations of such Guarantor hereunder would otherwise
be subject to avoidance under the Avoidance Provisions, the maximum Guarantied
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Guarantied Obligations are
deemed to have been incurred under the Avoidance Provisions, would not cause the
obligations of any Guarantor hereunder (or any other obligations of such
Guarantor to the Guarantied Parties), to be subject to avoidance under the
Avoidance Provisions. This Section is intended solely to preserve the rights of
the Administrative Agent and the other Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Guarantied Parties that would not otherwise be available to such Person under
the Avoidance Provisions.

 

Exhibit B-5



--------------------------------------------------------------------------------

 

Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower and the other
Loan Parties, and of all other circumstances bearing upon the risk of nonpayment
of any of the Guarantied Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
of the Administrative Agent nor any other Guarantied Party shall have any duty
whatsoever to advise any Guarantor of information regarding such circumstances
or risks.

Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

SECTION 17. WAIVER OF JURY TRIAL.

(a) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG SUCH GUARANTOR, THE ADMINISTRATIVE AGENT
OR ANY OF THE OTHER GUARANTIED PARTES WOULD BE BASED ON DIFFICULT AND COMPLEX
ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.
ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE GUARANTORS,
THE ADMINISTRATIVE AGENT AND THE OTHER GUARANTIED PARTIES HEREBY WAIVES ITS
RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN
ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY
PARTY HERETO ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
ANY GUARANTOR, THE ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY
KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b) EACH GUARANTOR, AND EACH OF THE ADMINISTRATIVE AGENT AND THE OTHER
GUARANTIED PARTIES BY ACCEPTING THE BENEFITS HEREOF, HEREBY AGREES THAT THE
FEDERAL DISTRICT COURT LOCATED IN THE SOUTHERN DISTRICT OF NEW YORK OR ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
GUARANTORS, THE ADMINISTRATIVE AGENT OR ANY OF THE OTHER GUARANTIED PARTIES,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY, THE LOANS, THE LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. EACH GUARANTOR AND EACH OF THE GUARANTIED PARTIES EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OR THE ENFORCEMENT BY THE
ADMINISTRATIVE AGENT OR ANY OTHER GUARANTIED PARTY OF ANY JUDGMENT OBTAINED IN
SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

Exhibit B-6



--------------------------------------------------------------------------------

 

(c) THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS GUARANTY.

Section 18. Loan Accounts. The Administrative Agent, each Lender and the
Swingline Lender may maintain books and accounts setting forth the amounts of
principal, interest and other sums paid and payable with respect to the
Guarantied Obligations arising under or in connection with the Credit Agreement,
and in the case of any dispute relating to any of the outstanding amount,
payment or receipt of any of the Guarantied Obligations or otherwise, the
entries in such books and accounts shall be deemed conclusive evidence of the
amounts and other matters set forth herein, absent manifest error. The failure
of the Administrative Agent, any Lender or the Swingline Lender to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.

Section 19. Waiver of Remedies. No delay or failure on the part of the
Administrative Agent or any other Guarantied Party in the exercise of any right
or remedy it may have against any Guarantor hereunder or otherwise shall operate
as a waiver thereof, and no single or partial exercise by the Administrative
Agent or any other Guarantied Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.

Section 20. Termination. This Guaranty shall remain in full force and effect
with respect to each Guarantor until indefeasible payment in full of the
Guarantied Obligations and the other Obligations and the termination or
cancellation of the Credit Agreement in accordance with its terms.

Section 21. Successors and Assigns. Each reference herein to the Administrative
Agent or any other Guarantied Party shall be deemed to include such Person’s
respective successors and assigns (including, but not limited to, any holder of
the Guarantied Obligations) in whose favor the provisions of this Guaranty also
shall inure, and each reference herein to each Guarantor shall be deemed to
include such Guarantor’s successors and assigns, upon whom this Guaranty also
shall be binding. The Guarantied Parties may, in accordance with the applicable
provisions of the Credit Agreement, assign, transfer or sell any Guarantied
Obligation, or grant or sell participations in any Guarantied Obligations, to
any Person without the consent of, or notice to, any Guarantor and without
releasing, discharging or modifying any Guarantor’s obligations hereunder. Each
Guarantor hereby consents to the delivery by the Administrative Agent or any
other Guarantied Party to any Assignee or Participant (or any prospective
Assignee or Participant) of any financial or other information regarding the
Borrower or any Guarantor. No Guarantor may assign or transfer its obligations
hereunder to any Person without the prior written consent of all Lenders and any
such assignment or other transfer to which all of the Lenders have not so
consented shall be null and void.

Section 22. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

Section 23. Amendments. This Guaranty may not be amended except in writing
signed by the Administrative Agent and each Guarantor, subject to Section 12.7
of the Credit Agreement.

 

Exhibit B-7



--------------------------------------------------------------------------------

 

Section 24. Payments. All payments to be made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at its Principal Office, not later than 1:00 p.m. Pacific
time, on the date one Business Day after demand therefor.

Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any other Guarantied Party
at the address for notices provided for in the Credit Agreement, as applicable,
or (c) as to each such party at such other address as such party shall designate
in a written notice to the other parties. Each such notice, request or other
communication shall be effective (i) if mailed, when received; (ii) if
telecopied, when transmitted; or (iii) if hand delivered, when delivered;
provided, however, that any notice of a change of address for notices shall not
be effective until received.

Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.

Section 28. Limitation of Liability. Neither the Administrative Agent nor any
other Guarantied Party, nor any affiliate, officer, director, employee,
attorney, or agent of the Administrative Agent or any other Guarantied Party,
shall have any liability with respect to, and each Guarantor hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by a
Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Administrative Agent or any other Guarantied Party or any of the Administrative
Agent’s or any other Guarantied Party’s affiliates, officers, directors,
employees, attorneys, or agents for punitive damages in respect of any claim in
connection with, arising out of, or in any way related to, this Guaranty, the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated by the Credit Agreement or financed thereby.

Section 29. Electronic Delivery of Certain Information. Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 8.5 of the Credit Agreement.

Section 30. Definitions. (a) For the purposes of this Guaranty:

“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code of 1978,
as amended; (ii) a custodian (as defined in such Bankruptcy Code or any other
applicable bankruptcy laws) is appointed for, or takes charge of, all or any
substantial part of the property of any Guarantor; (iii) any other proceeding
under any Applicable Law, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up or composition for adjustment of debts,
whether now or hereafter in effect, is commenced relating to any Guarantor;
(iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any order of relief
or other order approving any such case or proceeding is entered by a court of
competent jurisdiction; (vi) any Guarantor makes a general assignment for the
benefit of creditors; (vii) any Guarantor shall fail to pay, or shall state that
it is unable to pay, or shall be unable to pay, its debts generally as they
become due; (viii) any Guarantor shall call a meeting of its creditors with a
view to arranging a composition or adjustment of its debts; (ix) any Guarantor
shall by any act or failure to act indicate its consent to, approval of or
acquiescence in any of the foregoing; or (x) any corporate action shall be taken
by any Guarantor for the purpose of effecting any of the foregoing.

 

Exhibit B-8



--------------------------------------------------------------------------------

 

(b) Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.

[Signatures on Following Page]

 

Exhibit B-9



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

[GUARANTOR] By:       Name:       Title:     Address for Notices for all
Guarantors: c/o National Retail Properties, Inc. 450 South Orange Avenue, Suite
900 Orlando, Florida 32801 Attention: Chief Financial Officer Telecopy
Number:      (407) 650-1044 Telephone Number:    (407) 650-1230 With a copy to:
c/o National Retail Properties, Inc. 450 South Orange Avenue, Suite 900 Orlando,
Florida 32801 Attention: General Counsel Telecopy Number:      (321) 206-2138
Telephone Number:    (407) 650-1115

 

Exhibit B-10



--------------------------------------------------------------------------------

 

ANNEX I

FORM OF ACCESSION AGREEMENT

THIS ACCESSION AGREEMENT dated as of ____________, ____, executed and delivered
by ______________________, a _____________ (the “New Guarantor”) in favor of
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
(the “Administrative Agent”) for the Lenders under that certain Credit Agreement
dated as of November 3, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among NATIONAL
RETAIL PROPERTIES, INC. (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as Administrative Agent (the “Administrative
Agent”), and the other parties thereto, for its benefit and the benefit of the
Lenders, the Swingline Lender and the Issuing Bank (the Administrative Agent,
the Lenders, the Swingline Lender and the Issuing Bank, each individually a
“Guarantied Party” and collectively, the “Guarantied Parties”).

WHEREAS, pursuant to the Credit Agreement, the Guarantied Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;

WHEREAS, New Guarantor is owned or controlled by the Borrower, or is otherwise
an Affiliate of the Borrower;

WHEREAS, the Borrower, the New Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Guarantied Parties through their collective efforts;

WHEREAS, New Guarantor acknowledges that it will receive direct and indirect
benefits from the Guarantied Parties’ making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, New
Guarantor is willing to guarantee the Borrower’s obligations to the Guarantied
Parties on the terms and conditions contained herein; and

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Guarantied Parties’ continuing to make such financial
accommodations to the Borrower.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

Section 1. Accession to Guaranty. The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated November 3, 2009 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty”)
made by each of the “Guarantors” party thereto in favor of the Administrative
Agent for the benefit of the Guarantied Parties and assumes all obligations of a
“Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty. Without limiting the
generality of the foregoing, the New Guarantor hereby:

(a) irrevocably and unconditionally guarantees the due and punctual payment and
performance when due, whether at stated maturity, by acceleration or otherwise,
of all Guarantied Obligations (as defined in the Guaranty);

 

Exhibit B-11



--------------------------------------------------------------------------------

 

(b) makes to the Administrative Agent and the other Guarantied Parties as of the
date hereof each of the representations and warranties contained in Section 5 of
the Guaranty and agrees to be bound by each of the covenants contained in
Section 6 of the Guaranty; and

(c) consents and agrees to each provision set forth in the Guaranty.

SECTION 2. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

Section 3. Definitions. Capitalized terms used herein and not otherwise defined
herein shall have their respective defined meanings given them in the Credit
Agreement.

[Signatures on Next Page]

 

Exhibit B-12



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

[NEW GUARANTOR] By:       Name:       Title:     (CORPORATE SEAL) Address for
Notices: National Retail Properties, Inc. 450 South Orange Avenue, Suite 900
Orlando, Florida 32801 Attention: Chief Financial Officer Telecopy
Number:      (407) 650-1044 Telephone Number:    (407) 650-1230 With a copy to:
National Retail Properties, Inc. 450 South Orange Avenue, Suite 900 Orlando,
Florida 32801 Attention: General Counsel Telecopy Number:      (321) 206-2138
Telephone Number:    (407) 650-1115

Accepted:

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:

     

Name:

     

Title:

   

 

Exhibit B-13



--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF NOTICE OF BORROWING

____________, 20__

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 3, 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among National Retail Properties, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.1(b) of the Credit Agreement, the Borrower hereby
requests that the Lenders make Revolving Loans to the Borrower in an aggregate
amount equal to $                        .

 

  2. The Borrower requests that such Revolving Loans be made available to the
Borrower on ____________, 20__.

 

  3. The Borrower hereby requests that the requested Revolving Loans all be of
the following Type:

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨ 1 week

 

  ¨ 1 month

 

  ¨ 3 months

 

  ¨ 6 months

 

  4. The proceeds of this borrowing of Revolving Loans will be used for the
following purpose: ___________________________
_____________________________________.

5. The Borrower requests that the proceeds of this borrowing of Revolving Loans
be made available to the Borrower by
_______________________________________________.

 

Exhibit C-1



--------------------------------------------------------------------------------

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested
Revolving Loans and after giving effect thereto, (a) no Default or Event of
Default exists or shall exist, and none of the limits specified in Section 2.16.
would be violated; and (b) the representations and warranties made or deemed
made by the Borrower and each other Loan Party in the Loan Documents to which
any of them is a party are and shall be true and correct in all material
respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Revolving Loans contained in Article V. of the Credit Agreement will have been
satisfied at the time such Revolving Loans are made.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit C-2



--------------------------------------------------------------------------------

 

EXHIBIT D

FORM OF NOTICE OF CONTINUATION

____________, 20__

Wells Fargo Bank, National Association,

    as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of November 3, 2009
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among National Retail Properties, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.9. of the Credit Agreement, the Borrower hereby requests a
Continuation of Loans under the Credit Agreement, and in that connection sets
forth below the information relating to such Continuation as required by such
Section of the Credit Agreement:

 

  1. The proposed date of such Continuation is ____________, 20__.

 

  2. The aggregate principal amount of the Loans subject to the requested
Continuation is $________________________ and was originally borrowed by the
Borrower on ________________, 20__.

 

  3. The portion of such principal amount subject to such Continuation is
$                        .

 

  4. The current Interest Period for each of the Loans subject to such
Continuation ends on ________________, 20__.

 

  5. The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:

[Check one box only]

 

  ¨ 1 week

 

  ¨ 1 month

 

  ¨ 3 months

 

  ¨ 6 months

 

[Continued on next page]

Exhibit D-1



--------------------------------------------------------------------------------

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof, as of the proposed date of the requested Continuation,
and after giving effect to such Continuation, no Default or Event of Default
exists or will exist.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit D-2



--------------------------------------------------------------------------------

 

EXHIBIT E

FORM OF NOTICE OF CONVERSION

____________, 20__

Wells Fargo Bank, National Association,

    as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 3, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among National Retail Properties, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

Pursuant to Section 2.10. of the Credit Agreement, the Borrower hereby requests
a Conversion of Loans of one Type into Loans of another Type under the Credit
Agreement, and in that connection sets forth below the information relating to
such Conversion as required by such Section of the Credit Agreement:

 

  1. The proposed date of such Conversion is ______________, 20__.

 

  2. The Loans to be Converted pursuant hereto are currently:

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans

 

  3. The aggregate principal amount of Loans subject to the requested Conversion
is $_____________________ and was originally borrowed by the Borrower on
______________, 20__.

 

  4. The portion of such principal amount subject to such Conversion is
$                        .

 

Exhibit E-1



--------------------------------------------------------------------------------

 

  5. The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:

[Check one box only]

 

  ¨ Base Rate Loans

 

  ¨ LIBOR Loans, with an initial Interest Period for a duration of:

[Check one box only]

 

  ¨ 1 week

 

  ¨ 1 month

 

  ¨ 3 months

 

  ¨ 6 months

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, (a) no Default or Event of Default exists or will exist
(provided the certification under this clause (a) shall not be made in
connection with a Conversion of a Loan into a Base Rate Loan), and (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true in all material respects, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties were true and accurate on and as
of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted under the Loan Documents.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit E-2



--------------------------------------------------------------------------------

 

EXHIBIT F

FORM OF NOTICE OF SWINGLINE BORROWING

____________, 20___

Wells Fargo Bank, National Association,

as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

Attn: Walter R. Gillikin

Ladies and Gentlemen:

Reference is made to the Credit Agreement dated as of November 3, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among National Retail Properties, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given them in the Credit Agreement.

 

  1. Pursuant to Section 2.2(b) of the Credit Agreement, the Borrower hereby
requests that the Swingline Lender make a Swingline Loan to the Borrower in an
amount equal to $                .

 

  2. The Borrower requests that such Swingline Loan be made available to the
Borrower on ____________, 20___.

 

  3. The proceeds of this Swingline Loan will be used for the following purpose:

 
_______________________________________________________________________________________________________ 

 
_______________________________________________________________________________________________________.

 

  4. The Borrower requests that the proceeds of the borrowing of this Swingline
Loan be made available to the Borrower by
________________________________________.

The Borrower hereby certifies to the Administrative Agent, the Swingline Lender
and the Lenders that as of the date hereof, as of the date of the making of the
requested Swingline Loan, and after making such Swingline Loan, (a) no Default
or Event of Default exists or will exist, and none of the limits specified in
Section 2.16. will be violated; and (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, are and shall be true and correct in all
material respects, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date) and except
for changes in factual circumstances specifically and expressly permitted under
the Loan Documents. In addition, the Borrower certifies to the Administrative
Agent and the Lenders that all conditions to the making of the requested
Swingline Loan contained in Article V. of the Credit Agreement will have been
satisfied at the time such Swingline Loan is made.

 

[Continued on next page]

Exhibit F-1



--------------------------------------------------------------------------------

 

If notice of the requested borrowing of this Swingline Loan was previously given
by telephone, this notice is to be considered the written confirmation of such
telephone notice required by Section 2.2(b) of the Credit Agreement.

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Swingline Borrowing as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

 

Exhibit F-2



--------------------------------------------------------------------------------

 

Loan Number: 1001642-0

EXHIBIT G

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds by Funds Transfer)

¨   NEW         ¨  REPLACE PREVIOUS DESIGNATION         ¨  ADD         ¨  CHANGE
        ¨  DELETE LINE NUMBER

The following representatives of National Retail Properties, Inc. (“Borrower”)
are authorized to request the disbursement of loan proceeds and initiate funds
transfers for Loan Number 1001642-0 assigned to the unsecured revolving credit
facility evidenced by the Credit Agreement dated November 3, 2009, among the
Borrower, each of the financial institutions initially a signatory thereto
together with their assignees under Section 12.6. thereof (the “Lenders”), Wells
Fargo Bank, National Association, as the Administrative Agent for the Lenders
(the “Administrative Agent”) and the other parties thereto. The Administrative
Agent is authorized to rely on this Transfer Authorizer Designation until it has
received a new Transfer Authorizer Designation signed by Borrower, even in the
event that any or all of the foregoing information may have changed.

 

    

Name

  

Title

   Maximum
Wire
Amount I   1.          2.          3.          4.          5.         

[Continued on next page]

 

1

Maximum wire amount may not exceed the aggregate amount of the Commitments.

 

Exhibit G-1



--------------------------------------------------------------------------------

Loan Number: 1001642-0

 

Beneficiary Bank and Account Holder Information

1.

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

2.

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

3.

 

Transfer Funds to (Receiving Party Account Name):

Receiving Party Account Number:

Receiving Bank Name, City and State:

   Receiving Bank Routing (ABA) Number

Maximum Transfer Amount:

  

Further Credit Information/Instructions:

 

Exhibit G-2



--------------------------------------------------------------------------------

Loan Number: 1001642-0

 

 

Date: ___________, 20__

“BORROWER”

National Retail Properties, Inc.,

a Maryland corporation

By:       Name:       Title:    

 

Exhibit G-3



--------------------------------------------------------------------------------

 

EXHIBIT H

FORM OF REVOLVING NOTE

 

$                    

                        , 20    

FOR VALUE RECEIVED, the undersigned, NATIONAL RETAIL PROPERTIES, INC. (the
“Borrower”) hereby unconditionally promises to pay to the order of
___________________________ (the “Lender”), in care of Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), to
Wells Fargo Bank, National Association, 733 Marquette Avenue, Minneapolis,
Minnesota 55402, or at such other address as may be specified by the
Administrative Agent to the Borrower, the principal sum of ___________________
AND ___/100 DOLLARS ($_____________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Revolving Loans made by the Lender to the
Borrower under the Credit Agreement (as herein defined)), on the dates and in
the principal amounts provided in the Credit Agreement, and to pay interest on
the unpaid principal amount owing hereunder, at the rates and on the dates
provided in the Credit Agreement.

The date, amount of each Revolving Loan made by the Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Revolving
Loans made by the Lender.

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of November 3, 2009 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among the Borrower,
the financial institutions party thereto and their assignees under Section 12.6.
thereof, the Administrative Agent, and the other parties thereto, and is subject
to, and entitled to, all provisions and benefits thereof. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

[This Note is given in replacement of the Revolving Note dated _____ __, 20__,
in the original principal amount of $_______ previously delivered to the Lender
under the Credit Agreement. THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE
CONSTRUED TO

 

Exhibit H-1



--------------------------------------------------------------------------------

BE, A NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE
OTHER NOTE.]1

IN WITNESS WHEREOF, the undersigned has executed and delivered this Revolving
Note under seal as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

STATE OF GEORGIA2

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared
___________ _________, known to me to be a person who, as _______________ of
National Retail Properties, Inc., the entity which executed the foregoing
Revolving Note, signed the same, and acknowledged to me that he did so sign said
instrument in the name and upon behalf of said corporation as an officer of said
corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of November __, 2009.

 

   Notary Public My Commission Expires: [NOTARIAL SEAL]

 

1

Language to be included in case of an assignment and need to issue a replacement
note to an existing Lender, either because such Lender’s Commitment has
increased or decreased from what it was initially.

2

Notarial Acknowledgment may be deleted if either (i) no Florida documentary
stamp tax is due or (ii) Florida documentary stamp tax is due but the Revolving
Note is going to be signed in the State of Florida and any tax owing paid.

 

Exhibit H-2



--------------------------------------------------------------------------------

 

SCHEDULE OF REVOLVING LOANS

This Note evidences Revolving Loans made under the within-described Credit
Agreement to the Borrower, on the dates, in the principal amounts, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

 

Date of

Loan

  

Principal

Amount of

Loan

  

Interest

Rate

  

Maturity

Date of

Loan

  

Amount

Paid or

Prepaid

  

Unpaid
Principal
Amount

  

Notation

Made By

 

Exhibit H-3



--------------------------------------------------------------------------------

 

EXHIBIT I

FORM OF SWINGLINE NOTE

 

$                    

                            , 20    

FOR VALUE RECEIVED, the undersigned, NATIONAL RETAIL PROPERTIES, INC. (the
“Borrower”), hereby promises to pay to the order of WELLS FARGO BANK, NATIONAL
ASSOCIATION (the “Swingline Lender”) to its address at 733 Marquette Avenue,
Minneapolis, Minnesota 55402, or at such other address as may be specified by
the Swingline Lender to the Borrower, the principal sum of __________________
AND NO/100 DOLLARS ($________________) (or such lesser amount as shall equal the
aggregate unpaid principal amount of Swingline Loans made by the Swingline
Lender to the Borrower under the Credit Agreement (as defined below)), on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.

The date, amount of each Swingline Loan, and each payment made on account of the
principal thereof, shall be recorded by the Swingline Lender on its books and,
prior to any transfer of this Note, endorsed by the Swingline Lender on the
schedule attached hereto or any continuation thereof, provided that the failure
of the Swingline Lender to make any such recordation or endorsement shall not
affect the obligations of the Borrower to make a payment when due of any amount
owing under the Credit Agreement or hereunder in respect of the Swingline Loans.

This Note is the Swingline Note referred to in the Credit Agreement dated as of
November 3, 2009 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 12.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent,
and the other parties thereto, and evidences Swingline Loans made to the
Borrower thereunder. Terms used but not otherwise defined in this Note have the
respective meanings assigned to them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Swingline Loans
upon the terms and conditions specified therein.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

 

Exhibit I-1



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Swingline
Note under seal as of the date first written above.

 

NATIONAL RETAIL PROPERTIES, INC. By:       Name:       Title:    

STATE OF GEORGIA5

COUNTY OF FULTON

BEFORE ME, a Notary Public in and for said County, personally appeared
____________________, known to me to be a person who, as _______________ of
National Retail Properties, Inc., the entity which executed the foregoing
Swingline Note, signed the same, and acknowledged to me that he did so sign said
instrument in the name and upon behalf of said corporation as an officer of said
corporation.

IN TESTIMONY WHEREOF, I have subscribed my name, and affixed my official seal,
as of November __, 2009.

 

   Notary Public My Commission Expires: [NOTARIAL SEAL]

 

5

Notarial Acknowledgment may be deleted if either (i) no Florida documentary
stamp tax is due or (ii) Florida documentary stamp tax is due but the Swingline
Note is going to be signed in the State of Florida and any tax owing paid.

 

Exhibit I-2



--------------------------------------------------------------------------------

 

SCHEDULE OF SWINGLINE LOANS

This Note evidences Swingline Loans made under the within-described Credit
Agreement to the Borrower, on the dates and in the principal amounts set forth
below, subject to the payments and prepayments of principal set forth below:

 

Date of Loan

  

Principal

Amount of

Loan

  

Amount Paid

or Prepaid

  

Unpaid

Principal

Amount

  

Notation

Made By

 

Exhibit I-3



--------------------------------------------------------------------------------

 

EXHIBIT J

FORM OF OPINION OF COUNSELTO THE BORROWER AND GUARANTORS

__________ ___, 20__

Wells Fargo Bank, National Association,

    as Administrative Agent

2859 Paces Ferry Road, Suite 1200

Atlanta, Georgia 30339

The Lenders party to the Credit Agreement

referred to below

Ladies and Gentlemen:

We have acted as counsel to National Retail Properties, Inc., a Maryland
Corporation (the “Borrower”), in connection with the negotiation, execution and
delivery of that certain Credit Agreement dated as of November 3, 2009 (the
“Credit Agreement”), by and among the Borrower, each of the financial
institutions initially a signatory thereto together with their assignees
pursuant to Section 12.6. and Wells Fargo Bank, National Association, as
Administrative Agent. We have also acted as counsel to _____________________
(each a “Guarantor” and collectively, the “Guarantors”, and together with the
Borrower collectively referred to as the “Loan Parties”) in connection with the
Guaranty dated as of November 3, 2009, made by each Guarantor in favor of the
Administrative Agent and the Lenders. All capitalized terms used but not defined
herein shall have the meanings set forth in the Credit Agreement.

In these capacities, we have reviewed the following:

 

  (a) the Credit Agreement;

 

  (b) Revolving Notes;

 

  (c) Swingline Note;

 

  (d) the Guaranty; and

 

  (e) the Letter of Credit Document.

The documents and instruments set forth in items (a) through (e) above are
referred to herein as the “Loan Documents”.

In addition to the foregoing, we have reviewed the articles of incorporation and
by-laws, certificates of limited partnership and limited partnership agreements,
deeds of trust or other similar organizational documents, as applicable, of each
Loan Party and certain resolutions of the board of directors, as applicable, of
each Loan Party (collectively, the “Organizational Documents”) and have also
examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, and other instruments, and
made such other investigations of law and fact, as we have deemed necessary or
advisable for the purposes of rendering this opinion. In our examination of
documents, we assumed the genuineness of all signatures on documents presented
to us as originals (other than the signatures of officers of the Loan Parties)
and the conformity to originals of documents presented to us as conformed or
reproduced copies.

 

Exhibit J-1



--------------------------------------------------------------------------------

 

Based upon the foregoing, and subject to all of the qualifications and
assumptions set forth herein, we are of the opinion that:

1. The Borrower (i) is duly organized as a corporation and is validly existing
and in good standing under the laws of the State of Maryland and (ii) has the
power to execute, deliver and perform the Loan Documents to which it is a party,
to own and use its assets, and to conduct its business as presently conducted
and as proposed to be conducted immediately following the consummation of the
transactions contemplated by the Credit Agreement. The Borrower is qualified to
transact business as a foreign corporation in ____________________________.

2. Each Guarantor (i) is duly organized as a [corporation] and is validly
existing and in good standing under the laws of its jurisdiction of organization
and (ii) has the power to execute, deliver and perform the Loan Documents to
which it is a party, to own and use its assets, and to conduct its business as
presently conducted and as proposed to be conducted immediately following the
consummation of the transactions contemplated by the Credit Agreement. Each
Guarantor is qualified to transact business as a foreign corporation in
_________________________________.]

3. Each Loan Party has duly authorized the execution and delivery of the Loan
Documents to which it is a party and all performance by each Loan Party
thereunder. Each of the Loan Parties has duly executed and delivered such Loan
Documents.

4. The execution and delivery by each Loan Party of the Loan Documents to which
it is a party do not, and if such Loan Party were now to perform its obligations
under such Loan Documents, such performance would not, result in any:

(a) violation of such Loan Party’s respective Organizational Documents, as
applicable;

(b) violation of any existing federal or state constitution, statute,
regulation, rule, order, or law to which such Loan Party or its assets are
subject;

(c) breach or violation of or default under, any agreements, instruments,
indentures or other documents evidencing any indebtedness for money borrowed or
any other material agreement to which, to our knowledge, such Loan Party is
bound or under which such Loan Party or its assets is subject;

(d) creation or imposition of a contractual lien or security interest in, on or
against the assets of such Loan Party under any material written agreements to
which such Loan Party is a party or by which such Loan Party or its assets are
bound; or

(e) violation of any judicial or administrative decree, writ, judgment or order
to which, to our knowledge, such Loan Party or its assets are subject.

5. The execution, delivery and performance by each of the Loan Parties of each
Loan Document to which it is a party, and the consummation of the transactions
thereunder, do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority of the United States of America, the State of Maryland or the States
of __________________________.

 

Exhibit J-2



--------------------------------------------------------------------------------

 

6. The Loan Documents constitute the legal, valid and binding obligations of the
Loan Parties, enforceable against the respective Loan Parties in accordance with
their respective terms, except that the foregoing opinion is subject to:
(a) applicable bankruptcy, insolvency, reorganization, moratorium, arrangement
or similar laws relating to or affecting the enforcement of creditors’ rights
generally and (b) the fact that equitable remedies or relief (including, but not
limited to, the remedy of specific performance) are subject to the discretion of
the court before which any such remedies or relief may be sought.

7. To our knowledge, there are no judgments outstanding against any of the Loan
Parties or affecting any of their respective assets, nor is there any litigation
or other proceeding against any of the Loan Parties or its assets pending or
overtly threatened.

8. None of the Loan Parties is, or, after giving effect to any Loan will be,
subject to regulation under the Investment Company Act of 1940 or to any federal
or state statute or regulation limiting its ability to incur indebtedness for
borrowed money.

9. No transfer, mortgage, intangible, documentary stamp or similar taxes are
payable by the Administrative Agent or the Lenders to the State of Florida or
any political subdivision thereof in connection with (a) the execution and
delivery of the Loan Documents or (b) the creation of the indebtedness and
obligations evidenced by any of the Loan Documents.

10. Assuming that Borrower applies the proceeds of the Loans and as provided in
the Credit Agreement, the transactions contemplated by the Loan Documents do not
violate the provisions of Regulations T, U or X of the Federal Reserve Board.

11. The consideration to be paid to the Lenders for the financial accommodations
to be provided to the Loan Parties pursuant to the Credit Agreement does not
violate any law of the State of New York relating to interest and usury.

[Customary Qualifications/Assumptions/Limitations]

 

Very truly yours,   

 

Exhibit J-3



--------------------------------------------------------------------------------

 

EXHIBIT K

FORM OF COMPLIANCE CERTIFICATE

_____________ __, 20__

Reference is made to the Credit Agreement dated as of November 3, 2009 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among National Retail Properties, Inc. (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.6. thereof (the “Lenders”), Wells Fargo Bank, National Association,
as Administrative Agent (the “Administrative Agent”), and the other parties
thereto. Capitalized terms used herein, and not otherwise defined herein, have
their respective meanings given to them in the Credit Agreement.

Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Administrative Agent and the Lenders as follows:

(1) The undersigned is the _____________________ of the Borrower.

(2) The undersigned has examined the books and records of the Borrower and has
conducted such other examinations and investigations as are reasonably necessary
to provide this Compliance Certificate.

(3) No Default or Event of Default exists [if such is not the case, specify such
Default or Event of Default and its nature, when it occurred and whether it is
continuing and the steps being taken by the Borrower with respect to such event,
condition or failure].

4. The representations and warranties made or deemed made by the Borrower and
the other Loan Parties in the Credit Agreement and the other Loan Documents to
which any is a party, are true and correct in all material respects on and as of
the date hereof, except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate on and as of such earlier date)
and except for changes in factual circumstances specifically and expressly
permitted under the Credit Agreement or the other Loan Documents.

5. Attached hereto as Schedule 1 are reasonably detailed calculations
establishing whether or not the Borrower and its Subsidiaries were in compliance
with the covenants contained in Sections 9.1., 9.2. and 9.4. of the Credit
Agreement.

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

  Name:     Title:    

 

Exhibit K-1



--------------------------------------------------------------------------------

 

Schedule 1

[Calculations to be attached]

 

Exhibit K-2